Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 1 of 328 PageID #: 61




                  Exhibit 1
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 2 of 328 PageID #: 62

                                                                                            US00900 1985B2


(12) United States Patent                                            (10) Patent No.:                     US 9,001,985 B2
       Cox et al.                                                    (45) Date of Patent:                             Apr. 7, 2015

(54) METHOD OF AND SYSTEM FOR                                                   H04M 2550/60; H06Q 20/00; H06Q 20/382;
       DISCOVERING AND REPORTING                                                 H06Q 20/3825; H06Q 20/389; H06Q 20/40:
       TRUSTWORTHINESS AND CREDIBILITY OF                                      H06Q 20/401; H06Q 20/4014; H06Q 20/4016:
       CALLING PARTY NUMBER INFORMATION                                                                     H06Q40/025
                                                                          USPC ............. 379/114.14, 121.01, 143.01, 144,03,
(75) Inventors: Patrick M. Cox, Newberg, OR (US);                                       379/127.01, 127.02; 705/7.28, 38, 64, 67,
                Richard J. Greene, Portland, OR (US);                                                                 705/74, 75
                Joseph H. Bockelman, Springboro, OH                       See application file for complete search history.
                (US); Shreyas Saitawdekar, Portland,
                OR (US)                                           (56)                       References Cited
(73) Assignee: TrustP, Inc., Portland, OR (US)                                       U.S. PATENT DOCUMENTS
(*) Notice:         Subject to any disclaimer, the term of this          5,699,416 A         12/1997 Atkins
                    patent is extended or adjusted under 35              5,963,625   A *10/1999       Kawecki et al. ......... 379,127.01
                    U.S.C. 154(b) by 0 days.                             6,307,926   B1 10/2001       Barton et al.
                                                                         6,947,532   B1* 9/2005       Marchand et al. ....... 379,114.14
                                                                         6,975,708   B1*12/2005       Scherer ...................... 379.88.22
(21) Appl. No.: 13/567,592                                               7,653,188   B2 *1/2010       Kloberdans et al. .......... 379,145
                                                                         7.912,192 B2 * 3/2011        Kealy et al. .............. 379,114.14
(22) Filed:         Aug. 6, 2012                                   2003/0225686      A1* 12/2003 Mollett et al. .................. 705/38
                                                                   2007/0271339      A1 11/2007 Katz
                                                                   2008/0084975      A1   4/2008 Schwartz ................... 379.88.22
(65)                     Prior Publication Data
                                                                   2009,0187.508     A1* 7, 2009 Placide ........................... 705/72
       US 2012/O294435A1           Nov. 22, 2012                   2010/0275011 A1* 10/2010 Horgan et al. ................ 713,155
            Related U.S. Application Data                         * cited by examiner
(63) Continuation of application No. 12/783,405, filed on         Primary Examiner — Binh Tieu
     May 19, 2010, now Pat. No. 8,238,532.                        (74) Attorney, Agent, or Firm — Sterne, Kessler, Goldstein
                                                                  & Fox PL.L.C.
(60) Provisional application No. 61/179,629, filed on May
       19, 2009.                                                  (57)                        ABSTRACT
(51)   Int. C.                                                    A method of and system for discovering and reporting the
       H04M      I5/00          (2006.01)                         trustworthiness and credibility of calling party number infor
       H04M       7700          (2006.01)                         mation, such as Automatic Number Identification (ANI) or
       H04M      I5/06          (2006.01)                         Calling Number Identification (Caller ID) information, or for
       H04M       7702          (2006.01)                         inbound telephone calls. The disclosed method entails the use
(52)   U.S. C.                                                    of real time telephone network status and signaling, network
       CPC .............. H04M 15/06 (2013.01); H04M 15/47        data, locally stored data, and predictive analytics. Practice of
                   (2013.01); H04M 15/83 (2013.01); H04M          the disclosed method is neither detectable by nor intrusive to
                                                                  the calling party, and the method can be implemented into
                   15/8351 (2013.01); H04M 1702 (2013.01)         existing enterprise, telecommunications, and information
(58)   Field of Classification Search                             service infrastructures.
       CPC ....... H04M 1/57: H04M 1/663; H04M 1/667;
                    H04M 1/82: H04M15/47; H04M 15/48;                                22 Claims, 2 Drawing Sheets
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 3 of 328 PageID #: 63


U.S. Patent                             Apr. 7, 2015            Sheet 1 of 2                          US 9,001,985 B2




                        USER 56                                                   SYSTEM 50

                  A telephone call is Y:"-
                 received by Calling
                             a USER                                                         Obtain Calling
                  along with                                                               Party Number's
                     Party Number         .            checkNurnber
                                                             Calling Party;---1            current Telecom
                                                                                                carrier
                 r :- - - - - - - -                       compiastice
                                              4.
                  r' in mann.........
                     Calling Party                                                          Ostain Cairg
                    Nurnber along                                                         Party Number type
      8
                    with additional - "
                     information is                                                         (sizires?VoIP
                                                                                               Wireless)
                  transmitted to API
      :

                      Confidence         ---                                                Obtain Calling
                   Retrict for Cating                                                      Party Number's
                   Party Nurnber is                                                          Geo-spatial
                     received from                                                              location                        :
                       SYSTEM



           Fra TIME: .                                                                      obtain Catling
                                                                                            Party Numbers'
                                                                                                                  TN
                                  FATch:
           Call is routed       information is                                               real-time tire            14
          and processed                                                                       status and
             by USER            used by USER
                               according to its                                                cosition
          according to its      business rules
          business rules
                                          24 B                     17 (reat
                                                                         alTime
                                                                        Pattern
                                                                                           information from
                                                                                             steps 6, 14
                                                                           Database         forated and
                                                                                              persisted.


                                                                         - - - -u              Compare            ion. Y.
                                                                        f Expected f       information from
                                                                   19       Pattern       step 16 to pattern                8
                                                                           Baseline
                                                                        - Y-yW
                                                                           Database.
                                                                                           database  andlor
                                                                                           real-time carrier
                                                                                              information

                                                                                        ---...-
                                                                                        Stap 16, 17, 18 and 19
                                                                                            ification is       i
                                                                                            analyzed at         y
                                                                                        metricts) catculated to
                                                                                        : determine credibility
                                                                                           of Calling Party
                                                                                                Nisre




                                                              F.G. 1
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 4 of 328 PageID #: 64
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 5 of 328 PageID #: 65


                                                       US 9,001,985 B2
                               1.                                                                        2
        METHOD OF AND SYSTEM FOR                                         telephony network then delivers to its destinations these calls
        DISCOVERING AND REPORTING                                        and associated information, in most cases, without checking
    TRUSTWORTHINESS AND CREDIBILITY OF                                   their validity. Consequently, this system supplies an opening
    CALLING PARTY NUMBER INFORMATION                                     for criminals to easily place calls with fabricated or “spoofed
                                                                         ANIs for nefarious purposes. ANI fabrication or spoofing is a
                 RELATED APPLICATION                                     low cost, powerful penetration tool used to impersonate iden
                                                                         tity and location. Multiple companies and, more importantly,
  This application claims benefit of U.S. Provisional Patent             technologies exist for the Sole purpose of enabling anyone,
Application No. 61/179,629, filed May 19, 2009.                     10
                                                                         anywhere, to spoof ANI and Caller ID for pennies each call.
                                                                            Throughout the past 25 years, telecommunication Users
                   COPYRIGHT NOTICE                                      have relied on ANI and have built vital business processes
                                                                         around the incoming calling party telephone number. In addi
   (C2010 TrustID, Inc. A portion of the disclosure of this              tion, most businesses have developed Sophisticated inbound
patent document contains material that is subject to copyright           telephone answering systems (known as IVR) that answer
protection. The copyright owner has no objection to the fac         15
                                                                         calls and are programmed with rules-based decision param
simile reproduction by anyone of the patent document or the              eters grounded on the ANI. Now, relying on non-validated
patent disclosure, as it appears in the Patent and Trademark             ANI undermines these critical marketing, technical, and
Office patent file or records, but otherwise reserves all copy           security processes used for authentication, identity, location,
right rights whatsoever. 37 CFRS1.71 (d).
                                                                         and activation in today’s financial services, general business,
                    TECHNICAL FIELD                                      and government enterprises. As one specific industry
                                                                         example, major financial institutions now have compromised
   This disclosure relates to calls placed in telecommunica              critical operations that were built upon the trustworthiness of
tion and information service networks and, in particular, to             ANI. Applications such as bank-card activation, credit issu
establishing, for call recipients, the credibility of incoming      25   ance, money transfers, new account applications, and cus
calls by discovery of and reporting on the credibility of Auto           tomer service have all relied on the layer of security ANI has
matic Number Identification (ANI) information in-line with               provided. Decisions made using the current non-validated
the incoming calls in progress.                                          ANI place an enterprise at risk of diminished revenue by
                                                                         limiting new product offerings and increased losses from
             BACKGROUND INFORMATION                                 30   fraud. Attempted fraud exceeds $50 billion each year in the
                                                                         U.S. alone. Identity fraud is the key driver in these losses.
   ANI (Automatic Number Identification in North America                 Today, more bank card activation fraud occurs by telephone
is the 10-digit billing telephone number of the caller) was              than by other remote banking channels combined (i.e., not
made available in 1967 to a business telephone customer for              face-to-face), such as ATM, e-mail, and worldwide web.
toll free circuits (800 or “Inward-WATS) to inform the busi         35      There are several ways in which a motivated individual can
ness telephone customer who was calling because the called               take advantage of the current state of the art to manipulate
business was paying the toll costs of the incoming call. ANI             ANI. VoiceXML applications let Users change ANI and
and Calling Number Identification (Caller ID) were made                  Caller ID. An open source PBX software application, such as
available as products to residential and Small business tele             Asterisk, allows users to manipulate ANI. Competitive ser
phone customers to provide them with the 10-digit telephone         40   Vice providers and telecommunication carriers can set their
number of the calling party, and by the late 1980s in some               own ANI. Moreover, certain companies exist today for the
cases the caller's name. Businesses Such as banks, call cen              sole purpose of allowing ANI and Caller ID to be spoofed and
ters, and governmententities such as 911 service centers have            falsified. Businesses such as Camophone, Telespoof, Covert
relied on ANI information as a factor in identity determina              Call, and dozens of others offer widely available ANI and
tion; as an element in location discovery; and for call routing     45   Caller ID spoofing for pennies each call.
assistance, workflow efficiency, and fraud mitigation.                      The consequences of prevalent, facile manipulation of ANI
   The ability to falsify ANI has been available for over a              provide motivation to restore integrity to the use of ANI. One
decade, but only to Sophisticated and mostly regulated tele              major consequence is financial fraud, which is on the rise and
communications carriers and very large business Users Sub                is driven primarily by identity fraud. Traditional financial
scribing to expensive multi-line Primary Rate Interface (PRI)       50   services customer Verification tools such as information
telephone circuits. ANI control has a legitimate use. As an              based authentication are being compromised. Most financial
example, a large business uses ANI control to display its main           service companies use ANI as the apex identifier in their
telephone number on all outgoing calls from its multiple                 telephonic decision-making. If false trust is placed in spoofed
lines.                                                                   ANI, downstream decisions are compromised. Decisions
   The ability to falsify ANI stems from interaction of new         55   made using current non-validated ANI is placing companies
technologies with legacy telecommunications architecture.                at risk, limiting new product offerings, and increasing losses
Before the advent of information services network (e.g.,                 from fraud. The disclosed approach restores the value of ANI
Internet) telephony and deregulation, the telecommunica                  by reestablishing the security of telephone transactions.
tions network was a closed system with one or both of a                    There are more financial transactions conducted over the
limited number of trusted FCC- and Public Utility Commis            60   telephone than are conducted on the worldwide web, even in
Sion-licensed telecommunications companies adhering to a                 today’s Internet pervasive environment. Of the more than two
finite set of standards. Telecommunications decentralization             billion telephone calls placed annually to U.S. financial insti
and deregulation, as well as Internet telephony (Voice over              tutions alone, nearly all rely on ANI for security, location
Internet Protocol (VoIP) technology), have exposed this                  information, call routing, and identity authentication. Know
legacy architecture to an abundance of new telephony prod           65   ing the caller's location or that the caller is in possession of an
ucts and services that inject calls and calling data from outside        actual telephonic device is the foundation and an important
the control of the legacy telecommunications network. The                factor for trusted telephone commerce.
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 6 of 328 PageID #: 66


                                                      US 9,001,985 B2
                               3                                                                      4
   A major nonfinancial consequence is criminal mischief. A             inbound telephone calls entails use of real time telephone
Washington state man was sentenced to 30 months in prison,              network status and forensics, network data, locally stored
after using ANI spoofing to send SWAT teams to the houses of            data, and predictive analytics. Practice of the disclosed
a dozen innocent, unknowing individuals.                                method is neither detectable by nor intrusive to a calling party,
   The following is a chronological Summary of the evalua               and the method can be implemented into existing enterprise,
tion of ANI spoofing and legislative attempts to combat it.             information services, and telecommunications infrastruc
   In 2003, VoiceXML applications let Users change ANI,                 tures.
and, at the same time, VoIP telephony entered the market                  The disclosed method performs ANI analysis with the call
place. An open source PBX software application, called                  ing party's telephone or telephonic device in a transitional
Asterisk, allows users to manipulate calling party number          10   state between an actual or a virtual on-hook condition and an
information. Asterisk is a Software implementation of a tele            answered condition, and is implemented as follows in a pre
phone private branch exchange (PBX) originally created in               ferred system. When the first indication of an incoming call is
1999 by Mark Spencer of Digium. As an example, if the ANI               detected by a User itself or equipment implementing an
field is left blank by the Asterisk or carrier switch, any user         Application Programming Interface to communicate with the
can easily manipulate the Caller ID information using Aster        15   System, the ANI, along with other information such as the
isk, thereby populating the ANI field with the same misinfor            dialed number (DNIS) and incoming trunk identification
mation as the spoofed Caller ID. Asterisk allows Users to send          information, is transferred to the System, using an Applica
spoofed ANI in the same way that businesses had been setting            tions Programming Interface (API). The disclosed System
their ANI with PRI lines.                                               quickly begins decomposing the calling party number (i.e.,
    In 2004, a new ANI spoofing service, named Star38, (using           Supposed telephone or billing number) to check the calling
VoIP and Asterisk) was launched and gained attention from               party number validity, check call Velocity, compare the origi
worldwide mainstream media after USA Today published in                 nating switch identifier with the NPA-NXX of the calling
its daily paper a front-page article about the service. The same        party number, and check other call number attributes. Calling
year, others followed Such as Camophone, Telespoof, and                 party number validity relates to format issues for the North
CovertCall. Over the next year, a dozen additional services        25   America Numbering Plan, such as, for example, whether the
started delivering ANI spoofing services.                               area code starts with an impermissible digit (“1” or “0”) or
    By 2006, the FCC began investigations into these services,          whether the calling party number contains greater or fewer
and the House of Representatives and the Senate considered              than 10 digits. Calling velocity relates to whether an exces
several bills attempting to outlaw use of ANI spoofing for              sive number of calls have been placed by a calling party to one
fraudulent purposes. ANI spoofing gained the attention of the      30   or more Users within a specified unit time period. The NPA
mainstream media as SpoofCard announced the cancellation                NXX of a calling party number relates to the breakdown of
of an account belonging to Paris Hilton that was used to break          10-digit number, in which NPA refers to the three-digit num
into the Voicemail of Lindsay Lohan to harass her.                      bering plan area (area code) and NXX refers to the three-digit
  On Jun. 27, 2007, the United States Senate Committee on               central office (exchange) code.
Commerce, Science and Transportation approved and Sub              35      If a specified one or number of Such attributes suggest an
mitted to the Senate calendar Senate Bill S.704, which would            anomalous or Suspicious calling party number, the disclosed
have made spoofing ANI a crime. Titled the “Truth in Caller             System determines noncompliance of the calling party num
ID Act of 2007, the bill would have outlawed causing “any               ber, and the System can terminate the procedure and indicate
caller identification service to transmit misleading or inaccu          to the User that a calling party number is of low credibility. To
rate caller identification information via "any telecommuni        40   continue the analysis of the calling party number, the dis
cations service or IP-enabled voice service.” Law enforce               closed System begins to discover the origins of the calling
ment would have been exempted from the rule. A similar bill,            party number, Such as telecommunications carrier, line type
HR251, was recently introduced and passed in the House of               (e.g., business, government, residence), geo-location, net
Representatives. It had been referred to the same Senate com            work conditions, and network condition call progress mes
mittee that approved S.704. The bill never became law              45   sage patterns. The System next begins to probe the calling
because the full Senate never voted on it; it was added to the          party number by examining network signaling including call
Senate Legislative Calendar under General Orders, but no                forward messages to ensure probing of the received calling
vote was taken, and the bill expired at the end of the 110th            party number and using the telecommunications network by
Congress. On Jan. 7, 2009, Senator Bill Nelson (FL) and three           calling and signaling to detect and record Status, messages,
co-sponsors reintroduced the bill as S.30, the Truth in Caller     50   line conditions (e.g., busy signal), hook Switch status, answer
ID Act of 2009, which was the bill referred to the same                 and message timings, call forward actions and responses. The
committee in the Senate. The House of Representatives                   origins of the calling party number and the calling number
passed the Truth in Caller ID Act of 2010 in April 2010, but            network responses are used to create a real time pattern of all
the bill has yet to be reconciled with the Senate version. The          the above elements. The signaling and condition patterns
new bill states that Caller ID may not be spoofed to be inten      55   represent, therefore, characteristic “thumbprint” patterns of
tionally misleading or inaccurate. No federal bill has yet to be        the calling number telephone network and its call progress
signed into law. Several of the States have passed bills making         functions. The real time pattern is then compared against a
misleading Caller ID spoofing illegal.                                  historical database of expected call patterns of valid and
   What is needed is a method to detect or report the accuracy          invalid ANI decomposing processes. Based on the closeness
and truthfulness of ANI.                                           60   of patterns and the degree of match, a confidence metric is
                                                                        calculated using statistical probabilities. The confidence met
           SUMMARY OF THE DISCLOSURE                                    ric is used by one or both of the User and the System to
                                                                        determine the validity of the ANI. Once the ANI is validated,
   A method of and system for discovering and reporting the             the recipient can have a higher degree of confidence in the
trustworthiness and credibility of calling party number infor      65   validity of the calling party number and place more trust in it.
mation, such as Automatic Number Identification (ANI) or                   The following presents examples of uses, and systems that
Calling Number Identification (Caller ID) information, or for           would benefit from implementation, of the disclosed method.
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 7 of 328 PageID #: 67


                                                       US 9,001,985 B2
                             5                                                                         6
In the banking industry sector, credit, debit, ATM, and gift                FIG. 2 is a block diagram of a telephone network forensic
cards are mailed to customers. When these cards are received             system service unit Suitably configured to implement pre
by the recipient, most banks request that the recipient confirm          ferred methods of determining credibility of calling party
receipt of the card by “activation of the card. The most                 number information performed in accordance with the hybrid
preferred method of activation entails placement of a call by            process block and method step flow diagram of FIG. 1.
a card recipient from his or her home telephone to a toll-free
                                                                                  DETAILED DESCRIPTION OF PREFERRED
(800) number of the bank to activate the newly received card.                               EMBODIMENTS
The use of a toll-free (800) service by the bank ensures the
transmission of ANI information to the bank, even if the            10      In telephony, the calling party number information is deliv
consumer has a feature on his or her telephone line to “block            ered and described in many different ways. This document
Caller ID transmission.” The transmitted ANI information is
one factor used by the banks to prove that the card in fact is in        uses the acronym “ANI' to describe the following types of
the intended recipient's possession.                                     calling party number information systems and descriptions,
  Banks can also use additional factors of authentication to
                                                                         unless any one of the following terms needs to be used spe
                                                                    15   cifically to communicate clearly: Caller ID or CID: Calling
further identify and locate the caller by one or both of asking          Party Number or CPN; Calling Number Identification (Iden
for personally identifiable information (PII) and relying on             tifier) or CNID: Calling Party Identification (Identifier) or
Voice biometrics, primarily as a consequence of the now                  CPI; Automatic Number identification (Identifier) or ANI;
unsecured and “spoof-able’ nature of ANI. PII may be, for                Automatic Number Identification Information Digits or ANI
example, a social security number or date of birth. Using PII            II, ANI 2, II digits: Billing (Billed) Number or BN; Caller
to conduct information-based authentication has its chal                 (Calling) Line Identification or CLID: A-Number; and Call
lenges and risks. Information based authentication using PII             ing Party or CP. The term “call is used in this document to
Such as Social security numbers or a mother's maiden names               define any connection over a telecommunications or an infor
exposes the bank to additional risk. PII information is regu             mation service network and includes, but is not limited to,
lated, and, if the PII information in the bank’s possession is      25   landline, wireless, modem, facsimile, Session Initiation Pro
lost or stolen from the bank, large costs and fines can be levied        tocol (SIP), and Voice over Internet Protocol (VoIP) transmis
against the bank by government entities enforcing current                S1O.S.
data breach laws. Moreover, because of the high number of                   The Problem the Disclosed Method and System Solve
past data breaches, a very high percentage of consumers have                With the deregulation and de-centralization of the telecom
had their PII data compromised already, making PII available        30   munications landscape and the introduction, proliferation,
to criminals for use in ID theft. (In 2009, the Identity Theft           connection, and integration of information service network
Resource Center reported 493 breaches and 300 million                    telephony (e.g., Internet VoIP) into the Public Switched Tele
records exposed.) In addition, another aspect of PII access has          phone Network (PSTN), combined with the ability to control
further eroded the value of information-based authentication.            the transmission of a caller's telephone number to a called
Social networking websites such as FaceBook, LinkedIn,              35   party in the many forms (most commonly called ANI and
MySpace, Ancestry, Twitter, and dozens more all contain and              Caller ID), is now controllable by the calling general public.
share PII with the public, further de-valuing the use of PII                Before the dramatic marketplace changes outlined in this
knowledge as a tool for identity authentication. ANI is one of           section, a calling party's number was securely transmitted by
the authentication tools available to banks that are not PII             a regulated telecommunications company to the called party.
based for telephone-based transactions. The disclosed               40      This newly found control of the telephone network by the
method helps restore the value lost to spoofing and fraudulent           public at large, mainly through use of VoIP connections, has
ANI transmissions, providing a powerful new tool to banks to             caused the recipient of a telephone call to distrust in the
authenticate their customers by again using and trusting Vali            accuracy and truthfulness of a calling party's telephone num
dated ANI as a factor in authentication for the telephone                ber.
channel.                                                            45      The following description of implementations of preferred
   The disclosed method and system return the trust, credibil            embodiments is presented with reference to FIG. 1, which is
ity, and security to incoming telephone calls by discovering             a hybrid system process block and method step flow diagram.
and reporting on inaccurate ANI information in-line with a               The diagram includes User related function blocks and sys
call in progress, allowing trust to be correctly placed in real          tem related process module blocks, as indicated in FIG. 1.
time that the ANI information has not been altered or set           50      An Incoming Call 2 block represents an event in which a
incorrectly or “spoofed by the caller or a telecommunica                 called party (User) receives a telephone call delivered by a
tions carrier. The disclosed system and method can be used by            telecommunications carrier from a calling party. The carrier
business, government, and consumers alike, as well as pro                delivers an ANI, (usually 10 digits long in North America)
vide an existing telecommunications carrier a tool to improve            along with or before the voice portion of that call is connected
the security and value of its network.                              55   to the called party.
   Additional aspects and advantages will be apparent from                  A Transmission 4 block represents a User (Such as a bank
the following detailed description of preferred embodiments,             card activation center or a 911 emergency services call center)
which proceeds with reference to the accompanying draw                   transmitting the ANI to the System before the call is answered
1ngS.                                                                    and while the calling party hears one or more ringing tones.
                                                                    60   This transmission before the call is answered (goes off-hook)
        BRIEF DESCRIPTION OF THE DRAWINGS                                by the User enables the calling party's telephone to be in a
                                                                         more predictable and detectable transitional state. This trans
  FIG. 1 is a hybrid system process block and method step                mission step may be performed through any conventional
flow diagram of the disclosed method of and system for                   data transmitting technique. Such as over the Internet with a
determining trustworthiness and credibility of calling number       65   virtual private network connection, a remote or private circuit
information relating to calls placed in a telecommunications             connection, or a local area network using any data transmis
network.                                                                 sion model such as HTTPS, SOAP or XML. This transmis
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 8 of 328 PageID #: 68


                                                     US 9,001,985 B2
                                7                                                                      8
sion step is not limited to offering only ANI information. For         Line Type 10 would be determined from a carriers business
example, the User may transmit the time of day, trunk num              practices. Such an example would be Integra Telecommuni
ber, ANI II digits, dialed number information (DNIS), SIP              cations, which, at the time of this writing, provides only
header and routing information, transaction number, unique             business line types.
identifier, or other information or data that may be helpful to           Geo-location 12 block represents determination of the city
the System, or to the User if re-transmitted back to the User,         and state, latitude, longitude, and other geospatial informa
for example, to assistin re-associating a transmission with the        tion about the ANI. The geo-location is determined by que
calling party's call.                                                  rying one or more databases, such as Telcordia, that provide
   An Application Programming Interface (API) 6 block rep              routing guides using available rate center data providing geo
resents the User of the System receiving the data and infor       10   spatial data inferred from an ANI. International numbers can
mation described with reference to Transmission 4, and then            also be identified, using country-calling codes. Use of
re-transmitting the data in a standardized format to the Sys           attribute data and vector data models collected, compiled, and
tem. The System sends, to the User, data and information in a          analyzed for specific areas such as LATAS (Local Access
standard format that are described in a Determine 20 block of          Transport Areas) or a carriers Switch serving areas enables
the System. API 6 could make format standardization of data       15   inference of discrete locations from the analysis of data con
in any known manner, including fixed field database struc              tained in the attributes associated with each ANI.
ture, name/value pairs, XML, tab delimited, comma delim                  In an alternative embodiment, the determination of the
ited, fixed width, or variable length. API 6 could make the            caller's location can also be made by use of the Home Loca
Subsequent transmission in any known manner, providing an              tion Register (HLR) or other carrier-based real time database
electronic data connection to an active database or data man           to determine which switch or end office or what wireless
agement system such as Oracle or a proprietary or open                 telephone offices are managing the call, and then to calculate
Source Software program. The machine or computer may                   the location of that switch. In a second alternative embodi
record the data on any known information storage device,               ment, a third party geospatial technology or vendor Such as
including RAM, magnetic media (e.g., a hard disk drive), or            Geografx can be used to provide the geo-location of the caller.
any other electronic medium.                                      25   In a third alternative embodiment, the determination of the
   A Calling Party Compliance block 7 represents decompo               callers location can also be made utilizing IP address infor
sition of the calling party number to check its validity, check        mation where available. Standards such as IPv6 define
call velocity, compare the originating Switch identifier with          routable home IP address information that can be used to
the NPA-NXX of the calling party number, and check other               determine geo-location information. Geo-location may be
call attributes. If it determines noncompliance of the calling    30   returned as Geo-location 12 data that are used to determine
party number, the System can terminate the procedure and               the serving Switch to assist in call pattern recognition and
indicate to the User that a calling party number is of low             creation represented by a Storage 16 block, a Real-Time
credibility. Otherwise, System operation proceeds as                   Pattern 17 block, a Compare 18 block, an Expected Patterns
described below.                                                       19 block, and Determine 20 block.
   A Carrier Discovery 8 block represents a query of available    35      A Network Condition 14 block represents placement by
network-accessible Local Number Portability (LNP) data                 the System of one or more outbound calls to the telephone
bases, such as the ones maintained by North American Num               number represented by the received ANI in Incoming Call 2
bering Plan Administration (NANPA), NetNumber, or TNS,                 before the incoming call to the User is answered, which is
to determine the current telecommunication carrier that Ser            represented by a Call Answer 26 block. This enables the
vices and owns the ANI number delivered in Transmission 4         40   calling telephone line to be in a predictable and detectable
from the incoming call placed to the called party in Incoming          state because call waiting and other features are unavailable at
Call 2. This query could be performed via the Internet using a         this time on most line types during this unanswered off-hook
secure TCP/IP protocol or other methods, such as Signaling             ringing state. These calls should be placed from a Switch that
System 7 (SS7), ATM, ITU-T, SIGTRAN, or Enum. In                       uses SS7 services or with a VoIP service allowing for SIP
another variation, a locally stored database could be queried     45   and/or SIP-T messaging or other available network connec
to determine the current telecommunication carrier that pro            tion types to allow for the maximum amount of call progress
visioned the line of the ANI from the incoming call placed to          messaging and maximum number of details to be recorded
the called party in Incoming Call 2.                                   Such as call forwarding and route information and status.
   A Line Type 10 block represents use of databases of tele            Network condition, line-status, call progress information,
phone circuit types (such as, for example, business, wireless,    50   and call progress messages and their associated timing infor
residential, pay telephone, prison telephone, VoIP. satellite,         mation are collected in Network Condition 14. The outbound
pre-paid, post-paid, SIP, or pager) and information from other         call(s) query the current network condition of the telephone
process modules or steps in the System Such as Carrier Dis             number (such as, for example, busy, ring then answer, call
covery 8 to assign a Line Type 10 to the ANI from Incoming             forward then answer, and ringing no answer). Such calls
Call 2. A Line Type 10 database is created by assigning,          55   produce a series of conditions, each with a status and response
analyzing, and building a compiled database of ANI Line                with specific timing associated with each call progress mes
Types from commercially available database(s) Such as Tar              sage or network State.
gusinfo, InfoUSA, Acxiom, or others with databases main                   In addition to network messages, available audio energy
tained by telecommunication carriers or third party providers,         detection and determination methods are used, and the results
such as Verizon, TNS, or NANDA, and from proprietary              60   are analyzed with the use of dedicated or shared digital signal
databases developed from primary research or housed on                 processing (DSP) hardware and/or software to determine the
behalf of clients (numbers on which fraud has been previ               type of answer condition and line type (Such as a answering
ously committed or numbers assigned by the client as high              machine, fax machine, carrier-based Voicemail, business line,
risk). The compilation is performed by analysis of Source              automated attendant, or call progress tones including inter
quality metrics or other known techniques. These databases        65   cept tones, reorder tones, or guard tones). These status, con
could be network (Internet, SS7) accessible or locally stored          ditions, and responses are categorized with associations and
in the System or by combination. In another embodiment,                timings for later analysis performed in Determine 20. In
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 9 of 328 PageID #: 69


                                                       US 9,001,985 B2
                                                                                                        10
another variation, data connections (such as SS7 or virtual               along with a digital signal processor DSP determination of
private network) to telecommunications providers may pro                  "human' answer, or if a ring without an answer pattern
vide additional information as to the network condition of the            occurs, then the calling party in Incoming Call 2 would not
ANI received in API 6.                                                    have been calling the User in Incoming Call 2 because the call
   Connections to the telecommunications or third party pro               waiting feature is disabled on this line type in an outbound
vider may use new methods (such as real-time call detail                  ringing transitional state.
record (CDR) analysis), existing methods (such as a CALEA                    In Compare 18, the pattern data stored in the Real-Time
interface or home location registers (HLR)), or billing ports             Patterns database 17 from Storage 16 are then compared
and computer telephony interface (CTI) ports to access line               against expected pattern results found in an Expected Patterns
status information. An example of the type of query and              10   database 19. One or more patterns will be retrieved from
response in this variation would be to query a carrier through            Expected Patterns 19 based on information from Carrier Dis
currently available means, such as a VPN, dedicated circuit,              covery 8, Line Type 10, and Geo-location 12. Patterns need
or SS7 connection, to determine whether a specific ANI is                 not be exact to match between Expected Patterns database 19
currently in a ringing state with the dialed number (DNIS)                and Real-Time Patterns database 17. Matching logic indicat
transmitted to the System in Transmission 4. In another              15   ing the closest comparable candidate between the Expected
embodiment, the can status returned to the System from such               Patterns database 19 and the Real-Time Patterns database 17
query could be “in-progress” (answered) if the ANI was trans              is chosen as an input to the statistical probability calculation.
mitted to the System in Transmission 4 after the call had been            The pattern recognition can take into account any statistical
answered. In another embodiment, after the User receives the              reference tables. For example, if a call is in an outbound
call in Incoming Call 2, and after completion of Call Answer              ringing state, there is a high degree of probability that the
26, the User is informed that the System or another system                calling party is in fact calling the User.
managed by the User will be calling back the calling party                   The Expected Patterns database 19 is composed of, but not
while looking at real time network forwarding messages and                limited to, baseline repeatable call flow patterns that are built
other signaling after the current call terminates. This is done           in advance utilizing run-time, call statistics, hour usage and
to verify that the received ANI transmitted in Incoming Call 2       25   traffic patterns, and call frequency tables. The Expected Pat
is reachable by an outbound call and is, in fact, the number the          terns 19 baseline database is created through empirical testing
User is using to place the call received in Incoming Call 2. A            and sampling of known conditions in an advance of run-time
new outbound call is then placed to the ANI in incoming Call              process including placing multiple calls to a series of tele
2 to the calling party to verify that the calling party is in fact        phone numbers representative of the call handling process of
reachable at the number that was received in Incoming Call 2.        30   each of the carriers throughout their network. The data
This outbound call is placed from a switch that uses SS7                  include all SS7, VoIP, or wireless network messages, includ
services or with a VoIP service allowing for SIP-T messaging              ing their ordering and timing between messages. In addition,
or other available network connection types. Such placement               the Expected Patterns 19 data call patterns may be defined and
of the outbound call allows for the maximum amount of call                recorded for each switch type and location within a carrier's
progress messaging and number of details to be used by the           35   network for valid ANI scenarios, then invalid ANI scenarios.
System, so as to detect whether a call forward or other mes               The call patterns may include every message received from
sage is detected after the call is placed to the User, thus               the network with their associated time and duration facts
indicating the call was potentially not connected to the ANI              while placing a call, as well as messages received from the
from Incoming Call 2.                                                     digital signal processing (DSP) monitoring and analysis dur
   Storage 16 represents sorting by network codes, condition,        40   ing the call with associated time and duration facts, first for a
and timing the responses received from the outbound call(s)               valid ANI pattern call, then for an invalid ANI pattern call.
for storage and later analysis for validity, pattern recognition,         These patterns are built, tested, and persisted for each unique
and other risk factors by Such elements as network condition,             combination of carrier (Carrier Discovery 8) and line type
time of day, call progress messages, response times by carrier,           (Line Type 10), and optionally of geo-location (Geo-location
variability in status messages, latency in telecommunications        45   12), as defined, for example, by serving Switch. In addition to
networks, and statistical probabilities. The analyzed                     these elements, metadata are added to the call pattern data
responses are then sorted and formatted with all other data               with elements such as time of day, frequency of recurrence,
obtained in API 6, Carrier Discovery 8, Line Type 10, Geo                 and statistical likelihood of call.
location block 12, and Network Condition 14 as patterns in a                 The Expected Patterns database 19 can be updated with
database represented by Real Time Patterns 17.                       50   each new ANI analysis while in run-time production, thereby
  In Real-Time Patterns database 17, all the data from Stor               creating a continuously learning system that provides ever
age 16 that were persisted as patterns are stored as a database           widening coverage of patterns. As part of the learning system,
for analysis, represented by Compare 18. The following is an              information stored in Storage 16 can be mined for additional
example of a valid ANI call pattern: a call placed to a Verizon           information regarding new carrier information, new status,
(potentially Frontier) residential landline number that is in a      55   and new combinations of status messages and timing to be
previous GTE area in Oregon, does not have carrier-based                  used to improve and enrich the Expected Patterns database
Voicemail activated as an optional feature, and is in an out              19. This creates a learning system that benefits all steps,
bound ringing state will show as busy, while the same line that           especially Determine 20. The Expected Patterns database 19
has carrier-based Voicemail and call waiting features active              will evolve through continued use of the System, adapting to
on that line will show 1) a partial ring back message and then       60   telecommunications advances and creating a learning
2) an answer from the Voicemail system within three seconds.              Expected Patterns database 19 with continuous feedback and
In addition, the Voice energy analysis and determination from             updating.
the digital signal processing (DSP) would indicate that an                   In Determine 20, the results from Compare 18 are analyzed
answering device answered the call. In an invalid ANI call                for normalcy deviation and statistical match to patterns and
pattern, if it is determined that a human being answered, as         65   their timing or duration between messages or conditions. This
taught by one or more complete ring cycles (six or more                   analysis entails comparing the real time patterns to previously
seconds after call is placed, with no call transfer message)              expected call patterns of valid and invalid calling party
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 10 of 328 PageID #: 70


                                                       US 9,001,985 B2
                              11                                                                        12
decomposing processes to make a degree of match interpre                 recipient's algorithm, to the proper queue or IVR or agent,
tation. In turn, these and other attributes or elements may be           along with other fraud or call processing rules or procedures.
used to generate a score or metric of the validity of an ANI or,         The User's telephonic business rules engine may provide
alternatively, as a singular determination Such as “valid’ or            additional call scripting based on one or both of the metric and
“invalid’ or as a tiered system such as “red.” “yellow.”                 the additional information provided from the System or the
“green. Each additional attribute or element such as carrier,            Users business rules. The information delivered to and pro
line type, geo-location, time of day, match of real time pattern         cessed by Processed 24B is analyzed, scored, and acted upon
to expected pattern is assigned a weighted value as factors of           as a batch process at, for example, the close of a business day.
a confidence metric. A confidence metric is produced using               The processing is performed according to a set of rules and
statistical methods to indicate the probability that the ANI is     10   processes by the User or by a third party rules engine, as
correct. The metric can be adjusted by application or by                 described above for Processed 24A.
recipient, based on previously defined thresholds. For                      A Call Answer block 26 represents answering by User of
example, a bank may consider a VoIP telephone to be of                   the call by an offhook or Supervision signal or by data packet
significantly higher risk, whereas a voicemail application               sent to the Users’ providing telecommunications carrier. The
requiring verification may consider a VoIP telephone to be of       15   call is then processed.
no more significant risk than a landline or wireless. Deter                 Relationship, Flow and Logic Between the Steps, Methods
mine 20 then sends the metric along with other optional data             and Elements
as outlined in Transmission 4. Such as the time of day, trunk               The preferred relationship among elements, including pre
number, ANI II digits, dialed number information (DNIS),                 ferred logic and chronological order, is shown in FIG.1. The
transaction number, or other information or data that may be             System performs ANI analysis to determine credibility of
helpful to the User, Such as assisting in re-associating this            calling party information as the calling party's telephone or
transmission with calling party's call, is sent back to API 6.           telephonic device is in a transitional state between an actual or
   In another embodiment, analysis of call detail and other              a virtual on-hook condition and an answered condition. The
records by telephone number may also create new variables,               System process preferably begins at Transmission 4 and ends
including Velocity of calls measured and metrics, to deter          25   at API 6. As shown in the diagram, Transmission 4 preferably
mine whether a telephone number or set of telephone num                  occurs before API 6, which preferably occurs before Carrier
bers has been dialed excessively by an ANI, which could be               Discovery 8, and so forth. However, the order of many of
one indication of a fraud pattern. The Velocity measure over a           these steps may be changed. By way of example but not
period could be set by an application. As an example, more               limitation, Line Type 10 may occur during or before Carrier
than 15 call requests in a 15-minute period may indicate a          30   Discovery 8, or during, or before Geo-location 12. Moreover,
brute force attack and could be consider higher risk. This               Network Condition 14 could occur during or before either or
attribute would be an element used in the scoring and metric             both of Carrier Discovery 8 and Line Type 10, as long as
of accuracy and security of an ANI. In another embodiment,               sufficient time remained to make the proper decision at Deter
the System may gather additional information that may be                 mine 20 before Call Answer 26.
useful to the User from additional systems, Vendors, pro            35     In another embodiment, Carrier Discovery 8, Line Type 10,
cesses, or metadata from one or more of the steps taught in              Geo-location 12, further, even Network Condition 14 could
this application, such as caller name, address, city, state, Zip         be altered or adjusted so that, if the data received in Line Type
code, latitude/longitude, equipment type, caller location, IP            10 were “prison telephone' or "pay-telephone. Carrier Dis
address, or other information, in addition to predictive scores          covery 8, Geo-locate 12, Network Condition 14 could be
or metrics such as a fraud score, risk score, credit score,         40   skipped or Geo-locate 12 could be preformed to verify the
marketing score, affinity score, expansion score, or warning             accuracy of data at Line Type 10 before moving to Network
indicators for bankruptcy, deceased, or information from a               Condition 14 through Metric Received 22.
consortium database such as calling Velocity to multiple loca               In another embodiment, the System may be implemented
tions within a specified time period, or known frauds, and               using software running on a local machine at the location of
then passed to API 6 along with the ANI validity metric.            45   the User and incorporated into its own processes could use the
   A Metric Received 22 block represents receipt from API 6              disclosed method taught here to achieve the same trustwor
of a confidence metric developed, scored, and created in                 thiness and validity metric. This System can be envisioned as
Determine 20, indicating the probability that the ANI from               a hosted solution, with software installed on client's com
Incoming Call 2 is valid. API 6 sends such information to                puter system having associated databases and network con
Metric Received 22 during the call (either pre-answer or            50   nections, or alternatively, as a hardware appliance, prepack
post-answer) or at a later time (e.g., daily, weekly, or                 aged server, or system including the System and necessary
monthly), either individually or in aggregate in a batch data            equipment to function installed on client premises. The solu
duration. Other data potentially received include optional               tion may be a combination of the above-mentioned deploy
data as outlined in Transmission 4. Such as the time of day,             ment options.
trunk number, ANI II digits, dialed number information              55      FIG. 2 is a block diagram illustrating a preferred telephone
(DNIS), transaction number or other information or data that             network forensic System 50 that uses telecommunication
may be helpful to the System or the User such as assisting in            links to establish information request and data information
re-associating this transmission with calling party's call.              communication paths among a User, a telecommunications
   Processed 24A and 24B blocks represent alternative pro                network, and external data sources to determine credibility of
cessing of the metric and other information taught in Metric        60   calling party number information of an incoming call to the
Received 22. The information delivered to and processed by               User. System 50 is configured with a services layer 52 that
Processed 24A is analyzed, scored, and acted upon in real                provides core application services in the credibility analysis
time. This processing is performed according to a set of rules           of ANI of a call placed to a User. Services layer 52 is linked to
and processes by the User or by a third party rules engine Such          an interface layer 54 to receive messages from a Client or
as ALI or any other commercially available system or any            65   User 56 requesting ANI processing and to communicate with
proprietary system that routes or makes decisions on the                 a telecommunications network 58 to access call information
handling of any call, caller or call flow, in accordance with the        data or place a test call to the Supposed calling party number
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 11 of 328 PageID #: 71


                                                      US 9,001,985 B2
                              13                                                                       14
and an LNP carrier service provider 60 to access call infor              network 58 (FIG.1, process block 14) through gateway exter
mation data. (Process blocks 2, 4, 22, 24A, 24B, and 26                  nal server 96, firewall 98 and a virtual switch 100, and gate
shown in FIG.1 relate to actions performed by or presented to            way firewall 102 to place a test call to the supposed calling
User 56.) Services layer 52 is also linked to a data layer 62 for        party number of the incoming call to User 56. Services layer
access to internally stored call information data used to ana            52 interfaces with LNP carrier service provider 60 (FIG. 1,
lyze ANI.                                                                process block 8) to access (sometimes by purchase) call infor
   Services layer 52 includes a message queue server 64 and              mation data and to return accessed data to message queue
an application server 66 that process incoming call ANI Veri             server 64 through application server 66, to virtual switch 78
fication requests. Message queue server 64 receives incoming             and firewall 98, through virtual switch 106 and gateway fire
ANI and delivers the results obtained by operation of appli         10   wall 102.
cation server 66. Message queue server 64 Supports the infra               An administrative terminal 120 and associated code and
structure for scalability and operational flow of System 50.             data repositories 122 are linked through a corporate firewall
Application system server 66 fulfills a call verification                124 at interface layer 54 to System 50 and are routed to
request directed by message queue server 64 by controlling               services layer 52 through a backbone firewall 126 and virtual
and coordinating the ANI processing steps performed as out          15   switch 128. This administrative link to System 50 allows
lined in FIG. 1. Message queue server 64 has an address to               corporate level management access, from across outside
which all other servers provided in System 50 can direct                 world boundary 108, to System 50 via a secure link 130 to, for
requests for various processing tasks. Thus, the other servers           example, perform demonstrations of system functionality
in System 50 request information or deliver data through                 and obtain operational status of System 50. A management
message queue server 64, which routes data and queries for               console 132 in services layer 52 links administrative terminal
processing by the appropriate system servers. This message               120 through a management firewall 134 to run the virtualiza
queue server 64 centric architecture permits expansion of                tion software of System 50.
System 50 without disruption of operations of other system                  FIG. 2 shows six servers in duplicate to indicate opera
servers. A web internal server 68 runs queries through ser               tional, equipment, and virtual appliance redundancy to ensure
vices layer 52 to perform internal test applications and emu        25   continuing service in the event of localized failure of any one
late system performance without access to or by Systems                  of the six servers of System 50.
external to System 50. A management server 70 performs an                   Basic and Optional Elements of Disclosed Method and
administrative function of monitoring the overall system                 System
operational status (e.g., checking for faults in ANI process                The System can be implemented with all, part, or limited
ing) of servers in services layer 52 and data layer 62.             30   functionality of any method or step taught in this patent
   Services layer 52 is linked through a virtual switch 78 to            application or any combination. For instance, if User is inter
data layer 62, which includes a reference data server 80 that            ested only invalidation of the ANI of wireless callers, and the
contains a carrier database of internal information about                LNP information learned in Carrier Discovery 8 is known to
operational and organizational characteristics for commer                only provision wireless services, the Line Type 10 and pos
cially accessible telecommunication carriers, valid NPA             35   sibly method Geo-Location 12 may not be required.
NXX codes, valid NPA-NXX codes as to geo-location, line                     For situations in which the System had direct access to real
type, and other information characterizing proper ANI. (Pro              time line status information by connections to carriers to
cess blocks 7, 10, and 12 shown in FIG.1 relate to cooperative           disclose line status as taught is the first variation in Network
actions performed by application server 66 and reference data            Condition 14, the requirement to perform additional network
server 80.) An account data server 82 contains User account         40   status queries may not be required.
configuration information, and a log data server 84 tracks all              Another system benefiting from implementation of the
transactions performed by System 50 for billing services,                disclosed method is telephones used by consumers or indi
analysis, troubleshooting, and call progress message pattern             viduals at work. Frequently today, consumers and individuals
updates. (Process blocks 16, 17, 18, and 19 shown in FIG. 1              at work are relying on Caller ID information to determine
relate to cooperative actions performed by application server       45   who is calling them. This is increasing important with a
66, reference data server 80, and account data server 82.)               relatively new and disturbing trend called Phishing. Phishing
   Services layer 52 and interface layer 54 are linked by                is a practice of fraudulently taking on the persona of an
multiple communication paths. Specifically, services layer 52            institution, such as a bank, for the purpose of defrauding a
is linked to a web external server 90 through a firewall 92 and          consumer or an individual at work. As an example, a person
virtual switch 94, to a gateway external server 96 through a        50   receives a telephone call, and his or her Caller ID device
firewall 98 and virtual switch 100, and to a gateway firewall            displays “Bank of ABC.” The “Bank” has called to verify
102 through firewall 98 and virtual switch 106. These fire               credit card transactions for the security of the cardholder. The
wall-virtual switch combinations provide secure interface                true caller is, however, in Eastern Europe and has no affilia
within services layer 52 and from interface layer 54 to ser              tion with Bank of ABC, but has simply used Caller ID spoof
vices layer 52 and data layer 62. A User 56 located outside         55   ing to defraud the call recipient into believing his or her bank
System 50, as indicated by outside world boundary 108,                   has placed the call. If the consumers or individuals at work
accesses System 50 through a client firewall 110 and virtual             fall prey to this fraud, the called person may share Personally
switch 112 to transmit to web external server 90 ANI associ              Identifiable Information (PII) with the fraud perpetrator,
ated with an incoming call verification request and to receive           allowing the fraud perpetrator to do financial harm by using
from web external server 90 results obtained after system           60   the newly acquired PII from the victim. The disclosed method
processing of the ANI. The results obtained include a calcu              helps mitigate this fraudulent and costly practice.
lated confidence metric representing the credibility of the                 It will be obvious to those having skill in the art that many
calling party number (FIG.1, process block 20). Applications             changes may be made to the details of the above-described
Programming Interface 6 is implemented by web external                   embodiments without departing from the underlying prin
server 90 and defines a standard format by which communi            65   ciples of the invention. The scope of the present invention
cation takes place between web external server 90 and User               should, therefore, be determined only by the following
56. Services layer 52 interfaces with telecommunications                 claims.
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 12 of 328 PageID #: 72


                                                     US 9,001,985 B2
                              15                                                                       16
  The invention claimed is:                                            ing number includes telephone line status information asso
   1. A method of determining a source origin confidence               ciated with the calling party number or billing number.
metric of a calling party number or billing number associated             13. A method for authenticating a calling party, compris
with an incoming call to a called party telephonic device from         ing:
a calling party telephonic device, comprising:                    5
                                                                          receiving an incoming call from a telephonic device at a
   receiving by an electronic system associated with the                     call center telephonic device;
      called party telephonic device the calling party number
      or billing number, wherein the electronic system                    receiving a calling party number or billing number associ
      receives the calling party number or billing number from               ated with the received incoming call by the call center
      the called party telephonic device:                         10        telephonic device;
   after receiving the calling party number or billing number             prior to answering the incoming call, requesting by the call
      and before the incoming call is answered, gathering by                 center telephonic device a source origin confidence met
      the electronic system associated with the called party                 ric for the calling party number or billing number from
      telephonic device operational status information associ                an electronic system associated with the call center tele
      ated with the calling party number orbilling number, and    15         phonic device, wherein the confidence metric is deter
   determining by the electronic system associated with the                  mined based on operational status information of the
      called party telephonic device the Source origin confi                 calling party number or billing number;
      dence metric for the calling party number or billing                receiving by the call center telephonic device the confi
     number.                                                                 dence metric for the calling party number or billing
  2. The method of claim 1, further comprising receiving by                 number, and
the electronic system associated with the called party tele              answering the incoming call following receipt of the Source
phonic device characteristics of the incoming call.                         origin confidence metric.
  3. The method of claim 2, wherein characteristics of the
incoming call include one or more of time of day, trunk                   14. The method of claim 13, further comprising:
number, ANI II digits, dialed number information, an identi       25     determining a script for the incoming call based on the
fier of an originating switch, SIP Header information, SIP                  received source origin confidence metric.
routing information, transaction number, call frequency indi              15. The method of claim 13, further comprising:
cator, SS7 data or a unique call identifier.                             providing an additional call center metric to the electronic
   4. The method of claim 1, further comprising determining                  system associated with the call center telephonic device,
by the electronic system associated with the called party         30
                                                                            wherein the additional call center metric is used to adjust
telephonic device whether the format of the calling party                   the source origin confidence metric.
number or billing number is valid.
   5. The method of claim 4, further comprising upon deter                16. The method of claim 13, wherein the source origin
mining that the format of the calling party number or billing          confidence metric is a probability that the calling party num
number is invalid, generating a message by the system asso        35   ber or the billing number is valid.
ciated with the called party telephonic device that indicates             17. The method of claim 13, wherein the source origin
the calling party number or billing number is invalid.                 confidence metric indicates either the calling party number or
   6. The method of claim 1, further comprising obtaining a            the billing number is valid or invalid.
number of calls within a given timeframe that have been                   18. The method of claim 13, wherein the source origin
originated from the calling party number or billing number.       40
                                                                       confidence metric indicates a calling party number or billing
   7. The method of claim 6, further comprising determining            number validity indicator, wherein the validity indicators
by the system associated with the called party telephonic              comprise a static set of predetermined indicators.
device whether the number of calls within a given timeframe               19. The method of claim 13, further comprising:
that have been originated from the calling party number or
billing number exceeds a threshold.                               45     adjusting by the electronic system associated with the call
   8. The method of claim 1, further comprising:                            center telephonic device the Source origin confidence
   adjusting by the system associated with the called party                 metric based on personal risk factors of an entity asso
      telephonic device the source origin confidence metric                 ciated with the calling party number or billing number.
      based on personal risk factors of an entity associated             20. The method of claim 13, wherein the personal risk
      with the calling party number or billing number.            50   factors include one or more of fraud score, risk score, credit
   9. The method of claim8, wherein the personal risk factors          score, marketing score, affinity score, expansion score, or
include one or more of fraud score, risk score, credit score,          warning indicators for bankruptcy, or whether a person asso
marketing score, affinity score, expansion score, or warning           ciated with the calling party number or billing number is
indicators for bankruptcy, or whether a person associated              deceased.
with the calling party number or billing number is deceased.      55
                                                                         21. The method of claim 13, wherein the operational status
   10. The method of claim 8, further comprising:                      information of the calling party number or billing number is
   retrieving consortium information by the system associ              based on call progress information gathered by placing an
      ated with the called party telephonic device from an             outgoing call to the calling party number or billing number
     external database.                                                and receiving call progress messages associated with the
  11. The method of claim 10, wherein the external database       60   outgoing call.
includes data for calling Velocity to multiple locations within
a specified time period for the calling party number or billing          22. The method of claim 13, wherein the operational status
number, or known fraudulent calling party numbers or billing           information associated with the calling party number or bill
numbers.                                                               ing number includes telephone line status information asso
   12. The method of claim 1, wherein the operational status      65   ciated with the calling party number or billing number.
information associated with the calling party number or bill                                  k   k   k   k   k
       Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 13 of 328 PageID #: 73

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                    CERTIFICATE OF CORRECTION
PATENT NO.                  : 9,001,985 B2                                                                                       Page 1 of 1
APPLICATIONNO.              : 13/567592
DATED                       : April 7, 2015
INVENTOR(S)                 : Cox et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:

         On the title page, item 73, please replace “TrustIP, Inc. with --TrustID, Inc.--.




                                                                                    Signed and Sealed this
                                                                               Thirteenth Day of October, 2015
                                                                          74-4-04- 2% 4            Michelle K. Lee
                                                                               Director of the United States Patent and Trademark Office
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 14 of 328 PageID #: 74




                   Exhibit 2
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 15 of 328 PageID #: 75

                                                                                                                                              USOO8238532B1


(12) United States Patent                                                                                 (10) Patent No.:     US 8,238,532 B1
       Cox et al.                                                                                         (45) Date of Patent:      Aug. 7, 2012
(54)   METHOD OF AND SYSTEM FOR                                                                 (56)                                            References Cited
       DISCOVERING AND REPORTING
       TRUSTWORTHINESS AND CREDIBILITY OF                                                                                          U.S. PATENT DOCUMENTS
       CALLING PARTY NUMBER INFORMATION                                                                           5,699,416           A * 12/1997 Atkins ..................... 379,115.01
                                                                                                                  5,963,625           A * 10/1999 Kawecki et al. ......... 379,127.01
(75) Inventors: Patrick M. Cox, Newberg, OR (US);                                                                 6,307,926           B1 * 10/2001 Barton et al. ................. 379,189
                Richard J. Greene, Portland, OR (US);                                                             6,947,532           B1* 9/2005 Marchand et al. ....... 379,114.14
                Joseph H. Bockelman, Springboro, OH                                                               7.912,192 B2 * 3/2011 Kealy et al. .............. 379,114.14
                                                                                                    2007/0271339 A1* 11/2007 Katz. ............................. TO9.204
                (US); Shreyas Saitawdekar, Portland,                                            * cited by examiner
                OR (US)
(73) Assignee: TrustD, Inc., Portland, OR (US)                                                 Primary Examiner — Binh Tieu
(*) Notice:         Subject to any disclaimer, the term of this                                (74) Attorney, Agent, or Firm — Sterne, Kessler, Goldstein
                    patent is extended or adjusted under 35                                    & Fox p.1.1.c.
                    U.S.C. 154(b) by 206 days.
(21) Appl. No.: 12/783,405                                                                      (57)                                                 ABSTRACT

(22) Filed:          May 19, 2010                                                              A method of and system for discovering and reporting the
                                                                                               trustworthiness and credibility of calling party number infor
            Related U.S. Application Data                                                      mation, such as Automatic Number Identification (ANI) or
                                                                                               Calling Number Identification (Caller ID) information, or for
(60) Provisional application No. 61/179,629, filed on May                                      inbound telephone calls. The disclosed method entails the use
       19, 2009.                                                                               of real time telephone network status and signaling, network
                                                                                               data, locally stored data, and predictive analytics. Practice of
(51)   Int. C.
                                                                                               the disclosed method is neither detectable by nor intrusive to
     H04M I5/00               (2006.01)                                                        the calling party, and the method can be implemented into
     H04M 7700                (2006.01)                                                        existing enterprise, telecommunications, and information
(52) U.S. C. .......... 379/114.14; 379/127.02; 379/144.03                                      service infrastructures.
(58)   Field of Classification Search ............. 379/114.14,
                   379/121.01, 143.01, 144,03, 127.01, 127.02
       See application file for complete search history.                                                                           52 Claims, 2 Drawing Sheets
                                                   USER 56                                                    SYSTEM so

                                            A telephone callis
                                                 E
                                             along with Calling           2
                                                                                                              7           obtain calling
                                                                                                                          Party Number's             8
                                                Party Number                  check calling Party         )              current Takom
                                                                                   Number           ---                          arrier
                                                                                 compliance

                                                              /4                                                                  y

                                                 SE,
                                                with additional
                                                                                                      s                   obtain Calling
                                                                                                                        Party Nurubs type        1.
                                               information is                                                             (Bizres?woIP
                                             transmittata API                                                               Wireless)
                                                                                     API
                                                                                                                                  w
                                                     y                                                                                          --
                                                 confidence         ---                                                    obtain calling
                                               Metric for calling                                                         P                      12
                                               Party Numbaris         22
                                                received from
                                                  SYSTR


                                           y
                                     FREAL TIME:
                                                                  y
                                                            IFBATCH:
                                                                                                                          on an |--
                                                                                                                          Party Numbers'
                                                       | informations                                                      real-timelins         14
                                     and || Ayrs                                                                              status and
                                        Eaccording
                                     according                  to its
                                               to its business rules                                                          condition
                                     busiris8s rules

                                     r
                                    24A
                                                                       Y
                                                                      24B                                                 frtiffn
                                                                                                                                  v              >
                                                                                           17 f RealTime
                                                                                            NA vauer
                                                                                                     Eatasses
                                                                                                                           steps 6-14
                                                                                                                          frnalexand
                                                                                                                            persisted.

                                                                                                                                  w
                                                                                                                               Compare
                                                                                                     Expected            iformatic from
                                                                                                      Pattem             step storater
                                                                                                     Baselife              ataxase air
                                                                                                     Database             real-time carrier
                                                                                                                              Information
                                               Call is answared T.
                                                   by USER
                                                                       26                                              Step 15, 17, 18 and 19
                                                                                                                           ififormation is
                                                                                                                           analyzed and
                                                                                                                      metrics calculated to
                                                                                                                       determine creditary
                                                                                                                          of Calling Party
                                                                                                                               Number
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 16 of 328 PageID #: 76


U.S. Patent                           Aug. 7, 2012            Sheet 1 of 2                       US 8,238,532 B1



                  USER 56                                                     SYSTEM 50


             A telephone call is
             received by a USER r                                             7        obtain Calling
             along with Calling          2                                             Party Number's               8
                Party Number                    Check Calling Party -                 current Telecom
                                                      Number                                 carrier
                                                     compliance

                                (14
               SE                                                         6            Obtain Calling
               with additional                                    -                  Party Number type              10
                information is                                                          (Big Res/VoIP
             transmitted to AP                                                              Wireless)

                                                        AP

                        y                                                              Obtain Calling
                                                                                                                -
                 Confidence                              7.
              Merior   citing
              Party Number is           22
                                                                                       P        ts
                                                                                            ao-spatia
                                                                                                                12
                received from                                                               location
                  SYSTEM


                                                                                       Obtain Calling
      EAE                     IF BATCH
                            Information is
                                                                                       Party Numbers'
                                                                                        real-time line          14
     and processed           used by USER                                                  status and
        by USER                 ridi                                                       condition
     according to its       according to its
     business rules         business rules


                                                                                                            |   -
   24 A                              24 B                      17 / RealTime          in m                      16
                                                                      c                    ornated and
                                                                          atabase           persisted.



                                                                                            Compare
                                                                      Expected        information from | -
                                                              19          Pattern     step 16 to pattern        18
                                                                      Baseline         database andlor
                                                                      Database         real-time carrier
                                                                                         information
              Cal is answered
                  by USER
                                        26                                          Step 16, 17, 18 and 19
                                                                                        information is
                                                                                        analyzed and            N
                                                                                    metric(s) calculated to     20
                                                                                    determine credibility
                                                                                      of Calling Party
                                                                                             Number




                                                        FIG. 1
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 17 of 328 PageID #: 77
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 18 of 328 PageID #: 78


                                                       US 8,238,532 B1
                               1.                                                                        2
        METHOD OF AND SYSTEM FOR                                         telephony network then delivers to its destinations these calls
        DISCOVERING AND REPORTING                                        and associated information, in most cases, without checking
    TRUSTWORTHINESS AND CREDIBILITY OF                                   their validity. Consequently, this system supplies an opening
    CALLING PARTY NUMBER INFORMATION                                     for criminals to easily place calls with fabricated or “spoofed
                                                                         ANIs for nefarious purposes. ANI fabrication or spoofing is a
                 RELATED APPLICATION                                     low cost, powerful penetration tool used to impersonate iden
                                                                         tity and location. Multiple companies and, more importantly,
  This application claims benefit of U.S. Provisional Patent             technologies exist for the Sole purpose of enabling anyone,
Application No. 61/179,629, filed May 19, 2009.                     10
                                                                         anywhere, to spoof ANI and Caller ID for pennies each call.
                                                                            Throughout the past 25 years, telecommunication Users
                   COPYRIGHT NOTICE                                      have relied on ANI and have built vital business processes
                                                                         around the incoming calling party telephone number. In addi
   (C) 2010 TrustID, Inc. A portion of the disclosure of this            tion, most businesses have developed Sophisticated inbound
patent document contains material that is subject to copyright           telephone answering systems (known as IVR) that answer
protection. The copyright owner has no objection to the fac         15
                                                                         calls and are programmed with rules-based decision param
simile reproduction by anyone of the patent document or the              eters grounded on the ANI. Now, relying on non-validated
patent disclosure, as it appears in the Patent and Trademark             ANI undermines these critical marketing, technical, and
Office patent file or records, but otherwise reserves all copy           security processes used for authentication, identity, location,
right rights whatsoever. 37 CFRS1.71 (d).
                                                                         and activation in today’s financial services, general business,
                    TECHNICAL FIELD                                      and government enterprises. As one specific industry
                                                                         example, major financial institutions now have compromised
   This disclosure relates to calls placed in telecommunica              critical operations that were built upon the trustworthiness of
tion and information service networks and, in particular, to             ANI. Applications such as bank-card activation, credit issu
establishing, for call recipients, the credibility of incoming      25   ance, money transfers, new account applications, and cus
calls by discovery of and reporting on the credibility of Auto           tomer service have all relied on the layer of security ANI has
matic Number Identification (ANI) information in-line with               provided. Decisions made using the current non-validated
the incoming calls in progress.                                          ANI place an enterprise at risk of diminished revenue by
                                                                         limiting new product offerings and increased losses from
             BACKGROUND INFORMATION                                 30   fraud. Attempted fraud exceeds $50 billion each year in the
                                                                         U.S. alone. Identity fraud is the key driver in these losses.
   ANI (Automatic Number Identification in North America                 Today, more bank card activation fraud occurs by telephone
is the 10-digit billing telephone number of the caller) was              than by other remote banking channels combined (i.e., not
made available in 1967 to a business telephone customer for              face-to-face), such as ATM, e-mail, and worldwide web.
toll free circuits (800 or “Inward-WATS) to inform the busi         35      There are several ways in which a motivated individual can
ness telephone customer who was calling because the called               take advantage of the current state of the art to manipulate
business was paying the toll costs of the incoming call. ANI             ANI. VoiceXML applications let Users change ANI and
and Calling Number Identification (Caller ID) were made                  Caller ID. An open source PBX software application, such as
available as products to residential and Small business tele             Asterisk, allows users to manipulate ANI. Competitive ser
phone customers to provide them with the 10-digit telephone         40   Vice providers and telecommunication carriers can set their
number of the calling party, and by the late 1980s in some               own ANI. Moreover, certain companies exist today for the
cases the caller's name. Businesses Such as banks, call cen              sole purpose of allowing ANI and Caller ID to be spoofed and
ters, and governmententities such as 911 service centers have            falsified. Businesses such as Camophone, Telespoof, Covert
relied on ANI information as a factor in identity determina              Call, and dozens of others offer widely available ANI and
tion; as an element in location discovery; and for call routing     45   Caller ID spoofing for pennies each call.
assistance, workflow efficiency, and fraud mitigation.                      The consequences of prevalent, facile manipulation of ANI
   The ability to falsify ANI has been available for over a              provide motivation to restore integrity to the use of ANI. One
decade, but only to Sophisticated and mostly regulated tele              major consequence is financial fraud, which is on the rise and
communications carriers and very large business Users Sub                is driven primarily by identity fraud. Traditional financial
scribing to expensive multi-line Primary Rate Interface (PRI)       50   services customer Verification tools such as information
telephone circuits. ANI control has a legitimate use. As an              based authentication are being compromised. Most financial
example, a large business uses ANI control to display its main           service companies use ANI as the apex identifier in their
telephone number on all outgoing calls from its multiple                 telephonic decision-making. If false trust is placed in spoofed
lines.                                                                   ANI, downstream decisions are compromised. Decisions
   The ability to falsify ANI stems from interaction of new         55   made using current non-validated ANI is placing companies
technologies with legacy telecommunications architecture.                at risk, limiting new product offerings, and increasing losses
Before the advent of information services network (e.g.,                 from fraud. The disclosed approach restores the value of ANI
Internet) telephony and deregulation, the telecommunica                  by reestablishing the security of telephone transactions.
tions network was a closed system with one or both of a                    There are more financial transactions conducted over the
limited number of trusted FCC- and Public Utility Commis            60   telephone than are conducted on the worldwide web, even in
Sion-licensed telecommunications companies adhering to a                 today’s Internet pervasive environment. Of the more than two
finite set of standards. Telecommunications decentralization             billion telephone calls placed annually to U.S. financial insti
and deregulation, as well as Internet telephony (Voice over              tutions alone, nearly all rely on ANI for security, location
Internet Protocol (VolP) technology), have exposed this                  information, call routing, and identity authentication. Know
legacy architecture to an abundance of new telephony prod           65   ing the caller's location or that the caller is in possession of an
ucts and services that inject calls and calling data from outside        actual telephonic device is the foundation and an important
the control of the legacy telecommunications network. The                factor for trusted telephone commerce.
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 19 of 328 PageID #: 79


                                                      US 8,238,532 B1
                               3                                                                      4
   A major nonfinancial consequence is criminal mischief. A             inbound telephone calls entails use of real time telephone
Washington state man was sentenced to 30 months in prison,              network status and forensics, network data, locally stored
after using ANI spoofing to send SWAT teams to the houses of            data, and predictive analytics. Practice of the disclosed
a dozen innocent, unknowing individuals.                                method is neither detectable by nor intrusive to a calling party,
   The following is a chronological Summary of the evalua               and the method can be implemented into existing enterprise,
tion of ANI spoofing and legislative attempts to combat it.             information services, and telecommunications infrastruc
   In 2003, VoiceXML applications let Users change ANI,                 tures.
and, at the same time, VoIP telephony entered the market                  The disclosed method performs ANI analysis with the call
place. An open source PBX software application, called                  ing party's telephone or telephonic device in a transitional
Asterisk, allows users to manipulate calling party number          10   state between an actual or a virtual on-hook condition and an
information. Asterisk is a Software implementation of a tele            answered condition, and is implemented as follows in a pre
phone private branch exchange (PBX) originally created in               ferred system. When the first indication of an incoming call is
1999 by Mark Spencer of Digium. As an example, if the ANI               detected by a User itself or equipment implementing an
field is left blank by the Asterisk or carrier switch, any user         Application Programming Interface to communicate with the
can easily manipulate the Caller ID information using Aster        15   System, the ANI, along with other information such as the
isk, thereby populating the ANI field with the same misinfor            dialed number (DNIS) and incoming trunk identification
mation as the spoofed Caller ID. Asterisk allows Users to send          information, is transferred to the System, using an Applica
spoofed ANI in the same way that businesses had been setting            tions Programming Interface (API). The disclosed System
their ANI with PRI lines.                                               quickly begins decomposing the calling party number (i.e.,
    In 2004, a new ANI spoofing service, named Star38, (using           Supposed telephone or billing number) to check the calling
VoIP and Asterisk) was launched and gained attention from               party number validity, check call Velocity, compare the origi
worldwide mainstream media after USA Today published in                 nating switch identifier with the NPA-NXX of the calling
its daily paper a front-page article about the service. The same        party number, and check other call number attributes. Calling
year, others followed Such as Camophone, Telespoof, and                 party number validity relates to format issues for the North
CovertCall. Over the next year, a dozen additional services        25   America Numbering Plan, such as, for example, whether the
started delivering ANI spoofing services.                               area code starts with an impermissible digit (“1” or “0”) or
    By 2006, the FCC began investigations into these services,          whether the calling party number contains greater or fewer
and the House of Representatives and the Senate considered              than 10 digits. Calling velocity relates to whether an exces
several bills attempting to outlaw use of ANI spoofing for              sive number of calls have been placed by a calling party to one
fraudulent purposes. ANI spoofing gained the attention of the      30   or more Users within a specified unit time period. The NPA
mainstream media as SpoofCard announced the cancellation                NXX of a calling party number relates to the breakdown of
of an account belonging to Paris Hilton that was used to break          10-digit number, in which NPA refers to the three-digit num
into the Voicemail of Lindsay Lohan to harass her.                      bering plan area (area code) and NXX refers to the three-digit
  On Jun. 27, 2007, the United States Senate Committee on               central office (exchange) code.
Commerce, Science and Transportation approved and Sub              35      If a specified one or number of Such attributes suggest an
mitted to the Senate calendar Senate Bill S.704, which would            anomalous or Suspicious calling party number, the disclosed
have made spoofing ANI a crime. Titled the “Truth in Caller             System determines noncompliance of the calling party num
ID Act of 2007, the bill would have outlawed causing “any               ber, and the System can terminate the procedure and indicate
caller identification service to transmit misleading or inaccu          to the User that a calling party number is of low credibility. To
rate caller identification information via "any telecommuni        40   continue the analysis of the calling party number, the dis
cations service or IP-enabled voice service.” Law enforce               closed System begins to discover the origins of the calling
ment would have been exempted from the rule. A similar bill,            party number, Such as telecommunications carrier, line type
HR251, was recently introduced and passed in the House of               (e.g., business, government, residence), geo-location, net
Representatives. It had been referred to the same Senate com            work conditions, and network condition call progress mes
mittee that approved S.704. The bill never became law              45   sage patterns. The System next begins to probe the calling
because the full Senate never voted on it; it was added to the          party number by examining network signaling including call
Senate Legislative Calendar under General Orders, but no                forward messages to ensure probing of the received calling
vote was taken, and the bill expired at the end of the 110th            party number and using the telecommunications network by
Congress. On Jan. 7, 2009, Senator Bill Nelson (FL) and three           calling and signaling to detect and record Status, messages,
co-sponsors reintroduced the bill as S.30, the Truth in Caller     50   line conditions (e.g., busy signal), hook Switch status, answer
ID Act of 2009, which was the bill referred to the same                 and message timings, call forward actions and responses. The
committee in the Senate. The House of Representatives                   origins of the calling party number and the calling number
passed the Truth in Caller ID Act of 2010 in April 2010, but            network responses are used to create a real time pattern of all
the bill has yet to be reconciled with the Senate version. The          the above elements. The signaling and condition patterns
new bill states that Caller ID may not be spoofed to be inten      55   represent, therefore, characteristic “thumbprint” patterns of
tionally misleading or inaccurate. No federal bill has yet to be        the calling number telephone network and its call progress
signed into law. Several of the States have passed bills making         functions. The real time pattern is then compared against a
misleading Caller ID spoofing illegal.                                  historical database of expected call patterns of valid and
   What is needed is a method to detect or report the accuracy          invalid ANI decomposing processes. Based on the closeness
and truthfulness of ANI.                                           60   of patterns and the degree of match, a confidence metric is
                                                                        calculated using statistical probabilities. The confidence met
           SUMMARY OF THE DISCLOSURE                                    ric is used by one or both of the User and the System to
                                                                        determine the validity of the ANI. Once the ANI is validated,
   A method of and system for discovering and reporting the             the recipient can have a higher degree of confidence in the
trustworthiness and credibility of calling party number infor      65   validity of the calling party number and place more trust in it.
mation, such as Automatic Number Identification (ANI) or                   The following presents examples of uses, and systems that
Calling Number Identification (Caller ID) information, or for           would benefit from implementation, of the disclosed method.
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 20 of 328 PageID #: 80


                                                       US 8,238,532 B1
                             5                                                                         6
In the banking industry sector, credit, debit, ATM, and gift                FIG. 2 is a block diagram of a telephone network forensic
cards are mailed to customers. When these cards are received             system service unit Suitably configured to implement pre
by the recipient, most banks request that the recipient confirm          ferred methods of determining credibility of calling party
receipt of the card by “activation of the card. The most                 number information performed in accordance with the hybrid
preferred method of activation entails placement of a call by            process block and method step flow diagram of FIG. 1.
a card recipient from his or her home telephone to a toll-free
                                                                                  DETAILED DESCRIPTION OF PREFERRED
(800) number of the bank to activate the newly received card.                               EMBODIMENTS
The use of a toll-free (800) service by the bank ensures the
transmission of ANI information to the bank, even if the            10      In telephony, the calling party number information is deliv
consumer has a feature on his or her telephone line to “block            ered and described in many different ways. This document
Caller ID transmission.” The transmitted ANI information is
one factor used by the banks to prove that the card in fact is in        uses the acronym “ANI' to describe the following types of
the intended recipient's possession.                                     calling party number information systems and descriptions,
                                                                         unless any one of the following terms needs to be used spe
  Banks can also use additional factors of authentication to        15   cifically to communicate clearly: Caller ID or CID: Calling
further identify and locate the caller by one or both of asking          Party Number or CPN; Calling Number Identification (Iden
for personally identifiable information (PII) and relying on             tifier) or CNID: Calling Party Identification (Identifier) or
Voice biometrics, primarily as a consequence of the now                  CPI; Automatic Number Identification (Identifier) or ANI;
unsecured and “spoof able’ nature of ANI. PII may be, for                Automatic Number Identification Information Digits or ANI
example, a social security number or date of birth. Using PII            II, ANI 2, ii digits: Billing (Billed) Number or BN; Caller
to conduct information-based authentication has its chal                 (Calling) Line Identification or CLID: A-Number; and Call
lenges and risks. Information based authentication using PII             ing Party or CP. The term “call is used in this document to
Such as Social security numbers or a mother's maiden names               define any connection over a telecommunications or an infor
exposes the bank to additional risk. PII information is regu             mation service network and includes, but is not limited to,
lated, and, if the PII information in the bank’s possession is      25   landline, wireless, modem, facsimile, Session Initiation Pro
lost or stolen from the bank, large costs and fines can be levied        tocol (SIP), and Voice over Internet Protocol (VoIP) transmis
against the bank by government entities enforcing current                S1O.S.
data breach laws. Moreover, because of the high number of                   The Problem the Disclosed Method and System Solve
past data breaches, a very high percentage of consumers have                With the deregulation and de-centralization of the telecom
had their PII data compromised already, making PII available        30   munications landscape and the introduction, proliferation,
to criminals for use in ID theft. (In 2009, the Identity Theft           connection, and integration of information service network
Resource Center reported 493 breaches and 300 million                    telephony (e.g., Internet VoIP) into the Public Switched Tele
records exposed.) In addition, another aspect of PII access has          phone Network (PSTN), combined with the ability to control
further eroded the value of information-based authentication.            the transmission of a caller's telephone number to a called
Social networking websites such as FaceBook, LinkedIn,              35   party in the many forms (most commonly called ANI and
MySpace, Ancestry, Twitter, and dozens more all contain and              Caller ID), is now controllable by the calling general public.
share PII with the public, further de-valuing the use of PII                Before the dramatic marketplace changes outlined in this
knowledge as a tool for identity authentication. ANI is one of           section, a calling party's number was securely transmitted by
the authentication tools available to banks that are not PII             a regulated telecommunications company to the called party.
based for telephone-based transactions. The disclosed               40      This newly found control of the telephone network by the
method helps restore the value lost to spoofing and fraudulent           public at large, mainly through use of VoIP connections, has
ANI transmissions, providing a powerful new tool to banks to             caused the recipient of a telephone call to distrust in the
authenticate their customers by again using and trusting Vali            accuracy and truthfulness of a calling party's telephone num
dated ANI as a factor in authentication for the telephone                ber.
channel.                                                            45      The following description of implementations of preferred
   The disclosed method and system return the trust, credibil            embodiments is presented with reference to FIG. 1, which is
ity, and security to incoming telephone calls by discovering             a hybrid system process block and method step flow diagram.
and reporting on inaccurate ANI information in-line with a               The diagram includes User related function blocks and sys
call in progress, allowing trust to be correctly placed in real          tem related process module blocks, as indicated in FIG. 1.
time that the ANI information has not been altered or set           50      An Incoming Call 2 block represents an event in which a
incorrectly or “spoofed by the caller or a telecommunica                 called party (User) receives a telephone call delivered by a
tions carrier. The disclosed system and method can be used by            telecommunications carrier from a calling party. The carrier
business, government, and consumers alike, as well as pro                delivers an ANI, (usually 10 digits long in North America)
vide an existing telecommunications carrier a tool to improve            along with or before the voice portion of that call is connected
the security and value of its network.                              55   to the called party.
   Additional aspects and advantages will be apparent from                  A Transmission 4 block represents a User (Such as a bank
the following detailed description of preferred embodiments,             card activation center or a 911 emergency services call center)
which proceeds with reference to the accompanying draw                   transmitting the ANI to the System before the call is answered
1ngS.                                                                    and while the calling party hears one or more ringing tones.
                                                                    60   This transmission before the call is answered (goes off-hook)
        BRIEF DESCRIPTION OF THE DRAWINAS                                by the User enables the calling party's telephone to be in a
                                                                         more predictable and detectable transitional state. This trans
  FIG. 1 is a hybrid system process block and method step                mission step may be performed through any conventional
flow diagram of the disclosed method of and system for                   data transmitting technique. Such as over the Internet with a
determining trustworthiness and credibility of calling number       65   virtual private network connection, a remote or private circuit
information relating to calls placed in a telecommunications             connection, or a local area network using any data transmis
network.                                                                 sion model such as HTTPS, SOAP or XML. This transmis
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 21 of 328 PageID #: 81


                                                     US 8,238,532 B1
                                7                                                                      8
sion step is not limited to offering only ANI information. For         Type 10 would be determined from a carriers business prac
example, the User may transmit the time of day, trunk num              tices. Such an example would be Integra Telecommunica
ber, ANI II digits, dialed number information (DNIS), SIP              tions, which, at the time of this writing, provides only busi
header and routing information, transaction number, unique             ness line types.
identifier, or other information or data that may be helpful to           Geo-location 12 block represents determination of the city
the System, or to the User if re-transmitted back to the User,         and state, latitude, longitude, and other geospatial informa
for example, to assistin re-associating a transmission with the        tion about the ANI. The geo-location is determined by que
calling party's call.                                                  rying one or more databases, such as Telcordia, that provide
   An Application Programming Interface (API) 6 block rep              routing guides using available rate center data providing geo
resents the User of the System receiving the data and infor       10   spatial data inferred from an ANI. International numbers can
mation described with reference to Transmission 4, and then            also be identified, using country-calling codes. Use of
re-transmitting the data in a standardized format to the Sys           attribute data and vector data models collected, compiled, and
tem. The System sends, to the User, data and information in a          analyzed for specific areas such as LATAS (Local Access
standard format that are described in a Determine 20 block of          Transport Areas) or a carrier's Switch serving areas enables
the System. API 6 could make format standardization of data       15   inference of discrete locations from the analysis of data con
in any known manner, including fixed field database struc              tained in the attributes associated with each ANI.
ture, name/value pairs, XML, tab delimited, comma delim                  In an alternative embodiment, the determination of the
ited, fixed width, or variable length. API 6 could make the            caller's location can also be made by use of the Home Loca
Subsequent transmission in any known manner, providing an              tion Register (HLR) or other carrier-based real time database
electronic data connection to an active database or data man           to determine which switch or end office or what wireless
agement system such as Oracle or a proprietary or open                 telephone offices are managing the call, and then to calculate
Source Software program. The machine or computer may                   the location of that switch. In a second alternative embodi
record the data on any known information storage device,               ment, a third party geospatial technology or vendor Such as
including RAM, magnetic media (e.g., a hard disk drive), or            Geografx can be used to provide the geo-location of the caller.
any other electronic medium.                                      25   In a third alternative embodiment, the determination of the
   A Calling Party Compliance block 7 represents decompo               callers location can also be made utilizing IP address infor
sition of the calling party number to check its validity, check        mation where available. Standards such as IPv6 define
call velocity, compare the originating Switch identifier with          routable home IP address information that can be used to
the NPA-NXX of the calling party number, and check other               determine geo-location information. Geo-location may be
call attributes. If it determines noncompliance of the calling    30   returned as Geo-location 12 data that are used to determine
party number, the System can terminate the procedure and               the serving Switch to assist in call pattern recognition and
indicate to the User that a calling party number is of low             creation represented by a Storage 16 block, a Real-Time
credibility. Otherwise, System operation proceeds as                   Pattern 17 block, a Compare 18 block, an Expected Patterns
described below.                                                       19 block, and Determine 20 block.
   A Carrier Discovery 8 block represents a query of available    35      A Network Condition 14 block represents placement by
network-accessible Local Number Portability (LNP) data                 the System of one or more outbound calls to the telephone
bases, such as the ones maintained by North American Num               number represented by the received ANI in Incoming Call 2
bering Plan Administration (NANPA), NetNumber, or TNS,                 before the incoming call to the User is answered, which is
to determine the current telecommunication carrier that Ser            represented by a Call Answer 26 block. This enables the
vices and owns the ANI number delivered in Transmission 4         40   calling telephone line to be in a predictable and detectable
from the incoming call placed to the called party in Incoming          state because call waiting and other features are unavailable at
Call 2. This query could be performed via the Internet using a         this time on most line types during this unanswered off-hook
secure TCP/IP protocol or other methods, such as Signaling             ringing state. These calls should be placed from a Switch that
System 7 (SS7), ATM, ITU-T, SIGTRAN, or Enum. In                       uses SS7 services or with a VoIP service allowing for SIP
another variation, a locally stored database could be queried     45   and/or SIP-T messaging or other available network connec
to determine the current telecommunication carrier that pro            tion types to allow for the maximum amount of call progress
visioned the line of the ANI from the incoming call placed to          messaging and maximum number of details to be recorded
the called party in Incoming Call 2.                                   Such as call forwarding and route information and status.
   A Line Type 10 block represents use of databases of tele            Network condition, line-status, call progress information,
phone circuit types (such as, for example, business, wireless,    50   and call progress messages and their associated timing infor
residential, pay telephone, prison telephone, VoIP. satellite,         mation are collected in Network Condition 14. The outbound
pre-paid, post-paid, SIP, or pager) and information from other         call(s) query the current network condition of the telephone
process modules or steps in the System Such as Carrier Dis             number (such as, for example, busy, ring then answer, call
covery 8 to assign a Line Type 10 to the ANI from Incoming             forward then answer, and ringing no answer). Such calls
Call 2. A Line Type 10 database is created by assigning,          55   produce a series of conditions, each with a status and response
analyzing, and building a compiled database of ANI Line                with specific timing associated with each call progress mes
Types from commercially available database(s) Such as Tar              sage or network State.
gusInfo, InfoUSA, Acxiom, or others with databases main                   In addition to network messages, available audio energy
tained by telecommunication carriers or third party providers,         detection and determination methods are used, and the results
such as Verizon, TNS, or NANPA, and from proprietary data         60   are analyzed with the use of dedicated or shared digital signal
bases developed from primary research or housed on behalf              processing (DSP) hardware and/or software to determine the
of clients (numbers on which fraud has been previously com             type of answer condition and line type (Such as a answering
mitted or numbers assigned by the client as high risk). The            machine, fax machine, carrier-based Voicemail, business line,
compilation is performed by analysis of source quality met             automated attendant, or call progress tones including inter
rics or other known techniques. These databases could be          65   cept tones, reorder tones, or guard tones). These status, con
network (Internet, SS7) accessible or locally stored in the            ditions, and responses are categorized with associations and
System or by combination. In another embodiment, Line                  timings for later analysis performed in Determine 20. In
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 22 of 328 PageID #: 82


                                                       US 8,238,532 B1
                                                                                                        10
another variation, data connections (such as SS7 or virtual               along with a digital signal processor DSP determination of
private network) to telecommunications providers may pro                  "human' answer, or if a ring without an answer pattern
vide additional information as to the network condition of the            occurs, then the calling party in Incoming Call 2 would not
ANI received in API 6.                                                    have been calling the User in Incoming Call 2 because the call
   Connections to the telecommunications or third party pro               waiting feature is disabled on this line type in an outbound
vider may use new methods (such as real-time call detail                  ringing transitional state.
record (CDR) analysis), existing methods (such as a CALEA                    In Compare 18, the pattern data stored in the Real-Time
interface or home location registers (HLR)), or billing ports             Patterns database 17 from Storage 16 are then compared
and computer telephony interface (CTI) ports to access line               against expected pattern results found in an Expected Patterns
status information. An example of the type of query and              10   database 19. One or more patterns will be retrieved from
response in this variation would be to query a carrier through            Expected Patterns 19 based on information from Carrier Dis
currently available means, such as a VPN, dedicated circuit,              covery 8, Line Type 10, and Geo-location 12. Patterns need
or SS7 connection, to determine whether a specific ANI is                 not be exact to match between Expected Patterns database 19
currently in a ringing state with the dialed number (DNIS)                and Real-Time Patterns database 17. Matching logic indicat
transmitted to the System in Transmission 4. In another              15   ing the closest comparable candidate between the Expected
embodiment, the call status returned to the System from such              Patterns database 19 and the Real-Time Patterns database 17
query could be “in-progress” (answered) if the ANI was trans              is chosen as an input to the statistical probability calculation.
mitted to the System in Transmission 4 after the call had been            The pattern recognition can take into account any statistical
answered. In another embodiment, after the User receives the              reference tables. For example, if a call is in an outbound
call in Incoming Call 2, and after completion of Call Answer              ringing state, there is a high degree of probability that the
26, the User is informed that the System or another system                calling party is in fact calling the User.
managed by the User will be calling back the calling party                   The Expected Patterns database 19 is composed of, but not
while looking at real time network forwarding messages and                limited to, baseline repeatable call flow patterns that are built
other signaling after the current call terminates. This is done           in advance utilizing run-time, call statistics, hour usage and
to verify that the received ANI transmitted in Incoming Call 2       25   traffic patterns, and call frequency tables. The Expected Pat
is reachable by an outbound call and is, in fact, the number the          terns 19 baseline database is created through empirical testing
User is using to place the call received in Incoming Call 2. A            and sampling of known conditions in an advance of run-time
new outbound call is then placed to the ANI in Incoming Call              process including placing multiple calls to a series of tele
2 to the calling party to verify that the calling party is in fact        phone numbers representative of the call handling process of
reachable at the number that was received in Incoming Call 2.        30   each of the carriers throughout their network. The data
This outbound call is placed from a switch that uses SS7                  include all SS7, VoIP, or wireless network messages, includ
services or with a VoIP service allowing for SIP-T messaging              ing their ordering and timing between messages. In addition,
or other available network connection types. Such placement               the Expected Patterns 19 data call patterns may be defined and
of the outbound call allows for the maximum amount of call                recorded for each switch type and location within a carrier's
progress messaging and number of details to be used by the           35   network for valid ANI scenarios, then invalid ANI scenarios.
System, so as to detect whether a call forward or other mes               The call patterns may include every message received from
sage is detected after the call is placed to the User, thus               the network with their associated time and duration facts
indicating the call was potentially not connected to the ANI              while placing a call, as well as messages received from the
from Incoming Call 2.                                                     digital signal processing (DSP) monitoring and analysis dur
   Storage 16 represents sorting by network codes, condition,        40   ing the call with associated time and duration facts, first for a
and timing the responses received from the outbound call(s)               valid ANI pattern call, then for an invalid ANI pattern call.
for storage and later analysis for validity, pattern recognition,         These patterns are built, tested, and persisted for each unique
and other risk factors by Such elements as network condition,             combination of carrier (Carrier Discovery 8) and line type
time of day, call progress messages, response times by carrier,           (Line Type 10), and optionally of geo-location (Geo-location
variability in status messages, latency in telecommunications        45   12), as defined, for example, by serving Switch. In addition to
networks, and statistical probabilities. The analyzed                     these elements, metadata are added to the call pattern data
responses are then sorted and formatted with all other data               with elements such as time of day, frequency of recurrence,
obtained in API 6, Carrier Discovery 8, Line Type 10, Geo                 and statistical likelihood of call.
location block 12, and Network Condition 14 as patterns in a                 The Expected Patterns database 19 can be updated with
database represented by Real Time Patterns 17.                       50   each new ANI analysis while in run-time production, thereby
  In Real-Time Patterns database 17, all the data from Stor               creating a continuously learning system that provides ever
age 16 that were persisted as patterns are stored as a database           widening coverage of patterns. As part of the learning system,
for analysis, represented by Compare 18. The following is an              information stored in Storage 16 can be mined for additional
example of a valid ANI call pattern: a call placed to a Verizon           information regarding new carrier information, new status,
(potentially Frontier) residential landline number that is in a      55   and new combinations of status messages and timing to be
previous GTE area in Oregon, does not have carrier-based                  used to improve and enrich the Expected Patterns database
Voicemail activated as an optional feature, and is in an out              19. This creates a learning system that benefits all steps,
bound ringing state will show as busy, while the same line that           especially Determine 20. The Expected Patterns database 19
has carrier-based Voicemail and call waiting features active              will evolve through continued use of the System, adapting to
on that line will show 1) a partial ring back message and then       60   telecommunications advances and creating a learning
2) an answer from the Voicemail system within three seconds.              Expected Patterns database 19 with continuous feedback and
In addition, the Voice energy analysis and determination from             updating.
the digital signal processing (DSP) would indicate that an                   In Determine 20, the results from Compare 18 are analyzed
answering device answered the call. In an invalid ANI call                for normalcy deviation and statistical match to patterns and
pattern, if it is determined that a human being answered, as         65   their timing or duration between messages or conditions. This
taught by one or more complete ring cycles (six or more                   analysis entails comparing the real time patterns to previously
seconds after call is placed, with no call transfer message)              expected call patterns of valid and invalid calling party
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 23 of 328 PageID #: 83


                                                       US 8,238,532 B1
                              11                                                                        12
decomposing processes to make a degree of match interpre                 recipient's algorithm, to the proper queue or IVR or agent,
tation. In turn, these and other attributes or elements may be           along with other fraud or call processing rules or procedures.
used to generate a score or metric of the validity of an ANI or,         The User's telephonic business rules engine may provide
alternatively, as a singular determination Such as “valid’ or            additional call scripting based on one or both of the metric and
“invalid’ or as a tiered system such as “red.” “yellow.”                 the additional information provided from the System or the
“green. Each additional attribute or element such as carrier,            User's business rules. The information delivered to and pro
line type, geo-location, time of day, match of real time pattern         cessed by Processed 24B is analyzed, scored, and acted upon
to expected pattern is assigned a weighted value as factors of           as a batch process at, for example, the close of a business day.
a confidence metric. A confidence metric is produced using               The processing is performed according to a set of rules and
statistical methods to indicate the probability that the ANI is     10   processes by the User or by a third party rules engine, as
correct. The metric can be adjusted by application or by                 described above for Processed 24A.
recipient, based on previously defined thresholds. For                      A Call Answer block 26 represents answering by User of
example, a bank may consider a VoIP telephone to be of                   the call by an offhook or Supervision signal or by data packet
significantly higher risk, whereas a voicemail application               sent to the Users’ providing telecommunications carrier. The
requiring verification may consider a VoIP telephone to be of       15   call is then processed.
no more significant risk than a landline or wireless. Deter                 Relationship, Flow and Logic Between the Steps, Methods
mine 20 then sends the metric along with other optional data             and Elements
as outlined in Transmission 4. Such as the time of day, trunk               The preferred relationship among elements, including pre
number, ANI II digits, dialed number information (DNIS),                 ferred logic and chronological order, is shown in FIG.1. The
transaction number, or other information or data that may be             System performs ANI analysis to determine credibility of
helpful to the User, Such as assisting in re-associating this            calling party information as the calling party's telephone or
transmission with calling party's call, is sent back to API 6.           telephonic device is in a transitional state between an actual or
   In another embodiment, analysis of call detail and other              a virtual on-hook condition and an answered condition. The
records by telephone number may also create new variables,               System process preferably begins at Transmission 4 and ends
including Velocity of calls measured and metrics, to deter          25   at API 6. As shown in the diagram, Transmission 4 preferably
mine whether a telephone number or set of telephone num                  occurs before API 6, which preferably occurs before Carrier
bers has been dialed excessively by an ANI, which could be               Discovery 8, and so forth. However, the order of many of
one indication of a fraud pattern. The Velocity measure over a           these steps may be changed. By way of example but not
period could be set by an application. As an example, more               limitation, Line Type 10 may occur during or before Carrier
than 15 call requests in a 15-minute period may indicate a          30   Discovery 8, or during, or before Geo-location 12: Moreover,
brute force attack and could be consider higher risk. This               Network Condition 14 could occur during or before either or
attribute would be an element used in the scoring and metric             both of Carrier Discovery 8 and Line Type 10, as long as
of accuracy and security of an ANI. In another embodiment,               sufficient time remained to make the proper decision at Deter
the System may gather additional information that may be                 mine 20 before Call Answer 26.
useful to the User from additional systems, Vendors, pro            35     In another embodiment, Carrier Discovery 8, Line Type 10,
cesses, or metadata from one or more of the steps taught in              Geo-location 12, further, even Network Condition 14 could
this application, such as caller name, address, city, state, Zip         be altered or adjusted so that, if the data received in Line Type
code, latitude/longitude, equipment type, caller location, IP            10 were “prison telephone' or "pay-telephone. Carrier Dis
address, or other information, in addition to predictive scores          covery 8, Geo-locate 12, Network Condition 14 could be
or metrics such as a fraud score, risk score, credit score,         40   skipped or Geo-locate 12 could be preformed to verify the
marketing score, affinity score, expansion score, or warning             accuracy of data at Line Type 10 before moving to Network
indicators for bankruptcy, deceased, or information from a               Condition 14 through Metric Received 22.
consortium database such as calling Velocity to multiple loca               In another embodiment, the System may be implemented
tions within a specified time period, or known frauds, and               using software running on a local machine at the location of
then passed to API 6 along with the ANI validity metric.            45   the User and incorporated into its own processes could use the
   A Metric Received 22 block represents receipt from API 6              disclosed method taught here to achieve the same trustwor
of a confidence metric developed, scored, and created in                 thiness and validity metric. This System can be envisioned as
Determine 20, indicating the probability that the ANI from               a hosted solution, with software installed on client's com
Incoming Call 2 is valid. API 6 sends such information to                puter system having associated databases and network con
Metric Received 22 during the call (either pre-answer or            50   nections, or alternatively, as a hardware appliance, prepack
post-answer) or at a later time (e.g., daily, weekly, or                 aged server, or system including the System and necessary
monthly), either individually or in aggregate in a batch data            equipment to function installed on client premises. The solu
duration. Other data potentially received include optional               tion may be a combination of the above-mentioned deploy
data as outlined in Transmission 4. Such as the time of day,             ment options.
trunk number, ANI II digits, dialed number information              55      FIG. 2 is a block diagram illustrating a preferred telephone
(DNIS), transaction number or other information or data that             network forensic System 50 that uses telecommunication
may be helpful to the System or the User such as assisting in            links to establish information request and data information
re-associating this transmission with calling party's call.              communication paths among a User, a telecommunications
   Processed 24A and 24B blocks represent alternative pro                network, and external data sources to determine credibility of
cessing of the metric and other information taught in Metric        60   calling party number information of an incoming call to the
Received 22. The information delivered to and processed by               User. System 50 is configured with a services layer 52 that
Processed 24A is analyzed, scored, and acted upon in real                provides core application services in the credibility analysis
time. This processing is performed according to a set of rules           of ANI of a call placed to a User. Services layer 52 is linked to
and processes by the User or by a third party rules engine Such          an interface layer 54 to receive messages from a Client or
as ALI or any other commercially available system or any            65   User 56 requesting ANI processing and to communicate with
proprietary system that routes or makes decisions on the                 a telecommunications network 58 to access call information
handling of any call, caller or call flow, in accordance with the        data or place a test call to the Supposed calling party number
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 24 of 328 PageID #: 84


                                                      US 8,238,532 B1
                              13                                                                       14
and an LNP carrier service provider 60 to access call infor              network 58 (FIG.1, process block 14) through gateway exter
mation data. (Process blocks 2, 4, 22, 24A, 24B, and 26                  nal server 96, firewall 98 and a virtual switch 100, and gate
shown in FIG.1 relate to actions performed by or presented to            way firewall 102 to place a test call to the supposed calling
User 56.) Services layer 52 is also linked to a data layer 62 for        party number of the incoming call to User 56. Services layer
access to internally stored call information data used to ana            52 interfaces with LNP carrier service provider 60 (FIG. 1,
lyze ANI.                                                                process block 8) to access (sometimes by purchase) call infor
   Services layer 52 includes a message queue server 64 and              mation data and to return accessed data to message queue
an application server 66 that process incoming call ANI Veri             server 64 through application server 66, to virtual switch 78
fication requests. Message queue server 64 receives incoming             and firewall 98, through virtual switch 106 and gateway fire
ANI and delivers the results obtained by operation of appli         10   wall 102.
cation server 66. Message queue server 64 Supports the infra               An administrative terminal 120 and associated code and
structure for scalability and operational flow of System 50.             data repositories 122 are linked through a corporate firewall
Application system server 66 fulfills a call verification                124 at interface layer 54 to System 50 and are routed to
request directed by message queue server 64 by controlling               services layer 52 through a backbone firewall 126 and virtual
and coordinating the ANI processing steps performed as out          15   switch 128. This administrative link to System 50 allows
lined in FIG. 1. Message queue server 64 has an address to               corporate level management access, from across outside
which all other servers provided in System 50 can direct                 world boundary 108, to System 50 via a secure link 130 to, for
requests for various processing tasks. Thus, the other servers           example, perform demonstrations of system functionality
in System 50 request information or deliver data through                 and obtain operational status of System 50. A management
message queue server 64, which routes data and queries for               console 132 in services layer 52 links administrative terminal
processing by the appropriate system servers. This message               120 through a management firewall 134 to run the virtualiza
queue server 64-centric architecture permits expansion of                tion software of System 50.
System 50 without disruption of operations of other system                  FIG. 2 shows six servers in duplicate to indicate opera
servers. A web internal server 68 runs queries through ser               tional, equipment, and virtual appliance redundancy to ensure
vices layer 52 to perform internal test applications and emu        25   continuing service in the event of localized failure of any one
late system performance without access to or by Systems                  of the six servers of System 50.
external to System 50. A management server 70 performs an                   Basic and Optional Elements of Disclosed Method and
administrative function of monitoring the overall system                 System
operational status (e.g., checking for faults in ANI process                The System can be implemented with all, part, or limited
ing) of servers in services layer 52 and data layer 62.             30   functionality of any method or step taught in this patent
   Services layer 52 is linked through a virtual switch 78 to            application or any combination. For instance, if User is inter
data layer 62, which includes a reference data server 80 that            ested only invalidation of the ANI of wireless callers, and the
contains a carrier database of internal information about                LNP information learned in Carrier Discovery 8 is known to
operational and organizational characteristics for commer                only provision wireless services, the Line Type 10 and pos
cially accessible telecommunication carriers, valid NPA             35   sibly method Geo-Location 12 may not be required.
NXX codes, valid NPA-NXX codes as to geo-location, line                     For situations in which the System had direct access to real
type, and other information characterizing proper ANI. (Pro              time line status information by connections to carriers to
cess blocks 7, 10, and 12 shown in FIG.1 relate to cooperative           disclose line status as taught is the first variation in Network
actions performed by application server 66 and reference data            Condition 14, the requirement to perform additional network
server 80.) An account data server 82 contains User account         40   status queries may not be required.
configuration information, and a log data server 84 tracks all              Another system benefitting from implementation of the
transactions performed biSystem 50 for billing services,                 disclosed method is telephones used by consumers or indi
analysis, troubleshooting, and call progress message pattern             viduals at work. Frequently today, consumers and individuals
updates. (Process blocks 16, 17, 18, and 19 shown in FIG. 1              at work are relying on Caller ID information to determine
relate to cooperative actions performed by application server       45   who is calling them. This is increasing important with a
66, reference data server 80, and account data server 82.)               relatively new and disturbing trend called Phishing. Phishing
   Services layer 52 and interface layer 54 are linked by                is a practice of fraudulently taking on the persona of an
multiple communication paths. Specifically, services layer 52            institution, such as a bank, for the purpose of defrauding a
is linked to a web external server 90 through a firewall 92 and          consumer or an individual at work. As an example, a person
virtual switch 94, to a gateway external server 96 through a        50   receives a telephone call, and his or her Caller ID device
firewall 98 and virtual switch 100, and to a gateway firewall            displays “Bank of ABC.” The “Bank” has called to verify
102 through firewall 98 and virtual switch 106. These fire               credit card transactions for the security of the cardholder. The
wall-virtual switch combinations provide secure interface                true caller is, however, in Eastern Europe and has no affilia
within services layer 52 and from interface layer 54 to ser              tion with Bank of ABC, but has simply used Caller ID spoof
vices layer 52 and data layer 62. A User 56 located outside         55   ing to defraud the call recipient into believing his or her bank
System 50, as indicated by outside world boundary 108,                   has placed the call. If the consumers or individuals at work
accesses System 50 through a client firewall 110 and virtual             fall prey to this fraud, the called person may share Personally
switch 112 to transmit to web external server 90 ANI associ              Identifiable Information (PII) with the fraud perpetrator,
ated with an incoming call verification request and to receive           allowing the fraud perpetrator to do financial harm by using
from web external server 90 results obtained after system           60   the newly acquired PII from the victim. The disclosed method
processing of the ANI. The results obtained include a calcu              helps mitigate this fraudulent and costly practice.
lated confidence metric representing the credibility of the                 It will be obvious to those having skill in the art that many
calling party number (FIG.1, process block 20). Applications             changes may be made to the details of the above-described
Programming Interface 6 is implemented by web external                   embodiments without departing from the underlying prin
server 90 and defines a standard format by which communi            65   ciples of the invention. The scope of the present invention
cation takes place between web external server 90 and User               should, therefore, be determined only by the following
56. Services layer 52 interfaces with telecommunications                 claims.
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 25 of 328 PageID #: 85


                                                    US 8,238,532 B1
                              15                                                                    16
  The invention claimed is:                                              15. The method of claim 12, further comprising upon deter
   1. A method of determining a source origin confidence              mining the answer condition to be ringing with no answer,
metric of a calling party number or billing number associated         generating a message that indicates the calling party number
with an incoming call from a telephonic device, comprising:           or billing number is invalid.
   receiving the calling party number or billing number,                 16. The method of claim 1, further comprising generating
   after receiving the calling party number or billing number         a call pattern for the outbound call.
      and before the incoming call is answered, gathering                17. The method of claim 16, wherein the call pattern
      operational status information associated with the call         includes data on timing between call progress messages.
      ing party number or billing number, wherein gathering             18. The method of claim 16, wherein the outbound call
      operational status information includes placing an out     10   pattern includes one or more of network conditions, line
      going call to the calling party number or billing number        status, call progress information, call progress messages,
      and receiving call progress messages associated with the        answer conditions, and timing of call progress messages.
      outgoing call; and                                                 19. The method of claim 16, wherein determining the
                                                                      Source origin confidence metric of the calling party number or
   determining the Source origin confidence metric for the       15   billing number is based on a comparison of the outbound call
      calling party number or billing number.                         pattern to stored call patterns, characteristics, or both.
   2. The method of claim 1, further comprising receiving                20. The method of claim 19, further comprising:
characteristics of the incoming call.                                    identifying stored call patterns, characteristics, or both to
  3. The method of claim 2, wherein characteristics of the                 be compared to the outbound call pattern based on one or
incoming call include one or more of time of day, trunk                     more of line type, carrier, geo-location, or signaling
number, ANI II digits, dialed number information, an identi                 patterns of the calling party number or the billing num
fier of an originating switch, SIP Header information, SIP                  ber.
routing information, transaction number, call frequency indi            21. The method of claim 1, wherein the source origin
cator, SS7 data or a unique call identifier.                          confidence metric is a probability that the calling party num
   4. The method of claim 1, further comprising determining      25   ber or the billing number is valid.
whether the format of the calling party number or billing               22. The method of claim 1, wherein the source origin
number is valid.                                                      confidence metric indicates either the calling party number or
   5. The method of claim 4, further comprising upon deter            the billing number is valid or invalid.
mining that the format of the calling party number or billing           23. The method of claim 1, wherein the source origin
number is invalid, generating a message that indicates the       30   confidence metric indicates a calling party number or billing
calling party number or billing number is invalid.                    number validity indicator, wherein the validity indicators
   6. The method of claim 1, further comprising obtaining a           comprise a static set of predetermined indicators.
number of calls within a given timeframe that have been                 24. The method of claim 23, wherein the set of predeter
originated from the calling party number or billing number.           mined indicators are red, green or yellow.
   7. The method of claim 6, further comprising determining
                                                                 35     25. The method of claim 1, further comprising:
                                                                        adjusting the Source origin confidence metric based on
whether the number of calls within a given timeframe that                  personal risk factors of an entity associated with the
have been originated from the calling party number or billing              calling party number or billing number.
number exceeds a threshold.                                             26. The method of claim 25, wherein the personal risk
  8. The method of claim 7, further comprising upon deter        40   factors include one or more of fraud score, risk score, credit
mining that the threshold has been exceeded, generating a             score, marketing score, affinity score, expansion score, or
message that indicates the calling party number or billing            warning indicators for bankruptcy, or whether a person asso
number is invalid.                                                    ciated with the calling party number or billing number is
   9. The method of claim 1, further comprising determining           deceased.
a carrier associated with the calling party number or billing    45     27. The method of claim 25, further comprising:
number.                                                                 retrieving consortium information from an external data
   10. The method of claim3, further comprising determining                 base.
whether an NPA-NXX of the calling party number or billing               28. The method of claim 27, wherein the external database
number or whether the calling party number or billing num             includes data such as calling velocity to multiple locations
ber is associated with the originating Switch.                   50   within a specified time period for the calling party number or
   11. The method of claim 10, further comprising upon deter          billing number, or known fraudulent calling party numbers or
mining that the NPA-NXX of the calling party number or                billing numbers.
billing number or that the calling party number or billing               29. The method of claim 16, further comprising updating a
number is not associated with the originating Switch, gener           stored call patterns database based on the outbound call pat
ating a message that indicates the calling party number or       55 tern.
billing number is invalid.                                              30. The method of claim 1, further comprising:
   12. The method of claim 1, further comprising:                       providing the source origin confidence metric to an entity
   determining a line status for the calling party number or               receiving the incoming call.
     billing number.                                                    31. The method of claim 30, wherein the source origin
   13. The method of claim 12, further comprising when the       60   confidence matrix is provided to the entity receiving the
line status for the calling party or billing number is deter          incoming call in real-time or in batch mode.
mined to be answered, detecting audio energy to determine an            32. A system for performing forensic analysis on calling
answer condition.                                                     party number information associated with an incoming call
   14. The method of claim 13, further comprising upon deter          from a telephonic device, before the incoming call is
mining the answer condition to be a human answer, generat        65   answered, comprising:
ing a message that indicates the calling party number or                an interface for receiving calling party number information
billing number is invalid.                                                 associated with the incoming call;
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 26 of 328 PageID #: 86


                                                      US 8,238,532 B1
                               17                                                                     18
   a memory configured to store a plurality of expected call              43. The system of claim 40, wherein the processor is fur
      patterns; and                                                     ther configured to compare the call progress pattern to the
   one or more processors configured to:                                expected call pattern to determine the Source origin confi
      gather operational status information associated with the         dence metric for the calling party number or the billing num
         calling party number information, and                     5    ber.
      assign a source origin confidence metric to the calling              44. The system of claim 32, wherein the operational status
         party number using the operational status information          information includes a line status for the calling party number
         and an expected call pattern in the plurality of               or billing number.
         expected call patterns.                                           45. The system of claim 44, further comprising:
   33. The system of claim 32, wherein the interface is further            an audio energy detector configured to determine an
configured to receive characteristics associated with the                      answer condition associated with the line status.
incoming call.
   34. The system of claim 33, wherein the characteristics of              46. The system of claim 38, wherein the source origin
the incoming call include one or more of trunk number, iden             confidence metric is a probability that the calling party num
tifier of an originating Switch, or transaction number.                 ber or billing number is valid.
   35. The system of claim 32, wherein the processor is fur        15      47. The system of claim 38, wherein the source origin
ther configured to derive characteristics of the incoming call.         confidence metric indicates either the calling party number or
   36. The system of claim 35, wherein the derived character            billing number is valid or invalid.
istics of the incoming call include one or more of carrier,                48. The system of claim 38, wherein the source origin
geo-location of the call, or line type of the telephone device          confidence metric indicates a calling party number or billing
originating the incoming call.                                          number validity indicator, wherein the validity indicators
   37. The system of claim 36, wherein the processor is fur             comprise a static set of predetermined indicators.
ther configured to select the expected call pattern based on the           49. The system of claim 48, wherein the set of predeter
derived characteristics of the incoming call.                           mined source origin confidence metric indicators include red,
   38. The system of claim 32, wherein the calling party                green or yellow.
information includes the calling party number orbilling num        25      50. The system of claim 38, wherein the processor is fur
ber.                                                                    ther configured to adjust the Source origin confidence metric
   39. The system of claim 38 further comprising:                       based on personal risk factors of an entity associated with the
   a device for initiating an outbound call to the calling party        calling party number or billing number.
      number or billing number.                                            51. The system of claim 50, wherein the personal risk
   40. The system of claim 39 further comprising:                  30   factors include one or more of fraud score, risk score, credit
   a module for monitoring a set of call progress messages              score, marketing score, affinity score, expansion score, or
      associated with the outbound call to the calling party.           warning indicators for bankruptcy, or whether a person asso
   41. The system of claim 40, wherein the processor is fur             ciated with the calling party number is deceased.
ther configured to generate a call progress pattern based on              52. The system of claim32, further comprising one or more
the set of monitored call progress messages.                       35   storage devices configured to store expected call patterns.
   42. The system of claim 41, wherein the call progress
pattern includes data on timing between call progress mes
sages in the set of monitored call progress messages.
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 27 of 328 PageID #: 87




                   Exhibit 3
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 28 of 328 PageID #: 88
                                                                          |HAO WAKAT I AKITOA UTMAURITANIA MTU
                                                                                                           US009871913B1

(12) United States Patent                                                              (10 ) Patent No.:                        U             1 , 913 B1
     Saitawdekar et al.                                                                (45 ) Date of Patent:                              * Jan . 16 , 2018
( 54 ) SYSTEMS AND METHODS TO IDENTIFY                                           (58 ) Field of Classification Search
       ANI AND CALLER ID MANIPULATION FOR                                                  CPC ............. H04M 3 /42059; H04M 3 /436 ; H04M
       DETERMINING TRUSTWORTHINESS OF                                                                      220316045 ; H04M 1 /66 ; H04M 3 / 42068
       INCOMING CALLING PARTY AND BILLING                                             See application file for complete search history .
      NUMBER INFORMATION                                                         (56)                References Cited
 (71 ) Applicant: TrustID , Inc., Lake Oswego , OR (US )                                      U . S. PATENT DOCUMENTS
( 72 ) Inventors: Shreyas Dattatraya Saitawdekar ,                                       4 ,754 ,475 A         6 / 1988 Pintos et al.
                                                                                         4 ,796 ,292 A         1/ 1989 Thomas
                   Portland, OR (US) ; Patrick Michael                                   5 ,699 ,416 A        12 / 1997 Atkins
                  Cox, Newberg , OR (US ); Daniel                                        5 , 963,625 A        10 / 1999 Kawecki et al.
                   Vincent Stone , Portland , OR (US);                                                             (Continued )
                  Dean Franklin Black , Vancouver, WA
                  (US); Richard J . Green , Portland , OR                                                OTHER PUBLICATIONS
                   (US)
                                                                                 Saitawdekar et al., U . S . Appl. No. 13 /355 , 135 , filed Jan . 20 , 2012 ,
(73 ) Assignee : TrustID , Inc ., Lake Oswego , OR (US)                          Office Action Communication , dated Dec . 20 , 2012 , 18 pages.
( * ) Notice : Subject to any disclaimer , the term of this                                           (Continued )
                 patent is extended or adjusted under 35                         Primary Examiner — Sonia Gay
                   U .S .C . 154 (b ) by 0 days.                                 (74 ) Attorney, Agent, or Firm — Sterne, Kessler,
                    This patent is subject to a terminal dis                    Goldstein & Fox , P .L .L .C .
                  claimer.                                                       (57)                           ABSTRACT
                                                                                 Systems and methods for determining the trustworthiness of
(21) Appl. No.: 15 /045 ,020                                                    calling party information , such as caller ID and ANI infor
                                                                                mation , contained in a call request are provided . Themethod
( 22) Filed :      Feb . 16 , 2016                                              includes receiving a call request at a service provider net
                                                                                work element, such as a telecommunication carrier switch .
                                                                                 A decision is made as to whether the call request should be
               Related U .S . Application Data                                  verified by reviewing a database of called telephone num
                                                                                bers for monitoring . When the call request is to be verified ,
(63 ) Continuation of application No. 13 /355, 135, filed on                    a determination is made whether a discrepancy exists
      Jan . 20 , 2012 , now Pat. No. 9, 264,536 .                               between the calling party information contained within the
(51) Int . CI.                                                                  call request and authenticated stored calling party informa
      H04M 3 /42                  (2006 .01)                                     tion . For example , the caller ID information in a call request
       H04M 3 /436                (2006 .01)                                     is compared to service provider caller ID information for the
(52) U .S . CI.                                                                  calling party to determine if they match .When a discrepancy
     CPC ... .... H04M 3 /42059 ( 2013 .01); H04M 3 /436                         exists, a discrepancy report is transmitted to the called party .
                   (2013 .01 ); H04M 2203/6045 (2013 .01)                                            20 Claims, 4 Drawing Sheets

                                                                                                                                    100
                                                          Service Provider Interface
                            110
                                                                                                                    Network
                                                                                                                    Interface
                                                           Discrepancy Detector


                                                                                                                                    130
                                   hmm .




                          Monitored Called Party Number
                                                                  140
                                                                                  Service Provider Assigned Calling
                                    Database                                           Party Information Database
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 29 of 328 PageID #: 89


                                                                 US 9,871 ,913 B1
                                                                      Page 2

(56 )                        References Cited
                        U . S . PATENT DOCUMENTS
        6 , 307, 926    B1   10 / 2001   Barton et al.
        6 , 373, 930B14         / 2002   McConnell et al.
         6 , 947, 532
                    B1        9 / 2005   Marchand et al.
         7 ,043,241 B1        5 / 2006   Sladek et al.
         7 ,912,192 B2        3 / 2011
                                     Kealy et al.
        8, 238,532 B1
                    B1        8/ 2012Cox et al.
        8 ,254, 541 B2        8/2012 Cai
  2007 /0121851 Al            5/ 2007 Maropis et al.
 2007 /0127658 A1             6 / 2007 Gruchala et al.
 2007/ 0201660 A1             8 / 2007 Lan et al.
 2007/ 0271339 Al            11/ 2007 Katz
  2010 /0166160 A1            7/ 2010 Moss et al.
                         OTHER PUBLICATIONS
Saitawdekar et al., U . S . Appl. No. 13 /355 , 135 , filed Jan . 20 , 2012 ,
Office Action Communication , dated Sep . 26 , 2013 , 16 pages .
Saitawdekar et al., U . S . Appl. No. 13 / 355 , 135 , filed Jan . 20, 2012 ,
Office Action Communication, dated Aug. 5 , 2014 , 14 pages .
Saitawdekar et al., U .S . Appl. No. 13 /355 , 135, filed Jan . 20 , 2012 ,
Office Action Communication , dated Feb . 23 , 2015 pages .
Saitawdekar et al., U . S . Appl. No. 13 /355 ,135 , filed Jan . 20 , 2012 ,
Notice of Allowance Communication , dated Oct. 6 , 2015 , 8 pages .
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 30 of 328 PageID #: 90


        atent                         Jan . 16 , 2018                                      Sheet 1 of 4                                   US 9 ,871,913 B1




            100                                                                      130
                                                                                                              150
                                          Network Interface                                      Cal ing
                                                                                                   CAPSsraeolivgndcerDIPnaftormbaisyoen

                   IPSnretovifdacer                           Diestcrpanocry                             140
                                                                                                          140
                                                                                                                                            1
                                                                                                                                            .
                                                                                                                                            FIG




                                                                                       PCMNouanimlrtboeyrd Datbse
                  21110                                                        120     -
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 31 of 328 PageID #: 91


          atent                               Jan . 16 , 2018                                             Sheet 2 of 4           US 9 ,871,913 B1

      240
        2

             Cal ed Party Device                                              2 60                            APCaglerntyd

                                                                         250

   230m2                                                                 2 50
              Comunicats   Network                                                                            Internt
                                                                                                                                        2
                                                                                                                                        .
                                                                                                                                        FIG
                                                       00

      220
        V                            *
                                                   -




                                                                    6
                                                                    93
                                                                     -      - . - . - . - . - . - . - .




                                                                     Asigned InformatinDatbase           PCalritnyg
                                                                                                                             "




                                                                                                                             .




                                                                                                                             .




                                                                                                                             .




                                                                                                                             .




                PSreovidcerENletmwonrtk .W VerifcatonSystem
  ET
  E
  2 10
      0




             Cal ingParty Device
                                     #W W

                                                              . .        . . ..   .   . . .
                                                                                                Monitred Datbse
                                                                                                  . ..
                                                                                                          PCalrteyd Number
                                                                                                                      ..
                                                                                                                             .




                                                                                                                             .




                                                                                                                             .
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 32 of 328 PageID #: 92


        atent         Jan . 16 , 2018         Sheet 3 of 4            US 9 ,871,913 B1

                                                                310
                                                                310           300
                                                                              300

                        Receive a call request



                No              Verify the
                                    call                 2320
                                request ?

                                        Yes
                                              ancytest12 330
                      Conduct a discrepancy test
                          on the calling party
                        information contained
                         within the call request



                 No              Is there a
                                discrepancy              2340
                                          Yes

                         Generate discrepancy
                              event report
                                                        12350
                          Transmit discrepancy
                                event report            12360
                                                              370
                                                             , 370

                                    End
                                    End


                                  FIG . 3
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 33 of 328 PageID #: 93


         atent            Jan . 16 , 2018     Sheet 4 of 4                    US 9 ,871,913 B1




                                                                                          400
                           420                     Processor     72410
                                                                  m "

                                                  Main Memory     K     430
                                   Bus
                                              Secondary Memory
                                                                  450
                                                               T450            44040
                                                 Hard Disk
                                                 Drive
           Network
   490     Interface
                                                                                          2470
                                                Removable
                                                Storage
                                                                2460            Removable
                                                                                Storage
                                                Drive                           Unit
           Input/Output
   480     Devices




                                            FIG . 4
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 34 of 328 PageID #: 94


                                                     US 9 ,871,913 B1
      SYSTEMS AND METHODS TO IDENTIFY                                  The ability to falsify ANI and caller ID information stems
    ANI AND CALLER ID MANIPULATION FOR                              from interaction of new technologies with legacy telecom
     DETERMINING TRUSTWORTHINESS OF                                 munications architecture . Before the advent of information
    INCOMING CALLING PARTY AND BILLING                              services network (e .g ., Internet) telephony and deregulation ,
           NUMBER INFORMATION                                    5 the telecommunications network was a closed system with
                                                                    one or both of a limited number of trusted FCC - and Public
            CROSS -REFERENCE TO RELATED                             Utility Commission -licensed telecommunications compa
                     APPLICATIONS                                   nies adhering to a finite set of standards. Telecommunica
                                                                    tions decentralization and deregulation, as well as Internet
   This application is a continuation of U .S . patent applica 10 nology
                                                                       telephony (e. g., Voice over Internet Protocol ( VoW ) tech
                                                                             ), have exposed this legacy architecture to an abun
tion Ser. No. 13 / 355 , 135 , filed Jan . 20 , 2012 (now U . S . Pat. dance of  new telephony products and services that inject
No. 9,264,536 ), which is hereby incorporated by reference calls and calling             data from outside the control of the legacy
in its entirety .                                                   telecommunications network . The telephony network then
                                                                 15 delivers to its destinations these calls and associated infor
          BACKGROUND OF THE INVENTION                               mation , in most cases, without checking their validity .
                 Copyright Notice                                   Consequently, this system supplies an opening for criminals
                                                                    to easily place calls with fabricated or " spoofed ” ANIs for
                                                                    nefarious purposes. ANI fabrication or spoofing is a low
   © 2011 TrustID , Inc . A portion of the disclosure of this 20 cost, powerful penetration tool used to impersonate identity
patent document contains material that is subject to copy - and location . Multiple companies and , more importantly ,
right protection . The copyright owner has no objection to the technologies exist for the sole purpose of enabling anyone,
facsimile reproduction by anyone of the patent document or          anywhere, to spoof ANI and Caller ID for pennies each call .
the patent disclosure , as it appears in the Patent and Trade          Throughout the past 25 years , telecommunication users
mark Office patent file or records , but otherwise reserves all 25 have relied on ANI and have built vital business processes
copyright rights whatsoever. 37 CFR $ 1.71 (d ) .                  around the incoming calling party telephone number. In
                                                                   addition , most businesses have developed sophisticated
                   Field of the Invention                          inbound telephone answering systems (known as, for
                                                                    example , integrated voice response (“ IVR ” ) systems) that
   The present invention relates generally to calls placed in 30 answer calls and are programmed with rules -based decision
telecommunication and information service networks and, in       parameters grounded on the ANI information . Relying on
particular, to establishing the credibility of incoming calls by non -validated ANI information undermines these critical
identifying and reporting on the credibility of Automatic marketing, technical, and security processes used for authen
Number Identification (ANI) information and caller ID            tication , identity, location , customer service and activation
information .                                                    35 in today ' s financial services , general business , and govern
                                                                    ment enterprises. As one specific industry example , major
                    BACKGROUND ART                              financial institutions now have compromised critical opera
                                                                    tions that were built upon the trustworthiness of ANI.
    Automatic Number Identification (ANI) in North America Applications such as bank- card activation , credit issuance,
 is information identifying the 10 - digit billing telephone 40 money transfers, new account applications, and customer
number of a caller provided to the recipient of the call. ANI       service have all relied on the layer of security ANI has
wasmade available in 1967 to business telephone customers           provided . Decisions made using the current non - validated
who purchased toll free circuits (800 or " Inward -WATS ” ) to      ANI place an enterprise at risk of diminished revenue by
inform a business telephone customer who was calling,               limiting new product offerings and increased losses from
because the called business was paying the toll costs of the 45 fraud . Attempted fraud is estimated to exceed $ 50 billion
incoming call. ANI and Calling Number Identification            each year in the U . S . alone. Identity fraud is a key driver in
(Caller ID ) were made available as products to residential         these losses. Today , bank card activation fraud occurs by
and small business telephone customers to provide them              telephone as frequently as other remote banking channels
with the 10 - digit telephone number of the calling party.           (i. e ., not face-to - face ), such as ATM , email, and world wide
Additionally, by the late 1980s calling name services were 50 web .
also made available in which a caller ' s name would be also           There are several ways in which a motivated individual
delivered to a called party . Businesses such as banks, call        can take advantage of the current state of the art to manipu
centers , and government entities, such as 911 service centers      late ANI. VoiceXML applications let users change ANI and
have relied on ANI information as a factor in identity              Caller ID information . An open source PBX software appli
determination and as an element in location discovery. ANI 55       cation , such as Asterisk , allows users to manipulate ANI
information is also used for call routing assistance, work -         information . Competitive service providers and telecommu
flow efficiency , and fraud mitigation .                            nication carriers can set their own ANI information . More
   The ability to control or manipulate ANI and caller ID           over, certain companies exist today for the sole purpose of
information has been available for over a decade . Histori-         allowing ANI and Caller ID to be spoofed and falsified .
cally, only sophisticated and mostly regulated telecommu - 60 Businesses such as PhoneGangster, Telespoof, CovertCall ,
nications carriers and very large business users, who sub -         and dozens of others offer widely available ANI and Caller
scribed to expensive multi- line Primary Rate Interface (PRI)       ID spoofing for pennies each call.
telephone circuits had the ability to manipulate ANI. ANI         T he consequences of prevalent, facile manipulation of
control has legitimate uses . As an example, a large business   ANI and caller ID information provide motivation to restore
uses ANI control to display its main telephone number on all 65 integrity to the use of ANI and caller ID . One major
outgoing calls from its multiple lines, rather than each of the consequence of falsified ANI and caller ID information is
individual lines .                                              financial fraud , which is on the rise and is driven primarily
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 35 of 328 PageID #: 95


                                                       US 9 ,871,913 B1
by identity fraud . Traditional financial services customer          bill referred to the same committee in the Senate . On Dec .
verification tools such as information -based authentication         22 , 2010 , President Obama signed into law the Truth in
are being compromised . Most financial service companies             Caller ID Act of 2009 , which makes it unlawful for a person
use ANI as the apex identifier in their telephonic decision          to transmit misleading or inaccurate caller ID information
making. If false trust is placed in spoofed ANI, downstream 5 with an intent to defraud , it amends the Communications Act
decisions are compromised . Decisions made using current             of 1934. Several of the States have passed bills making
non - validated ANI is placing companies at risk , limiting          misleading Caller ID spoofing illegal.
new product offerings, and increasing losses from fraud . The     What is needed are systems and methods to identify ANI
disclosed approach restores the value of ANI and thereby   py   and caller ID manipulation for determining trustworthiness
helps to reestablish the security of telephone transactions. 10 of incoming   calling party and billing number information .
   There are as many financial transactions conducted over
the telephone as are conducted on the world wide web , even                 BRIEF SUMMARY OF THE INVENTION
in today ' s Internet pervasive environment. Of the more than
nine billion telephone calls placed annually to U . S . financial     In an embodiment of the present invention , systems and
institutions alone, nearly all rely on ANI for security , loca - 15 methods for determining the trustworthiness of calling party
tion information , call routing, and identity authentication .
Knowing the caller's location or that the caller is in posses   information , such as caller ID and ANI information , con
sion of an actual telephonic device is the foundation and an         tained in a call request are provided . In an embodiment, the
important factor for trusted telephone commerce .               method includes receiving a call request at a service pro
   The industry and legislators have grappled for many years 20 vider network element, such as a telecommunication carrier
to combat ANI and caller ID spoofing . In 2003, VoiceXML switch . The call request includes, at least, a called telephone
applications let users change ANI, and , at the same time,           number and calling party information . A decision is made as
VoIP telephony entered the marketplace . An open source              to whether the call request should be verified by reviewing
PBX software application , called Asterisk , allows users to         a database of called telephone numbers for monitoring.
manipulate calling party number information . Asterisk is a 25 When the call request is to be verified , a determination is
software implementation of a telephone private branch                made whether a discrepancy exists between the calling party
exchange (PBX ) originally created in 1999 by Mark Spencer           information contained within the call request and authenti
of Digium . As an example , if the ANI field is left blank by        cated stored calling party information . For example , the
the Asterisk or carrier switch , any user can easily manipulate      caller ID information in a call request is compared to service
the Caller ID information using Asterisk , thereby populating 30     provider caller ID information for the calling party to
the ANI field with the same misinformation as the spoofed            determine if they match . When a discrepancy exists , a
Caller ID . Asterisk allows users to send spoofed ANI in the  discrepancy report is transmitted to the called party con
same way that businesses had been setting their ANI with      tained in the call request or its agent to alert them of a
PRI lines .                                                   potential problem in the trustworthiness of the call informa
    In 2004 , a new ANI spoofing service, named Star38 , 35 tion that they  will receive through normal call processing of
( using VoIP and Asterisk ) was launched and gained attention the call request.
from worldwide mainstream media after USA Today pub
lished in its daily paper a front-page article about the service .     Further embodiments , features, and advantages of the
The same year, others followed such as Camophone ,                   invention , as well as the structure and operation of the
Telespoof and Cover Call Over the next year a dozen 40 various embodiments of the invention are described in detail
additional services started delivering ANI spoofing services. below with reference to accompanying drawings .
   By 2006 , the FCC began investigations into these ser
vices, and the House of Representatives and the Senate                     BRIEF DESCRIPTION OF THE DRAWINGS
considered several bills attempting to outlaw use of ANI
spoofing for fraudulent purposes . ANI spoofing gained the 45 The accompanying drawings , which are incorporated
attention of the mainstream media as SpoofCard announced herein and form a part of the specification , illustrate the
the cancellation of an account belonging to Paris Hilton that        present invention and , together with the description , further
was used to break into the voicemail of Lindsay Lohan to serve to explain the principles of the invention and to enable
harass her .                                                    a person skilled in the pertinent art to make and use the
  On Jun . 27 , 2007 , the United States Senate Committee on 50 invention .
Commerce, Science and Transportation approved and sub -           FIG . 1 is a diagram of calling party information verifi
mitted to the Senate calendar Senate Bill 5 .704 , which cation system , according to an embodiment of the invention .
would have made spoofing ANI a crime. Titled the “ Truth in            FIG . 2 is a simplified network diagram providing an
Caller ID Act of 2007 ," the bill would have outlawed                exemplary illustration of calling party information verifica
causing " any caller identification service to transmit mis - 55 tion system interfaced with a telecommunications network ,
leading or inaccurate caller identification information " via        according to an embodiment of the invention .
" any telecommunications service or IP - enabled voice ser -           FIG . 3 provides a flow chart of a method to verify a call
vice .” Law enforcement would have been exempted from                request, according to an embodiment of the invention .
the rule . A similar bill , HR251, was recently introduced and         FIG . 4 is a diagram of a computer system on which the
passed in the House of Representatives . It had been referred 60 methods and systemsherein described can be implemented ,
to the same Senate committee that approved 5 .704 . The bill     according to an embodiment of the invention .
never became law because the full Senate never voted on it;            The present invention will now be described with refer
it was added to the Senate Legislative Calendar under                ence to the accompanying drawings. In the drawings , like
General Orders , but no vote was taken , and the bill expired     reference numbers can indicate identical or functionally
at the end of the 110th Congress . On Jan . 7 , 2009 , Senator 65 similar elements . Additionally , the left -most digit( s ) of a
Bill Nelson (FL ) and three co sponsors reintroduced the bill     reference number may identify the drawing in which the
as S .30 , the Truth in Caller ID Act of 2009, which was the         reference number first appears .
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 36 of 328 PageID #: 96


                                                    US 9 ,871,913 B1
           DETAILED DESCRIPTION OF THE                              old telephone service (POTS ) networks, IP -based networks
                        INVENTION                                   and any combination of these types of networks.
                                                                       Calling party device 210 transmits a call request contain
   As discussed above spoofing or falsifying of ANI or caller       ing calling party information, as well as called party infor
ID information has potentially significant negative impacts 5 mation (e . g ., the telephone number of called party device
to various types of services, such as credit card activations, 240 ). Upon receipt of the call request, service provider
that rely on the authenticity of ANI and caller ID informa- network element 220 processes the call and provides further
tion . The present invention addresses the problems high - signaling to communications network 230 in order to com
 lighted above , by providing systems and methods of iden - plete the call to called party device 240 . Calling party
tifying and reporting discrepancies to calling party 10 verification system 100 is interfaced with service provider
 information , such as ANI and caller ID information .              network element 220 to verify the calling party information
   When discrepancies exist, the discrepancies are reported         contained within the call request.
to the called party , an agent of the called party or another         Calling party verification system 100 may be interfaced to
third party for consideration and analysis to help identify         service provider network element in a variety of ways.
and potentially reduce fraudulent activities . In particular, 15 Aspects of calling party verification system 100 may be
ANI and Caller ID discrepancy reporting can assist in the           integrated within the software of service provider network
determination of the trustworthiness and credibility of call-       element 220 or calling party verification system 100 may be
ing party number identification . Embodiments of the inven - coupled to service provider network element 220 as an
tion entail the use of real time telephone switch signaling  adjunct to the element. Further, as shown in FIG . 2 , calling
messages, network data , stored data of switch telephone 20 party verification system 100 is coupled to Internet 250 ,
numbers and Direct Inbound Dialing (DID ) numbers (also             which in turn is coupled to called party agent 260 . In
referred to as extensions ) and lists of phone numbers moni-        embodiments Internet 250 may alternatively be a virtual
tored for discrepancy detection and reporting . In embodi-          private network , private network or other form of computer
ments, practice of the disclosed methods is neither detect-        network that supports transmission of messages from calling
able by caller nor by called party . Embodiments of the 25 party verification system 100 to called party agent 260 .
invention can be implemented within existing telecommu-               Referring to FIG . 1, service provider interface 110 is
nication infrastructure. Importantly, in embodiments of the         configured to receive call request information from a service
invention , given various privacy concerns and Federal Com -        provider network element, such as service provider network
munications Commission rules , customer proprietary net -           element 220 , which receives a call request having calling
work information (CPNI) is not made available to third 30 party information to a called telephone number. For
parties. In these embodiments , the discrepancy reports example , calling party device 210 generates a call request.
received by the called party , third party agent, or any other      The call request includes calling party information about
party do not include the originating number or any other            calling party device 210 and includes called party informa
CPNI information . In embodiments, where authorized ( e.g .,        tion about called party device 240 that is used to route the
by a police or FBI warrant) discrepancy reports include 35 call properly . In an embodiment, service provider interface
CPNI information .                                                  110 also provides a pathway between discrepancy detector
   FIG . 1 provides a diagram of calling party information          120 and service provider network element to enable dis
verification system 100 according to an embodiment of the           crepancy detector 120 to log the discrepancy , and/ or to halt
invention . Calling party verification system 100 includes          call processing of a call associated with a call request that
service provider interface 110 , discrepancy detector 120 , 40 generates a discrepancy .
network interface 130 , monitored called party number data       In embodiments , calling party information is ANI infor
base 140 , and service provider assigned calling party infor       mation, caller ID information or both . Additionally , the call
mation database 150 . In an embodiment, the operation of            request can be received using various network protocols ,
calling party verification system 100 is not detectable by the      including, but not limited to Session Initiation Protocol
calling party or the called party, as shown in FIG . 2 .         45 (SIP ), Integrated Services Digital Network (ISDN ), Plain
   FIG . 2 provides a simplified network diagram providing          Old Telephone Service (POTS ), Time Division Mulitplexing
an exemplary illustration of calling party information veri-        (TDM ) or Voice over Internet Protocol (VOIP ) call messag
fication system 100 interfaced with a telecommunications            ing protocols.
network , according to an embodiment of the invention . The           Discrepancy detector 120 is coupled to service provider
description of calling party verification system 100 is pro - 50 interface 210 , and is configured to determine whether a
vided relative to the simplified network diagram for illus -        discrepancy exists between the calling party information
tration purposes only, and is not intended to limit the scope       contained within the call request and stored calling party
of the invention to the simplified network . The simplified         information . Specifically , discrepancy detector 120 is con
network diagram portion of FIG . 2 , provides calling party   figured to determine whether the call request to the called
device 210 , service provider network element 220 , commu- 55 telephone number is to be verified and determine whether a
nication network 230 , and called party device 240. Calling discrepancy exists between calling party information con
party device 210 and called party device 240 can be any type        tained within the call request and stored calling party
of device used to place or receive a telephone call, such as,       information when the call request is to be verified . In an
but not limited to an analog telephone , a digital telephone ,  embodiment, in order to determine whether a call request is
a wireless telephone, a computer telephony device , a VOIP - 60 to be verified , discrepancy detector will access monitored
based telephone, or a private branch exchange (PBX ) sup -          called party number database 140 . If the called party number
porting multiple lines or key system supporting multiple           matches a number in the monitored called party number
lines . Service provider network element 220 includes, but is      database , discrepancy detector 120 will verify the calling
not limited to , analog switches ( e . g ., 1AESS ), digital party information in the call request.
switches (e . g ., 5ESS ), IP network switches, and IP network 65 Discrepancy detector 120 generates a discrepancy report
routers . Communications network 230 includes , but is not when a discrepancy exists between calling party information
limited to wireline and wireless networks , traditional plain    contained within the call request and stored calling party
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 37 of 328 PageID #: 97


                                                     US 9,871,913 B1
information . In an embodiment, a discrepancy exists when            ments, method 300 is not detectable by the calling party , the
the calling party information in the received call request            called party , or both . Method 300 begins in step 310 . In step
does not match calling party information stored within                310 a call request is received . The call request includes at
service provider assigned calling party information database          least a called telephone number and calling party informa
 150 for the calling party . For example , if the ANI or caller 5 tion . The calling party information can include , but is not
ID information in the call request does not match the ANIor          limited to ANI information and / or caller ID information .
caller ID information that is stored in service provider             Referring to FIG . 2 , for example , service provider network
assigned calling party information database 150 , a discrep     element 220 receives a call request, which is then received
ancy is generated .                                             by discrepancy detector 120 via service provider interface
   In another embodiment, discrepancy detector 120 initiates 10 110 . In embodiments, the calling party information in the
a look - up in an external database other than service provider      call request includes the ANI information of calling party
assigned calling party information database 150 to support           device 210 . Alternatively , the calling party information in
discrepancy analysis . For example , discrepancy detector 120        the call request includes caller ID information of calling
launches a query to a local number portability database to           party device 210 . And finally in another embodiment, the
determine what service provider is assigned the ANI and /or 15 calling party information includes both the caller ID infor
caller ID information within the call request. If the service        mation and the ANI information of calling party device 210 .
provider is a carrier, other than the carrier maintaining             The call request will also include the telephone number of
service provider network element 220 , then a discrepancy is          the called party, such as the telephone number of called party
determined to exist. In an alternative embodiment, called            device 240.
party agent 260 upon receipt of a discrepancy report can 20 In step 320 a decision is made whether to verify the call
conduct additional analysis of the discrepancy report, request. When a call request is received , for example ,
including, but not limited to , querying a local number discrepancy detector 120 compares the calling party number
portability database to determine what service provider is      in the call request to telephone numbers stored in monitored
assigned the ANI and / or caller ID information within the call called party number database 140. If the calling party
request.                                                           25 number in the call request matches a stored telephone
   Discrepancy detector 120 captures call parameters asso -          number then the call request will be verified . Otherwise , the
ciated with the call request, when a discrepancy exists. Call        call request is not verified and method 300 proceeds to step
parameters include one ormore of an identity of the service 370 and ends. In this case , call processing proceeds as
provider receiving the call request, the caller ID and /or ANI normal to complete the call to the called party . When a
 information , the called party number, a type of discrepancy 30 decision to verify the call request is made, method 300
event, a date of the call request, and/ or a time of the call proceeds to step 330 .
request, preferably in GMT. As an example, a type of                In step 330 , a discrepancy test on the calling party
discrepancy event is that caller ID information in the call      information contained in the call request is conducted . A
request did not match caller ID information in service variety of discrepancy tests can be conducted . In an embodi
provider assigned calling party information database 150 . 35 ment , a discrepancy exists when calling party information
  Network interface 130 is coupled to discrepancy detector            received in a call request does not match stored calling party
120 , and transmits discrepancy reports. Network interface            information assigned by a service provider receiving the call
 130 transmits the discrepancy reports to the called party or         request, such as telephone number information stored in
an agent for the called party, such as called party agent 260 .       service provider assigned calling party information database
Network interface 130 also can transmit a discrepancy report 40 150 . For example , if the ANI information in the call request
prior to further processing of a call requested in the call           does not match ANI information for the calling party stored
request, transmit the discrepancy report during processing of         in service provider assigned calling party information data
a call requested in the call request and before call completion      base , then a discrepancy is determined to exist. In another
to the called party, or transmit the discrepancy report after         example , if the caller ID information in the call request does
call completion to the called party . If the discrepancy report 45 not match caller ID information for the calling party stored
is transmitted after call completion , the report can be trans -      in service provider assigned calling party information data
mitted either individually or in a batch transmission with           base, then a discrepancy is determined to exist
other discrepancy reports .                                             In step 340 a determination is made whether a discrep
  Monitored called party number database 140 is coupled to           ancy exists. If no discrepancy exists, method 300 proceeds
the discrepancy detector , and contains telephone numbers 50 to step 370 and call processing proceeds as normal to
for called party numbers for which call request validity is to complete the call to the called party . If a discrepancy exists ,
be assessed . In an embodiment, monitored called party method 340 proceeds to step 350 .
number database 140 can be populated with toll free num -         In step 350 a discrepancy report is generated . When a
bers and non - toll free numbers associated with a financial discrepancy report is generated , discrepancy detector 120
institutions credit card verification services . In another 55 captures call parameters from the call request including one
embodiment, called party number database 140 can be                  or more of an identity of the service provider receiving the
configured with an NPA -NXX , such that any individual               call request, the called party number, the ANI and /or caller
number within that NPA -NXX block of telephone numbers               ID information of the call request, a type of discrepancy
will be monitored .                                              event, a date of the call request, and/ or a time of the call
   Service provider assigned calling party information data - 60 request. These call parameters are added to the discrepancy
base 150 is coupled to discrepancy detector 150 , and con - report .
tains service provider assigned calling party information .         In step 360 the discrepancy report is transmitted . In
Information , for example , may include mappings of caller       embodiments , the discrepancy report is transmitted to the
ID and ANI information to the lines ( e . g ., POTS lines or called party , an agent for the called party or another third
VOIP extensions ) upon which a call request is received . 65 party. In embodiments , transmitting the discrepancy report
   FIG . 3 provides method 300 for verify a call request,        occurs prior to further processing of a call requested in the
according to an embodiment of the invention . In embodi-              call request, during processing of a call requested in the call
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 38 of 328 PageID #: 98


                                                    US 9,871,913 B1
                                                                                               10
request and before call completion to the called party , or       sites or networks via wired or wireless connections. Com
occurs after call completion to the called party . When the       puter 400 receives data and / or computer programs via
discrepancy report is transmitted after call completion , the     network interface 490.
discrepancy report is transmitted either individually or in a
batch transmission with other discrepancy reports . The dis - 5                     CONCLUSIONS
crepancy report is transmitted via the Internet, virtual private
                                                                   The invention can work with software, hardware, and
network , or other type of network . In an optional step , when operating
a discrepancy is detected , call processing of the call                    system implementations other than those
                                                             described herein . Any software, hardware , and operating
requested can be suspended or terminated , or the discrep 10 system   implementations suitable for performing the func
ancy eventcan be logged . For example , discrepancy detector tions described herein can be used .
120 can cause a signal to be transmitted to service provider         The present invention has been described above with the
network element 220 to halt call processing.                      aid of functional building blocks illustrating the implemen
   In step 370 method 300 ends.                                   tation of specified functions and relationships thereof. The
Computer System Implementation                                 15 boundaries of these functional building blocks have been
   Calling party verification system 100 can be implemented arbitrarily defined herein for the convenience of the descrip
in hardware , software or a combination thereof. To the tion . Alternate boundaries can be defined so long as the
extent that software is used that software can be imple            specified functions and relationships thereof are appropri
mented and supported on a computer system , such as                ately performed .
computer system 400 , as illustrated in FIG . 4 . Computer 400 20 The foregoing description of the specific embodiments
 includes one or more processors ( also called central pro        will so fully reveal the general nature of the invention that
cessing units , or CPUs), such as processor 410 . Processor others can ,by applying knowledge within the skill of the art,
410 is connected to communication bus 420 . Computer 400 readily modify and/or adapt for various applications such
also includes a main or primary memory 430 , preferably specific embodiments , without undue experimentation ,
random access memory (RAM ). Primary memory 430 has 25 without departing from the general concept of the present
stored therein control logic ( computer software ), and data .    invention . Therefore , such adaptations and modifications are
   Computer 400 may also include one or more secondary            intended to be within the meaning and range of equivalents
storage devices 440. Secondary storage devices 440 include ,      of the disclosed embodiments , based on the teaching and
for example , hard disk drive 450 and /or removable storage       guidance presented herein . It is to be understood that the
device or drive 460. Removable storage drive 460 represents 30 phraseology or terminology herein is for the purpose of
a magnetic tape drive , a compact disk drive , an optical description and not of limitation , such that the terminology
storage device, tape backup , solid state drive , etc .        or phraseology of the present specification is to be inter
  Removable storage drive 460 interacts with removable preted by the skilled artisan in light of the teachings and
storage unit 470. As will be appreciated , removable storage guidance .
unit 460 includes a computer usable or readable storage 35          What is claimed is:
medium having stored therein computer software (control             1 . A computer -implemented method , comprising :
logic ) and/ or data . Removable storage drive 460 reads from       receiving from a calling party by a discrepancy detector a
and/ or writes to the removable storage unit 470 in a well             call request having a called telephone number, wherein
known manner.                                                          the call request includes calling party information ,
   Removable storage unit 470 , also called a program stor - 40        wherein the discrepancy detector determines discrep
age device or a computer program product, represents a                 ancies in calling party information and is ancillary to an
floppy disk , magnetic tape , compact disk , optical storage           originating service provider network element that pro
disk , or any other computer data storage device . Program             vides a telephone line for the calling party placing the
storage devices or computer program products also include              call request;
any device in which computer programs can be stored , such 45       accessing a monitored called party number database ,
as hard drives , ROM or memory cards, etc .                            wherein accessing the monitored called party number
  In an embodiment, the present invention is directed to               database includes determining whether the call request
computer program products or program storage devices                   to the called telephone number is to be verified ,
having software that enables computer 400 , or multiple                wherein the monitored called party number database
computer 400s to perform any combination of the functions 50          includes telephone numbers ;
described herein . Computer programs (also called computer          when the call request is to be verified , determining by the
control logic ) are stored in main memory 430 and / or the             discrepancy detector whether a discrepancy exists
secondary storage devices 440 . Such computer programs,                between the calling party information contained within
when executed , direct computer 400 to perform the func                the call request and stored calling party information ;
tions of the present invention as discussed herein . In par- 55        and
ticular , the computer programs, when executed , enable pro -       when a discrepancy exists between the calling party
cessor 410 to perform the functions of the present invention .        information contained within the call request and stored
Accordingly, such computer programs represent controllers             calling party information , causing call processing of a
of the computer 400 .                                                  call requested in the call request to be suspended .
  Computer 400 also includes input/ output/display devices 60 2 . The method of claim 1, further comprising when a
480, such as monitors, keyboards , pointing devices , etc . discrepancy exists between the calling party information
Computer 400 further includes a communication or network          contained within the call request and stored calling party
interface 490 . Network interface 490 enables computer 400        information , generating a discrepancy report.
to communicate with remote devices. For example , network            3 . The method of claim 2 , further comprising capturing
interface 490 allows computer 400 to communicate over 65 call parameters from the call request.
communication networks, such as LANs, WANs, the Inter -      4 . The method of claim 3 , wherein the call parameters
net, etc . Network interface 490 may interface with remote include one or more of an identity of the originating service
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 39 of 328 PageID #: 99


                                                    US 9,871, 913 B1
provider receiving the call request , Automatic Number Iden           15 . A computer - implemented method , comprising:
tification information from the call request, caller identifi        receiving from a calling party by a discrepancy detector a
cation (caller ID ) information from the call request, the              call request having a called telephone number, wherein
called party number, a type of discrepancy event, a date of             the call request includes calling party information ,
the call request, and/or a time of the call request.                   wherein the discrepancy detector determines discrep
  5 . Themethod of claim 2 , further comprising transmitting            ancies in calling party information and is ancillary to an
the discrepancy report to a called party or an agent for the            originating service provider network element that pro
called party                                                            vides a telephone line for the calling party placing the
                                                                        call request;
   6 . The method of claim 5 , wherein transmitting the              accessing a monitored called party number database ,
discrepancy report occurs prior to further processing of a             wherein accessing the monitored called party number
call requested in the call request.                                     database includes determining whether the call request
   7 . The method of claim 5 , wherein transmitting the                  to the called telephone number is to be verified ,
discrepancy report occurs during processing of a call                   wherein the monitored called party number database
requested in the call request and before call completion to 15          includes telephone numbers, wherein the telephone
the called party .                                                      numbers include only telephone numbers and related
  8 . The method of claim 5 , wherein transmitting the                  information for called party numbers for which call
                                                                        request validity is to be assessed ;
discrepancy report occurs after call completion to the called         when the call request is to be verified , determining by the
party , wherein the discrepancy report is transmitted either             discrepancy detector whether a discrepancy exists
individually or in a batch transmission with other discrep - 20         between the calling party information contained within
ancy reports.                                                           the call request and stored calling party information .
   9 . The method of claim 5 , wherein transmitting the               16 . The method of claim 15 , further comprising when a
discrepancy report comprises transmitting the discrepancy          discrepancy exists between the calling party information
report via the Internet or a virtual private network . sing 25 contained        within the call request and stored calling party
   10 . The method of claim 2 , further comprising causing 25 information
                                                                   int           , generating a discrepancy report.
call processing to be terminated .                                     17 . The method of claim 16 , further comprising capturing
   11 . The method of claim 1, wherein a discrepancy exists sto call parameters from the call request.
when calling party info nation received in a call request does        18 . The method of claim 17, wherein the call parameters
not match stored calling party information assigned by a           include   one or more of an identity of the originating service
service provider receiving the call request.
se                                                            * 30 provider receiving the call request , Automatic Number Iden
   12 . The method of claim 1 , wherein calling party infor        tification information from the call request, caller identifi
mation includes Automatic Number Identification informa            cation (caller ID ) information from the call request, the
tion or caller identification ( caller ID ) information .          called party number, a type of discrepancy event, a date of
   13 . The method of claim 1 , wherein the calling party the call request, and / or a time of the call request .
information is included in a Session Initiation Protocol, 35 19the        . The method of claim 16 , further comprising transmit
Integrated Services Digital Network , Plain Old Telephone ting     the  called
                                                                              discrepancy report to a called party or an agent for
                                                                                party .
Service, Time Division Multiplexing , or Voice over Internet          20 . The method of claim 19 , wherein transmitting the
Protocol call set up message .
   14 . The method of claim 1 , wherein detecting a discrep discrepancy report occurs prior to further processing of a
ancy within the call request is not detectable by the calling 40 call requested in the call request.
party .                                                                                 * * * * *
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 40 of 328 PageID #: 100




                   Exhibit 4
                                                                CHA KUIN TAITEIT VAN A MAC ORTUA DITUTTI
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 41 of 328 PageID #: 101

                                                                                               US009762728B1

 (12) United States Patent                                               (10 ) Patent No.: US 9 , 762,728 B1
      Cox et al.                                                         (45) Date of Patent:   Sep . 12, 2017
 (54 ) USING CALLING PARTY NUMBER FOR                                         USPC ......... 379 /100.03, 100.05, 100.06, 100.12,
                                                                                             379/ 102. 02, 102. 07, 142.01, 142 .04 ,
       CALLER AUTHENTICATION                                                                                            379/142 .05 , 142 . 1, 142. 17
 (71) Applicant: TrustID , Inc., Lake Oswego, OR (US)                   See application file for complete search history.
                                                                  (56 )                 References Cited
 ( 72 ) Inventors : Patrick Michael Cox , Newberg , OR
                    (US); Shreyas Dattatraya                                    U .S . PATENT DOCUMENTS
                   Saitawdekar , Portland , OR (US) ;
                  Richard J. Greene, Portland, OR (US);                    7 ,822 ,703 B1 * 10 /2010 Rodriguez -Val ........ G06F 21/42
                                                                                                                                             705 / 26 . 1
                   Daniel V . Stone , Portland, OR (US)                     8,520 , 832 B1 * 8/ 2013 Condreay .... ... H04M 3 /42059
                                                                                                                                           379/265. 12
 (73 ) Assignee : TrustID , Inc., Lake Oswego , OR (US)                    9 ,197,746 B2 * 11/2015 Kurapati
                                                                           9 ,332, 119 B1 * 5 /2016 Danis ... ..
                                                                                                                                      ... H04L 63 / 126
                                                                                                                                       H04M 3 /42042
 ( * ) Notice : Subject to any disclaimer, the term of this         2006 / 0233160 A1 * 10 /2006 Kawanishi ........ HO4L 29 /06027
                  patent is extended or adjusted under 35                                                                                     370 /352
                  U .S .C . 154 (b ) by 0 days.                                        (Continued )
                                                                   Primary Examiner – Binh Tieu
 (21) Appl. No.: 15/367,749                                       (74 ) Attorney, Agent, or Firm — Sterne , Kessler ,
                                                                  Goldstein & Fox P.L .L .C .
 (22 ) Filed :     Dec. 2, 2016                                   (57)                  ABSTRACT
 (51) Int. Ci.                                                    Embodiments include a system , method , and computer
                                                                  program product that authenticates a caller using calling
       H04M 1/56                ( 2006 .01)                       party information . In an embodiment , an authentication
       H04M 15 /06              ( 2006 .01)                       device receives the call request and associated calling party
       H04M 338                 (2006 .01)                        information that includes a calling party number. The
       H04W 12/06               ( 2009.01)                        authentication device retrieves parameters associated with
      H04M 3 /42           (2006 .01 )                            the calling party number, where a retrieved parameter is a
 (52) U . S . CI.                                                 number of accounts linked to the calling party number. The
      CPC ....... H04M 3/ 382 (2013 .01 ); H04M 3 /42042          authentication device determines whether the number of
                      (2013 .01); H04W 12/ 06 (2013 .01)          accounts is between one and a threshold value, inclusive ,
 (58 ) Field of Classification Search                             and verifies that the call request originates from a location or
       CPC ... HO4L 2209/56 ; H04L 63/ 08 ; H04L 3 /0876 ;        a device associated with the calling party number. Based on
                      HO4M 3 /42059 ; H04M 3/ 436 ; H04M          the verifying and determining, the authentication device
                               3 /54 ; HO4M 2203/6027 ; H04M      generates an authentication result that indicates whether the
                         2203/6045; G06F 2221/ 2101; G06F         calling party number is authenticated . Then , the authentica
                       2221/2117 ; G06F 21 / 42; G06F 21/ 23;     tion device sends the authentication result to a call process
                       G06F 21/44; G06F 2221 /2123; G06Q          ing device that processes the call request from the caller
                   20 /32 ; GO6Q 20 / 42 ; G06Q 30 /04 ; G06Q     according to the authentication result.
                                        30/0601; G06Q 40 /025                             20 Claims, 6 Drawing Sheets

                                                                                                                                100

                                                                                Called Party System 110




                   ???
                     Calling
                     Party
                     Device
                       102
                                   Service
                                  Provider
                                  Network
                                  Element
                                     104
                                               Communication
                                                  Network
                                                    106
                                                                    Call
                                                                 Processing
                                                                 Receiver
                                                                    114


                                                                    IVR
                                                                  Device
                                                                                               ?
                                                                                               Called




                                                                                         Network
                                                                                            112
                                                                                                Party
                                                                                               Device
                                                                                                   118



                                                                                                               Authentication
                                                                                                                Device 120

                                                                   116


                                                                              Accounts             Calling Party
                                                                              Database              Information
                                                                                122                  Database
                                                                                                         124
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 42 of 328 PageID #: 102


                                                       US 9 ,762 ,728 B1
                                                                Page 2

 (56)                  References Cited
                U . S . PATENT DOCUMENTS
  2011/0185406 A1* 7/2011 Hirson . . ............ GO6Q 726
                                                         20/32/6
  2012/0295580 Al * 11/2012 Corner ............... H04W45512/405
                                                              / 12
  2016 /0226872 A1 * 8/2016 Oberheide ............. G06F 21/44
 * cited by examiner
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 43 of 328 PageID #: 103


 U . S . Patent                              Sep. 12 , 2017                                         Sheet 1 of 6                                    US 9,762,728 B1


    100


                                                                         Authenicao   120Device

              110SPCyaslrteymd
                               C a l e d Party Device118
                                                                                                              PCalritnyg   InformatinDatbse   124


                                                                         Network 112
                                                                                                                  Acounts Datbse       122

                                   Call    ProcesingReciver   114                         IVR 116 Device                                                  1
                                                                                                                                                          .
                                                                                                                                                          FIG




                                       Comunicat   Network   106




              35€               Service Provider Network Elemnt
                                   Cal ingParty Device102
                                                                   104
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 44 of 328 PageID #: 104


 U . S . Patent           Sep. 12 , 2017              Sheet 2 of 6             US 9 ,762, 728 B1




                                              Called                                    200
                                           Party Device
                                               202

                                       Service Provider
                                       Network Element
                                                204

                                       Communications
                                             Network
                                                206


                                               Call
                                            Processing
                                             Receiver
                                               214A             Accounts
                                                                Database
                                                                  222A

                          IVR                                  Calling Party
            Called       Device              Network                           Called
            Entity        216A                 212A            Information     Entity
            210B                                                Database       210C
                                                                     224A
                                                                  Called
                                                                     Party
                                                                  Device
                                                                     218A
                      Called Entity 210A
                                           Authentication
                                               Device
         Called Party System 211                220

                                            Verification
                                              Device
                                                230

                                             FIG . 2
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 45 of 328 PageID #: 105


 U . S . Patent                                    Sep. 12 , 2017                                                                  Sheet 3 of 6                                                     US 9,762,728 B1



        300




                                                                         FHirsatourdy 324                                                      PCalritnygNumber 332                 LineType340
                                                      3DAact2obu0anste                                     DIPCnaftolrmbiansyoge   330

                                                                         Acount322                                                       Authenicao   334History   Atributes Linked Acounts
                                                                                                                                                                       336                    338


                                                                                                                                                                                                            3
                                                                                                                                                                                                            .
                                                                                                                                                                                                            FIG




                                                                             AuthenicoParmets
                                                                                            314




              3DAuteh0vnica2teon NCaulmbienrgVerifcator304                         NCaulmbienrgAuthenicaor Authenica o TPaurnmetr Comunicat s Interface
                                                                                             306                                          308                                 310
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 46 of 328 PageID #: 106


 U . S . Patent          Sep. 12, 2017         Sheet 4 of 6         US 9 ,762,728 B1
                                                                      400



                      Receive a call request                  402

              Retrieve accounts linkage and fraud             404
                       history information

               Determine a result of calling party            406
                        number verification

              Check whether calling party number
                  attributes satisfy authentication           408
                            parameters

             Check linkage of calling party number
                     to one or more accounts           2410
            Check for fraud history associated with
                    the one or more accounts                  412


              Generate an authentication result               414
                  Update database to enable                   416
                authenication parameter tuning


                    Send authenication result                 418




                              FIG . 4
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 47 of 328 PageID #: 107


 U . S . Patent                   Sep. 12 , 2017      Sheet 5 of 6           US 9 , 762 ,728 B1

                                                                                 500




                  Track aggregated account and fraud                 ~ 502
                                        information




                                Save authentication results          1 504



             Analyze results with respect to identified fraud          506


                   . . .. . .




              Responsive to the analysis , adjusts one or h 508
                  more authentication parameters




                                         FIG . 5
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 48 of 328 PageID #: 108


 U .S . Patent             Sep. 12, 2017           Sheet 6 of 6                   US 9 ,762 ,728 B1



                                                                                            600


                                    Processor 804
                                    Processor 604


                                  Main Memory 608

                                  User Input/Output                  User Input/Output
                                   Interface( s ) 602                  Device (s ) 603


                                   Secondary Memory 610

         Communication                     Hard Disk
          Infrastructure                     612
              606
                                        Removable                      Removable
                                       Storage Drive                  Storage Unit
                                           614                            618


                                           Interface                   Removable
                                                                      Storage Unit
                                             620                          622




                                 Communications                          Remote
                                     Interface                          device ( s ),
                                                                      network ( s ),
                                       624                           entity (ies ) 628

                                                                  Communications Path 626

                                              FIG . 6
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 49 of 328 PageID #: 109


                                                        US 9 , 762,728 B1
        USING CALLING PARTY NUMBER FOR                                       Because ANI and caller ID information can be more
                CALLER AUTHENTICATION                                     easily manipulated , individuals can more easily place calls
                                                                          with fabricated or “ spoofed ” ANIs for nefarious purposes.
                         BACKGROUND                                       ANI fabrication or spoofing is a low cost, powerful pen
                                                                          etration tool used to impersonate identity and location .
                         Copyright Notice                                 VoiceXML applications let users change ANT and Caller ID
                                                                          information . Open source PBX software applications, such
    © 2016 TRUSTID , Inc . A portion of the disclosure of this as Asterisk and FreeSwitch , allow users to manipulate ANI
 patent document contains material that is subject to copy - information . As an example , if the ANT field is left blank by
 right protection. The copyrightowner has no objection to the 10 the Asterisk or carrier switch , any user can easily manipulate
 facsimile reproduction by anyone of the patent document or               the Caller ID information using Asterisk , thereby populating
 the patent disclosure , as it appears in the Patent and Trade            the ANI field with the same misinformation as the spoofed
 mark Office patent file or records, but otherwise reserves all           Caller ID . Asterisk allows users to send spoofed ANI in
 copyright rights whatsoever. 37 CFR $ 1.71 (d ).                         much the same way that businesses had been setting their
   Field of the Invention                                            15   ANI with PRI lines . Competitive service providers and
    The embodiments relate generally to calls placed in                   telecommunication carriers can set their own ANI informa
 telecommunication and information service networks .                     tion . Multiple companies exist for the sole purpose of
    Related Art                                                           enabling anyone, anywhere, to spoof ANI and Caller ID for
    Automatic Number Identification ( ANI) is a service that              pennies each call.
 provides to the recipient of the call the call ' s class of service 20      Relying on inaccurate ANI information can undermine
 and a 10 - digit billing telephone number of a caller. Intro             marketing, technical, and security processes used for authen
 duced in the 1960s, ANI informed business telephone cus                  tication , identity , location , customer service , and activation .
 tomers with toll free circuits (800 or “ Inward -WATS ” ) who            Decisions made using the current non - validated ANI place
 was calling, because the called business was paying tolls for an enterprise at risk of diminished revenue by limiting new
 the incoming call . Later, ANI and Calling Number Identi- 25 product offerings, increasing operational costs, and increas
 fication (Caller ID ) were available to customers without toll ing losses from fraud .
 free circuits to provide them with the 10 -digit telephone       Of the more than ten billion telephone calls placed
 number of the calling party. By the late 1980s, calling name annually to U .S . financial institutions alone, nearly all rely
 services provided a caller ' s name, in addition to the caller ' s       on ANI for security , location information , call routing , and
 10 -digit number and class of service .                              30 identity authentication . For example, bank card activation
    Businesses such as banks, call centers, and government                fraud occurs by telephone as frequently as other remote
 entities , such as 911 service centers , have used ANI infor             banking channels (i.e., not face - to - face ), such as ATM ,
 mation to determine identity and to discover location . ANI              email, and the World Wide Web . Knowing the caller 's
 information is also used for call routing assistance, work               location or that the caller is in possession of an actual
 flow efficiency, authentication , and fraud mitigation . In one 35 telephonic device is the foundation and an important factor
 example , some businesses have inbound telephone answer                  for trusted telephone commerce .
 ing systems (knon as, for example , integrated voice                       On Dec . 22 , 2010 , President Obama signed into law the
 response (“ IVR ” ) systems) that answer calls and are pro -  Truth in Caller ID Act of 2009, which makes it unlawful for
  grammed with rules -based decision parameters based on the   a person to transmit misleading or inaccurate caller ID
 ANI information . Major financial institutions rely on ANI 40 information with an intent to defraud ; the Act amends the
 for bank -card activation , credit issuance , money transfers ,          Communications Act of 1934. Several of the States have
 new account applications, and customer service . These                   passed bills making misleading Caller ID spoofing illegal.
 major financial institutions have relied on the layer of                    The Truth in Caller ID Act of 2009, however, does not
 security that ANI provides .                                             itself guarantee that ANI can be trusted as is . Consequently ,
    Ways to control or manipulate ANI and caller ID infor - 45 banks and other businesses often require additional factors
 mation , however, are available . Historically, only telecom - of authentication to confirm the identity of a calling party .
 munications carriers and very large business users who         For example , IVRs or agents at call centers may require a
 subscribed to expensive multi -line Primary Rate Interface   calling party to input personally identifiable information
 telephone circuits had the ability to manipulate ANI. For    (PII ) to confirm the caller' s identity . PII may include , for
 example , a large business may control ANI to display its 50 example , a social security number or a date of birth .
 main telephone number on all outgoing calls from its                     Requesting additional PII information may prolong calls and
 multiple lines , rather than each of the individual lines .              further increase the processing time and resources of IVRs
    More recently, ANI and caller ID information has become               or agents .
 easier to manipulate . Before the advent of information                    Moreover, using PII to conduct information -based
 services network ( e.g ., Internet ) telephony and deregulation , 55 authentication has many challenges and risks . For example ,
 the telecommunications network was a closed system with                  information -based authentication using PII such as social
 one or both of a limited number of trusted FCC - and Public              security numbers or a mother ' s maiden names exposes the
 Utility Commission -licensed telecommunications compa                    bank to additional risk . PII information is regulated , and , if
 nies adhering to a finite set of standards . Telecommunica               the PII information in the bank 's possession is lost or stolen
 tions decentralization and deregulation , as well as Internet 60 from the bank , large costs and fines can be levied against the
 telephony ( e . g ., Voice over Internet Protocol (VoIP ) tech - bank by government entities enforcing current data breach
 nology ), have exposed this legacy architecture to new tele -            laws.
 phony products and services that inject calls and calling data             Additionally , because of the high number of past data
 from outside the legacy telecommunications network . The                 breaches , a very high percentage of consumers have had
 telephony network then delivers these calls and associated 65 their PII data compromised already, making PII available to
 information , in most cases, without checking the ANI infor -            criminals for use in ID theft (In 2016 , the Identity Theft
 mation ' s validity .                                                    Resource Center reported 6 ,333 breaches and 864 million
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 50 of 328 PageID #: 110


                                                       US 9 ,762,728 B1
 records exposed since 2005 .) In addition , social networking             FIG . 5 is a flow chart of a method for improving accuracy
 websites such as Facebook, LinkedIn , Ancestry, Twitter, and            of generating authentication results , according to an embodi
 dozens more make PII readily available for the public ,                ment.
 further de -valuing the use of PII knowledge as a tool for                FIG . 6 is a diagram of a computer system on which the
 identity authentication . ANI is one of the authentication 5 methods and systems herein described can be implemented ,
 tools available to banks and other businesses that are not according to an embodiment.
 PII-based for telephone-based transactions.                     In the drawings, like reference numbers generally indicate
                                                              identical or similar elements . Additionally , generally , the
         BRIEF SUMMARY OF THE INVENTION                       left-most digit (s) of a reference number identifies the draw
                                                                   10 ing in which the reference number first appears .
   What is needed are system , method , or computer program                              DETAILED DESCRIPTION
 product embodiments, or combinations and sub -combina
 tions thereof, for using calling party information to authen             Currently , authenticating a caller that originated a call
 ticate the calling party so that the calling party 's call request 15 request  entails requesting the caller to submit , either vocally
 can be processed more efficiently. In an embodiment, an or via keypad                 , caller personal identifying information . But,
 authentication device receives the call request and associ            caller identifying   information is not a reliable indicator for
 ated calling party information , the calling party information        authenticating the caller and the call request because caller
  including a calling party number. The authentication device identifying information may be easily obtained by unauthor
 retrieves parameters associated with the calling party num - 20 ized callers. In contrast, embodiments are described herein
 ber, where a retrieved parameter may include a number of that use calling party information to authenticate the calling
 accounts linked to the calling party number, a number of               party information to authorize the calling party 's call request
 occurrences and associated dates of fraud on those linked              without prolonging the call and achieving a high rate of
 accounts , a device or location type, a status of the network          fraud detection . In an embodiment, an authentication device
 signaling , or a trustworthiness of the calling party number. 25 analyzes a calling party number , included in the calling party
 In an embodiment, the authentication device determines                 information , associated with a received call request. As part
 whether the number of accounts is between one and a                    of this analysis, the authentication device retrieves param
 threshold value , inclusive. The authentication device also eters associated with the calling party number. These param
 verifies that the call request originates from a valid and   eters may include the number of accounts linked to the
 trustworthy location or from a device associated with the 30 calling party number. This analysis further includes verify
 calling party number and linked to a valid account or a                ing the call request based on the calling party number , and
 threshold number of accounts. Further, based on the verify             determining whether the number of accounts, associated
 ing and whether the number of accounts is determined to be             with the calling party number, is between one and a thresh
 between one and a threshold value, the authentication device           old value, inclusive. In an embodiment, the analysis further
 generates an authentication result indicating whether the 35 includes determining occurrences and associated dates of
 calling party number is authenticated . An authenticated     fraud on linked accounts , a device or location type associ
 calling party number, associated with the call request, can  ated with the call request, a status , validity , and truthfulness
 then be used as an ownership token of authentication to      of the network signaling , or a trustworthiness of the calling
 authenticate the caller. In an embodiment, the authentication          party information , e.g., an ANI or a Caller ID .
 device further determines whether the one or more linked 40               Based on the verifying and the determining , the authen
 accounts is free of fraudulent activity between one day and            tication device generates an authentication result indicating
 a threshold value of days to generate the authentication               whether the calling party number is authenticated and
 result. Upon generating the authentication result, the authen -        whether that number can be used to authorize the call
 tication device sends the authentication result to a call              request . This authentication result can be used by a call
 processing device that processes the call request according 45 processing receiver to , for example , receive and process the
 to the authentication result.                                  call request as an authorized call without further authenti
    Further embodiments, features, and advantages of the                cation . This procedure both streamlines a caller's experience
 invention , as well as the structure and operation of the              with the call processing receiver and reduces the processing
 various embodiments of the invention are described in detail           load on the call processing receiver.
 below with reference to accompanying drawings.                    50      FIG . 1 is a block diagram illustrating a system 100 for call
                                                                        authentication based on calling party information , according
               BRIEF DESCRIPTION OF THE                                 to an embodiment. System 100 includes calling party device
                    DRAWINGS/FIGURES                                    102 , service provider network element 104 , communication
                                                                        network 106 , and called party system 110 .
    The accompanying drawings are incorporated herein and 55               Calling party device 102 is any type of device used to
 constitute a part of this specification . In the drawings :            place or receive a telephone call, including, for example , an
    FIG . 1 is a block diagram of a system for call authenti-           analog telephone , a digital telephone , a wireless telephone,
 cation based on calling party information , according to an            a computer telephony device, a Voice over Internet Protocol
 embodiment.                                                            ( VOIP ) based telephone , or a private branch exchange
    FIG . 2 is a block diagram of distributed system for call 60 (PBX ) supporting multiple lines or key system supporting
 authentication based on calling party information , according          multiple lines. Calling party device 102 places a telephone
 to an embodiment.                                                      call to called party system 100 via service provider network
    FIG . 3 is a block diagram of a system for authenticating           element 104 .
 a caller based on calling party information , according to an       Service provider network element 104 may include, but is
 embodiment.                                                   65 not limited to , analog switches (e.g ., 1AESS ), digital
    FIG . 4 is a flowchart of a method for generating an          switches ( e . g ., 5ESS ) , IP network switches , or IP network
 authentication result , according to an embodiment .             routers. Service provider network element 104 routes tele
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 51 of 328 PageID #: 111


                                                       US 9 ,762,728 B1
 phone calls over communications network 106 to called              IVR device 116 interfaces a caller operating calling party
 party system 110 . Communications network 106 includes , device 102 with called party system 110 , e.g ., accounts
 for example , wire line or wireless networks, traditional plain database 122 , without intervention from a human agent. In
 old telephone service (POTS ) networks, IP -based networks, an embodiment, IVR device 116 interacts with the caller
 or any combination or sub -combinations of these types of 5 through voice commands instructing the caller to commu
 networks.                                                       nicate a reason for the telephone call or to select from
    In an embodiment, when calling party device 102 places pre      -programmed options via a telephone keypad (e.g., Dual
 a telephone call to called party system 110 , calling party ment,Multifrequency
                                                                  Tone                   (DTMF) commands). In an embodi
 device 102 transmits a call request containing calling party 10 device 102, IVR device 116or selections
                                                                       based  on  instructions              from calling party
                                                                                                 additionally routes the call
 information , as well as called party information ( e.g., a
 telephone number associated with called party system 110 ) . request    to called party device 118 or retrieve information
 Upon receipt of the call request, service provider network fromWhen   accounts database 122 .
                                                                           called party system 110 is a business entity , for
 element 104 processes the call and provides further signal           example , a bank , IVR device 116 requests calling party
 ing to communications network 106 to complete and route 15 device 102 to transmit a plurality of personally identifiable
 the call to called party system 110 . Depending on the type          (PII) information or other account information before allow
 of call and technology of call made by calling party device          ing the caller to access information from accounts database
 102 , service provider network element 104 receives and              122 or routing the call request to called party device 118 .
 processes the call request using various network protocols           IVR device 116 receives the transmitted PII as keypad inputs
 including , but not limited to , Session Initiation Protocol 20 or via voice transmissions. When receiving voice transmis
 (SIP ), Integrated Services Digital Network (ISDN ), Plain           sions, IVR device 116 may include voice recognition func
 Old Telephone Service (POTS ) , Time Division Multiplexing          tions to parse the received PII. As described in the back
 ( TDM ), or Voice over Internet Protocol (VOIP ) call mes            ground , PII information may be obtained by unauthorized
 saging protocols .                                           callers due to security breaches . Thus, not only do traditional
    In an embodiment, calling party information includes a 25 IVR device 116 expend significant time and processing
 billing telephone number associated with or assigned to             power to verify the received PII or account information , but
 calling party device 102 , information digits that specify a         also the verification is unlikely to prevent unauthorized
 line type (e. g., a class of service ), Caller ID (CID ) informa-    callers , e .g., criminals , from accessing accounts database
 tion, or any combination of these . For example , calling party 122 .
 information may be Calling Line Information (CLI) , Caller 30 In an embodiment, to reduce the time needed and pro
 Line Identification (CLID ), or Automatic Number Identifi            cessing performed by, for example , IVR device 116 , called
 cation (ANI) information . ANI information includes the             party system 110 implements authentication device 120 . In
 calling party ' s billing telephone number and ANI II digits         an embodiment, some or all of the functionality provided by
 representing the line type of calling party device 102 .            authentication device 120 is provided by a system external
 Typically , service provider network element 104 is operated 35 to called party system 110 . For example , a device , operated
 by , for example , a telecommunications carrier. Service pro - by a third party, may communicate with called party system
 vider network element 104 sends the calling party informa-           110 , via communication network 106 , to provide the func
 tion to called party system 110 along with or before the voice       tionality . Authentication device 120 receives a request from
 portion of the call is transferred to called party system 110 .      call processing receiver 114 to authenticate and pre -autho
    Called party system 110 represents systems and devices 40 rize an incoming call, i.e ., the call request from calling party
 implemented within a call center or service center of a              device 102, before the call is answered and while the calling
 business entity , such as a bank , that commonly needs to           party hears one or more ringing tones. In an embodiment,
 authenticate a calling party ' s identity . For example , called    authentication device 120 determines whether the received
 party system 110 may be a bank -card activation center or a          calling party number can be used as an authentication token ,
 911 emergency services call center . As shown in FIG . 1 , 45 i.e ., an ownership token of authentication , for authenticating
 called party system 110 includes network 112 , call process          the call from operating calling party device 102 . But authen
 ing receiver 114 , interactive voice response (IVR ) device          tication device 120 is not limited to receiving only the
 116 , called party device 118 , authentication device 120 ,          calling party number from call processing receiver 114 . In an
 accounts database 122 , and calling party information data -         embodiment, authentication device 120 receives other types
 base 124 . Each of these components within called party 50 of information such as a time of day of the call, trunk
 system 110 is implemented by one or more servers .                   number, ANI II digits, dialed number information (DNIS ) or
    Call processing receiver 114 is any type of device that           called party number, session initiation protocol (SIP ) header
 processes a call request received from calling party device          and routing information , transaction number, unique iden
 102 via communications network 106 . In an embodiment,               tifier , or information or data generated by call processing
 call processing receiver 114 analyzes received calling party 55 receiver 114 or communications network 106 . In an embodi
 information to determine where to route the call request. For m ent, authentication device 120 uses one or more types of
 example, call processing receiver 114 may route the received         the aforementioned information , obtained via communica
 call request to IVR device 116 or called party device 118 via       t ion network 104 , to determine a status , validity , and truth
 network 112 . Called party device 118 is a device similar to         fulness of the network signaling. One or more of these types
 calling party device 102, but operated by an agent of called 60 of information may be received from service provider net
 party system 110 . Network 112 may represent any wired or           work element 104 or from a separate device connected to
 wireless network , and may include any combination or               communication network 106 .
 sub - combination of local area networks (LANs), wide area             In an embodiment, as part of authenticating the calling
 networks (WANs), the Internet, POTS, or another wide area           party number, authentication device 120 queries accounts
 data communications network . In an embodiment, call pro - 65 database 122 for account information associated with the
 cessing receiver 114 is a part of an automatic call distribu - calling party number . Within a bank context, for example ,
 tion ( ACD ) system or implemented within IVR device 116 .           accounts database 122 includes bank account information
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 52 of 328 PageID #: 112


                                                       US 9, 762,728 B1
 such as bank transactions, balance information , transfer          receiving a negative result may indicate to an agent via , for
 information , credit limits, and any logged fraud attempts etc .   example , visual or audio signals that the agent needs to
 Authentication device 120 compares retrieved account infor -       proceed with caution .
 mation with a plurality of authentication parameters to               FIG . 2 illustrates a distributed system 200 for call authen
 determine whether the caller ( and associated call request) 5 tication based on calling party information , according to an
 should be authenticated , further described with respect to        embodiment. Distributed system 200 includes called party
 FIGS. 3 - 5 . For example , authentication device 120 may          device 202 , service provider network element 204, commu
 check whether the calling party number associated with the         nications network 206 , called party system 211, and verifi
 call request is linked to an existing , valid account that has cation device 230 . In an embodiment, each of the compo
 been tagged with a fraud attempt within the past threshold 10 nents of distributed system 200 corresponds to the similarly
 number
 ??     of days.                                                    named components of FIG . 1 . For example, called party
    In an embodiment, authentication device 120 queries             device 202 places a call to called party system 211 via
 calling party information database 124 for attributes asso -       service provider network element 204 . Then , service pro
 ciated with and logged for the calling party number. For           vider network element 204 routes the call to called party
 example , attributes may include , without limitation , a call 15 system 211 via communications network 206 .
 frequency , a line type of the calling party number, or a            In an embodiment, called party system 211 includes
 number of accounts linked to the particular account etc . multiple called entity 210A -C , each associated with one or
 Authentication device 120 similarly compares the queried          more called telephone numbers . For example , called party
 attributes with the corresponding authentication parameters       system 211 may represent a call center and each of called
 in determining whether the caller is or should be authenti - 20 entity 210A -C may represent a department,branch , or group
 cated , also further described with respect to FIGS . 3 - 5 .      within the call center. In an embodiment, each of called
   By authenticating the calling party, authentication device       entity 210A - C services a different set of called telephone
 120 enables devices of called party system 110 , e.g., IVR         numbers . Communications network 206 routes a call request
 device 116 , to process the received call as an authenticated to a call processing receiver, such as call processing receiver
 call without further processing . In an embodiment, called 25 214A , of called entity 210A based on , for example , the
 party system 110 , e . g ., IVR device 116 , uses the authenti-    called telephone number within the call request .
 cation result to pre - authorize requests associated with the         Similar to the centralized called party system 110 of FIG .
 call request without further processing. To do this, in an         1 , called entity 210A may include similarly named compo
 embodiment, authentication device 120 sends an authenti - nents: call processing receiver 214A , IVR device 216A ,
 cation result including, for example, an authentication token , 30 called party device 218A , accounts database 222A , and
 to call processing receiver 114 that routes the call request       calling party information database 224A . But in contrast to
 based on the result. This authentication token may include ,       called party system 110 , authentication device 220 may be
 for example , the billing telephone number, such as the ANI        centralized across called entity 210A - C .
 number, associated with the calling party . In an embodiment,         Authentication device 220 processes received call
 by treating the billing telephone number as an authentication 35 requests and associated calling party numbers from any of
 token , authentication device 120 can authorize future tele -    called entity 210A -C via respective call processing receivers
 phones calls associated with this billing telephone number 214A - C . In an embodiment, authentication device 220
 without additional verification .                                     retrieves information from accounts database 222A - C and
    In an embodiment, if no authentication token was gener - calling party information database 224A -C across each
 ated , e . g ., authentication device 120 did not authenticate the 40 called entity 210A - C . In an embodiment, as part of authen
 call request based on the calling party information , call            ticating a received calling party number and authenticating
 processing receiver 114 may route the call request to a            an associated call request , authentication device 220 further
 device that requires additional input from calling party           distributes processing to verification device 230 .
 device 102 to authenticate the caller before authenticating       V erification device 230 may be a component of authen
 the call.                                                     45 tication device 220 or, in an embodiment, part of a system
    In an embodiment, authentication device 120 authenti- external to called party system 211 . In an embodiment,
 cates the calling party of the call request while or after the verification device 230 communicates with authentication
 call has been routed , by call processing receiver 141, to IVR     device 220 over communications network 206 or another
 device 116 or called party device 118 . For example , the          IP -based network , such as the Internet. In an embodiment, to
 authentication process for a particular incoming call may 50 confirm the credibility and validity of a calling party num
 exceed a threshold time. In this case , call processing receiver   ber, verification device 230 is coupled to one ormore service
  114 routes the incoming call to IVR device 116 or called          provider network element 204 via , for example , communi
 party device 118 before the calling party and associated           cations network 206 . By doing so , verification device 230
 calling party number has been authenticated by authentica -        may receive various types of information to determine a
 tion device 120 . In this scenario , authentication device 120 55 truthfulness of the network signalling from communications
 sends to the routed device , such as called party device 118 ,     network 206 . For example, the information may include a
 a message ( e.g ., visual or audio ) indicating whether the call   time of day of the call , trunk number, ANI II digits, dialed
 request and associated calling party is authenticated . For        number information (DNIS ) or called party number, session
 example , authentication device 120 may generate or find an        initiation protocol ( SIP ) header and routing information ,
 authentication token to associate with the calling party 60 transaction number , unique identifier, or information or data
 number.                                                            generated by call processing receiver 214A -C .
    The routed device processes the call request based on the          In an embodiment, upon receiving a calling party number,
 received authentication result. For example , if the result,       verification device 230 determines the calling party number
 which may include the authentication token , indicates that        is valid based on calling party number attributes or an
 the call request cannot be authenticated , IVR device 116 65 operating status of the calling party number. In an embodi
 may trigger a script that requires additional information to   ment, to authenticate the caller and associated call request,
 be provided by the caller. Similarly , called party device 118 verification device 230 must determine that the associated
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 53 of 328 PageID #: 113


                                                        US 9, 762,728 B1
                                                                                                     10
 calling party number is valid . In an embodiment, verification       e .g ., low -severity fraud type versus high -severity fraud type.
 device 230 verifies , in part, the calling party number after        In an embodiment, accounts database 320 includes , in part,
 determining that the calling party number originates from a          account information and fraud history retrieved across a
 known physical location assigned to or associated with the           plurality of databases, such as accounts database 222A - C
  calling party number. In an embodiment, verification device 5 within called party system 211 of FIG . 2 .
 230 verifies , in part, the calling party number after deter -    Calling party information database 330 includes calling
 mining that the calling party number originates from a type    party number 332 , such as a calling party number or billing
 of the calling device , e . g ., a physical device such as a         number from ANI received in calling party information . In
 handset, known to be associated with or assigned to the              an embodiment, for each calling party number 332 , calling
 calling party number . To do this , verification device 230 may 10 party information database 330 stores associated authenti
 place an outbound call to the calling party number and               cation history 334 , attributes 336 , or linked accounts 338 . In
 analyze an operating status of the outbound call. In an              an embodiment, calling party information database 330
 embodiment, verification device 230 determines that a call-          includes or represents, in part, calling party information
 ing party number should notbe verified based on a type of            from calling party device 218A -C across called entity
 the device , e . g ., a prison phone , a payphone, a phone 15 210A - C of FIG . 2 . In an embodiment, calling party infor
 associated with a large company, etc.                            mation database 330 includes information received from , for
    In an embodiment, in addition to determining a validity or    example , service provider network element 204 of FIG . 2 .
 credibility of a calling party number, verification device 230     In an embodiment, authentication history 334 includes
 determines a credibility score , i.e ., a trustworthiness level, whether the calling party number had been successfully
 indicating how likely that the calling party number is valid 20 authenticated in the past, and how long ago the authentica
 based on various calling party number parameters, the tion or authentication was performed . For example , a calling
 operating status, among other related information received party number may be authenticated as a valid calling number
 from , for example , service provider network element 204 . from a known physical calling device , but the calling party
 For example, verification device 230 may be implemented number may not have been previously linked to or associ
 similar to the methods and systems described in U .S . Pat . 25 ated with any existing valid accounts. Therefore, for
 No. 8 ,238 ,532B1, titled “Method and System for Discover - example, the calling number may be valid but not authen
 ing and Reporting Trustworthiness and Credibility of Call-           ticated . In an embodiment, authentication history 334 stores
 ing Party Number Information ," which is incorporated by             information indicating that a calling party number was
 reference herein in its entirety .                             previously authenticated in which case the received calling
    FIG . 3 is a block diagram illustrating a system 300 for 30 party is used as an authentication token for authenticating,
 authenticating calling party information for authenticating a        and possibly authorizing, the call request without requesting
 call, according to an embodiment. System 300 includes                additional information from the calling party .
 authentication device 302 coupled to accounts database 320             In an embodiment, attributes 336 includes calling attri
 and calling party information database 330 . Authentication          butes associated with calling party number 332 . For
 device 302 is an example implementation of authentication 35 example , attributes 336 may include, without limitation , a
 device 120 from FIG . 1 or an example of a centralized               frequency of calls ( e . g ., a number of calls within a threshold
 device serving a plurality of distributed called entities, as        timeframe that originates from calling party number 332), a
 further described with respect to authentication device 220          velocity of calls ( e . g ., how frequently calls are allegedly
 of FIG . 2 .                                                         originating from calling party number 332 ), or a line type
   Accounts database 320 includes account 322 managed or 40 ( e. g ., a landline , an IP phone, a cellular phone, etc .). In an
 provided by a called party system , such as called party   embodiment, linked accounts 338 includes the number of
 system 110 of FIG . 1 . Accounts database 320 also stores            accounts currently linked to calling party number 332 or the
 information related to account 322 including , without limi-         specific accounts themselves. Linked accounts 338 may also
 tation , a unique account identifier ( ID ), PII of account holder   include information indicating a status of the accounts, e. g .,
 ( e . g ., an account holder ' s legal name or date of birth ), one 45 an account has not been closed .
 or more calling party numbers linked with one or more                   In an embodiment, calling party information database 330
 account 322 , accountage, account standing ,whether a credit         includes a table of line type 340 that authentication device
 limit has been exceeded , or transaction history . Accounts          302 may query to , for example , determine a line type of a
 database 320 may also include fraud history 324 associated specific calling party number 332. For example , authentica
 with account 322 . In an embodiment, fraud history 324 50 tion device 302 may query line type 340 based on the ANI
 includes one or more of: logged occurrences of fraud for             II digits of an ANI within the call request . In an embodiment,
 account 322 , associated dates of fraud , a type of fraud            line type 340 includes, without limitation , a landline POTS
 logged for or associated with account 322 , a location of the        line , a multiparty line, unassigned , a toll - free line , a pay
 fraud , a severity of the fraud, or a date or time when fraud        phone line , a prison /inmate service line , a cellular /wireless
 was identified or logged , or a combination thereof. In some 55 line, an IP phone line, or other line types. In an embodiment,
 embodiments, fraud history 324 further includes statistical          authentication device 302 determines whether a calling party
 analysis of logged instances of fraud related to a number of         number should be authorized based on the identified line
 the fraud occurrences or fraud types, The type of fraud may          type.
 be a means by which fraud was performed or detected                    Authentication parameters 314 include one or more
 including, for example , by telephone call, by web portal, by 60 thresholds used by the components of authentication device
 ATM , or by physical transaction with an agent ( e . g ., with a 302 to determine whether a calling party number (and
 bank teller ). In an embodiment, one or more designated              associated call request) can be authenticated . In an embodi
 types of fraud , e .g ., ATM fraud , associated with a linked        ment, the authentication result is used to determine whether
 account 322 do not negatively affect an authentication result        the associated call request should be authorized . In an
 generated by authentication device 302 . Further, a fraud type 65 embodiment, authentication parameters 314 stores one or
 may include a severity of the fraud where fraud with                 more thresholds for one or more parameters stored in
 designated dollar amounts is classified as a type of fraud ,         accounts database 320 and calling party information data
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 54 of 328 PageID #: 114


                                                        US 9, 762, 728 B1
                                                                                                 12
 base 330 . For example , for a frequency of calls (an example        that the frequency of calls (an example attribute 336 ) is
 parameter ) stored in attributes 336 , a stored threshold may        below the threshold specified in authentication parameters
 be 10 calls within the past 24 hours . Authentication device         314 . Calling number verificator 304 additionally checks a
 302, e. g., calling number authenticator 306 , may determine         format of the calling number, e. g ., that it includes 10 digits .
 that, for example , a call request should not be authenticated 5        In an embodiment, when the calling party number is a line
 if the number of calls associated with the calling number            associated with or assigned a static physical location , calling
 exceeds the threshold of 10 calls within the past 24 hours. In       number verificator 304 verifies calling party number as valid
 an embodiment, authentication parameters 314 stores mul-             by verifying that the calling party number originates from
 tiple thresholds for the same parameter conditioned on a     that physical location . For example , calling number verifi
 classification of the calling party number. For example , 10 cator 304 may compare an originating switch identifier with
 authentication parameters 314 may store different thresholds the NPA -NXX ( area code/exchange ) digits of the calling
 for each line type such that some line types (known to be            party number.
 associated with lower fraud ) have more lenient thresholds.             In an embodiment, calling number verificator 304 verifies
    In an embodiment, to authenticate a received calling              the calling party number based on , in part, verifying that the
 number, authentication device 302 implements the follow - 15 calling party number originates from a physical calling
 ing components : calling number verificator 304, calling             device or a device type assigned to or associated with the
 number authenticator 306 , authentication parameter tuner            calling party number. To do this , calling number verificator
 308 , and communications interface 310 . Each component              304 may query a network condition or a call operational
 may include a selection of stored operations that when               status while placing one or more outbound calls to the
 executing in the one or more processors of authentication 20 calling party number, e . g ., the telephone number represented
 device 302 causes the one or more processors to perform the          by an ANI of the call request. In an embodiment, calling
 operations of that component .                                       number verificator 304 places the one or more outbound
   Communications interface 310 is configured to enable               calls before the call request is processed or answered .
 network communications between authentication device 302             Example network conditions may include busy, ring then
 and one or more the devices and components of FIG . 1 , such 25 answer, call forward then answer, or ringing no answer.
 as call processing receiver 114 , IVR device 116 , or called         Further descriptions of the ANI analysis including , for
 party device 118 , or FIG . 2 , such as called entity 210A - C .     example , gathering other types of network conditions are
 For example , communications interface 310 may connect to            provided in the ' 532 patent .
 network 112 of FIG . 1 or networks 212A - C of FIG . 2 . In an          In an embodiment, calling number verificator 304
 embodiment, communications interface 310 connects to , for 30 requests a separate device such as verification device 230 of
 example , communications network 206 to retrieve informa-            FIG . 2 to perform the authentication . In this embodiment,
 tion from , for example , service provider network element           calling number verificator 304 is an interface to , for
 204 of FIG . 2 . In an embodiment, communications interface          example , verification device 230 .
 310 transmits an authentication result to , for example , call         Calling number authenticator 306 determines whether an
 processing receiver 114 of FIG . 1 before the call request is 35 incoming call request received from , for example , call
 routed by call processing receiver 114 . If the call has been    processing receiver 214A of FIG . 2 , should be authenticated
 routed , communications interface 310 transmits the authen -         based , in part, on the verification result generated by calling
 tication result to the routed device , such as IVR device 116        number verificator 304 that verifies a received calling party
 or called party device 118 of FIG . 1 . In an embodiment, the        number is valid . In an embodiment, calling number authen
 routed device , such as call processing receiver 114 or IVR 40 ticator 306 queries calling party information database 330
 device 116 , uses the authentication result to authorize the   for linked accounts 338 of calling party number 332 corre
 call request.                                                  sponding to the calling party number of the call request.
    Calling number verificator 304 verifies the call request by       Calling number authenticator 306 may also retrieve one or
 verifying that the call request originates from the purported more of authentication history 334 or attributes 336 associ
 calling party number. In an embodiment, calling number 45 ated with calling party number 332 . For each of linked
 verificator 304 receives the calling party number and asso -   accounts 338 that has been identified , calling number
 ciated information from , for example , call processing        authenticator 306 also queries accounts database 320 for
 receiver 114 of FIG . 1. The calling party number and                fraud history 324 and other information associated with each
 associated information may include ANI or Caller ID infor-    identified account 322 . In an embodiment, to determine
 mation .                                                   50 whether to authenticate the calling party associated with the
    To determine whether the calling party number is valid ,          call request, calling number authenticator 306 checks
 calling number verificator 304 may perform ANI analysis              whether one or more portions of received information satisfy
 while the caller ' s calling device , such as calling party device   the thresholds or requirements of authentication parameters
 102 of FIG . 1, is in an actual or virtual on -hook condition        314 . In an embodiment, calling number authenticator 306
 and an answered condition . In an embodiment, to perform 55 generates a message indicating that the calling party of the
 ANI analysis , calling number verificator 304 queries calling call request is authenticated or not authenticated .
 party information database 330 for attributes 336 associated    Additionally or alternatively, calling number authentica
 with calling party number 332 corresponding to the received  tor 306 may compute a risk score (or confidence score )
 calling party number. Additionally or alternatively, calling based on whether specific portions of received information
 number verificator 304 may receive one or more attributes 60 satisfy the thresholds or requirements of authentication
 from service provider network element 104 of FIG . 1.        parameters 314 . For example , a risk score may range from
    Then , calling number verificator 304 may compare one or          1 ( highest risk ) to 5 ( lowest risk ), though other ranking
 more attributes 336 with corresponding thresholds or                 schemes would be apparent to one skilled in the art. In an
 requirements of authentication parameters 314 . For embodiment, calling number authenticator 306 selects a
 example , calling number verificator 304 may check that the 65 maximum risk score , i.e ., a risk threshold , for authenticating
 calling party number 's line type (an example attribute 336 ) the call request based , in part, on a line type of the calling
 is of a line type within authentication parameters 314 and           party number or a reason for the call . For example , a landline
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 55 of 328 PageID #: 115


                                                      US 9, 762, 728 B1
                               13                                                             14
 or mobile line type may be associated with a lower maxi              In step 404, calling number authenticator 306 queries
 mum risk score than compared to an IP phone or payphone .          calling party information database 330 to retrieve linked
 In an embodiment, calling number authenticator 306 deter           accounts 338 , attributes 336 , or authentication history 334
 mines the reason for the call based on , for example , the         information for calling party number 332 corresponding to
 dialed number (DNIS ) or additional information (e .g., key - 5 the received calling party number, e.g ., within ANI. Addi
 pad inputs or voice inputs) received from calling party tionally , calling number authenticator 306 queries accounts
 device 102. For example, a request to check a balance of           database 320 to retrieve fraud history 324 information for
 account 322 may be associated with a lower maximum risk            each account 332 identified in linked accounts 338 .
 score than compared to adding a member to account 322. In             In step 406 , calling number verificator 304 determines a
 an embodiment, the calculated risk score is affected by the 10 result     of calling party number verification . In an embodi
 verification result generated by calling number verificator ment, calling        number verificator 304 determines whether the
 304 .
     To generate an authentication result using the computed        calling party number can be verified as a valid number. For
                                                                    example as described with respect to FIG . 3 , calling number
 risk score , calling number authenticator 306 compares the 15 verificator
 computed risk score with the maximum risk score selected 15 ver                304 may verify that the calling party number has
 for the current received call request. When the computed not been spoofed by placing an outbound call to the calling
 risk score is less than or equal to the maximum risk score, party number and analyzing the operating status of the call .
 calling number authenticator 306 authenticates the calling In an embodiment, calling number verificator 304 verifies a
 party number and associated call request. In an embodiment validity of the call request based on whether the call request
 where the call request is authenticated before it is answered , 20 originates from a location or a device associated with the
 calling number authenticator 306 sends an authentication calling party number . In an embodiment, the verification
 result to a call processing receiver that originated the result is a credibility score indicating how likely the calling
 request, such as call processing receiver 214A of FIG . 2 , to     party number is valid . In an embodiment as depicted with
 authorize the call request. In an embodiment, calling number respect to FIG . 2 and described with respect to FIG . 3 ,
 authenticator 306 sends an authentication result after the call 25 calling number verificator 304 requests an external verifi
 request has been routed by the call processing receiver and cation device to perforin the verifying.
 answered by an IVR device or a called party device . In this         In steps 408-412 , calling number authenticator 306 com
 case , calling number authenticator 306 sends themessage to        pares a plurality of information related to the calling party
 the routed device that processes the call request based on the     number with corresponding thresholds or requirements
 authentication result. For example , an IVR device that 30 within authentication parameters 314 to determine whether
 receives a negative authentication result, which indicates the
 call request should not be authorized , may run one or more the calling party number can be used to authorize the call
                                                                 request. For example, the plurality of information may be
 scripts requesting the caller to submit PII to verify his or her
                                                                 information retrieved by calling number authenticator 306 in
 identity . Further embodiments are described with respect to 35 step
 FIGS. 4 -6 .                                                          404 .
    Authentication parameter tuner 308 adjusts one or more          In  step 408 , calling number authenticator 306 checks
 thresholds or requirements of authentication parameters 314 whether one or more queried attributes 336 satisiy the
 to increase how accurate calling number authenticator 306 is thresholds or rules stored within authentication parameters
 in determining whether a given calling party number can         314 . For example, calling number authenticator 306 may
 authenticate a call request. Particularly, authentication 40 determine whether a line type of the calling number is one
 parameter tuner 308 determines that calling number authen -        of the acceptable line types specified in authentication
 ticator 306 fails to correctly authenticate a call request when    parameters 314 . Further, calling number authenticator 306
 fraud is subsequently logged or determined for an authen -         may compare a queried call velocity with a maximum
 ticated call request. In an embodiment, authentication             threshold (which may depend on an identified line type)
 parameter tuner 308 additionally fails to correctly authenti- 45 retrieved from authentication parameters 314 . In an embodi
 cate a call request when calling number authenticator 306 ment, calling number authenticator 306 tracks a number of
 fails to authenticate a call request that is subsequently        queried attributes 336 that satisfy the corresponding thresh
 determined to be fraud - free . In an embodiment, to reduce      olds or rules within authentication parameters 314 .
 fraud , authentication parameter tuner 308 adjusts one or           In step 410 , calling number authenticator 306 determines
 more thresholds or requirements of authentication param - 50 whether the retrieved number of linked accounts 338 is
 eters 314 to reduce incorrectly authenticated call requests, between one and a threshold value , inclusive , in authenti
 i. e., authenticated call requests that are subsequently asso -  cation parameters 314 . In an embodiment, if the number of
 ciated with fraud .                                              linked accounts 338 exceeds the corresponding threshold
      FIG . 4 is a flow chart of a method 400 for generating an   value from authentication parameters 314, calling number
 authentication result, according to an embodiment. In an 55 authenticator 306 determines that the call request cannot be
 embodiment, method 400 is performed by authentication              authenticated . In an embodiment, the threshold value noted
 device 302 of FIG . 3 . For ease of reference , method 400 will    above may vary depending on values of other identified
 be described with respect to the components of authentica -        parameters, such as whether the calling party number is of
 tion device 302.                                                   a specific line type, a purpose of the call request, or whether
   Method 400 starts at step 402. In step 402 , calling number 60 the calling party number has been authenticated or autho
 verificator 304 receives a call request from a call processing   rized within a time period, etc .
 receiver, such as call processing receiver 114 of FIG . 1. The    I n step 412 , calling number authenticator 306 checks
 call request includes at least a called party number and           fraud history 324 of each account 322 linked to the calling
 calling party information , which may include a calling party      party number. Like steps 408 -410 , calling number authen
 number. In an embodiment, the calling party information 65         ticator 306 may compare logged fraud history 324 with
 includes , but is not limited to , ANI information or caller ID    authentication parameters 314 . For example , calling number
 information .                                                      authenticator 306 may authenticate the call request based on
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 56 of 328 PageID #: 116


                                                      US 9 ,762 ,728 B1
                               15                                                                  16
 whether any fraud attempt has been logged with any linked              information is input from the caller. In contrast, when the
 account 322 within the last month , or another specified               authentication result indicates that the call request is not
 number of days.                                                authenticated , not only is the call request not authorized , the
   In step 414 , calling number authenticator 306 generates     call processing receiver may request additional information
 an authentication result based on the results of steps 406 - 5 to authenticate the caller ofthe call. In an embodiment,when
 412 . Therefore , calling number authenticator 306 may factor          the call request was routed by the call processing receiver to
 the verification result of step 406 in determining the authen          an IVR device or a called party device, calling number
 tication result . The authentication result includes informa           authenticator 306 forwards the authentication result to the
 tion indicating whether the call request and associated
 calling party or caller is authenticated . In an embodiment,      10 routed    device .
                                                                           FIG . 5 is a flow chart of a method 500 for improving
 calling number authenticator 306 authenticates the call                accuracy of generating authentication results, according to
 request if calling number verificator 304 verified the validity        an embodiment. In an embodiment, steps of method 500
 of the call request and a certain number of checked param
 eters ( in steps 408 -412 )meets the corresponding thresholds          may be performed by authentication device 302 of FIG . 3 .
 and rules of authentication parameters 314 . For examplee , the
                                                             the   1515 For
                                                                        F ease
                                                                        with
                                                                                  of reference, steps of method 500 will be described
                                                                             respect to the components of authentication device 302 .
 call request is verified when the calling party number , e.g .,
 ANI number, is valid as explained in step 406 . In an                  In an embodiment, authentication parameter tuner 308 per
 embodiment, if any check or verification performed by steps          forms the steps of method 500 periodically, when an accu
 406 -412 fails, calling number authenticator 306 generates an        racy of calling number authenticator 306 falls below a
 authentication result indicating that the call request is not     20 threshold , or when a fraud rate increases above a threshold .
 authenticated . For example, if the number of accounts linked          Method 500 starts in step 502 . In step 502 , authentication
 to the calling party number exceeds a threshold value , then         parameter tuner 308 tracks account and fraud information
 calling number authenticator 306 generates an authentica -             aggregated across a plurality of databases , for example ,
 tion result indicating that the call request is not authenti-          databases of called entities 210A -C in FIG . 2 .
 cated . In an embodiment, one of the checked parameters that 25 In step 504 , authentication parameter tuner 308 saves or
 needs to be met is whether the number of accounts linked to    logs authentication results generated by calling number
 the calling party number is between one and a threshold                authenticator 306 for each call request and associated calling
 value, inclusive .                                                     party number. In an embodiment, calling number authenti
    In an embodiment, calling number authenticator 306                  cator 306 also saves or logs the authentication results in
 calculates a confidence score based on the results of steps 30 authentication history 334 for calling party number 332 .
 406 - 112 . Each of the results may be weighted differently .     In step 506 , authentication parameter tuner 308 analyzes
 For example, a verification result may have a larger impact            the authentication results of step 504 with respect to fraud
 on the confidence score than , for example , a check on the            identified for one or more previously authenticated call
 frequency of calls associated with the calling party number.           requests. In an embodiment, the analysis includes computing
 In an embodiment, a result to be used in calculating the          35   and tracking an accuracy rate of calling number authentica
 confidence score includes whether the calling party number             tor 306 using a set of configured authentication parameters
 had been previously authenticated within the pastmonth , or            314 .
 other threshold number of days .                                          In step 508 , responsive to the analysis of step 506 ,
    To generate an authentication result , calling number               authentication parameter tuner 308 adjusts one or more
 authenticator 306 may compare the calculated confidence 40 authentication parameters 314 to increase the accuracy rate
 score with a risk threshold retrieved from authentication              of calling number authenticator 306 or to decrease the rate
 parameters 314 . The risk threshold may be retrieved based             of fraud . In an embodiment, authentication parameter tuner
 on one or more queried values of parameters . For example ,            308 makes adjustments based on a history of logged accu
 calling number authenticator 306 may retrieve a different              racy rates and fraud rates for each set of configured authen
 risk threshold based on a line type identified for the calling 45 tication parameters 314 as well as previous adjustments
 party number. Calling number authenticator 306 may                     made to authentication parameters 314 . For example , calling
 authenticate the call , for example , when the confidence score        number authenticator 306 may decrease a threshold for the
 exceeds the retrieved risk threshold .                        number of linked accounts ( an example of authentication
    In step 416 , calling number authenticator 306 updates     parameters 314 ) when the previous adjustment to decrease
 accounts database 320 and calling party information data - 50 the threshold decreased the overall fraud rate or increased
 base 330 to enable authentication parameter tuner 308 to               the accuracy rate of calling number authenticator 306 .
 (periodically or on - demand ) adjust one or more authentica              Various embodiments , such as embodiments described
 tion parameters 314 . For example , calling number authen -            with respect to devices or systems of FIGS. 1 - 3 , can be
 ticator 306 may save the authentication result in authenti-            implemented , for example , using one or more well -known
 cation history 334 of calling party information database 330 . 55 computer systems, such as computer system 700 shown in
   In step 418 , calling number authenticator 306 sends the             FIG . 7 . Computer system 700 can be any well -known
 authentication result to the call processing receiver, such as         computer capable of performing the functions described
 call processing receiver 114 of FIG . 1 . The call processing          herein .
 receiver uses the authentication result to accurately and                Computer system 700 includes one or more processors
 efficiently process the call request. For example , when the 60 (also called central processing units , or CPUs), such as a
 authentication result indicates that the call request is authen - processor 704 . Processor 704 is connected to a communi
 ticated , the call processing receiver may immediate autho -      cation infrastructure or bus 706 .
 rize the received and routed call request without requesting ,            One or more processors 704 may each be a graphics
 e . g ., via an automated voicemessage , additional information        processing unit (GPU ). In an embodiment, a GPU is a
 from the caller. Therefore, the call processing receiver 65 processor that is a specialized electronic circuit designed to
 provides a streamlined interface without unnecessary voice             process mathematically intensive applications. The GPU
 or button-press processing , depending on how the additional           may have a parallel structure that is efficient for parallel
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 57 of 328 PageID #: 117


                                                     US 9, 762,728 B1
                             17                                                                18
 processing of large blocks of data , such as mathematically       make and use embodiments of the invention using data
 intensive data common to computer graphics applications,          processing devices , computer systems or computer archi
 images, videos, etc .                                             tectures other than that shown in FIG . 7 . In particular,
   Computer system 700 also includes user input/output             embodiments may operate with software , hardware , or oper
 device (s ) 703 , such as monitors , keyboards , pointing 5 ating system implementations other than those described
 devices, etc ., that communicate with communication infra - herein .
 structure 706 through user input/output interface (s ) 702 .   It is to be appreciated that the Detailed Description
   Computer system 700 also includes a main or primary             section , and not the Summary and Abstract sections ( if any ) ,
 memory 708 , such as random access memory (RAM ). Main      is intended to be used to interpret the claims. The Summary
 memory 708 may include one or more levels of cache. Main 10 and Abstract sections (if any ) may set forth one or more but
 memory 708 has stored therein control logic (i.e ., computer      not all exemplary embodiments of the invention as contem
 software ) or data .                                              plated by the inventor (s ), and thus, are not intended to limit
    Computer system 700 may also include one or more               the invention or the appended claims in any way .
 secondary storage devices or memory 710 . Secondary               While the invention has been described herein with ref
 memory 710 may include , for example , a hard disk drive 712 15 erence to exemplary embodiments for exemplary fields and
 or a removable storage device or drive 714 . Removable            applications, it should be understood that the invention is not
 storage drive 714 may be a floppy disk drive, a magnetic          limited thereto . Other embodiments and modifications
 tape drive , a compact disk drive, an optical storage device ,    thereto are possible , and are within the scope and spirit of the
 tape backup device, or any other storage device /drive.           invention . For example , and without limiting the generality
   Removable storage drive 714 may interact with a remov - 20 of this paragraph , embodiments are not limited to the
 able storage unit 718 . Removable storage unit 718 includes       software , hardware , firmware , or entities illustrated in the
 a computer usable or readable storage device having stored        figures or described herein . Further, embodiments (whether
 thereon computer software (control logic ) or data . Remov        or not explicitly described herein ) have significant utility to
 able storage unit 718 may be a floppy disk , magnetic tape ,   fields and applications beyond the examples described
 compact disk , DVD , optical storage disk , and/ any other 25 herein .
 computer data storage device . Removable storage drive 714          Embodiments have been described herein with the aid of
 reads from or writes to removable storage unit 718 in a           functionalbuilding blocks illustrating the implementation of
 well-known manner.                                                specified functions and relationships thereof. The boundar
    According to an exemplary embodiment, secondary                ies of these functional building blocks have been arbitrarily
 memory 710 may include other means, instrumentalities or 30 defined herein for the convenience of the description . Alter
 other approaches for allowing computer programs or other nate boundaries can be defined as long as the specified
 instructions or data to be accessed by computer system 700. functions and relationships ( or equivalents thereof) are
 Such means , instrumentalities or other approaches may      appropriately performed . Also , alternative embodiments
 include, for example , a removable storage unit 722 and an        may perform functional blocks , steps, operations ,methods ,
 interface 720 . Examples of the removable storage unit 722 35 etc . using orderings different than those described herein .
 and the interface 720 may include a program cartridge and        References herein to " one embodiment," " an embodi
 cartridge interface ( such as that found in video game            ment," " an example embodiment," or similar phrases , indi
 devices ) , a removable memory chip ( such as an EPROM or         cate that the embodiment described may include a particular
 PROM ) and associated socket, a memory stick and USB              feature , structure , or characteristic, but every embodiment
 port, a memory card and associated memory card slot, or any 40 may not necessarily include the particular feature , structure ,
 other removable storage unit and associated interface .           or characteristic . Moreover, such phrases are not necessarily
   Computer system 700 may further include a communica -           referring to the same embodiment. Further, when a particular
 tion or network interface 724. Communication interface 724        feature , structure , or characteristic is described in connection
 enables computer system 700 to communicate and interact           with an embodiment, it would be within the knowledge of
 with any combination of remote devices, remote networks , 45 persons skilled in the relevant art( s ) to incorporate such
 remote entities , etc . (individually and collectively refer -    feature , structure , or characteristic into other embodiments
 enced by reference number 728 ). For example , communi-           whether or not explicitly mentioned or described herein .
 cation interface 724 may allow computer system 700 to                The breadth and scope of the invention should not be
 communicate with remote devices 728 over communica                limited by any of the above -described exemplary embodi
 tions path 726 , which may be wired or wireless , and which 50 ments , but should be defined only in accordance with the
 may include any combination of LANs, WANs, the Internet , following claims and their equivalents .
 etc . Control logic or data may be transmitted to and from       What is claimed is:
 computer system 700 via communication path 726 .                  1 . A method, comprising :
   In an embodiment, a tangible apparatus or article of              receiving, by an authentication device , a call request and
 manufacture comprising a tangible computer useable or 55               associated calling party information that includes a
 readable medium having control logic (software) stored                 calling party number, wherein the call request is initi
 thereon is also referred to herein as a computer program               ated by a caller ;
 product or program storage device. This includes , but is not       retrieving, by the authentication device , parameters asso
 limited to , computer system 700 , main memory 708 , sec               ciated with the calling party number , wherein the
 ondary memory 710 , and removable storage units 718 and 60             parameters include a number of accounts linked to the
 722, as well as tangible articles of manufacture embodying             calling party number ;
 any combination of the foregoing . Such control logic , when        determining whether the number of accounts is between
 executed by one or more data processing devices (such as               one and a threshold value , inclusive ;
 computer system 700 ), causes such data processing devices          authenticating, by the authentication device , the calling
 to operate as described herein .                                       party number by verifying that the call request origi
   Based on the teachings contained in this disclosure , it will        nates from a location or a device associated with the
 be apparent to persons skilled in the relevant art(s ) how to          calling party number;
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 58 of 328 PageID #: 118


                                                      US 9 ,762,728 B1
                               19                                                                    20
    generating , by the authentication device based on the                a communications interface that when executing in the
      verifying and whether the number of accounts is deter                  processor receives a call request and associated calling
      mined to be between one and the threshold value, an                    party information that includes a calling party number ,
      authentication result indicating whether the calling                   wherein the call request is initiated by a caller;
      party number is authenticated ; and                                 a calling number verificator that when executing in the
   sending, by the authentication device , the authentication               processor:
      result to a call processing device that processes the call             verifies that the call request originates from a location
      request from the caller according to the authentication                   or a device associated with the calling party number ;
      result.                                                             a calling number authenticator thatwhen executing in the
    2 . The method of claim 1 , wherein an authenticated 10                  processor:
 calling party number authenticates the caller before the call               retrieves the plurality of parameters associated with the
 processing device connects to the caller .
   3 . The method of claim 1, the verifying comprising:                         calling party number, wherein the parameters
   requesting a verification system to perform the verifying,                   include a number of accounts linked to the calling
       wherein the verification system analyzes an operational 15              party number,
        status of the call .                                                 determines whether the number of accounts is between
    4 . The method of claim 1 , the generating comprising :                     one and a threshold value , inclusive;
    generating an authentication result that indicates the call              generates , based on the verifying and whether the
      ing party number cannot be authenticated responsive to                   number of accounts is determined to be between one
      determining that the number of accounts exceeds the 20                   and the threshold value, inclusive , an authentication
      threshold value or that the call request originates from                 result indicating whether the calling party number is
      a location or a device not associated with the calling                   authenticated , and
      party number .                                                         sends the authentication result to a call processing
   5 . The method of claim 1 , the generating comprising:                      device that processes the call request from the caller
   using a result of the verifying and the determining to 25                    according to the authentication result .
     compute a risk score indicating how likely the call                   13 . The system of claim 12 , wherein an authenticated
      request is associated with fraud ; and                            calling party number authenticates the caller before the call
    comparing the risk score with a risk threshold to deter -           processing device connects to the caller.
      mine the authentication result.                          14 . The system of claim 12 , wherein the calling number
   6 . The method of claim 5 , the comparing comprising: 30 verificator further :
   retrieving the risk threshold based on one or more of the   requests a verification system to perform the verifying,
       retrieved parameters, wherein a retrieved parameter       wherein the verification system analyzes an operational
       includes a line type of the calling party number.          status of the outbound call.
    7 . The method of claim 5 , the generating further com         15 . The system of claim 12 , wherein the calling number
 prising :                                                   35 authenticator further:
    retrieving fraud information associated with each of the      uses a result of the verifying and the determining to
       linked accounts; and                                           compute a risk score indicating how likely the call
    computing the risk score based on whether any fraud               request is associated with fraud ; and
      associated with one of the accounts is within a thresh -            compares the risk score with a risk threshold to determine
      old number of days.                                          40        the authentication result.
   8 . The method of claim 7 , wherein the parameters include             16 . The system of claim 15 , wherein the calling number
 retrieved fraud information , the generating further compris -         authenticator further:
 ing:                                                                     retrieves the risk threshold based on one or more of the
    computing the risk score based on how many of the                        retrieved parameters, wherein a retrieved parameter
      retrieved parameters meets corresponding thresholds 45                 includes a line type of the calling party number.
      used in authenticating the calling party number of the              17 . The system of claim 15 , wherein the calling number
       caller.                                                          authenticator further :
    9. The method of claim 8, wherein the parameters                      retrieves fraud information associated with each of the
 retrieved for information associated with the calling party                 linked accounts ; and
 number includes one or more of a time of day , a frequency 50            computes the risk score based on whether any fraud
 of calls, a velocity of calls, or a line type .                             associated with one of the accounts is within a thresh
    10 . The method of claim 7, further comprising :                     old number of days .
    tracking the number of accounts linked to the calling party       18 . The system of claim 17, wherein the parameters
       number and fraud information associated with each of         includes retrieved fraud information , and wherein the calling
       the linked accounts ;                                     55 number authenticator further:
    associating the authentication result with the calling party      computes the risk score based on how many of the
      number; and                                                        retrieved parameters meets corresponding thresholds
   adjusting one or more thresholds corresponding to the                      used in authenticating the calling party number of the
      retrieved parameters based on an accuracy of the                        caller.
      authentication result.                             60                19 . The system of claim 18 , wherein the parameters
    11 . The method of claim 1, further comprising :                    retrieved for information associated with the calling party
   sending the authentication result to the call processing             number includes one or more of a time of day, a frequency
     device as a visual or audio indication .                           of calls , a velocity of calls , or a line type.
   12 . A system , comprising :                                            20 . A non -transitory computer-readable device having
   a memory for storing a plurality of thresholds correspond - 65 instructions stored thereon that , when executed by at least
      ing to a plurality of parameters ;                          one computing device , causes the at least one computing
   a processor coupled to the memory ;                            device to perform operations comprising:
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 59 of 328 PageID #: 119


                                                    US 9,762,728 B1
  receiving , by an authentication device, a call request and
    associated calling party information that includes a
     calling party number, wherein the call request is initi
     ated by a caller ;
  retrieving, by the authentication device , parameters asso - 5
     ciated with the calling party number, wherein the
    parameters include a number of accounts linked to the
    calling party number ;
  determining whether the number of accounts is between
    one and a threshold value , inclusive ;                     10
  verifying, by the authentication device , that the call
     request originates from a location or a device associ
    ated with the calling party number ;
   generating , by the authentication device based on the
     verifying and whether the number of accounts is deter - 15
    mined to be between one and the threshold value ,
     inclusive , an authentication result indicating whether
    the calling party number is authenticated ; and
  sending, by the authentication device , the authentication
     result to a call processing device that processes the call 20
     request according to the authentication result, wherein
     an authenticated calling party number authenticates the
     caller.
                           *   *   *   *
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 60 of 328 PageID #: 120




                   Exhibit 5
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 61 of 328 PageID #: 121

                                                                                                  US010693840B2

 ( 12 )   United States Patent                                                  ( 10 ) Patent No.: US 10,693,840 B2
          Peterson et al.                                                       (45 ) Date of Patent:   * Jun. 23, 2020
 (54 ) METHOD FOR DISTRIBUTING CONTACT                                      (58 ) Field of Classification Search
          INFORMATION BETWEEN APPLICATIONS                                            CPC     HO4L 61/1594 ; H04L 63/04 ; H04L 67/104 ;
                                                                                                         H04L 67/306 ; H04L 29/08306
 (71) Applicant: Neustar, Inc., Sterling, VA (US)                                    See application file for complete search history .
                                                                            (56 )                  References Cited
 ( 72 ) Inventors: Jon Peterson , Sterling, VA (US) ; Webb
                   Dryfoos, Sterling, VA (US ); Peter                                        U.S. PATENT DOCUMENTS
                       Charlier Davis, Sterling , VA (US)                            9,636,053 B2 * 5/2017 Peterson           A61B 5/14546
 (73 ) Assignee: Neustar, Inc., Sterling, VA (US)                                   10,117,609 B2 * 11/2018 Peterson          A61B 5/14546
                                                                             2002/0049828 A1         4/2002 Pekarek -Kostka
 ( * ) Notice : Subject to any disclaimer, the term of this
                                                                             2002/0152265 A1 * 10/2002 Felman                   G06Q 10/10
                                                                                                                                   709/203
                 patent is extended or adjusted under 35                     2003/0177246 A1 *       9/2003 Goodman            HO4L 67/104
                 U.S.C. 154(b ) by 0 days.                                                                                         709/228
                                                                             2003/0186704 Al 10/2003 Tamura et al.
                  This patent is subject to a terminal dis                   2005/0066219 A1 * 3/2005 Hoffman                 G06F 21/6218
                       claimer .                                                                                                   714 /4.1
                                                                             2005/0266835 Al        12/2005 Agrawal et al.
 (21) Appl. No.: 16 /178,915                                                 2007/0038720 A1         2/2007 Reding et al.
                                                                             2008/0232371 A1 *       9/2008 Hildreth          HO4L 12/1813
                                                                                                                                   370/392
 ( 22 ) Filed :        Nov. 2 , 2018
                                                                                                       (Continued )
 (65 )                Prior Publication Data                                Primary Examiner         Walli Z Butt
          US 2019/0239783 A1 Aug. 8 , 2019                                  Assistant Examiner Ryan C Kavleski
                                                                            (74 ) Attorney, Agent, or Firm       Sterne , Kessler,
                                                                            Goldstein & Fox P.L.L.C.
                  Related U.S. Application Data                             (57)                 ABSTRACT
 (63 ) Continuation of application No. 15/487,178 , filed on                 A method and system for distributing contacting information
       Apr. 13, 2017 , now Pat. No. 10,117,609 , which is a                 between applications is provided . The system preferably
          continuation of application No. 12 /705,268 , filed on            uses an ENUM -type protocol and a middleware tool kit to
          Feb. 12 , 2010 , now Pat. No. 9,636,053 .                         associate telephone numbers to other identifying informa
                                                                            tion , such as e -mail addresses or URLs for web sites. The
 ( 51 ) Int. Cl.                                                            system enables the associated contacting information to be
      H04L 29/06                        ( 2006.01)                          shared across multiple applications that may be imple
      H04L 29/08                        (2006.01)                           mented on a computer or a mobile telephony device . Infor
 (52) U.S. CI.                                                              mation is shared only after verification that a requester is
          CPC                H04L 63/04 ( 2013.01 ); H04L 67/104            authorized to receive the requested contacting information .
                             ( 2013.01 ); H04L 29/08306 (2013.01 )                           20 Claims, 4 Drawing Sheets

                                                     703-555-1212 :           name1@aim.net; name1@skype.org
                            105                      604-555-1946 :           náme2@aim.net; name2@twitter.org ;
                                                                              name2@facebook.org


             703-555-1212         305                     604-555-1946
                                        contact...
                                                                 facebook




                    Skype                             facebook

                                        115
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 62 of 328 PageID #: 122


                                                   US 10,693,840 B2
                                                        Page 2

 ( 56 )                References Cited
                 U.S. PATENT DOCUMENTS
  2009/0089292   A1     4/2009 Cheah
  2010/0082761   Al     4/2010 Nguyenphu et al.
  2011/0201312   A1     8/2011   Peterson et al.
  2012/0009902   A2     1/2012   Peterson et al.
  2012/0016939   Al     1/2012   Cheah
  2017/0281061   A1    10/2017   Peterson et al.
 * cited by examiner
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 63 of 328 PageID #: 123


 U.S. Patent                Jun . 23 , 2020         Sheet 1 of 4                              US 10,693,840 B2




             Datbse   120                     Ap licat ons   115              LinkedIn                   MySpace
                                                                       API                                 Facebok
                      Directory   105

                                                                      Midlewar                     PolicyConfig
                                                                                                                     1
                                                                                                                     .
                                                                                                                     Fig




                                                                                         To lkit   110


     100
                                                                   Direct   Provisng
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 64 of 328 PageID #: 124


 U.S. Patent                                                 Jun . 23 , 2020                                   Sheet 2 of 4                                         US 10,693,840 B2




         tVisCRelqhuriaestfniygAtoRuethcorizved
                                                  Informatin CTIonrfatmscinotg Aplicatons ICnoftramciong
                                                       220                               andCRtoelqiuestni g      225                SUorAptsloicreatsion           230



                                                                                                                                                                               2
                                                                                                                                                                               .
                                                                                                                                                                               Fig




        oPIAdrseonvtcifaernsd NTweulnimptbheonrNSetrwvoekr 205 SIwTdteniloptfrheonsNinDiuarmtebcaorsye 210                    RCforelcqiuenvste   ICnoftrmaciong   215



 200
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 65 of 328 PageID #: 125


 U.S. Patent                                                   Jun . 23 , 2020               Sheet 3 of 4    US 10,693,840 B2




       nn;ame1@skiyp.nortg ;ame2@twi.rneotg

       7:03-5 12 :604-5 1946
                                              name2@fcbok.rg                                       facebok
                                                                                                              Gwit er
                                                                             604-5196                         facebok
                                                                                                                         3
                                                                                                                         .
                                                                                                                         Fig




                                                                                        c.ontact
                                                                                                                        115
                                                                          305
                      105
                                                                                                              skype
                                                                             703-512
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 66 of 328 PageID #: 126


 U.S. Patent                                                      Jun . 23 , 2020                                                 Sheet 4 of 4                                                          US 10,693,840 B2




              Directory                           Cnoew.faidrms                                                                Cnewoanfpirms                           IRdentiufrens
       -     1   1
                     1



                          ww   *                                                           w   3
                                                                                                   1
                                                                                                                           1
                                                                                                                                               1




                                                                                                                                                   ?    1




                                                                                                                                                                                             w          *   1




                                                                                                                                                                                                                ??   3   1   1




             Aplicaton    PrMovaispon                                                                                                                  for
                                                                                                                                                       TN
                                                                                                                                                       Query
                                                                                                                                                       a
                                                                                                                                                                                                                                 4
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                 Fig




   Handset                                                            Gianpseltcatieodns
                                                                                                       Putiappsn.stal ed                                                               .IRdentiufrens

             Midlewar
                                                                                                                                                               IN
                                                                                                                                                               for
                                                                                                                                                               a
                                                                                                                                                               Query
                                        Put.Map
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 67 of 328 PageID #: 127


                                                    US 10,693,840 B2
                                1                                                                   2
      METHOD FOR DISTRIBUTING CONTACT                                 first information from a device associated with the first user.
      INFORMATION BETWEEN APPLICATIONS                                The first information may comprise a telephone number. The
                                                                     device associated with the first user may comprise a mobile
                 RELATED APPLICATIONS                                telephony device associated with the first user. The first
                                                                   5 information may comprise a telephone number associated
     This application is a Continuation of U.S. patent appli with the device associated with the first user.
 cation Ser. No. 15 /487,178, filed Apr. 13, 2017 ; which is a       The mobile telephony device associated with the first user
 Continuation of U.S.patent application Ser. No. 12/705,268 , may comprise a middleware tool kit. The middleware tool
 filed Feb. 12 , 2010 , now U.S. Pat. No. 9,636,053 , issued kit may comprises a first network interface configured to
 May 2 , 2017. All of the aforementioned priority applications 10 transmit prompts and information over the computer net
 being hereby incorporated by reference in their respective work ; a second network interface configured to transmit
 entirety for all purposes .                                      queries over the computer network and to receive responses
                                                                  to the transmitted queries ; a first application programming
           BACKGROUND OF THE INVENTION                            interface (API) for receiving provisioning requests from
                                                                   15 applications; and a second API for receiving information
                     Field of the Invention                           requests from applications and for transmitting responses to
                                                                      the information requests to the requesting applications.
      The present invention relates to the field of electronic            The provisioned data may comprise at least one Uniform
  communications. More particularly, the invention relates to Resource Indicator (URI). The at least one provisioned URI
  sharing contact information across applications such as 20 may be associated with an identifier selected from the group
 mobile telephones and the Internet.                                  consisting of a telephone number, an e-mail address, an
     Many existing technologies use ENUM or ENUM -like instant messaging handle , and a Uniform Resource Locator
 mechanisms for resolving telephone numbers into the URIs (URL ) of a web page. The device associated with the second
  that identify network services . Many systems also enable user may comprise a mobile telephony device associated
 portability of contact books, i.e., allowing a user to transfer 25 with the second user. The step of transmitting the provi
  a list of contacts from one computer to another, or synchro         sioned data may further comprise transmitting an SMS text
  nizing between mobile and desktop systems, or allowing a message to the mobile telephony device associated with the
 user to purchase a new mobile device and then to download second user. The step of provisioning identification data
  or otherwise transfer a contact book from the old device . associated with the first information may further comprise
  There are also conventional systems that use reciprocal 30 transmitting an SMS text message to a device associated
  authorization. For example , some instant messaging systems with the first user to determine whether the identification
  enable two parties to identify themselves as “ buddies” , who data to be provisioned is correctly associated with the first
 are then able to detect each other's presence , or online status , information .
 and to send messages to one another.                                    In another aspect, the invention provides a system for
     However, these conventional systems primarily address 35 sharing contact information of a first user between a first
 situations in which contact information is being transferred application and a second application . The system comprises
 between devices controlled by a single user. In the instant a server configured for communicating with client devices
 messaging example , although two users are involved , recip          over a computer network . The server is configured to
  rocal authorization is required , and the functionality is perform the steps of: identifying first information relating to
  relatively limited . Accordingly , there is a need for a capa- 40 a first user; provisioning identification data associated with
  bility to share contact information between multiple users the first information ; storing the provisioned data and the
  across applications simply and efficiently .                        first information together in a first database ; receiving a
                                                                      request for the provisioned data from a second user; deter
               SUMMARY OF THE INVENTION                               mining whether the second user is authorized to obtain the
                                                                   45 provisioned data ; when a determination is made that the
     In one aspect , the invention provides a method for sharing second user is authorized to obtain the provisioned data ,
  contact information of a first user between a first application retrieving the provisioned data from the first database ; and
 and a second application . The method comprises using a transmitting the provisioned data to a client device associ
  server on a computer network to perform the steps of: ated with the second user .
  identifying first information relating to the first user; provi- 50 The server may be further configured to perform the steps
  sioning identification data associated with the first informa of receiving from the first user data for identifying autho
  tion ; storing the provisioned data and the first information rized potential users, and determining whether the data for
  together in a first database; receiving a request for the identifying authorized potential users includes data for iden
 provisioned data from a second user; determining whether tifying the second user. The server may be further configured
 the second user is authorized to obtain the provisioned data ; 55 toinformation
 when a determination is made that the second user is
                                                                        perform the  step of receiving a prompt and the first
                                                                                 from a client device associated with the first
 authorized to obtain the provisioned data, retrieving the            user. The first information may comprise a telephone num
 provisioned data from the first database ; and transmitting the      ber . The client device associated with the first user may
 provisioned data to a device associated with the second user.        comprise a mobile telephony device associated with the first
    The method may further comprise the step of receiving 60 user. The first information may comprise a telephone num
 from the first user data for identifying authorized potential
                                                             ber associated with the client device associated with the first
 users. The step of determining whether the second user is user.
 authorized to obtain the provisioned data may further com            The mobile telephony device associated with the first user
 prise determining whether the data for identifying autho may comprise a middleware tool kit. The middleware tool
 rized potential users includes data for identifying the second 65 kit may comprise a first network interface configured to
 user. The step of identifying first information relating to the transmit prompts and information over the computer net
 first user may further comprise receiving a prompt and the work ; a second network interface configured to transmit
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 68 of 328 PageID #: 128


                                                     US 10,693,840 B2
                                3                                                                     4
  queries over the computer network and to receive responses reciprocal authorization whitelisting is used as a baseline ,
 to the transmitted queries ; a first application programming thereby preventing public disclosure of contact information .
 interface (API) for receiving provisioning requests from          Referring to FIG . 1 , a block diagram of an architecture of
 applications, and a second API for receiving information a system 100 according to a preferred embodiment of the
  requests from applications and for transmitting responses to 5 invention is shown. The system 100 includes a directory 105
 the information requests to the requesting applications.        and a middleware toolkit 110 which are leveraged by
     The provisioned data may comprise at least one Uniform      applications 115 to discover new identifiers associated with
 Resource Indicator (URI). The at least one provisioned URI the      telephone number of a contact . The system 100 also
                                                                 includes  an authorization database 120 which can be
 may be associated with an identifier selected from the group 10 accessed by   the directory 105 in order to verify that a
  consisting of a telephone number, an e -mail address, an requesting client
  instant messaging handle, and a Uniform Resource Locator mation in responseis toauthorized
                                                                                         a request
                                                                                                   to receive contacting infor
                                                                                                    for same. In a broad sense ,
 (URL ) of a web page. The client device associated with the the system 100 is designed to translate
 second user may comprise a mobile telephony device asso set of different identifiers . The identifierone       identifier into a
                                                                                                            so translated is , for
 ciated with the second user. The server may be further 15 the sake of readability, hereafter exemplified by a telephone
 configured to perform the step of transmitting an SMS text number, and although the telephone number is used for the
 message to the mobile telephony device associated with the translated identifier in the preferred implementation , the
 second user. The server may be further configured to per invention is not limited to the use of telephone numbers for
  form the step of transmitting an SMS text message to a translated identifiers .
 device associated with the first user to determine whether the    20     Referring to FIG . 2 , a flow chart 200 that illustrates a
 identification data to be provisioned is correctly associated        method of sharing contacting information across applica
 with the first information .                                         tions according to preferred embodiment of the present
                                                                      invention is shown . In the first step 205 , the identifiers
       BRIEF DESCRIPTION OF THE DRAWINGS                              associated with a telephone number are provisioned into a
                                                                   25 server on a computer network, either as a bulk operation or
    FIG . 1 illustrates a block diagram of an architecture for a        one by one,by various clients attached to the same computer
 system for sharing contacting information across applica               network . In the second step 210, upon receiving the provi
 tions according to a preferred embodiment of the invention.            sioning instructions from clients, the server stores that data
    FIG . 2 shows a flow chart that illustrates a method for            in a database table , with the telephone number serving as the
 sharing contacting information across applications accord- 30 key and one or more identifiers associated with the tele
 ing to a preferred embodiment of the invention .              phone number serving as the value . In the third step 215 , a
   FIG . 3 illustrates a directory containing installed appli translation is instigated by one such client, generally in order
 cations and a database for storing provisioned contacting            to acquire information provisioned by other cl ts, and
 information as used in the system of FIG . 1.                        performed by said server , which returns the response to the
    FIG . 4 illustrates an information flow diagram for the        35 client.
 provisioning and querying steps of a method for sharing                 In the fourth step 220 , the server verifies that the request
 contacting information across applications according to a            ing client is authorized to receive the requested information
 preferred embodiment of the invention .                              by consulting a second database, which includes information
                                                                      that identifies authorized senders of queries. The second
            DETAILED DESCRIPTION OF THE                            40 database may be resident locally , or it may reside elsewhere
                         INVENTION                                    on the network . Then , upon verification that the requesting
                                                                      client is so authorized , the server returns the identifiers in
    The present inventors have recognized the need to enable          response to the client, and the client delivers the response to
 sharing of contact information across multiple applications          an application in step 225. Finally, in step 230 , the appli
 and among multiple users in a reasonably simple and               45 cation may make use of the identifiers immediately, or it
 efficient manner. Accordingly, it is an object of the present        may store them for future use or invocation by the user. If
 invention to provision ENUM in an automated and trans                the identifiers are stored , they are stored for a specific
 parent way, while preventing public disclosure of contact lifetime, after which application must ask the client to make
 information .                                                 a new query to the server.
    In a preferred embodiment of the invention , a system is 50 In the system 100, an application may learn identifiers of
 designed to enable sharing of supplemental contact infor a user through manual input, as is the case with a contact
 mation between users of mobile telephones. When two book , or the application may actually assign identifiers to a
 mobile phone users know one another's telephone numbers, use , as is the case with an instantmessaging application in
 the system allows them to learn other ways of communi which a user registers a new identifier . The system 100 may
 cating over the Internet, for example email addresses or 55 be implemented , for example, where users commonly con
 addresses for instant messaging . Applications can leverage tact one another by dialing a telephone number , and where
 this knowledge to help users discover contacts who also terminals commonly record the calling and called parties in
 utilize the same application .                                 a telephone conversation , thus building a list of contacts by
     The invention was inspired by ENUM , in particular by the telephone number. In this manner, the system 100 allows
 difficulty of seeding directories for translating telephone 60 users to discover other communications and applications
 numbers into Internet identifiers . Many mobile telephones, identifiers associated with their contacts , even if they know
 notably the iPhone , have rich contact books with numerous their contact only by telephone number.
 identifiers that could be published via ENUM . The difficul              Referring again to FIG . 1, the directory 105 is the back
 ties are that provisioning ENUM is typically a cumbersome              end database that maintains the mappings from telephone
 step , and many users are reluctant to make their contact 65           numbers to various application identifiers , and also the
 information public . Accordingly, in a preferred embodiment            server interface to that directory . The directory 105 is
 of the invention , the provisioning is made transparent, and           populated by the middleware toolkit 110 , which sends
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 69 of 328 PageID #: 129


                                                   US 10,693,840 B2
                               5                                                                   6
 provisioning information to the directory 105. The directory        cally - erasable programmable read -only memory (EE
 105 is queried through the middleware toolkit 110 by                PROM ), a computer-readable medium , or the like . Accord
 applications 115 that want to acquire mappings for a par            ing to exemplary embodiments, the respective RAM can
 ticular telephone number. The directory 105 also maintains ,        contain , for example , the operating program for either the
 or accesses externally , a list of contacts associated with a   5   server or the respective client device . As will be appreciated
 particular telephone number, in order to learn which tele           based on the following description , the RAM can , for
 phone numbers are authorized to query for a particular              example, be programmed using conventional techniques
 application .                                                       known to those having ordinary skill in the art of computer
    The middleware toolkit 110 is a software library that            programming . The actual source code or object code for
 contains the necessary code to interface with the directory 10 carrying out the steps of, for example , a computer program
 105 over the Internet. Applications 115 use the middleware          can be stored in the RAM . Each of the server and the client
 toolkit 110 to learn about the application identifiers associ       devices can also include a database . The database can be any
 ated with a particular telephone number. The application 115        type of computer database for storing , maintaining, and
 is a communications application residing on a general pur allowing access to electronic information stored therein . The
 pose computer, be it a desktop or a mobile handset, that 15 server preferably resides on a network, such as a local area
 makes use of the middleware toolkit to learn and provision network (LAN ), a wide area network (WAN ), a virtual
 the application identifiers associated with a telephone num private network ( VPN ), or the Internet. Each of the client
 ber. The application 115 may be understood broadly to devices preferably is wirelessly connected to the network on
 include any software used for personal communication on which the host server resides, thus enabling electronic
 the Internet, including various messaging , real-time audio 20 device
 transmission, and gaming applications.
                                                                communications
                                                                       .
                                                                               between the server and the respective client
     An identifier includes any information that represents a       In a preferred embodiment, the directory 105 includes the
 user within the scope of a particular communications sys         following components :
 tem . Examples include telephone numbers, e-mail                   a back -end database whose keys are telephone numbers
 addresses, instant messaging handles, and the Uniform 25              and whose values are identifiers of applications, for
 Resource Locator (URL ) of a web page where a user might              example, e-mail addresses, running on a general pur
 be reached . Calling , invoking, or dereferencing an applica          pose computer
 tion identifier typically causes the invocation of the appli       a first network interface that receives queries and sends
 cation and contacts through the application the user has              responses to those queries after consulting the database
 designated by the identifier.                                 30   a second network interface that receives provisioning
     The directory 105 resides on one or more servers. The             from middleware toolkits to populate the database
 server is preferably implemented by the use of one or more         a setof policies for the formulation of responses , based on
 general purpose computers , such as, for example, a SUN               the preference of users, which are either defaults built
 MICROSYSTEMS FIRE F 15K . Each of the middleware                      into the system or are provisioned directly by the user
 tool kit 110 , the applications 115 , and the authorization 35        through a third network interface
 database 120 may also be implemented by the use of one or In a preferred embodiment, the middleware toolkit 110
 more general purpose computers , such as, for example, a includes the following components:
 typical personal computer manufactured by DELL, GATE               a first network interface for sending provisioning requests
 WAY, or HEWLETT-PACKARD ; or more preferably , the                    to the directory
 middleware tool kit 110 and the applications 115 may be 40 a second network interface for sending queries to the
 implemented on a smart mobile telephone, such as , for                directory and receiving responses
 example , an APPLE IPHONE or a BLACKBERRY STORM                    a first application programming interface (API) for receiv
 mobile telephone or a smartmobile telephone manufactured              ing provisioning requests from applications
 by . Each of the server and the client devices on which the        a second application programming interface for receiving
 middleware tool kit 110 , the applications 115 , and the 45           requests for the identifiers associated with a telephone
 authorization database 120 reside can include a micropro              number, and sending responses back to the application
 cessor. The microprocessor can be any type of processor, The system 100 may be implemented by installing the
 such as, for example , any type of general purpose micro middleware 110 in a mobile telephone device , where one or
 processor or microcontroller, a digital signal processing more applications 115, such as, for example , a contact book ,
 (DSP ) processor, an application -specific integrated circuit 50 invoke the middleware toolkit 110. The middleware toolkit
 (ASIC ), a programmable read - only memory (PROM ), or the 110 communicates over the Internet with the directory 105,
 like. The server may use its microprocessor to read a either by provisioning the directory 105 , or querying for
 computer -readable medium containing software that information that has already been provisioned in the direc
 includes instructions for carrying out one or more of the tory 105 , or both . The application 115 then makes use of the
 functions of the directory 105 , as further described below . 55 contact information learned by the middleware toolkit 110 ;
   Each of the server and the client devices on which the the manner in which this information is used by the appli
 middleware tool kit 110 , the applications 115 , and the cation 115 varies based on the application's needs. For
 authorization database 120 reside can also include computer         example , a contact book application could render to the user
 memory, such as, for example, random -access memory                 the various contact addresses associated with applications
 (RAM ). However , the computer memory of each of the 60 that it learned from the middleware toolkit 110. The user
 server and the client devices can be any type of computer           might then select one of these contact addresses in order to
 memory or any other type of electronic storagemedium that           initiate a communication with that application , for example ,
  is located either internally or externally to the server or the    e -mail .
 client devices , such as, for example, read -only memory                Referring to FIG . 3, in a preferred embodiment of the
 (ROM ), compact disc read -only memory (CDROM ), elec- 65           invention, mobile Internet-enabled smart telephones 305 are
 tro -optical memory, magneto -optical memory, an erasable           typically used by clients of the system 100. The telephones
 programmable read -only memory (EPROM ), an electri                 305 are understood to be general purpose end user devices
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 70 of 328 PageID #: 130


                                                     US 10,693,840 B2
                                7                                                                          8
 which have been assigned telephone numbers, for example ,              embodiment, it is to be understood that the invention is not
 the Apple iPhone. The middleware toolkit 110 is incorpo                limited to the disclosed embodiments . To the contrary, the
 rated into one or more applications 115 running on the                 invention is intended to cover various modifications and
 mobile telephone 305, and each of these applications could             equivalent arrangements included within the spirit and scope
 register an associated communications address with the 5
 directory 105 .
                                                                        of the appended claims. The scope of the following claims
                                                                        is to be accorded the broadest interpretation so as to encom
    Referring to FIG . 4 , in a preferred embodiment of the             pass all such modifications and equivalent structures and
 present invention , the directory 105 receives queries and             functions.
 sends responses using a protocol such as ENUM , which is
 a DNS-based protocol for the mapping of telephone num             10
                                                                          What is claimed is :
 bers into Uniform Resource Indicators (URIS ), which are the              1. A method for sharing contact information of a first user
 identifiers that designate Internet applications such as web           between a first application and a second application associ
 pages and e -mail inboxes. The middleware toolbox 110
 therefore acts as an ENUM resolver, a type of DNS resolver             ated with a second user, the method comprising using a
 with additional capabilities to understand NAPTR DNS 15 server on a computer network to perform steps of:
 Resource Records, which contain URIs , and is capable of                 identifying a first identifier relating to the first user;
 properly formulating ENUM queries and understanding                      provisioning contact information associated with the first
 ENUM replies. The directory 105 is capable of mapping                       identifier, wherein the contact information includes a
 ENUM queries to the keys of its database, extracting the                    set of different identifiers, each of which is different
 values associated with those keys, and formulating them into 20             from the first identifier ;
 NAPTR DNS RR format to be sent back to the client.                        storing the contact information and the first identifier
   One exemplary application 115 that could make use of the                  together in a first database ;
 URIs returned by the directory 105 is an extension to the                 receiving a request for the contact information from the
 iPhone contact book . A user might provision , through the                  second user, wherein a second identifier is associated
 user interface of the iPhone, certain identifiers associated 25            with the second user ;
 with his own telephone number. The contact book applica                  determining whether the second user is authorized to
 tion uploads these identifiers to the directory, along with the             obtain the contact information, based on the second
 list of contacts and associated telephone numbers that the                  identifier being in a set of authorized identifiers autho
 user has provisioned in his contact book . Whenever any of                  rized to access the contact information ;
 those contacts queries the directory 105 for the user's 30               when a determination is made that the second user is
 telephone number, the directory 105 will return the set of                  authorized to obtain the contact information , retrieving
 provisioned identifiers , which will in turn populate the                   the contact information from the first database ; and
  querying user's entry for the provisioning user in his own              transmitting the contact information to the second appli
 contact book . This allows identifiers to spread automatically              cation associated with the second user without receiv
 and seamlessly between contacts , without revealing that 35                 ing an authorization signal from the first user in
 information to anyone who is not a contact .                                response to the request.
    In an alternative embodiment, the system 100 may be                   2. The method of claim 1 , further comprising :
  implemented by devices that are not tied to mobile tele                  storing, in a server memory of the server, a mapping of the
 phones , but are identified by telephone numbers. This could                first identifier to the contact information for the first
 include, for example, telephony applications operating on a 40              user and the set of authorized identifiers authorized to
 desktop computer. This could also include applications that                 access the contact information .
 run on a general purpose computer operated by a user who                  3. The method of claim 2 , wherein each of the set of
 also subscribes to a traditional, non -Internetbased telephone         authorized identifiers authorized to access the contact infor
 service , and wishes simply to use that telephone number as            mation is an access key to the contact information in the
 a means of identifying various Internet services.               45     server memory.
    Some external applications might benefit from querying                 4. The method of claim 1 , wherein a mobile device is
 the database to learn which telephone numbers are associ               associated with the second user, and the mobile device
 ated with various applications. For example, a “ lobby ser includes a middleware application having a first application
 vice ” that helps users find partners for online games might programming interface (API) and a second API, the method
 query the database externally to learn which games two 50 further comprising :
 users have in common as part of a rendezvous activity .        receiving , via the first API, requests for contact informa
    The use of reciprocal authorization works according to the     tion from applications and transferring , via the first
 following rule : If a first user has provisioned a second user   API, responses to the requests to the applications; and
 as a contact, then the second user is authorized to see the              transmitting, via the second API, the requests for contact
 identifiers provisioned by the first user, and conversely if the 55         information to the server over the network and receiv
 second user has provisioned the first user as a contact, then               ing , via the second API, the responses to the requests
 the first user is authorized to see the identifiers provisioned             from the server.
 by the second user. Reciprocal authorization is a simple             5. Themethod of claim 1 , wherein the contact information
 policy. However , users may desire finer grained policy for the first user includes at least one Uniform Resource
 controls that could , for example, allow particular identifiers 60 Indicator (URI) .
 to be authorized or forbidden to particular requestors on a               6. The method of claim 5 , wherein the at least one URI is
 case -by -case basis. In a preferred embodiment of the inven           associated with an identifier selected from a group consist
 tion , the system may use any acceptable form of authoriza             ing of an e-mail address, an instant messaging handle , and
 tion , including fine -grained policy controls that make autho         a Uniform Resource Locator (URL ) of a web page .
 rization determinations on a case -by-case basis.                 65      7. The method of claim 1 , wherein transmitting the
    While the present invention has been described with                 contact information comprises transmitting an SMS text
 respect to what is presently considered to be the preferred            message to the second application .
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 71 of 328 PageID #: 131


                                                     US 10,693,840 B2
                                  9                                                                  10
    8. A network server for sharing contact information of a              14. The network server of claim 8 , wherein the transmit
 first user between a first application and a second applicationting the contact information comprises transmitting an SMS
 associated with a second user, comprising:                     text message to the second application .
   one or more processors ; and one or more memory                 15. A non - transitory computer -readable medium that
     resources storing instructions that, when executed by 5 stores instructions, executable by one or more processors of
     the one or more processors , cause the network server to
     perform operations including: identifying a first iden ausernetwork
                                                                     between
                                                                              server for sharing contact information of a first
                                                                                  a first application and a second application
     tifier relating to the first user ;                        associated    with   a second user, to cause the one or more
   provisioning contact information associated with the first processors to perform        operations that comprise :
     identifier, wherein the contact information includes a 10 identifying a first identifier relating to the first user;
      set of different identifiers , each of which is different      provisioning contact information associated with the
      from the first identifier;                                      first identifier, wherein the contact information includes
   storing the contact information and the first identifier           a set of different identifiers, each of which is different
     together in a first database ; receiving a request for the       from   the first identifier ;
     contact information from the second user, wherein a 15
     second identifier is associated with the second user;         storing the contact information and the first identifier
   determining whether the second user is authorized to                      together in a first database ;
      obtain the contact information , based on the second                receiving a request for the contact information from the
      identifier being in a set of authorized identifiers autho              second user, wherein a second identifier is associated
      rized to access the contact information ;                    20       with the second user;
   when a determination is made that the second user is                   determining whether the second user is authorized to
      authorized to obtain the contact information , retrieving              obtain the contact information , based on the second
      the contact information from the first database ; and                 identifier being in set of authorized identifiers autho
    transmitting the contact information to the second appli                rized to access the contact information ;
      cation associated with the second user without receiv- 25           when a determination is made that the second user is
      ing an authorization signal from the first user in                     authorized to obtain the contact information , retrieving
      response to the request.                                               the contact information from the first database; and
   9. The network server of claim 8 , further comprising                  transmitting the contact information to the second appli
 instructions to perform operations for:                                     cation associated with the second user without receiv
    storing, in a server memory of the network server , a 30                 ing an authorization signal from the first user in
      mapping of the first identifier to the contact information     response to the request.
      for the first user and the set of authorized identifiers    16. The non -transitory computer -readable medium of
      authorized to access the contact information .
    10. The network server of claim 9 ,wherein each of the set claim 15 , storing further instructions to perform operations
 of authorized identifiers authorized to access the contact 35 that comprise :
 information is an access key to the contact information in the   storing, in a server memory of the network server, a
 server memory .                                                    mapping of the first identifier to the contact information
    11. The network server of claim 8 , wherein the network                  for the first user and the set of authorized identifiers
 server is configured to communicate with a mobile device                    authorized to access the contact information .
 associated with the second user, themobile device including 40 17. The non - transitory computer-readable medium of
 a middleware application that comprises:                       claim 16 , wherein each of the set of authorized identifiers
    a first application programming interface ( API) for receiv authorized to access the contact information is an access key
       ing requests for account identifiers from applications to the contact information in the server memory .
       and transferring responses to the requests to the appli     18. The non - transitory computer-readable medium of
      cations; and                                                 45 claim 15 , wherein the contact information for the first user
   a second API for transmitting the requests for account               includes at least one Uniform Resource Indicator (URI).
     identifiers to the network server over the network and                19. The non -transitory computer-readable medium of
     receiving the responses to the requests from the net               claim 18 , wherein the at least one URI is associated with an
      work server.                                           identifier selected from a group consisting of an e-mail
   12. The network server of claim 8, wherein the contact 50 address, an instant messaging handle, and a Uniform
 information for the first user includes at least one Uniform
 Resource Indicator (URI).                                   Resource Locator (URL ) of a web page .
   13. The network server of claim 12 , wherein the at least    20. The non -transitory computer - readable medium of
 one URI is associated with an identifier selected from a        claim 15 , wherein the transmitting the contact information
                                                                 comprises transmitting an SMS text message to the second
 group consisting of an e -mail address , an instantmessaging 55 application
 handle , and a Uniform Resource Locator (URL ) of a web
 page .
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 72 of 328 PageID #: 132




                   Exhibit 6
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 73 of 328 PageID #: 133

                                                                                          US010547739B2


      United States Patent                                            ( 10 ) Patent No.: US 10,547,739 B2
      Cody et al.                                                     (45 ) Date of Patent:   * Jan . 28 , 2020
 (54 ) COMPUTING DEVICE AND SYSTEM FOR                                    HOM 1/725                (2006.01)
       RENDERING CONTACT INFORMATION                                      H04M 3/493               (2006.01)
       THAT IS RETRIEVED FROM A NETWORK                          (52) U.S. CI.
       SERVICE                                                            CPC          H04M 3/42059 (2013.01 ); H04M 1/575
                                                                                  ( 2013.01 ); H04M 3/42042 (2013.01 ); H04M
 (71 ) Applicant: Neustar, Inc., San Francisco , CA (US )                           1/663 (2013.01 ); H04M 1/72547 (2013.01);
                                                                                     H04M 3/4931 ( 2013.01); H04M 2203/354
 (72 ) Inventors: Tim Cody, Sterling , VA (US ); Guido                                                                (2013.01)
                  Jonjie S. Sena , Jr., Sterling , VA (US );     (58 ) Field of Classification Search
                  Ken Politz , Sterling , VA (US ); John                  CPC       H04W 4/02 ; H04W 12/12; H04W 64/006 ;
                  Devolites, Sterling, VA (US ); Michael                               HO4W 8/005; H04M 1/72569; HOLM
                  Cooley , Sterling, VA (US )                                                      1/72572 ; H04M 3/42161
 (73 ) Assignee : Neustar, Inc., Sterling, VA (US )                       See application file for complete search history .
                                                                 (56 )                     References Cited
 ( * ) Notice : Subject to any disclaimer, the term of this
                  patent is extended or adjusted under 35                         U.S. PATENT DOCUMENTS
                  U.S.C. 154 (b ) by 0 days.                             9,955,003 B2 *     4/2018 Cody           HO4M 3/42059
                  This patent is subject to a terminal dis        2008/0045234 A1 *         2/2008 Reed              HOW 8/02
                    claimer .                                                                                         455 /456.1
                                                                  2014/0338006 A1 * 11/2014 Grkov                    HO4L 63/14
 (21) Appl. No.: 15 /949,944                                                                                             726/35
                                                                  2018/0206124 A1 *         7/2018 Mahaffey          G06F 21/88
 (22 ) Filed :   Apr. 10 , 2018                                  * cited by examiner
 (65)               Prior Publication Data                      Primary Examiner Diane D Mizrahi
       US 2018/0338039 A1          Nov. 22 , 2018                (74 ) Attorney, Agent, or Firm — Sterne, Kessler,
                                                                Goldstein & Fox P.L.L.C.
            Related U.S. Application Data                                                    ABSTRACT
                                                                ( 57 )
 (63) Continuation of application No. 15 /295,994 , filed on     A contact information system provides an independent net
       Oct. 17 , 2016 , now Pat. No. 9,955,003 .                work authority for providing contact information in connec
 (60 ) Provisional application No. 62/ 242,851, filed on Oct.   tion with incoming calls or messages. The contact informa
       16 , 2015.                                               tion system utilizes a database of communication identifiers
                                                                to provide contact information for end user devices that
 (51) Int. Ci.                                                  receive incoming communications which specify commu
       HO4M 3/42                (2006.01)                       nication identifiers that are stored in the database .
       H04M 1/57                ( 2006.01)
       HO4M 1/663               ( 2006.01)                                        13 CI ms, 5 Drawing Sheets

                           Receiving-End Computer System Receives Incoming Communication
                                                                240

                     Receiving-End Computer Receiving -End Computer Receiving -End Computer
                                            System Includes Provider System Includes
                          System Is User    And End User Computing Multiple User Computing
                      Computing Device 242                 Devices 244                         Devices 246


                         Perform Retrieval Process Using Communication Identifier Of Incoming
                                                         Communication
                                                                250
                          Perform Retrieval             Perform Retrieval                   Perform Retrieval
                     Process Using Rendering Process Using Provider OnProcess And Rendering
                                                                        Different User Devices
                      Computing Device 252 Computer System 254                 256
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 74 of 328 PageID #: 134


 U.S. Patent                        Jan. 28 , 2020
                                                2             Sheet 1 of 5                                US 10,547,739 B2




                  Contact 15
         Comm .
      Network 11

                                                       System 10

                                                                        Computing Device 100
                                         Incoming Comm 101                                                          Processor 110
                                     Inc.Call 101A Inc. SMS 101B      WCOM1 102
                                                                     --Caller logic 108              Contact
                                                                                                     ID 103            Phone App
                                                                                                                          112
     Network Authority 150                             Contact                                        Contact           SMS App
                               Retrieval 107          Info. 105                                        Info               113
            Device               Comm . ID 103      (Content 115 )                                     105
                                                                      WCOM2 104             Contact                    Network ID
         Interface 152           Cred . Data 119
                                 Ncomm . 131                                                 ID 103                   Retrieval 114
        Cquery
                                                                      Display 106
         155
           Qproc 158

                                    Analytic
                                                                     Speaker 109
                                                                                          Contact
                                                                                          Content
                                                                                                 #      Contact
                                                                                                         Info .
                                                                                                                       Cred . 118


                                                                                                                                      117
                                                                                           115                123
        Contact DB 154                170                                                                            LocRet
                                     Aggreg .                                                                          121
                                    Comp. 162
                     Input 151                                                                        App Mem                OS Mem
                  (Settings 157)                                                                                                116
          CP Interface
               156
                                                         System 10




                                                         FIG . 1
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 75 of 328 PageID #: 135


 U.S. Patent            Jan. 28 , 2020
                                2            Sheet 2 of 5              US 10,547,739 B2




         Determine Communication Identifier For Incoming Communication 210

             Initiate Retrieval Process For Caller/Sender Contact Information
                                             220

       Retrieve From Network Authority 222         Retrieve From LocalMemory 224


                      Render Caller Or Sender Contact Content 230


                                                                             FIG . 2A
            Receiving-End Computer System Receives Incoming Communication
                                             240
        Receiving- End Computer Receiving -End Computer Receiving -End Computer
                                System Includes Provider System Includes
             System Is User
         Computing Device 242 And EndDevices
                                        User Computing Multiple User Computing
                                               244            Devices 246

          Perform Retrieval Process Using Communication Identifier Of Incoming
                                      Communication
                                             250
                                                                Perform Retrieval
           Perform Retrieval         Perform Retrieval
       Process Using Rendering Process Using Provider OnProcess And Rendering
                                                          Different User Devices
         Computing Device 252 Computer System 254                      256


                                                                                FIG . 2B
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 76 of 328 PageID #: 136


 U.S. Patent                      Jan. 28 , 2020             Sheet 3 of 5                        US 10,547,739 B2



                             XX                            300
                                                                                                            300
                        neistar                                                           Smallville HS
                       John Devolites
          Vice President -Data Services.             302                                                     115
               21575 Ridgetop Circle                              115
               Sterling VA 20166 USA                                                      3 Main Street
              Office ( 703 ) 955-2223                        304                    Smallville , VA 9167     306
              Mobile : ( 703 ) 555.- 2345:                                       Main ( 703 ) 555-4444
             Email : johineneustarwar                                   334     www.smallville-HS.org .
   334
                                                       332                                                   332
  312           PY &
                                                      314                       B     :           ***
                                                                                                             314
                                                                                Fix
                FAX
                                                                    312



                        With Smart 10



                           FIG . 3A                                           FIG . 3B

                                                                                    300
                                                Be
                                                32000                                     308
                                                    Boss

                 334                                                                       332

                                                                               336
                                                                                          314
          312




                                           With Sman 10 : Alert


                                                                              FIG . 3C
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 77 of 328 PageID #: 137


 U.S. Patent          Jan. 28 , 2020
                             2               Sheet 4 of 5   US 10,547,739 B2




                                       410


             ACME                  John Doe
                          Callme to discuss meeting ...
                                                               401

                                       Jen Smith
           Staffing      Looking for new hire ?
           We Can
            Help !                                             403

                                 412




                        Messaging Interface 400



                                             FIG . 4
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 78 of 328 PageID #: 138


 U.S. Patent          Jan. 28 , 2020
                             2           Sheet 5 of 5    US 10,547,739 B2




                         Processor 510




                        Memory 520
                    --Contact Information
                   System Instructions 522


                      Communication
                         Interface 530


                     Computer System
                             500




                           FIG . 5
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 79 of 328 PageID #: 139


                                                       US 10,547,739 B2
                     1                                                                                    2
      COMPUTING DEVICE AND SYSTEM FOR                                       Still further, in some examples, a contact information
       RENDERING CONTACT INFORMATION                                     system is provided to provide an independent network
      THAT IS RETRIEVED FROM A NETWORK                                  authority for contact information . The system may include
                    SERVICE                                             one or more computers that utilize a database of phone
                                                                      5 numbers in providing contact information to end user
            CROSS -REFERENCE TO RELATED                                 devices that receive incoming communications which utilize
                        APPLICATIONS                                    phone numbers stored in the database .
                                                                           According to some examples, one or more computers
     This application is a Continuation of U.S. patent appli implement an independent network authority by providing a
 cation Ser. No. 15 /295,994 , filed Oct. 17, 2016 ; which 10 are      contact
                                                                             eachpartyan interface
                                                                                          authorizedto user
                                                                                                       enableofa aplurality of entitiesphone
                                                                                                                     corresponding       that
 claims benefit of priority to Provisional U.S. Patent Appli number
cation No. 62/242,851 , filed on Oct. 16 , 2015 ; the afore devices,when          to specify contact information to render on end user
                                                                                          end user devices receive incoming communi
mentioned priority applications being hereby incorporated cations from that
by reference in their respective entirety for all purposes . 15 computers further entity's             phone number. The one or more
                                                                                              implement the network authority by field
                        BACKGROUND                                     ing retrieval requests from a plurality of end user devices, in
                                                                       which each of the plurality of end user devices generate a
                                                                       retrieval request that specifies a phone number of an incom
    Caller identification , or “ caller id ” is a telephonic service ing communication received on that device. For each
 that has been present for a number of years. Prior to 20 retrieval request, the one ormore computers identify, from
 network -enabled telephonic devices, such services used the the database, contact information associated with the phone
Public Switch Telephone Network (“ PSTN ” ) to deliver the number of the retrieval request . The one or more computers
 caller information at the time the call was received . With the transmit the contact information to the end user device that
 advance of mobile telephony devices in particular, caller generated the retrieval request .
 information has increasingly been displayed via locally 25 According to some examples, a computing device is
stored contact information .                                           enabled to use a network communication medium , separate
    Conventional approaches also exist where the caller infor from a telephony network and/or channel on which the
mation is inserted as additional data accompanying an incoming call is received (“ PSTN ” or cellular voice chan
 incoming call at a network node associated with the receiv nel), in order to retrieve caller information (e.g., " Caller
 ing device. For example, cellular carriers and service pro- 30 isID "stored) from andan independent
                                                                                         validated .
                                                                                                       authority where such information
 viders have previously inserted caller information into the
data stream of an incoming call .                                         Among other benefits , contact information can be ren
                                                                       dered on a computing device , in connection with an incom
        BRIEF DESCRIPTION OF THE DRAWINGS                              ing communication ( e.g., incoming call, incoming, new
                                                                    35 SMSmessage ornew MMSmessage ) subject to rules and/or
    FIG . 1 illustrates a computing device and system for legal requirements of the independent network authority
 rendering caller information from an authoritative caller where such information is stored . In this respect, informa
 information service, according to one or more examples.               tion for a contact that initiates the communication can be
    FIG . 2A illustrates an example method for providing a ensured as being valid and authentic , in that the information
contact information service, according to one or more 40 rendered on the computing device originates from the net
examples.                                                              work authority.
    FIG . 2B illustrates an example method for implementing               In some variations, a computing device is enabled to
 a contact information service on a distributed computing retrieve sender contact information from an independent
 environment of an end user.                                           network authority , to render in connection with a newly
    FIG . 3A through FIG . 3C illustrate variations of a phone 45 received message. The sender contact information may be
 application interface for displaying caller information pro           trusted as identifying the sender, as it is provided from the
 vided from a caller information system , according to one or independent network authority. The newly received message
more examples.                                                         may correspond to a message communicated under, for
    FIG . 4 illustrates an example message interface for dis example, a Short Message Service (“ SMS” ), Multimedia
 playing   sender contact information provided from a contact 50 Media
 information system , according to one or more examples.
                                                                               Message (“MMS”), or message communicated using
                                                                       an alternative messaging transport. The computing device
    FIG . 5 illustrates a computer system on which a caller may retrieve and render the contact information to display as
 information system may be implemented .                               part of themessage header when the message is listed as an
                                                                       item in a messaging box or folder of the computing device .
                 DETAILED DESCRIPTION                               55 As an addition or alternative , the sender contact information
                                                                       may be displayed with a rendered a portion of the message
    Examples described include a computing device that in an open state.
 operates to perform a retrieval process in which an operating            As described with various examples , the network author
 system component retrieves contact information associated ity can implement a caller and / or sender contact information
with an incoming communication . According to some 60 service that (i) enables the service to access and use vali
 examples , the incoming communication may specify a dated information about entities whom are associated with
phone number as a communication identifier. By way of phone numbers or other communication identifiers, and ( ii )
 further example , the incoming communication may corre                complies with rules and/or laws that ensure the contact
 spond to an incoming call connect, Multimedia Message information provided through the service is valid and
 Service message (MMS) Short Message Service message 65 authentic .
 (SMS), communicated over one ormore of a public , cellular               In some examples , the contact information service imple
network or Internet Protocol (" IP " ) communication medium . mented through the network service can operate in connec
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 80 of 328 PageID #: 140


                                                     US 10,547,739 B2
                                3                                                                     4
 tion with operating system level functionality of computing tion . In some examples, the computing device operates to
 devices which receive incoming calls. In this regard , some retrieve caller contact information for an incoming call from
 examples include a contact information platform for use the caller information service .
 with devices that receive incoming calls and messages. In        In some examples , the inclusion of operating system level
 some variations, the contact information platform may 5 retrieval
                                                               functionality    can specialize a computing device on which a
                                                                           for caller/sender contact information is performed
 include or operate with a network retrieval component that automatically        in connection with an incoming call or newly
 is implement as an operating system level component of a
 computing device . In other variations, the network retrieval received    message. Among other benefits, such operating
                                                               system level functionality can be implemented without an
 component may be implemented as an application or appli ability        of third -parties to deviate from the implemented
 cation level component. On a computing device, the network 10 functionality   . While some variations provide for a user to
 retrieval component performsa network retrieval function to   specify settings as to the performance of functionality as
 access the contact information service when an incoming described          (e.g., whether caller information retrieval is " on "
 call or message is received .                                 or “ off ”), examples may be implemented to preclude other
    When implemented as an operating system level compo                parties (e.g., carrier, caller, user) from altering the function
 nent , the network retrieval component can provide addi- 15 ality implemented at the operating system level. For
 tional security to prevent, for example , other third -party          example , when the network retrieval is performed in con
 providers (e.g., cellular carries ) from circumventing the            nection with an incoming call, examples provide that the
 independent network authority , while providing a similar computing device uses a network connection to access the
 service . Thus , for example , a callermay not be able to avoid network authority, and no other third -party source, in order
 having its caller information displayed on a computing 20 to determine the caller information for the incoming call.
 device when the caller initiates a phone call using an Likewise, in some examples, caller information originating
 associated phone number. Depending on implementation , from a source other than network authority , or in some
 the caller contact information (or sender contact informa variations, the local resources of the user, may be suppressed
 tion ) can identify the caller (or sender ) name (e.g., corpo   or otherwise precluded from being rendered as being inau
                                                                 thentic .
 ration , individual , organization ), caller contact information 25      One or more aspects described herein provide that meth
 (e.g., phone number being used for call or message, alter             ods, techniques and actions performed by a computing
 native phone number, email address or messaging handle ),             device are performed programmatically, or as a computer
 or caller/sender contact category (e.g. , " solicitation ” ,       implemented method . Programmatically means through the
 “ important” “ residential” etc.). Still further, the caller or    use of code , or computer-executable instructions. A pro
 sender contact information can be rich , such as provided 30
 through formatted text data , image, and other media . In grammatically
                                                                       One  or more
                                                                                    performed step may ormay notbe automatic .
                                                                                       aspects described herein may be imple
 some variations, the caller or sender contact information can mented using programmatic           modules or components . A
 also include, or be transformed on the receiver rice , to programmatic module or component may include a pro
 include functional data items that trigger automated and /or gram , a subroutine, a portion of a program , a software
 programmatic actions.                                           35 component, or a hardware component capable of performing
     According to some examples, a computing device can be one or more stated tasks or functions . In addition , a module
 configured with operating system level functionality to or component can exist on a hardware component indepen
 cause the computing device to access the network authority dently of other modules or components . Alternatively , a
 when an incoming call is received . In variations , the com        module or component can be a shared element or process of
 puting device can perform a multi - step retrieval process 40 other modules , programs or machines.
 which includes first checking a local or trusted user -specific       Furthermore, one or more aspects described herein may
 data store (e.g., contact records stored on device ) in order to be implemented through the use of instructions that are
 determine whether caller information exists for the incoming executable by one or more processors . These instructions
 call. If no caller information exists , then the mobile com may be carried on a computer-readable medium . Machines
 puting device performs, as part of the retrieval process, a 45 shown or described with figures below provide examples of
 network retrieval to access the caller information from the processing resources and computer - readable mediums on
 network authority .                                                which instructions for implementing some aspects can be
     A platform as described , which includes the operating carried and / or executed. In particular, the numerous
 system level functionality which enables the network machines shown in some examples include processor (s ) and
 retrieval, can be optimized or otherwise configured to mini- 50 various forms of memory for holding data and instructions .
 mize latency and network retrieval time, in order to ensure Examples of computer-readable mediums include perma
 a caller or sender contact information is timely displayed nent memory storage devices , such as hard drives on per
 (e.g., before the time the user is likely to notice or respond sonal computers or servers . Other examples of computer
 to the incoming call ). In variations, a computing device can storage mediums include portable storage units, such as CD
 perform     the network retrieval asynchronously so as to 55 or DVD units, flash or solid state memory (such as carried
 populate , for example, (i) a call log with caller contact on many cell phones and consumer electronic devices ) and
 information from the network authority after a call has been magnetic memory. Computers , terminals, network enabled
 answered or passed through to voicemail, or ( ii ) an entry of devices (e.g., mobile devices such as cell phones) are all
 a messaging folder, representing a messaging item transmit examples of machines and devices that utilize processors,
 ted by a sender, with sender contact information provided 60 memory , and instructions stored on computer-readable
 from the network authority.                                        mediums. Additionally, aspects may be implemented in the
     According to some examples , a computing device form of computer programs.
  includes an operating system that includes functionality for
 performing a retrieval process to a caller or sender contact                              System Overview
 information service operated by a network authority . The 65
 caller or sender information service may provide trusted              FIG . 1 illustrates a computing device and system for
 ( e.g., valid and authentic ) caller or sender contact informa     rendering caller or sender contact information (collectively
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 81 of 328 PageID #: 141


                                                    US 10,547,739 B2
                               5                                                                   6
 or alternatively “ contact information ” ) from a trusted and      contact information for a new message from the trusted and
 authoritative contact information service, according to one        authoritative source. In an example of FIG . 1, the computing
 or more examples. According to an example of FIG . 1 , a           device 100 can form a secure network connection with the
 contact information system 10 includes a computing device          contact information system 150 over the Internet, using a
 100 and an authoritative contact information system 150. 5 network port as described below , in order to retrieve and
 The computing device 100 can correspond to a mobile display the contact information in context of an incoming
 computing device which includes wireless broadband and call or new message .
 cellular connectivity for enabling voice and data network             In an example of FIG . 1, the computing device 100
  functionality. According to some examples , the computing includes a cellular port 102 , a wireless network port 104 , a
 device 100 can correspond to any device which can receive 10 display 106 , a speaker 119 , and a processor 110. Addition
 incoming phone calls and execute functionality to retrieve ally , the computing device 100 can include one or more
 caller contact information from an independent network kinds of memory resources, such as provided by operating
  authority . According to other examples , the computing system memory 116 (e.g., Read Only Memory or “ROM ” ))
 device 100 can correspond to any device which can receive and application memory 118 (e.g. ,Random Access Memory
 messages, such as SMSmessages, and execute functionality 15 or “ RAM ”). The cellular port 102 can enable cellular voice
  to retrieve sender contact information from an independent communications, while the wireless network port 104
 network authority. Still further , in some examples, the com   enables, for example , high -bandwidth wireless (or network )
 puting device 100 can retrieve both caller and sender contact communication suitable for Internet protocol (" IP " ) data
  information from the independent network authority , in communication applications and resources (e.g., an 802.11
 connection with phone and messaging services provided on 20 protocol, or “ Wi-Fi” ). Still further, the wireless network port
 that computing device. By way of example, the computing 104 can also be used for voice communications using a
 device 100 can include a mobile computing device having wireless medium such as Wi-Fi. For example, some service
 capabilities for receiving and initiating phone calls over a providers can enable voice or data communications through
  cellular connection (e.g., voice channel), PSTN connection non -cellular wireless communication ports (e.g., cellular
 and /or IP connection . In some variations, the computing 25 service providers can enable voice calls to be received or
  device 100 can include a mobile computing device having made through a Wi- Fi connection ). In some implementa
 capabilities for receiving messages (e.g., SMS messages ) tions , the selection ofthe particular communication port can
 over a cellular or IP network channel. Such mobile com         be made dependent on the factors such as the device
 puting devices may also perform other types of operations, location ,the device's connection quality or strength through
  such as data network operations (e.g., Internet browsing ) 30 the respective communication ports, user preference , device
 using a Wireless Fidelity ( e.g., 802.11 (a ), 802.11 (b ), 802.11 software or hardware resources, or other considerations. In
 ( 8 ), 802.11( n ), Wi- Fi Direct, etc.) or cellular connection . In other variations, the cellular port 102 can enable both voice
 variations, the computing device 100 can be implemented and data communications for purpose of implementing an
 under alternative computing platforms, such as either a example of system 10. Additionally , in some variations, the
 personal computer (e.g., desktop or laptop computer ), a 35 computing device 100 can utilize a telephony port, such as
 dedicated telephony device with data network connectivity , a wireline interface for the communication network 11 ,
 or a cable box or service with Voice -Over Internet Protocol rather than , for example, cellular port 102 to receive and
 (“ VOIP " ) telephony .                                              transmit calls . Thus, in implementation , the computing
      The contact information system 150 can be implemented device 100 can have more or fewer communication ports,
 through an authoritative provider in order to provide a 40 with each communication being enabled for voice, data or
 secure and trusted database service for computing devices voice and data .Moreover , one or more additional commu
 on which telephony and/or messaging operations are per nication ports can be included with the computing device
 formed . When implemented in connection with telephony             100 for enabling communications using alternative wireless
 services, the contact information system 150 provides inde or wireline communication mediums.
 pendent and trusted caller contact information to the com- 45 In an example of FIG . 1, the computing device 100 may
 puting device 10 when the computing device 10 receives execute instructions 117 for operating a phone application
 incoming calls. When implemented in connection with mes            112, with a network retrieval component 114 being inte
 saging services, the contact information system 150 pro            grated or functionally linked to the phone application 112 .
 vides independent and trusted sender contact information to        As an addition or alternative , the computing device 100
 the computing device 10 when the computing device 50 executes the instructions 117 for operating a messaging
 receives a new message. According to one aspect , the application (SMS application 113), with the network
 contact information system 150 can represent a platform and retrieval component 114 being integrated or functionally
 carrier independent service that is implemented under rules linked to the messaging application . In either implementa
 which subjugate the providers of hardware resources (e.g., tion , variations implement the network retrieval component
 device manufacturer ), software resources ( e.g., operating 55 114 as an operating system level component for the phone
 software manufacturer), and network services ( e.g., cellular application 112 and /or the SMS application 113 .
 provider ) with respect to specific aspects of telephony          In some examples, the operating system memory 116 may
 services ( e.g., voice connections made through the PSTN ), maintain device credential 118 , in the form of an encrypted
 and specifically with respect to behavior of the phone datum that identifies and/or validates the computing device
 application when an incoming phone call is received . As 60 100 and /or the user of the computing device 100. In some
 described in greater detail , the contact information system   implementations, the network retrieval component 114 can
  150 can provide a secure network communication source for be an integrated functional element or aspect of the phone
 providing caller or sender contact information over a data application 112 or the SMS/MMS application 113. In this
 network connection . In this way , a receiving device is able regard , the phone application 112 , SMS/MMS application
 to display caller contact information for an incoming call 65 113, and /or the network retrieval component 114 are imple
  from a trusted and authoritative source . As an addition or mented as operating level functionality on the computing
 variation , the receiving device is able to display sender device 100. In variations , the application memory
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 82 of 328 PageID #: 142


                                                  US 10,547,739 B2
                               7                                                                8
    In operation , the computing device 100 receives an           with the contact information system 150. In response to
 incoming communication from a contact device 15. The             transmitting the outgoing retrieval communication 107, the
 incoming communication may be an incoming call connect           computing device 100 may receive the contact information
 101A or a new message 101B . The incoming communica              105 from the contact information system 150. The contact
 tion 101 may be received on the computing device 100 via, 5 information is provided to the computing device 100 in a
 for example , the communication network 11. In response to form that is renderable on the platform of the computing
 receiving the incoming communication 101, the computing device 100 , and for an appropriate context (e.g., call screen
 device 100 determines a communication identifier for the or with messaging item ). In the case of an incoming call, the
  incoming communication 101 (e.g., phone number), and contact information 105 can be rendered while the incoming
  then uses the communication identifier to perform a separate 10 call 101A is being received , but before the incoming call is
 network retrieval from the independent network authority connected (e.g., before the user answers the call).
  150 to obtain contact information 105 for the contact (e.g.,        In an implementation in which the contact information
  caller or sender) of the incoming communication 101. In 105 is retrieved for the new message 101B , the contact
 some examples, the incoming communication 101 is a call information 105 may be retrieved and displayed simultane
  connect 101A , and the contact information 105 is obtained 15 ously with , for example , a message notification generated on
  and displayed to augment or replace, for example , conven        the computing device 105. In such examples, the messaging
  tional caller identifier information . In variations, the incom  application 113 of the computing device 100 may operate to
  ing communication 101 is a new message 101B , and the suppress the message notification until the contact informa
 contact information is obtained and displayed as part of, for tion 105 is retrieved , or until a retrieval operation is per
 example , themessage header or identifier when the message 20 formed . In some examples, a background process is trig
  is listed in a folder ( e.g., inbox ) or opened for viewing . As gered by the messaging logic 109 to manage retrieval and
 described in greater detail , the contact information 105 may inclusion of contact information with the header or other
  include rich content (e.g., logos and images, text, textual portion of the newly received message . In variations, the
  information about the contact, etc. ) that is created and /or messaging application 113 can trigger the network retrieval
 configured by the contact . In this way, the network authority 25 asynchronously , or independently of a corresponding mes
  150 enables entities who are owners or holders of commu sage notification , and then render a message header of the
 nication identifiers to specify contact information 105 that is new message with the contact information 105 when the
 displayed on their behalf when those entities perform a messaging application is operated to display new messages.
  corresponding communication activity (e.g. , make a phone           In an example of FIG . 1 , the outgoing retrieval commu
 call , send a message ). Furthermore , the rendering of the 30 nication 107 is communicated to contact information system
 contact information 105 on the computing device 100 pro           150 using the wireless network port 104. In some opera
 vides confirmation to the receiver regarding the identity of tional environments, the configuration provides a benefit of
  the contact who is responsible for the incoming communi the outgoing retrieval communication 107 being transmitted
 cation 101 .                                                      using a high -bandwidth communication medium , so as to
     In one implementation , the cellular port 102 and /or pro- 35 minimize latency in the receipt of the contact information
 cessor 110 can include or operate with caller logic 108 105. In some implementations (e.g., when Wi-Fi is not
  and / or messaging logic 109. The caller logic 108 may be available ), the cellular port 102 can also be used to com
 implemented to detect, process and receive the respective municate the retrieval communication 107 and to receive the
  incoming call 101A , and further to determine the commu contact information 105. Still further, alternative configura
 nication identifier 103 of the caller or sender (e.g., phone 40 tions can be implemented such that the cellular port 102 is
 number). The messaging logic 109 may be implemented to used to transmit the outgoing retrieval communication 107
  similarly receive and process incoming messages (e.g., SMS when the incoming communication 101 is received on either
 messages). While an example of FIG . 1 depicts the incoming the cellular port 102 or wireless network port 104 .
 communication 101 as being received on the cellular port             According to some examples, the contact information
 102 , in variations, the incoming communication can be 45 system 150 can include functionality such as shown by
 received on an alternative communication port, such as the device interface 152 and contact information database 154 .
 wireless network port 104 (e.g., Wi-Fiport or wireline port). The device interface 152 can process requests corresponding
  Thus, as an addition or variation , the caller logic 108 can be to network retrieval operations performed on individual
 provided on the wireless network port 104 (or other com           computing devices. The contact information database 154
 munication port) to receive the incoming call 101A , and to 50 can correspond to , for example, a database structure which
 determine information from the incoming call, such as caller maps communication identifiers (e.g. , phone numbers ,
 communication identifier 103. Additionally , some variations account messaging identifiers ) to contact information. As
  provide for the messaging logic 109 that resides on cellular described with some examples , the contact information
 port 102 or wireless network port 104 (or other communi database 154 can obtain caller or sender contact information
 cation port) to receive a new message 101B ( e.g., SMS), and 55 from a variety of sources. The device interface 152 can
  to determine information from the new message , such as receive the retrieval communication 107 and identify the
 sender communication identifier 103 .                             communication identifier 103 as part of a query 155. The
     In response to receiving the incoming communication caller query 155 can be handled by a query processing
  101 , the processor 110 sends an outgoing retrieval commu        component 158 , which references the communication iden
  nication 107 to contact information system 150. The outgo- 60 tifier 103 with corresponding caller information 105 that is
  ing retrieval communication 107 may include the commu provided in the contact information database 154 .
 nication identifier 103 of the incoming communication 101,           In implementations which display caller contact informa
 as well as credential information 119 associated with the tion , computing device 100 can receive the contact infor
 computing device 100. The credential information 119 can mation 105 from the contact information system 150 when
 be based or derived from the credential 118 that is stored on 65 the incoming call 101A is received . The contact information
 the computing device 100. In some examples , the credential 105 can be rendered while , for example, an incoming call
  118 can include a token or key which is dedicated for use 101A is pending on the computing device 100. In some
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 83 of 328 PageID #: 143


                                                       US 10,547,739 B2
                                 9                                                                   10
 implementations , caller contact information 105 is rendered     component 162. The aggregation component 162 can rep
 on the computing device 100 before the call is shown to the      resent one or more aggregation processes which access
 user, or alternatively,before the call is answered . In the latter
                                                                  various databases and resources for contact information in
 implementation    example, the incoming call 101A can be         order to aggregate caller information (e.g., phone number
 displayed briefly without caller information , then displayed 5 and caller identifier). In this way, the aggregated caller
 with caller information when received . In such examples , information can originate from sources , such as governmen
 the incoming call 101A can be received and held as pending tal registries and /or commercial corporate databases ( e.g.,
  through the phone application 112 while the network such as provided by DUN & BRADSTREET or LINKE
 retrieval component 114 retrieves the caller contact infor DIN       ).Accordingly, in some examples, the aggregation com
 mation 105. In some variations, the phone application 112 10 ponent
 can suppress user -interface features, such as those used to nectors ,162 in
                                                                              can be implemented using source - specific con
                                                                              combination with a set of database retrieval
 display caller information 105 , until the caller information is
 received from the contact information system 150. The queries which retrieve contact information . The aggregation
 processor 110 receives the caller information 105 via the component 162 can also determine if caller information
 wireless network port 104 , and then renders caller content already exists for when caller information is retrieved on an
 115 based on the retrieved caller contact information 105. 15 ongoing basis for phone numbers and entities. If the aggre
 The caller content 115 can be based on or derived from the           gation component 162 determines that contact information
 caller contact information 105. The caller content 115 can be        for a phone number exists, the aggregation component 162
 rendered as text or media using the display component 106 .          can determine to update or augment the existing caller
 In variations, the caller content 115 can be generated in            information using predetermined logic . For example , the
 whole or in part as audio output.                              20    predetermined logic can prioritize or sort caller information
    In some variations, the phone application 112 includes            based on associated attributes or parameters of the entity
 logic to controlwhen the network retrieval component 114             associated with the corresponding phone number.
 performs the retrieval operations. In one implementation , the          As an addition or alternative , the contact information
 processor 110 performs a retrievalprocess in which an initial         system 150 can include a contact party interface 156 which
 determination is made as to whether the incoming commu- 25           enables a calling or messaging party user (e.g., representa
 nication 101 is associated with a contact record on the              tive or agent of a calling party ) to provide various inputs
 computing device 100. In one implementation, the phone               151, including content input to specify contact content 155 .
 application 112 or messaging application 113 can initiate a          For example , the contact party interface 156 can correspond
 local retrieval 121 query from the application memory                to a manual or programmatic interface which enables a
 resource 118 when the incoming call 101 is received . In one 30 contact entity ( e.g. , corporate entities, organizations, or
 implementation , the local retrieval query 121 can check person ) to create, configure,modify or augment information
 locally stored application data , such as call logs or contact       about the entity for display on a receiving device at the time
 records , for contact information 123 that matches the com       the contacting entity initiates a phone call or sends a
 munication identifier (e.g., phone number ). In a variation , a message . The contact party interface 156 can enable a
 local retrieval query 121 can be communicated to a con- 35 calling party to create new information elements for their
 nected resource of the computing device, such as another             own contact information , as well as specify design elements
 connected device . If , for example , the local retrieval query      of the caller information (e.g. , appearance, logo, formatting ,
 121 fails to generate a result, the phone application 112 (or        etc.). In some examples, the information provided through
 other operating system level logic) can trigger the network          the contact party interface 156 can be validated by manual
 retrieval component 114 to query the contact information 40          or programmatic resources of the authoritative entity .
 system 150 .                                                         Among other types of information , the contact party inter
    In some variations, the network retrieval component 114           face 156 can enable a contacting party to specify what
 initiates transmission of the retrieval communication 107            information (e.g., type , kind, etc.) is displayed to a receiving
 concurrently with performance of the local retrieval 121.            party when the contacting party initiates a phone call , aswell
 Thus, the computing device 100 may receive the contact 45            as the appearance such information is to have on the
 information 105 with the contact information 123 from a              receiving device . As another example, the contact party
 locally stored contact. In such implementations, the phone           interface 156 can enable the contacting party to specify
 application 112 can implement a prioritization or rule-based         content elements, such as logo images, for display in con
 process to suppress information from one source (e.g., caller        nection with a transmitted message (e.g., SMS message ).
 information 105 ) over information from another source, or 50 The specified contact element can be included with, for
 to display both sets of information ( e.g., caller information       example , a message header of an outgoing message to the
 and contact information 123 ) together. Thus, the contact            end user device , so that the contact element is visible as part
 content 115 can be based on both the contact information             of a user's message inbox or folder.
 105 and the contact information 123. Thus , in some varia              In other examples, the calling party interface 156 can
 tions, the outgoing retrieval communication 107 can be 55 receive preferential settings 157 which can define a condi
 transmitted regardless of whether a contact record exists tion by which one or more contact-specified content ele
 with the resources of the computing device 100 .              ments are to be displayed in connection with an initiated call
    In such an example, the rendering of the contact infor     or outgoing message of that contact. For example , a contact
 mation 105 as contact content 115 can be determined or may correspond to an individual , who can specify a prefer
 based at least in part on whether the computing device 100 60 ential setting 157 that corresponds to a time setting (e.g.,
 has contact information associated with the communication time of day and /or a day of the week ). In some implemen
 identifier 103 .                                           tations, the preferential setting 157 may specify durations of
                                                            time (e.g. , weekdays 9:00 am -6 :00 pm ) during which select
                Caller Information Services                 contact-specified content is to be used for calls initiated by
                                                         65 the contact. Among other benefits , such implementations
   In one example, the contact information system 150 can enable individuals to have dual-purpose mobile devices ,
 include, or operate in connection with , an aggregation such as for work /business and personal . When the user
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 84 of 328 PageID #: 144


                                                     US 10,547,739 B2
                               11                                                                12
 makes a call within a duration specified by the user's             through FIG . 3C ) to signal their complaint. The processor
 preferential setting 157, contact information system 150           110 can then generate the network communication 131 to a
 may retrieve contact content for the caller that is for the        corresponding network location , such as provided by the
 business that employs the caller, while a call outside of the      contact information system 150. In some variations, the user
 specified setting may result in contact information system 5 may be prompted to enter information regarding the nature
 150 retrieving content that identifies the individual making of the communication, such as the basis of the user's
 the call.                                                          complaint.
     Still further, in some examples , contact information sys        In this way, the network communication 131 can be
 tem 150 may include analytic logic 170 to monitor usage of generated by the user as a mechanism to report a complaint.
 communication identifiers by callers or senders. For 10 In one example , the network communication 131 can be
 example , if an extraordinary number of retrieval requests are communicated via the wireless network port 104 to the
 specified for a particular phone number by a population of contact information system 150. The network communica
 device users within a given time frame (e.g., an hour or a tion 131 can be recorded in association with the caller
 day ), the analytic logic 170 may detect the occurrence and information 105 for the incoming call 101.
 proactively flag or indicate the communication identifier as 15 In some examples, the contact information system 150
 being associated with a solicitation service. In subsequent can record instances when network communication 131 are
 retrieval requests from the population of users, contact generated for a particular phone number, or alternatively for
 information system 150 returns contact information which a particular entity which may manage multiple phone num
 includes , or otherwise identifiers the caller or sender as a bers. The contact information system 150 can tabulate
 likely solicitor. In this way, contact information system 150 20 instances when the network communications 131 are gen
 can proactively identify likely solicitors to computing erated from different devices. When , for example , the num
 devices 100 of a population in connection with unwanted ber of communications 131 exceed a threshold , the associ
 phone calls or messages. The users of the computing devices ated phone number which generated the communications
 may further employ filters to , for example, preclude receipt (e.g., complaints ) from the various devices can be flagged as
 or handling of incoming communications from the contacts 25 being problematic ( e.g., unsolicited caller ).
 who are deemed to be solicitors .
                                                                                     Caller Interface Examples
            Device Functionality for Use with Caller
                        Information Service                           FIG . 3A through FIG . 3C illustrate variations of a caller
                                                                 30 interface 300, according to one or more examples . In
    In some examples , the processor 110 executes the instruc       examples shown , the caller interface 300 is shown to display
 tions 117 to generate a set of user interface features when the different types of caller content 115 when a corresponding
 caller information content 115 is rendered . The user inter        incoming call is received . The caller interface 300 can be
 face features can generate prompts for user input when the triggered for display on the display component 106 when an
 caller information content 115 is rendered . When user input 35 incoming call 101A is initially received .
 is received in connection with a given user interface feature ,      With reference to FIG . 1 and FIG . 3A through FIG . 3C ,
 the processor 110 may be triggered to perform a set of the caller interface 300 can be used to display caller contact
 operations which utilize the caller information 105. By way content 115 , which can include, for example, (i) alternative
 of example, the set of operations can include (i) storing phone numbers 302 which a receiving party can use to
 information provided from the caller information 105 as part 40 contact the calling party; ( ii ) messaging identifiers 304 for
 of a local contact record on the computing device 100, using use by a receiving party to message the calling party, ( iii ) a
 the application memory resources 118 , and / or (ii) generating website 306 or network location where additional informa
 a network communication that reports information about the tion about the calling party is made available, ( iv ) a logo
 incoming call 101 to the authoritative entity or other net 308 , including an image or other media content for rendering
 work service .                                                  45 on the computing device of the receiving party . In some
     According to one implementation, the processor 110 can variations, the caller interface 300 can include a set of user
 store the caller contact information 105 as a contact record       interface features 312 , 314 which are actionable with user
 127 using , for example , the application memory resources input in order to cause the processor 110 to perform a
 118. Alternatively, the caller information 105 can be used to      predetermined set of actions using the caller contact infor
 augment an existing contact record 127. For example , the 50 mation 105 .
 caller contact information 105 can include information         As described with other examples , the caller interface 300
 which may not exist in the contact record of the user of the can also include actionable user interface features for
 computing device 100 .                                       enabling the computing device 100 to perform an action
    Still further, a user interface feature can be generated        using or based on the displayed caller information 105. In
 through the phone application 112 to generate a network 55 examples of FIG . 3A through FIG . 3C , a contact feature 332
 communication 131 which reports information about the              can be provided which the user can interact with in order to
  incoming call 101A . The network communication 131 can ,          store the caller contact information 105 with or as part of a
 for example , be signaled in response to user input when the       new contact record . In this way, the user can , for example,
  incoming call 101A is unsolicited or not authentic . For          store alternative phone numbers , message identifiers , and
 example , when the caller information content 115 is ren- 60       websites of a calling party . Another example of an actionable
 dered on the display component 106 of the computing                feature 334 is a local caller block function , which the user
 device 100 , a user interface feature (e.g., see network           can use to block future incoming calls from the same phone.
 notification feature 336 , FIG . 3C ) can be displayed to enable    The actionable feature 334 may also be used in examples in
 the user to mark a complaint with the incoming call. For           which contact information system 150 proactively indicates
 example, the call may be an unwanted solicitation , or from 65     an incoming call is a solicitation .
 a caller who is masking their true origin . The user can              In another variation , the caller interface 300 can include
 interact with a network notification feature 336 ( see FIG . 3A    the network notification feature 336 which the user can
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 85 of 328 PageID #: 145


                                                    US 10,547,739 B2
                              13                                                                14
 interact with in order to generate, for example, the network device . For example, logos 410 , 412 may be received from
 communication 131. As described with other examples, the the contact information service 150 independent of the
 network notification feature 336 can provide a mechanisms respective incoming message 401, 403. The logos 410 , 412
 by which the caller can signal a complaint about the incom        may be assembled or integrated into the respective message
  ing caller . When the user interacts with the notification 5 401 , 403 when the message is displayed in list form with
 feature 336 , one example provides that the network com           other messages (e.g., as part of an inbox ). Thus , the sender
 munication 131 is sent to the contact information system 150 can use the contact information system 150 to specify logo
 ( e.g., via the cellular port 102 or the wireless network port or other branding content, which is then displayed on the
  104 ) that identifies the communication identifier 103 , as well receiving device , without need for the sender to include the
 as a value or data element provided through the notification 10 logo or branding content at time of transmission. In some
 feature 336 which indicates the user is complaining about variations, the sender contact information 105 ( e.g., logo
 the caller. The contact information system 150 can record 410 , 412 ) may also be displayed with other context, includ
 information about the event, such as the occurrence of the ing when the message is rendered individually, and /or as part
  event, the time the event occurred , and /or the user or 15 of a message notification which informs the user that a new
 computing device which made the complaint.                        message has arrived .
     As described with other examples , the contact informa
 tion system 150 can include logic , such as rule based logic ,                            Methodology
 which tallies or aggregates complaints for individual callers ,
  such as by phone number or caller identifier of the caller .       FIG . 2A illustrates an example method for implementing
  The contact information system 150 can implement rules, 20 a contact information service on a computing device of the
 for example , which provide that if a particular caller (e.g. , user , according to one or more examples . A method such as
 organization responsible for a particular number ) receives          described with an example of FIG . 2A can be implemented
 too many complaints in total, or if a caller receives too many       using a system such as described with an example of FIG .
 complaints in a given duration of time ( e.g., 1 month ),            1. Accordingly, reference to elements of FIG . 1 is to illus
 remedial action can be taken such as the caller being warned 25 trate suitable components or elements for performing a step
 or fined .                                                           or sub -step being described .
    In variations , the actionable feature 334 can serve dual            In an example , the computing device 100 receives an
 roles in which the user can block the caller from calling the        incoming communication ( e.g., phone call, SMS message )
 user's computing device, as well as providing a mechanism            and determines a caller identifier (e.g., phone number) ( 210 ).
 in which the user's interaction with the feature results in the 30      The processor 110 can initiate a retrieval process for
 network communication 131 being communicated to the                  determining the caller or sender contact information , using
 contact information system 150. The contact information the communication identifier ( e.g., phone number ) of the
 system 150 can then implement logic to determine when /if incoming communication 101 ( 220 ). In one implementation ,
 remedial actions are needed against the caller.                 the processor 110 performs a local retrieval operation to
                                                              35 determine if contact information exists on the computing
                 Message Interface Examples                      device 100 which matches the communication identifier
                                                                 (e.g., phone number) of the incoming communication 101
    FIG . 4 illustrates an example message interfaceorformore
                                                           use ( 222 ). As an addition or alternative, the processor 110
 with a computing device, according to one                       performs a network retrieval operation to retrieve the caller
 examples. In an example shown, a message interface 400 is 40 or sender contact information 105 from the contact infor
 shown to display sender contact information , in the form of mation system 150 (224 ). The processor 110 can then render
 content elements 410 which may be specified or selected by the retrieved caller or sender contact information 105 using
 the user.                                                       the display 106 and/ or speaker 109 (230 ).
    In some examples , the message interface 400 may be
 implemented for a messaging application which utilize 45                                Other Examples
 phone numbers as the primary communication identifier. In
 numerous examples , this is described as an SMSmessaging          While numerous examples are described in the context of
 application . In variations, the messaging interface may be an end user device performing a network retrieval at or near
 provided for proprietary applications, such as iMessage a time when an incoming message is received , variations
 (provided by APPLE INC.). The computing device 100 may 50 provide that providers of end user devices may alternatively
 receive a new message from , for example , a business , or an (or additionally ) perform network retrievals of the content
 individual associated with a business . The computing device information system 150 when end user devices of those
  100 may perform the retrieval for sender contact informa providers receive the incoming calls or messages. For
 tion , as an independent network authority. In some varia example , a carrier (e.g. , for cellular or VOIP telephony) may
 tions, this may be performed when , for example, the mes- 55 perform the network retrieval from the contact information
 saging application does not recognize the phone number system 150 , for an incoming call directed to a customer
 used by the sender.                                             device prior to , or concurrently with the incoming call being
    In some implementations, the retrieved sender contact forwarded to the customer device for call handling . In some
 information 105 may include a logo and /or text content. In implementations, the provider (e.g. , carrier ) may perform
 variations, the retrieved sender contact information 105 can 60 the operation on behalf of (or in place of) the customer
  include an audio jingle, animated picture or other media device .
 content item . As with other examples, the contact informa         In other variations, providers may couple the use of
 tion 105 may be selected by the sender (or business ) who            contact information system 150 with other verification ser
 controls or owns the phone number.                                   vices to reduce a number of instances in which the carrier /
    In some examples , the computing device 100 includes 65 provider networks are used to conduct unwanted solicita
 logic to blend or integrate the retrieved content element with       tions and /or fraud . Some providers, for example , utilize
 the contents of the message as received on the computing             verification services to ensure a phone number of a caller is
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 86 of 328 PageID #: 146


                                                   US 10,547,739 B2
                              15                                                                16
 not spoofed , but legitimate . In some examples, such provid       for handling VOIP calls . In some examples, a first device
 ers may further use the contact information system 150 to (e.g., set- top box ) receives the incoming communication
 determine if the caller is a likely solicitor. For example , in along with the contact information 105 from the provider
 one implementation , the contact information system 150 component, and then distributes the contact information for
 may    be integrated or combined with a verification service s rendering on a first device ( e.g., television ) and a second
 that returns, to a provider making a retrieval request, a device (e.g., VOIP phone).
 communication that verifies the phone number being used is            Still further, the receiving - end computer system may
 not spoofed , and confirmation that the phone number is not include multiple computing devices which are operated by
 associated with an entity that is known to make solicitations the user, with a first computing device performing the
 or commit fraudulent activity . FIG . 2B illustrates an 10 retrieval process to obtain the contact information 105 from
 example method for implementing a contact information the contact information system 154 , and a second device
 service on a distributed receiving-end computer system . A rendering content from the retrieved contact information
 method such as described with an example of FIG . 2B may ( 256 ). For example , a cable user may opera a set-top box
 be implemented using functional components such as that automatically performs the network retrieval process to
 described with FIG . 1, implemented in part or whole on 15 obtain the sender or call contact information whenever an
  alternative computing environments, as described in more incoming communication is received through that device . In
 detail by examples provided below .                               the user's computing environment, another computing
     In an example of FIG . 2B , a receiving end computer device (e.g., television ) may be used to display the contact
 system receives an incoming communication , specifying a information of the caller or sender. Still further, a third
 communication identifier of a contact who initiated the 20 device (e.g. , dedicated VOIP phone ) may be used to receive
 communication (240). The incoming communication may the communication .
 correspond to, for example, an incoming phone call or
 message . In some examples, the incoming communication                                  Hardware Diagram
 may correspond to a telephony call, initiated by a caller
 contact and terminated at the receiving computing system 25 FIG . 5 is a block diagram that illustrates a computer
 using an IP network (e.g., VOIP call ). As an addition or system upon which examples described herein may be
 alternative , the incoming communication may correspond implemented. A computer system 500 can be implemented
 to , for example, an incoming message, initiated by a sender on, for example , a server or combination of servers. For
 contact. In some examples, the incoming communication example , the computer system 500 may implement contact
 specifies the phone number of the contact (or of the contact's 30 information system 150 , as described in an example of FIG .
 device)
     In one implementation , the receiving -end computer sys           In one implementation , the computer system 500 includes
 tem corresponds to a computing device operated by the end one or more processors 510 , memory 520 ( e.g., a read -only
 user (e.g., computing device 100 ) (242 ). Thus, for example, memory (ROM ), a storage device , RAM ) and a communi
 the receiving-end computer system may be implemented as 35 cation interface 550. The computer system 500 includes at
 described with an example of FIG .                                least one processor 510 for processing information stored in
     In a variation , the receiving -end computer system           the memory 520. The memory 520 also may be used for
  includes a provider computer system and a user computing storing temporary variables or other intermediate informa
 device (244). Still further, in another variation , the receiv    tion during execution of instructions to be executed by the
 ing -end computer system includes multiple computing 40 processor 510. In some examples , the memory 520 stores,
 devices operated or controlled by the end user (246 ).             for example, the contact database 154 , or retrieved portions
     The receiving -end computer system may use the commu of the contact database from which further processing may
 nication identifier of the incoming communication to per be performed . The memory may also store contact informa
 form a retrieval process in order to determine the caller or tion system instructions 522 for implementing contact infor
 sender contact information ( 250 ). In some examples, the 45 mation system 150 , as shown with some examples of FIG .
 receiving-end computer system perform the retrieval pro            1.
 cess using a rendering computing device operated by the                The communication interface 550 enables the computer
 user, so that the computing device that retrieves the contact system 500 to communicate with end user devices (e.g.,
  information 105 and then renders corresponding content is smart phones, cable boxes , personal computers ) over one or
 the same (252 ).                                               50 more networks 680 (e.g., cellular network . PSTN , IP net
     According to another aspect, the receiving -end computer work ) through use of the network link (wireless or wired ).
 system performs the retrieval process to obtain contact Using the network link , the computer system 500 can
 information 105 from the contact information service 154 communicate with one or more computing devices, as well
 using a provider -operated computing system , and the con         as computer systems of providers (e.g., cellular carriers ).
 tact information is then forwarded to the end user computing 55 The processor 510 is configured with software and/ or other
 device for rendering (254 ). For example , the receiving -end logic , shown as caller information system instructions, to
 computer system may include a carrier server component perform one or more processes , steps and other functions
 that implements the retrieval process as part of a verification described with caller information service 150 of FIG . 1 .
 process, then forwards the incoming communication to the          Some examples described herein are related to the use of
 computing device (e.g., cellular or wireless telephony 60 the computer system 500 for implementing the techniques
 device) of the end user . As another example, the receiving described herein . According to one example , those tech
 end computer system may be operated by a VOIP provider niques are performed by the computer system 500 in
 who performs the retrieval process to obtain the contact          response to the processor 510 executing one or more
 information 105 from the contact information system 154,          sequences of one or more instructions contained in the
 before or at the time the incoming communication (e.g., 65 memory 520. Execution of the sequences of instructions
 phone call ) is received . The VOIP provider may then for contained in the memory 520 causes the processor 510 to
 ward the incoming call to a corresponding end user device perform the process steps described in connection with
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 87 of 328 PageID #: 147


                                                     US 10,547,739 B2
                               17                                                                  18
 contact information system 150. In alternative implementa          3. The method of claim 1, wherein (a ) through (c) are
 tions , hard -wired circuitry may be used in place of or in performed by at least one of a phone application , voice
 combination with software instructions to implement network service or messaging application .
 examples described herein . Thus, the examples described           4. The method of claim 1 , wherein at least one of (a )
  are not limited to any specific combination of hardware 5 through (c ) is performed by an operating level component of
 circuitry and software .                                        the computing device .
     Although illustrative aspects have been described in detail    5. The method of claim 1 , wherein (a ) through (c ) are
 herein with reference to the accompanying drawings, varia performed          on the computing device in response to an
                                                                 incoming call, and while the incoming call is pending on the
  tions to specific examples and details are encompassed by computing        device before being answered .
 this disclosure. It is intended that the scope of examples 10 6. Themethod
 described herein be defined by claims and their equivalents . branding content ofofclaim    1, wherein (c) includes displaying
 Furthermore, it is contemplated that a particular feature network authority as the        entity that is authenticated by the
                                                                                       being associated with the phone num
 described  , either individually or as part of an embodiment
 can be combined with other individually described features ,
                                                               , ber  of an incoming  call or message .
                                                                    7. The method of claim 1 , wherein (b ) includes making a
 or parts of other aspects. Thus, absence of describing com- 15 determination as to whether locally stored information is
 binations should not preclude the inventor(s ) from claiming associated with the phone number, and then performing a
 rights to such combinations .                                   network retrieval based on the determination .
                                                                   8. The method of claim 7 , wherein (b ) is performed when
    What is claimed is :                                             the determination is that no locally stored information is
    1. A method for operating a computing device, themethod 20 associated with the phone number.
                                                                 9. The method of claim 1, wherein initiating the retrieval
 comprising :
    (a ) determining a phone number of an incoming commu process            includes making a secure connection to the prede
                                                                   termined network location .
       nication ;
                                                                      10. The method of claim 1, wherein the incoming com
    (b ) initiating a retrieval process to retrieve information 25 munication
        associated with the phone number from a predeter at least oneis communicated                to the computing device over
       mined network location of a network authority, wherein (“ PSTN ” ), cellular network , orSwitch
                                                                                   of   a  Public              Telephone Network
                                                                                                       Internet Protocol network .
        the information is retrieved from a database storing          11. The method of claim 1, further comprising :
       phone numbers associated with a plurality of end -user        displaying, in connection with an incoming call or mes
       devices, and wherein an entity authorized with the               sage, one or more features to perform a corresponding
       network authority to use the phone number provides the 30        one  or more alternative actions other than answering
        information to the network authority to associate the           the incoming    call.
        information with the phone number , and                      12.  The method    of claim 1 , further comprising :
    (c ) rendering the retrieved information and the phone           displaying  a feature  to enable a user to provide input about
       number of the incoming communication using the 35                an  incoming   call or message to the network authority.
        computing device .
     2. The method of claim 1 , wherein (a ) includes determin ing the retrieved information1,aswherein
                                                                      13. The method   of  claim               ( c ) includes display
                                                                                                       part of a header ormessage
 ing the phone number of an incoming call, Short Message body            of an incoming message.
  Service (SMS) message or Multimedia Message Service
 message (MMS) .
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 88 of 328 PageID #: 148




                   Exhibit 7
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 89 of 328 PageID #: 149

MICHAEL D. SPECHT
DIRECTOR
(202) 772-8756
mspecht@skgf.com




August 24, 2020

Roger Desai
Chief Executive Officer
Prove (formerly Payfone)                                             Via Federal Express
245 5th Avenue, 20th Floor
New York, NY 10016

Dear Mr. Desai,

        Neustar has made significant investments in caller-authentication services to provide an
industry-leading service to our customers, while ensuring marketplace integrity. These
investments include the acquisition of TRUSTID in 2019, which filed its first patent application
in this space in early 2009 and built a strong patent portfolio that protects the core technical
aspects of its caller-authentication technology. In light of these significant investments, Neustar
is fully committed to protecting its intellectual-property rights, including those acquired through
its purchase of TRUSTID.

        In this regard, Neustar has determined that several of Prove’s call authentication services,
including but not limited to Prove’s Call Center Authentication, Trust Portal, Instant
Authentication for Voice and Trust Score service offerings infringe at least the following Neustar
patents:

       U.S. Patent No. 9,001,985, entitled Method of and System for Discovering and Reporting
       Trustworthiness and Credibility of Calling Party Number Information, filed Aug. 6, 2012
       and issued Apr. 7, 2015, claiming priority to May 19, 2009,

       U.S. Patent No. 8,238,532, entitled Method of and System for Discovering and Reporting
       Trustworthiness and Credibility of Calling Party Number Information, filed May 19,
       2010 and issued Aug. 7, 2012, claiming priority to May 19, 2009,

       U.S. Patent No. 9,871,913, entitled Systems and Methods to Identify ANI and Caller ID
       Manipulation for Determining Trustworthiness of Incoming Calling Party and Billing
       Number Information, filed Feb. 16, 2016 and issued Jan. 16, 2018, claiming priority to
       Jan. 20, 2012,

       U.S. Patent No. 9,762,728, entitled Using Calling Party Number for Caller
       Authentication, filed Dec. 2, 2016 and issued Sep. 12, 2017,

       U.S. Patent No. 10,244,107, entitled Systems and Methods for Causing Display of a
       Reputation Indicator Associated with a Called Party, filed Oct. 27, 2017 and issued Mar.
       26, 2019, claiming priority to Oct. 23, 2017, and
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 90 of 328 PageID #: 150

August 24, 2020
Page 2

        U.S. Patent No. 10,033,863, entitled Determining Porting Histories for Telephone
        Numbers, filed Mar. 6, 2017 and issued Jul. 24, 2018.

        As you are likely aware, TRUSTID asserted the ’985, ’532 and ’913 patents in a pending
lawsuit for patent infringement against Next Caller. Next Caller has failed multiple times before
both the United States District Court of Delaware and Patent Trial and Appeal Board (PTAB) to
invalidate these patents, further confirming TRUSTID’s innovation and the strength of its
patents.

        To protect our investments and further support marketplace integrity, we require that
Prove not infringe any of Neustar’s patents as highlighted above. We require a response to this
letter by Sept 8, 2020 that either confirms that Prove will cease providing the infringing services
or explains how its services are not covered by the Neustar patents. In the absence of such a
response, we will assume that Prove does not intend to curtail its infringing activities and we will
consider any and all actions that may be necessary to protect our intellectual property. Neustar
looks forward to amicably resolving this matter.



                                      Sincerely,

                                      /Michael D. Specht/

                                      Michael D. Specht
                                      Director
                                      Sterne, Kessler, Goldstein & Fox


MDS:mlb


15468298.1
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 91 of 328 PageID #: 151




                   Exhibit 8
10/19/2020   Case 1:20-cv-01633-MN Document 1-1
                                             Digital Filed    12/01/20
                                                     Identity Trust            Page 92 of 328 PageID #: 152
                                                                    Platform | Payfone




    Easy-to-implement APIs to
    secure and streamline your
    customer journey
             Request a Meeting



    Our award-winning identity veri cation and authentication APIs
    make it easy to connect to Payfone’s omni-channel customer identity
    platform




          Our identity verification and authentication
                              APIs:



    Trust Score
https://www.payfone.com/trust-platform/                                                                       1/10
10/19/2020   Case 1:20-cv-01633-MN Document 1-1
                                             Digital Filed    12/01/20
                                                     Identity Trust            Page 93 of 328 PageID #: 153
                                                                    Platform | Payfone




    Description

    Analyzes behavioral and phone intelligence signals to provide a
    measure of the fraud risk and identity con dence. Prevents fraud such
    as SIM swap fraud and other account takeover schemes.


    Solutions That Leverage This API

    Account Opening
    Existing Customer Authentication
    Fraud Prevention




    Fonebook
    Description
    Enables you to continuously update your customer records against
    millions of daily change events. Establishes persistent, private IDs for
    your customers so that their identities can be securely veri ed during
    interactions such as mobile and web logins, and call center calls.


    Solutions That Leverage This API

    Account Opening
    Existing Customer Authentication
    Fraud Prevention

https://www.payfone.com/trust-platform/                                                                       2/10
10/19/2020   Case 1:20-cv-01633-MN Document 1-1
                                             Digital Filed    12/01/20
                                                     Identity Trust            Page 94 of 328 PageID #: 154
                                                                    Platform | Payfone




    Identity Pre-Fill
    Description
    Enables you to securely and privately match information entered by
    the user with what is on le for them at authoritative sources.
    Prevents fraudulent account openings.


    Solutions That Leverage This API

    Account Opening




    Identity Verify

    Description
    Enables you to securely and privately match information entered by
    the user with what is on le for them at authoritative sources.
    Prevents fraudulent account openings.



    Solutions That Leverage This API

https://www.payfone.com/trust-platform/                                                                       3/10
10/19/2020   Case 1:20-cv-01633-MN Document 1-1
                                             Digital Filed    12/01/20
                                                     Identity Trust            Page 95 of 328 PageID #: 155
                                                                    Platform | Payfone

    Account Opening
    Fraud Prevention




    Instant
    Authentication
    for Voice
    Description
    Authenticates inbound call center calls and prevents ANI spoo ng.


    Solutions That Leverage This API

    Existing Customer Authentication
    Fraud Prevention




    Instant
    Authentication
    for Mobile
     Description
     An easier and more secure alternative to SMS OTP that authenticates
     identities passively in real time via a mobile device
https://www.payfone.com/trust-platform/                                                                       4/10
10/19/2020   Case 1:20-cv-01633-MN Document 1-1
                                             Digital Filed    12/01/20
                                                     Identity Trust            Page 96 of 328 PageID #: 156
                                                                    Platform | Payfone
    identities passively in real time via a mobile device.




    Solutions That Leverage This API

    Account Opening
    Existing Customer Authentication
    Fraud Prevention




    Instant Link
    for Web
    Description
    An easier and more secure alternative to SMS OTP that authenticates
    identities in real time by clicking an SMS link.


    Solutions That Leverage This API

    Account Opening
    Existing Customer Authentication
    Fraud Prevention




    Multi-Factor
https://www.payfone.com/trust-platform/                                                                       5/10
    Multi
10/19/2020
            Factor
     Case 1:20-cv-01633-MN Document 1-1   Digital Filed    12/01/20
                                                  Identity Trust            Page 97
                                                                 Platform | Payfone   of 328 PageID #: 157


    Authentication
    Description
    Three different options for multi-factor authentication. These
    capabilities combine something a person HAS, something a person
    KNOWS and something a person IS to authenticate a high-risk
    transaction.


    3 options for multi-factor authentication

    SMS OTP
    Voice OTP
    Biometrics




    Trust Portal
    Description
    Empower call center and fraud teams to verify customer identities in
    real time and conduct investigations.

    An intuitive portal that enables your customer service teams to verify
    customer identities and fraud teams to conduct investigations.


             Learn More


https://www.payfone.com/trust-platform/                                                                      6/10
10/19/2020   Case 1:20-cv-01633-MN Document 1-1
                                             Digital Filed    12/01/20
                                                     Identity Trust            Page 98 of 328 PageID #: 158
                                                                    Platform | Payfone




https://www.payfone.com/trust-platform/                                                                       7/10
10/19/2020   Case 1:20-cv-01633-MN Document 1-1
                                             Digital Filed    12/01/20
                                                     Identity Trust            Page 99 of 328 PageID #: 159
                                                                    Platform | Payfone




                      h l
https://www.payfone.com/trust-platform/   h             l       h                                 l f         8/10
10/19/2020Case     1:20-cv-01633-MN Document 1-1
                                              DigitalFiled
                                                      Identity12/01/20
                                                              Trust Platform |Page
                                                                              Payfone100 of 328 PageID #: 160

         Let us help you reach your goals with an innovative Trust Platform
            that enables you to extend faster, frictionless and fraud-free

                                          experiences to all of your customers.


                                                         Request a Meeting




                                                               Home

                                                           Trust Platform

                                                              Products



                                                             Company

                                                             Resources

                                                          Press and News



                                                             Contact Us

                                                         Careers Now Hiring




                  Privacy Policy             Exercise Your Rights        Do Not Sell My Personal Information
                                                   ©2020 Prove. All Rights Reserved



                                                                     


https://www.payfone.com/trust-platform/                                                                         9/10
10/19/2020Case     1:20-cv-01633-MN Document 1-1
                                              DigitalFiled
                                                      Identity12/01/20
                                                              Trust Platform |Page
                                                                              Payfone101 of 328 PageID #: 161




https://www.payfone.com/trust-platform/                                                                         10/10
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 102 of 328 PageID #: 162




                    Exhibit 9
7/8/2020   Case 1:20-cv-01633-MN Document     1-1
                                     Call Center     Filed 12/01/20
                                                 Authentication              Page |103
                                                                ANI Spoofing Solution      of 328 PageID #: 163
                                                                                      Payfone


                                           Payfone Raises $100 Million             Read More                      ×



     TALK TO OUR EXPERTS


     Are fraudsters using your call center
     against you? Learn how Call Center
     Authentication can help.




                                         Request your consultation

                                         First Name*                 Last Name*




                                         Business Email*




                                         Current Call Center Authentication Solution




https://info.payfone.com/call-center-authentication                                                                   1/3
7/8/2020   Case 1:20-cv-01633-MN Document     1-1
                                     Call Center     Filed 12/01/20
                                                 Authentication              Page |104
                                                                ANI Spoofing Solution      of 328 PageID #: 164
                                                                                      Payfone


                                           Payfone Raises $100 Million       Read More                            ×
                                         Phone number (optional)




                                                      Request Consultation




     Proactive call verification technology
     to stop fraud before it starts

     Call Center Authentication is the world's first full-stack solution that enables enterprises to:

       •    Preemptively protect their call centers against emerging threats such as IVR (interactive voice
            response) credential stuffing, ANI spoofing, SIM swap, and account takeover
       •    Greenlight the majority of callers without subjecting them to frustrating roadblocks such as
            knowledge-based security questions or one-time passcodes

     Call Center Authentication allows businesses to cut operating expenses by significantly reducing
     handle time and enabling more customers to self-service in the IVR. By increasing ANI match rate
     while reducing additional authentication, Call Center Authentication empowers call center agents to
     recognize and greet customers by name for an enhanced customer experience.

     During your consultation, one of our call center specialists will:

       •    Examine any vulnerabilities your current call center solution might be leaving you open to
       •    Outline how Call Center Authentication can not only mitigate fraud threats but also help you
            deliver an enhanced call center experience by cutt handle time by 2-4 minutes
       •    Walk you through how Call Center Authentication can save significant operating expenses in
            your call center (an average of $3.60 per call)

     Complete the form above and we will be in touch to arrange your consultation.




https://info.payfone.com/call-center-authentication                                                                   2/3
7/8/2020   Case 1:20-cv-01633-MN Document     1-1
                                     Call Center     Filed 12/01/20
                                                 Authentication              Page |105
                                                                ANI Spoofing Solution      of 328 PageID #: 165
                                                                                      Payfone


                                           Payfone Raises $100 Million             Read More                      ×
     Not ready for a consultation?
     Download a fact sheet instead to see if Call Center Authentication is the right fit for your business.

     First Name*                                      Last Name*




     Business Email*




     Current call center authentication solution (If you don't have one, just write "none")




     Phone number (optional)




           Download Fact Sheet




                                                               www.payfone.com



                                                      212 614 6927     info@payfone.com




                                                              © 2020 Payfone
                                                               Privacy Policy




https://info.payfone.com/call-center-authentication                                                                   3/3
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 106 of 328 PageID #: 166




                 Exhibit 10
10/19/2020Case           1:20-cv-01633-MN      Document
                                    Did You Know?:           1-1 Your
                                                   You Can Assess  Filed    12/01/20
                                                                      Call Center          Page
                                                                                  Authentication    107with
                                                                                                 Solution of This
                                                                                                             328Handy
                                                                                                                  PageID     #: 167
                                                                                                                      Checklist




     Back to View All


   Did You Know?: You Can Assess Your Call Center Authentication
   Solution with This Handy Checklist
   September 18, 2019

   Share This Article:       




   The call center is one of the most challenging channels when it comes to balancing security with customer experience.
   Fraud methods that target the call center – such as ANI-spoofing and account takeover attacks – are on the rise, with 51
   percent of financial service professionals believing that phone channels see the greatest number of ATO attempts.* At the
   same time, we all know how unpleasant it can be to deal with security processes such as knowledge-based
   authentication and PIN codes when dialing into a call center, and quick and easy user enrollment remains a top priority
   for 91 percent of call center industry leaders.*

   The good news is that there is hope for brands looking to use technology to solve these issues. Payfone’s Call Center solution uses a sophisticated,
   multi-layer approach to authenticating call center calls and the identity of callers to prevent ANI-spoofing and ATOs while also delivering a frictionless
   experience to >90% of callers. Enterprises can alleviate security concerns by leveraging the Payfone Trust Score™ and call authentication for real-time
   porting and SIM swap intelligence and to prove possession of the phone dialing into the call center. The Fonebook can then be used to identify callers
   for an increased ANI-match rate that eliminates the need for KBA questions and contains callers in the IVR so that they can quickly service themselves
   instead of requiring human intervention.

   Curious to see what other features make Payfone’s Call Center solution so comprehensive and to see how your current solution stacks up? Download
   our Call Center Authentication Checklist below for the most critical differentiators to look for in a solution.


https://www.payfone.com/blog/did-you-know-you-can-assess-your-call-center-authentication-solution-with-this-handy-checklist/                                    1/3
10/19/2020Case        1:20-cv-01633-MN      Document
                                 Did You Know?:           1-1 Your
                                                You Can Assess  Filed    12/01/20
                                                                   Call Center          Page
                                                                               Authentication    108with
                                                                                              Solution of This
                                                                                                          328Handy
                                                                                                               PageID     #: 168
                                                                                                                   Checklist

   *Source: PYMNTS




   Get the Call Center Authentication Checklist


   First name*                                                                           Last name*




   Company name*




   Business Email*




   Job title




        Download the Checklist




   Share This Article:          
   Tags: call center authentication customer experience did you know Digital Identity




                                                                           Home

                                                                       Trust Platform

                                                                          Products



                                                                         Company

                                                                         Resources

                                                                      Press and News



                                                                         Contact Us

                                                                    Careers Now Hiring




                                     Privacy Policy     Exercise Your Rights         Do Not Sell My Personal Information
                                                               ©2020 Prove. All Rights Reserved



                                                                                 


https://www.payfone.com/blog/did-you-know-you-can-assess-your-call-center-authentication-solution-with-this-handy-checklist/       2/3
10/19/2020Case     1:20-cv-01633-MN      Document
                              Did You Know?:           1-1 Your
                                             You Can Assess  Filed    12/01/20
                                                                Call Center          Page
                                                                            Authentication    109with
                                                                                           Solution of This
                                                                                                       328Handy
                                                                                                            PageID     #: 169
                                                                                                                Checklist




https://www.payfone.com/blog/did-you-know-you-can-assess-your-call-center-authentication-solution-with-this-handy-checklist/    3/3
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 110 of 328 PageID #: 170




                 Exhibit 11
10/19/2020Case       1:20-cv-01633-MN      Document
                                  Create Digital             1-1 Authentication
                                                 Trust With Identity Filed 12/01/20      PageTrust
                                                                                and the Payfone 111   of 328
                                                                                                   Platform and PageID
                                                                                                                Trust Score #: 171




       Transform Your Business
       with Identity Veri cation
       Safely approve and pass more transactions by instantly identifying
       customers over mobile or desktop and in call centers. Payfone's Trust
       Platform and Trust Score™ let you deliver frictionless CX and thwart fraud.


                  Contact Us To Set Up A Meeting




https://info.prove.com/create-digital-trust-with-identity-verification                                                               1/6
10/19/2020Case       1:20-cv-01633-MN      Document
                                  Create Digital             1-1 Authentication
                                                 Trust With Identity Filed 12/01/20      PageTrust
                                                                                and the Payfone 112   of 328
                                                                                                   Platform and PageID
                                                                                                                Trust Score #: 172




            Fast

            Replace slow and insecure identity veri cation processes such as passwords, security
            questions and SMS one-time passcodes to give your customers access to your products
            and services in milliseconds, not minutes.




https://info.prove.com/create-digital-trust-with-identity-verification                                                               2/6
10/19/2020Case       1:20-cv-01633-MN      Document
                                  Create Digital             1-1 Authentication
                                                 Trust With Identity Filed 12/01/20      PageTrust
                                                                                and the Payfone 113   of 328
                                                                                                   Platform and PageID
                                                                                                                Trust Score #: 173




            Frictionless

            Unlike traditional ID-proo ng methods, Payfone's modernized approach to identity
            authentication requires no action on the part of the customer, removing unnecessary
            friction from signups, logins, call center calls and other interactions. Additionally, no app
            download is needed.




            Fraud-Free

            Passwords, knowledge-based authentication processes and SMS one-time passcodes are
            easy to break. Payfone's solutions are forti ed against hacking, social engineering, SMS
            interception and ANI-spoo ng.




            For Mobile

            Activate our Trust Platform for your mobile apps and mobile web to authenticate your
            customers instantly when they log in, sign up, or interact.




            For Call Center

            Payfone's Call Center solution enables you to greet your customer with 'Hello' instead of
            'Who are you?' and save OPEX by avoiding the need for interactions with customer service
            representatives.




https://info.prove.com/create-digital-trust-with-identity-verification                                                               3/6
10/19/2020Case       1:20-cv-01633-MN      Document
                                  Create Digital             1-1 Authentication
                                                 Trust With Identity Filed 12/01/20      PageTrust
                                                                                and the Payfone 114   of 328
                                                                                                   Platform and PageID
                                                                                                                Trust Score #: 174




            For Web (Desktop)

            Our mobile authentication technology can also be leveraged for desktop web to
            frictionlessly verify customer identities when they visit your websites or online portals.




       Trust Platform

       Payfone’s award-winning Trust Platform replaces cumbersome and hackable identity
       veri cation processes such as knowledge-based security questions, one-time text passcodes,
       and passwords with instant, invisible, and privacy-centric (zero-knowledge) digital
       authentication protocols.

       Leveraging Payfone's ecosystem of authoritative identity veri ers, the Trust Platform con dently
       and quickly con rms digital identities and closes the ‘Trust Gap’ between companies and their
       customers. The Trust Platform allows companies to beat fraudsters, protect consumer privacy
       and deliver a VIP express lane customer experience for over 90% of interactions.

       Trust Score™

       The Payfone Trust Score analyzes real-time digital signals to generate a dynamic score that
       enables businesses to instantly and con dently answer the question “Should I trust this
       interaction?”




https://info.prove.com/create-digital-trust-with-identity-verification                                                               4/6
10/19/2020Case       1:20-cv-01633-MN      Document
                                  Create Digital             1-1 Authentication
                                                 Trust With Identity Filed 12/01/20      PageTrust
                                                                                and the Payfone 115   of 328
                                                                                                   Platform and PageID
                                                                                                                Trust Score #: 175




                                                                         
          “Payfone’s solutions will signi cantly simplify the enrollment processes for
            millions of Zelle P2P users, while adding another layer of non-intrusive
          protection behind-the-scenes for Zelle. Payfone brings together data from
         across the mobile ecosystem – networks, devices, users – to help us assess
          enrollment and transaction risk almost instantly. This helps us balance the
             requirements for speed and security in the faster payments space.”

                                                           ERIC WOODWARD
                                                             Early Warning/Zelle




https://info.prove.com/create-digital-trust-with-identity-verification                                                               5/6
10/19/2020Case       1:20-cv-01633-MN      Document
                                  Create Digital             1-1 Authentication
                                                 Trust With Identity Filed 12/01/20      PageTrust
                                                                                and the Payfone 116   of 328
                                                                                                   Platform and PageID
                                                                                                                Trust Score #: 176




                     Gain the competitive edge with Digital Trust
                Learn how you can enable faster, frictionless and fraud-free experiences for all of your
                                                      customers



                                                           Contact Us To Set Up A Meeting




                                                                         © 2020 Prove




https://info.prove.com/create-digital-trust-with-identity-verification                                                               6/6
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 117 of 328 PageID #: 177




                 Exhibit 12
  Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 118 of 328 PageID #: 178

Call Center
Authentication
Solution Checklist
Curious to see how your call center authentication solution stacks up? Refer
to the checklist below for the most critical differentiators to look for in a solution.

                                                                                                                               Payfone

          Does the solution detect and prevent ANI-spoofing?                                                                       Yes

          Does the solution stop fraudulent pin code changes?                                                                      Yes

           Does the solution detect SIM swaps, burner phones, fraudulent
          ports and account takeovers?
                                                                                                                                    Yes

          Does the solution eliminate frustrating KBA questions?                                                                   Yes

 SUMMARY
     Does the solution help contain calls in your IVR?                                                                              Yes

          Does the solution cut handling time and save 4.
                                                        youRESULTS
                                                            OPEX?                                                                   Yes

          Can the solution be applied instantly?                                                                                   Yes

           Does the solution provide a definitive (as opposed to
          probabilistic or presumed) answer as to whether the person on                                                            Yes
           the other end of a call is a legitimate caller?

          Does the solution deliver the ability to eliminate false positives?                                                      Yes

          Is the solution impervious to 1st caller fraud?*                                                                         Yes

          Does the solution include direct carrier integration?                                                                    Yes

          Does the solution include sophisticated SIP invite analysis?                                                             Yes

          Does the solution meet NIST AAL3 (highest level of assurance)?
                                                       5. RECOMMENDATIONS                                                           Yes


Interested in learning more? Visit payfone.com/contact to request more information.
*1stCaller Fraud – the inability to authenticate during the initial call is a vulnerability since the fraudster may be calling
the 1st time, and therefore the fraudster’s voice and device being mapped.

                     The information contained in this document is Payfone, Inc.'s confidential and proprietary information. Any reproduction or distribution
                     of this information is prohibited without Payfone's prior written consent. © 2019 Payfone, Inc. All rights reserved.
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 119 of 328 PageID #: 179




                 Exhibit 13
     7/6/2020          Case 1:20-cv-01633-MN Document 1-1CallFiled  12/01/20
                                                             Center Verification      Page 120 of 328 PageID #: 180
                                                                                 | Payfone




https://www.payfone.com/experiences/call-centers/                                                                                  Go     SEP OCT NOV
                                                                                                                                                                                                                      🗔 ⍰❎
1 capture                                                                                                                                        03                                                                     f 🐦
3 Oct 2018                                                                                                                               2017 2018 2019                                                            ▾ About this capture


                                                                                                                                                                                                               




Call Centers
Calling a mortgage provider should be as
easy as calling a friend. No questions asked




     Get Started




                                                       WELCOME YOUR CUSTOMERS WITH 'HELLO'
                                                                                    NOT 'WHO ARE YOU?'




                                                                                                                           Lucas is a partner at a global law firm and
                                                                                                                           has just moved from San Francisco to New
                                                                                                                           York City. Although he stayed with Verizon,
                                                                                                                           Lucas changed his mobile phone number to
                                                                                                                           a local New York number. Lucas calls his
                                                                                                                           mortgage provider, General Mortgage, to
                                                                                                                           update them with his new address. He
                                                                                                                           chooses Saturday morning to do this
                                                                                                                           because he assumed it would be a
                                                                                                                           cumbersome process. Lucas is in for a
                                                                                                                           pleasant surprise; General Mortgage uses
                                                                                                                           Payfone.



                                                         LET’S SEE LUCAS’S EXPERIENCE IN ACTION

                        The day that Lucas changed his mobile phone number, General Mortgage’s Fonebook was notified by Payfone
                   1

                        A week later, Lucas calls General Mortgage’s 800 customer service number to update his address


                   2
                        The instant Lucas dials the 800 number, Payfone gets to work behind the scenes to verify his identity; the Caller ID General Mortgage sees (also referred to as the ANI) is verified
                   3    against their Fonebook T r y N o w 




                        General Mortgage is confident that they are talking to Lucas and the call is not being spoofed; they don’t need to ask the traditionally cumbersome Knowledge-Based-Authentication
                   4    (“KBA”) questions



                        Using Payfone, General Mortgage’s Fonebook already knows about the phone number change and is able to say “Hi Lucas, we noticed you changed your phone number. Would you
                   5    like us to update your records? How else can we help you today?”



                        Lucas couldn’t be happier. He has completed the task and is back to his day after only a few minutes
                   6




                                                                                                       GET MORE INFO




     https://web.archive.org/web/20181003154624/https://www.payfone.com/experiences/call-centers/                                                                                                                           1/2
     7/6/2020              Case 1:20-cv-01633-MN Document 1-1CallFiled  12/01/20
                                                                 Center Verification      Page 121 of 328 PageID #: 181
                                                                                     | Payfone




https://www.payfone.com/experiences/call-centers/                                                                                     Go     SEP OCT NOV
                                                                                                                                                                                                                                                                        🗔 ⍰❎
1 capture                                                                                                                                          03                                                                                                                     f 🐦
3 Oct 2018                                                                                                                                  2017 2018 2019                                                                                                           ▾ About this capture
                                                       With Configurable Enrollment Rules and Trust Score, Payfone can now authenticate every login and every digital engagement for every end-user, creating a VIP lane for the legitimate, while delineating

OW?
                                                       known and suspected fraud as well as the unknown for further inspection with step-up authentication processes


                                                       Every second a caller spends with a customer service representative costs the business 1 cent. To verify caller identity through KBA questions takes on average two minutes, resulting in a mean operating
                                                       expense of $1.20 per call


                                                       Should General Mortgage not recognize Lucas’s new office landline, Lucas is sent to a call center team dedicated to unidentifiable callers. General Mortgage sends Lucas an SMS with an Instant Link to his
                                                       mobile phone. Lucas clicks on the link and now Lucas’s New York office landline is added to General Mortgage’s Fonebook


                                                       Additionally, using the Payfone Trust Score as guidance, General Mortgage offers Lucas relevant products and services at the end of his call




       Get Started
       Creating an account is a snap. Get access to:


             APIs                                              Implementation Guides
             Product Manager Resources                         Call Flows
             Developer Resources                               Data Coverage Stats
             Info-Sec Resources                                Configurable Enrollment Rules




                      GET STARTED




                               Company                                                       Technology                                             Products
                               Press                                                         Platform                                               Instant Authentication for Mobile
                               Investors                                                     Markets                                                Instant Authentication for Voice
                               Careers                                                                                                              Instant Link for Web
                               Contact                                                                                                              Payfone Fonebook
                               Privacy Policy                                                                                                       Trust Score
                                                                                                                                                    Identity Pre-Fill




                               © 2018 Payfone, Inc.




     https://web.archive.org/web/20181003154624/https://www.payfone.com/experiences/call-centers/                                                                                                                                                                             2/2
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 122 of 328 PageID #: 182




                 Exhibit 14
    7/6/2020                Case 1:20-cv-01633-MN Document 1-1   Filed 12/01/20
                                                             The Payfone                 Page 123 of 328 PageID #: 183
                                                                         Trust Score | Payfone




https://www.payfone.com/products/trust-score/                                                     Go   APR OCT APR
                                                                                                                                                 🗔 ⍰❎
3 captures                                                                                                  23                                     f 🐦
22 Apr 2018 - 15 Apr 2019                                                                              2017 2018 2019                         ▾ About this capture


                                                                                                                                          




                                                Trust Score




                                      BE CONFIDENT THAT IT'S REALLY YOUR CUSTOMER

                            Payfone's Trust Score is the most complete real-time snapshot of identity confidence on the market. Used
                             by Fortune 100 clients ranging from top banks to leading retailers and health insurance companies, The
                              Trust Score analyzes digital signals from a wide array of trusted sources to give you assurance that it's
                                                  really your customer on the other end of a digital transaction.


                             Omni-channel: Functions across mobile app, mobile web, voice (call center), PCs and tablets to
                             authenticate account openings, logins, text and chat sessions, and inbound and outbound call center
                             calls
                             Decentralized: Multiple, differentiated sources to inform and verify identity
                             Works through consumers' mobile phones so there is no app needed and nothing to download
                             No consumer data is stored
                             Stronger identity confidence allows enterprises to extend more services and conveniences to consumers
                             immediately without tenuring
                             Thwarts account takeover and impersonation attacks; Impervious to social engineering




                                                                            LEARN MORE




        Ready To Learn More?
        Create an account to get access to:

            APIs                                  Implementation Guides
            Product Manager                       Call Flows
            Resources                             Data Coverage Stats
            Developer Resources                   Configurable Enrollment
            Info-Sec Resources                    Rules




                 GET STARTED




    https://web.archive.org/web/20181023053524/https://www.payfone.com/products/trust-score/                                                             1/2
    7/6/2020                Case 1:20-cv-01633-MN Document 1-1   Filed 12/01/20
                                                             The Payfone                 Page 124 of 328 PageID #: 184
                                                                         Trust Score | Payfone



             GET STARTED
https://www.payfone.com/products/trust-score/                                  Go    APR OCT APR
                                                                                                                            🗔 ⍰❎
3 captures                                                                                  23                                f 🐦
22 Apr 2018 - 15 Apr 2019                                                            2017 2018 2019                      ▾ About this capture




                                                       



                               COMPANY                TECHNOLOGY                    PRODUCTS
                               Press                  Platform                      Instant Authentication for
                               Investors              Markets                       Mobile
                               Careers                                              Instant Authentication for
                               Contact                                              Voice
                               Privacy Policy                                       Instant Link for Web
                                                                                    Payfone Fonebook
                                                                                    Trust Score
                                                                                    Identity Pre-Fill




                               © 2018 Payfone, Inc.




    https://web.archive.org/web/20181023053524/https://www.payfone.com/products/trust-score/                                        2/2
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 125 of 328 PageID #: 185




                 Exhibit 15
10/19/2020Case      1:20-cv-01633-MN Document 1-1 Filed 12/01/20
                                                      Tag: Digital Trust Page 126 of 328 PageID #: 186




                Prove (formerly Payfone) announced today that it has seen a 300% YoY increase in new
                business wins and now serves nine of the top ten nancial institutions in the United
                States.

                       READ MORE



                The acquisition will enable more than 1,000 nancial institutions to access a broad
                range of consumer identity and authentication solutions directly from Prove

                New York, NY, (July 29, 2020) – Prove (formerly Payfone), the modern platform for
                continuous identity authentication, today announced the acquisition of mobile
                authentication lines of business from Early Warning Services, LLC, a consortium owned
                by seven of the country’s largest banks.The acquisition includes Early Warning’s mobile
                authentication business, Early Warning’s multi-factor authentication and orchestration
                solutions, and the Authentify® line of business.

                                                      Read More on prove.com


                TechCrunch reporter Ingrid Lunden covered the news of our $100 million funding round
                led by Apax Digital in an exclusive last week.

                “As an increasing number of daily and essential services move to digital platforms — a
                trend that’s had a massive llip in the last few months — having ef cient but effective
                ways to verify that people are who they say they are online is becoming ever more
                important,” Lunden writes. “Now, a startup called Payfone, which has built a B2B2C
                platform to identify and verify people using data (but no personal data) gleaned from
                your mobile phone, has raised $100 million to expand its business.”

                Lunden also notes that the market for authentication and veri cation services is
                projected to grow to $12.8 billion by 2024, according to MarketsandMarkets. She goes
                on to explain that while “there seems to be an almost in nite amount of variations,
                approaches and companies offering services to carry out the work… there’s also a push
                to develop more seamless and user-friendly, and essentially invisible, approaches, and
                that’s where Payfone sits.”

                Lunden also highlights that Payfone’s commitment to and focus on protecting users
                and their data privacy has been a differentiator and has helped it stand out to
                investors.

                Read the full article at TechCrunch

                Investment Will Accelerate Privacy-First Customer Identity Platform with Strategic
                Acquisitions


https://www.payfone.com/tag/digital-trust/                                                                1/10
10/19/2020Case      1:20-cv-01633-MN Document 1-1 Filed 12/01/20
                                                      Tag: Digital Trust Page 127 of 328 PageID #: 187

                New York NY, June 18, 2020 – Payfone announced it has raised $100 million to acquire
                strategic assets, further strengthen its machine learning capabilities, and build a cross-
                industry consortium to secure digital transactions and experiences. The investment was
                led by funds advised by Apax Digital, the growth equity team of Apax Partners.

                Payfone is setting a new standard for digital identity veri cation and authentication. Its
                customer identity platform enables the world’s largest nancial institutions, healthcare
                organizations and technology companies to bring speed and security to their
                onboarding, digital servicing and call center processes.

                Payfone’s authentication solutions, including its unique Trust Score™ tool, are built on
                ten years of proprietary phone intelligence that enable Payfone to anonymously
                measure a phone number’s reputation and risk with real-time processing of behavioral
                signals. Payfone’s platform instantly detects burner phones, spoofed calls, real-time
                SIM swap fraud, and synthetic identities, while removing friction from legitimate
                transactions. Payfone also provides call veri cation solutions that run passively in the
                background of a phone call, allowing faster issue resolution.

                Rodger Desai, CEO of Payfone, said, “The mobile phone is rapidly becoming the secure
                passport for navigating our digital lives. With one in three US consumers already
                authenticated by Payfone, this investment accelerates our ability to set the standard for
                the authentication process. As we build out a cross-industry consortium, more
                enterprises will be able to access Payfone’s real-time fraud and risk signals to prevent
                account takeovers while passing more transactions.”

                Daniel O’Keefe, Managing Partner of Apax Digital said, “Identity is the key enabling
                technology for the next generation of digital businesses. Payfone’s Trust Score™ is core
                to the real-time decisioning that enterprises need in order to drive revenue while
                thwarting fraud and protecting privacy.”

                Zach Fuchs, Principal of Apax Digital added, “Payfone’s technology enables frictionless
                customer experience, while curbing the mounting operating expense caused by manual
                review.” Concurrent with the investment, Mr. O’Keefe and Mr. Fuchs will join Payfone’s
                board of directors.

                Joining the investment round are new investors Sandbox Insurtech Ventures and Ralph
                de la Vega, the former Vice Chairman of AT&T. Existing investors MassMutual Ventures,
                Synchrony, Blue Venture Fund, Wellington Management LLP, and former CEO of
                LexisNexis Andrew Prozes also participated.

                For more information about Payfone’s suite of identity veri cation and authentication
                solutions, visit payfone.com.



                About Payfone

                Payfone is a rapidly growing software and data analytics company based in New York.
                Payfone’s customer identity platform secures the digital experiences of the banking,

https://www.payfone.com/tag/digital-trust/                                                                   2/10
10/19/2020Case      1:20-cv-01633-MN Document 1-1 Filed 12/01/20
                                                      Tag: Digital Trust Page 128 of 328 PageID #: 188

                insurance, telecommunication, retail, and healthcare industries. Its patented Trust
                Score™ enables enterprises to pass more digital transactions while thwarting fraud
                attacks. For the latest updates follow us at https://www.linkedin.com/company/payfone.

                About Apax Digital

                The Apax Digital Fund specializes in growth equity and buyout investments in high-
                growth enterprise software, consumer internet, and technology-enabled services
                companies worldwide. The Apax Digital team leverages Apax Partners’ deep tech
                investing expertise, global platform, and specialized operating experts, to enable
                technology companies and their management teams to accelerate the achievement of
                their full potential. Over its more than 40-year history, Apax Partners has raised and
                advised funds with aggregate commitments of over $50 billion. These funds provide
                long-term equity nancing to build and strengthen world-class companies. For more
                information see: www.apax.com



                Media Contacts:

                For Payfone

                Emily Riley | +1 914-330-1128 | pr@payfone.com



                For Apax Digital

                USA Media: Todd Fogarty, Kekst CNC | +1 212-521-4854 | todd.fogarty@kekstcnc.com

                UK Media: Matthew Goodman / James Madsen, Greenbrook | +44 20 7952 2000 |
                apax@greenbrookpr.com



                Digital Identity Technology Company Achieves Dramatic Growth with Innovative
                Offerings



                New York, April 9, 2020 – Payfone, a leader in identity veri cation and authentication,
                announced today that the Financial Times has named the company in the top 500 of
                The Americas’ Fastest Growing Companies 2020. This is the rst time FT is publishing
                this list for The Americas, which is focused on companies that offer impressive
                innovation and growth in the region.



                “The inaugural FT Americas ranking comes at a perilous and uncertain time for many
                companies, as the coronavirus severely curtails economies, workforces and ultimately
                growth,” said Maxine Kelly, Commissioning Editor, Special Reports at Financial Times.

https://www.payfone.com/tag/digital-trust/                                                                3/10
10/19/2020Case      1:20-cv-01633-MN Document 1-1 Filed 12/01/20
                                                      Tag: Digital Trust Page 129 of 328 PageID #: 189

                “Yet the ranking also highlights 500 businesses across the continent for whom
                innovation and creativity have paid off — attributes that will underpin resilience and
                enable many of them to thrive once the worst effects of the pandemic are behind them.”



                Payfone, which helps its enterprise clients to secure and streamline their customer
                journeys through Phone Intelligence-based identity veri cation, ranked #4 among
                companies in its category and #127 overall on the list of 500 companies. The global
                company, which experienced 596-percent growth from 2015 to 2018, attributes its
                rapid growth rate to its unique technology and patents, which enable companies to
                solve a number of challenges across mobile, web, and call center channels. Two
                examples that are particularly relevant today are the company’s call center ANI match
                technology, which signi cantly reduces call wait times, and its telehealth optimization
                solution, which helps telemedicine companies to accelerate sign-ups and logins for new
                and returning healthcare consumers while improving their privacy and security.



                Although the award focuses on the Americas, Payfone’s international solutions, such as
                its anti-SIM swap fraud and PSD2 SCA technologies, which are available in the United
                Kingdom and other European countries, were a major factor in driving its global
                growth.



                “It is an honor to be recognized for our growth and innovation in the Financial Times’
                inaugural list for the Americas,” said Rodger Desai, CEO of Payfone. “As digital and
                phone transactions surge, the need for fast and secure identity veri cation has become
                even more vital. We are committed to helping companies prioritize and accelerate their
                plans to optimize their online and call center experiences to offer their customers the
                best possible service, even in challenging times.”



                The Americas’ Fastest Growing Companies 2020 is a joint project by the Financial
                Times and Statista. The results were achieved by conducting months of research, public
                calls, intensive database research and directly contacting tens of thousands of
                companies. The nal list recognizes the Top 500 companies in the Americas that have
                achieved the highest compound annual growth in revenues between 2015 and 2018.



                About Payfone
                Payfone’s award-winning Phone Intelligence technology replaces traditional identity
                veri cation processes such as easy-to-forget passwords, cumbersome security
                questions, and clumsy SMS OTPs with a solution that is both more secure and easier for
                end-users. Through Phone Intelligence and its patented Trust Score™, Payfone is able
                to verify consumers’ identities in an instant, invisible, and inclusive way across mobile,

https://www.payfone.com/tag/digital-trust/                                                                   4/10
10/19/2020Case      1:20-cv-01633-MN Document 1-1 Filed 12/01/20
                                                      Tag: Digital Trust Page 130 of 328 PageID #: 190

                web, and call center interactions. Payfone serves the majority of US nancial
                institutions, and leading healthcare, insurance, technology and retail companies. Learn
                more at payfone.com and linkedin.com/company/payfone.



                Press Contact:

                Emily Riley
                eriley@witstrategy.com
                914-330-1128

                ANI trolling (also known as ANI trawling) is an emerging fraud vector that involves
                fraudsters running thousands of spoofed phone numbers through a business’s IVR
                (interactive voice response) system in order to identify which numbers belong to
                customers of that business. Once the hackers have identi ed which numbers belong to
                customers, they launch targeted SMS phishing or smishing attacks on the individuals
                who own those numbers.

                How ANI trolling/ANI trawling works:

                When a consumer dials into a call center, it’s common for a call center to try and
                recognize/match the ANI (automatic number identi cation) of the caller. If the ANI is
                recognized, indicating that the number is on le as belonging to a customer, the caller
                can be given a “green path/fast lane”. If not recognized, the caller is taken down
                another, more generic path (typically security questions).

                Armed with the knowledge about how this works, fraudsters will run thousands of
                numbers through a given IVR. In the process of doing that, they can identify which
                numbers belong to customers (based on the path that each number is routed through).
                When they’ve identi ed the numbers that belong to customers, they can then take
                those numbers and buy personal data (name, address, SSN, DOB, etc.) on the black
                market for them in order to run targeted smishing attacks.

                How Payfone helps protect IVRs against ANI trolling/ANI trawling:

                Instead of using ANI matching as a decision point, call centers can use Payfone’s ANI
                match + call authentication to detect whether a call is being spoofed. Then they can set
                up the decision path such that spoofed calls always go down the generic path,
                regardless of whether the ANI is matched or not. That way, fraudsters can’t identify
                which numbers belong to customers/account holders, and therefore cannot carry out
                SMS phishing attacks on those individuals.

                Want more info about how Payfone prevents ANI trolling? Get in touch with us below to
                learn more.




https://www.payfone.com/tag/digital-trust/                                                                 5/10
10/19/2020Case      1:20-cv-01633-MN Document 1-1 Filed 12/01/20
                                                      Tag: Digital Trust Page 131 of 328 PageID #: 191
                First Name*                  Last Name*




                Business Email*




                Job Title




                Phone number (optional)




                    Request More Info




                By now, you might already know that SIM swap fraud is a major problem that can’t be
                ignored. It’s on most fraud executives’ radars, not to mention in the news nearly every
                other week. According to the Wall Street Journal, investigators say they know of more
                than 3,000 SIM-jacking victims, accounting for $70 million in losses nationwide (the real
                numbers are likely much higher considering that many cases go unreported).

                Congress is also getting involved to battle this epidemic. Earlier this month, Senator
                Ron Wyden published a letter to FCC chairman Ajit Pai calling on him to take action to
                protect consumers against number porting (a.k.a. SIM swap) scams. In Canada, the
                CRTC also issued a similar letter to the Canadian Wireless Telecommunications
                Association echoing these concerns. On top of all this, Princeton just released a study
                 nding that top U.S. mobile carriers were vulnerable to SIM swapping tactics.

                Now you know that SIM swap fraud is a serious threat to you, your company, and your
                customers.




                What you might NOT KNOW is that there is an effective,
                easy-to-implement way to prevent SIM swap fraud that
                also improves the customer experience.

                A different way of looking at SIM swap fraud

                The focus of the Princeton study, Senator Wyden’s letter, and really most of what has
                been written on the internet about SIM swap fraud has been the role that mobile
                carriers play in attackers carrying out fraud. As evidenced in these writeups, the step
                where hackers dupe customer service agents into swapping their SIMs is vital to the
                attack being successful. But it’s also very dif cult to prevent because it involves
                humans, and speci cally customer service agents, who are trained to be as helpful as
                possible. But upon further inspection, this step is not where the actual damage is done.

https://www.payfone.com/tag/digital-trust/                                                                  6/10
10/19/2020Case      1:20-cv-01633-MN Document 1-1 Filed 12/01/20
                                                      Tag: Digital Trust Page 132 of 328 PageID #: 192

                In most cases, the actual damage – theft of funds, hijacking of a social media account,
                or theft of cryptocurrency – occurs after the fraudster actually goes to log into the
                victim’s accounts using the phone number he has just taken over. So technically, just
                taking over your phone number is not enough. In order to really in ict damage, a
                fraudster also needs to log into your accounts.

                An opportunity to stop SIM swap fraud in its tracks

                This is where Payfone’s patented Phone Intelligence comes into play. When the
                fraudster goes to log into the victim’s account, the business (whether it be a bank,
                crypto platform, social media platform, or other kind of enterprise) can use Phone
                Intelligence to detect that a SIM swap has taken place and block the fraudster from
                taking nefarious actions.

                Consider this scenario involving a cryptocurrency exchange:

                1) Fraudster steals username/password of victim and logs into cryptocurrency
                exchange.
                2) Fraudster takes over victim’s phone number through a SIM swap attack.
                3) With Payfone enabled, the cryptocurrency exchange can call our APIs to see if a SIM
                swap has occurred on that account.
                4) If a SIM swap has occurred, the cryptocurrency exchange routes the user to further
                inspection before granting them access to the account.
                5) Because accounts can be locked before any damage can be done, the
                cryptocurrency exchange is able to shut down hackers before they can do harm,
                safeguarding their users’ cryptocurrency.

                Why CX and digital executives should also take note

                From a customer experience standpoint, Phone Intelligence has the additional bene t of
                creating a more seamless experience for legitimate users. Since many SIM swaps are
                legitimate (in 2018, there were 90 million ports and 100 million device upgrades in the
                U.S.), simply detecting SIM swaps and hitting anyone who has swapped their SIM with
                a ton of friction can be signi cantly damaging to your customers’ experience and, in
                turn, customer satisfaction. Enterprises must be careful not to slow down the
                experience for customers who may have legitimately ported their numbers or upgraded
                their devices. By analyzing the contextual behavior and time of a SIM swap, Payfone
                provides a more sophisticated and nuanced approach to thwarting SIM swap fraud. As
                a result, you can offer a faster and easier experience for good customers while
                identifying potential bad actors and subjecting them to further inspection.

                It’s also important to note that customers of businesses who do not use Payfone have
                to jump through considerable hoops if they want to go the DIY route to protect
                themselves against SIM swap fraud. There are numerous articles that give
                recommendations on how to do this (calling your mobile carrier, setting up a pincode,
                then setting up a longer 16-digit pincode, etc.) but not only is this time-consuming,
                these precautions are totally ineffective when hackers break directly into telecom
                companies to swap SIMs.

https://www.payfone.com/tag/digital-trust/                                                                7/10
10/19/2020Case      1:20-cv-01633-MN Document 1-1 Filed 12/01/20
                                                      Tag: Digital Trust Page 133 of 328 PageID #: 193

                The Bottom Line: Implementing technology that not only safeguards your customers
                against SIM swap attacks but also betters their experience is an investment. However,
                it’s an investment that can not only help you avoid losing customers, but also to
                attract new customers by differentiating your company as one that cares about their
                security, convenience, and experience.

                Want to learn more about protecting your company against SIM swap fraud while also
                improving your customer experience? Request a free consultation below.



                First Name*                         Last Name*




                Business Email*




                Phone number (optional)




                  Give us more specifics about how we can help you. (optional)




                    Request SIM Swap Consultation




                Payfone is a proud sponsor of the 2020 Hack@CEWIT hackathon at Stony Brook!
                Hosted by the Center of Excellence in Wireless and Information Technology (CEWIT),
                this year’s hackathon will see over 150 regional hackers battle it out for over $5K in
                prizes for the most innovative security, health-care, machine learning, A.I., blockchain,
                social impact, and IoT projects. The hackathon takes place February 14-16, and is open
                to college undergrad and grad students.

                The event will also be open to the public on Sunday, Feb. 16 from 10:30am – 12pm, so
                come by and say hello! Visit the CEWIT site to register.

                Heading to San Francisco for RSA? Use the form below to meet with us at the show to
                discuss how and why your fraud mitigation technology should also be improving your
                customer experience. And be sure to join Payfone CEO Rodger Desai as he takes the
                stage at eFraud Global Forum.

                eFraud Global Forum: The Key to Thwarting Advanced Fraud Attacks While Improving
                CX
                Speaker: Rodger Desai, CEO, Payfone
                Date: Monday, February 24, 2020

                Use the form below to set up a meeting with us at the show.



https://www.payfone.com/tag/digital-trust/                                                                  8/10
10/19/2020Case        1:20-cv-01633-MN Document 1-1 Filed 12/01/20
                                                        Tag: Digital Trust Page 134 of 328 PageID #: 194
                First Name*                                 Last Name*




                Business Email*




                Phone number
                 (optional)




                Is there a specific date and time that would work best for you?
                 (optional)




                Is there a specific area or use case that you'd like to learn more about?
                 (optional)




                      Request Meeting at RSA 2020




                Heading to Washington, D.C. for Health Datapalooza 2020? Join our VP of Healthcare
                Strategy, Mike Bechtel, as he takes the stage to share insights about how healthcare
                organizations can increase contactability and engagement in a HIPAA-compliant,
                privacy- rst manner through Payfone’s tokenized identity solutions.

                Talk info:
                HDP Rapid Fire: Ensuring Data Privacy and Security
                Session: Stop the Tug of War between Delivering Great Member Experiences, Privacy
                and Security
                Speaker: Mike Bechtel, MHSA, FACHE, Payfone
                Date: Tuesday, February 11, 2020
                Time: 12:45-2:00pm
                Location: Marriott Marquis, Washington, D.C.

                Interested in learning how you can boost engagement with your healthcare consumers in a
                private way that enhances their experiences? Use the form below to set up a meeting with
                us at the show.




https://www.payfone.com/tag/digital-trust/                                                                 9/10
10/19/2020Case        1:20-cv-01633-MN Document 1-1 Filed 12/01/20
                                                        Tag: Digital Trust Page 135 of 328 PageID #: 195
                First Name*                                   Last Name*




                Business Email*




                Phone number (optional)




                Is there a specific date and time that would work best for you?
                 (optional)




                Is there a specific area or use case that you'd like to learn more about?
                 (optional)




                      Request Meeting at Health Datapalooza




                                                                                             Home

                                                                                       Trust Platform

                                                                                            Products



                                                                                            Company

                                                                                            Resources

                                                                                     Press and News



                                                                                        Contact Us

                                                                                   Careers Now Hiring




                                            Privacy Policy          Exercise Your Rights               Do Not Sell My Personal Information
                                                                             ©2020 Prove. All Rights Reserved



                                                                                                  




https://www.payfone.com/tag/digital-trust/                                                                                                   10/10
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 136 of 328 PageID #: 196




                 Exhibit 16
 Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 137 of 328 PageID #: 197


                       TRUSTID AUTHENTICATOR SERVICES AGREEMENT

This Services Agreement, together with the exhibits thereto listed below (this “Agreement”) effective
as of May 24, 2017 (the “Effective Date”), is entered into between Payfone, Inc., a Delaware
corporation, (on behalf of itself and its affiliates that will participate in the relationship contemplated
by this Agreement (“Payfone”) with offices located at 245 5th Avenue, 11th Floor, New York, NY
10016, and TRUSTID, Inc., a Delaware corporation (“TRUSTID”), with offices at 4500 Kruse Way,
Suite 350, Lake Oswego, Oregon 97035.

EXHIBITS
Exhibit A – Description of Services
Exhibit B1 –Statement of Work-AXA
Exhibit C – Support Services
Exhibit D – Service Level Agreement – Service Credits and Root Cause Analyses
Exhibit E – Compliance with Data Protection Laws and Regulations
Exhibit F – Insurance Schedule

1.        SERVICES

     1.1. Services. TRUSTID shall furnish Services, generally described in Exhibit A, (“Services”) to
          Payfone and Payfone’s Affiliates in accordance with and subject to the terms and conditions of
          this Agreement and one or more Statements of Work executed by the parties thereto. In the
          event of any discrepancy between the provisions of this Agreement and a Statement of Work,
          the provisions of the Statement of Work shall be controlling with respect to the relationship
          contemplated by that Statement of Work. Payfone may request TRUSTID to provide Services
          to its Affiliates, in which case, TRUSTID shall use reasonable commercial efforts to provide
          such Services; however, Payfone shall remain responsible for its and its Affiliates’ performance
          under this Agreement unless TRUSTID otherwise agrees in writing. For purposes of this
          Agreement, “Affiliate,” means any entity that controls, is controlled by, or is under common
          control with a party.

     1.2. Services for Resale. The parties contemplate that Services may be provided under this
          Agreement for the benefit of third parties to whom Payfone may resell such Services (each a
          “Customer and, collectively, “Customers”). Services may be provided to Customers through
          direct interfaces between TRUSTID and the Customer or to Payfone for retransmission to the
          Customer via its interfaces with the Customer. In the event of a direct connection between
          TRUSTID and a Customer, the parties shall work with the Customer to provide all necessary
          support for the development, testing and implementation of an appropriate interface. In any
          such circumstance, the parties and Customer may execute such additional agreements as may
          be necessary or appropriate in the context of the contemplated relationship.

     1.3. Required Resources. Each party shall provide at its expense, and shall permit the other party
          reasonable access to, all resources reasonably required to permit the provision of Services as
          contemplated in this Agreement and the applicable Statement of Work including, without
          limitation, information, data, communications facilities, personnel, hardware, software and
          other equipment. In general, and except as otherwise expressly provided in the applicable
          Statement of Work, the provision, operation and maintenance of resources located at the offices
          of a party are the responsibility of that party. In the event of any issue as to responsibility for
          any required resources, the parties shall negotiate in good faith a resolution of the issue, which

                                                   -1-
 Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 138 of 328 PageID #: 198


          shall be reflected in an amendment of the applicable Statement of Work. Each party shall
          maintain all of their respective hardware, software, systems, networks, technologies, and other
          assets used in providing or receiving the Services (including leased and licensed assets) in good
          condition.

     1.4. Standards of Performance. In providing the Services, TRUSTID shall comply with the
          provisions of Exhibits C, D and E as such Exhibits may, from time to time, be modified by
          written agreement of the parties.

2.        TERM

          The Initial Term of this Agreement shall commence on the Effective Date and shall continue in
          effect until terminated as provided in Section 12.

3.        COMPENSATION

     3.1. General. TRUSTID shall invoice Payfone for Services and Payfone shall pay to TRUSTID the
          fees and charges set forth in the applicable Statement of Work (the “Fees”). Should Payfone or
          a Customer request additional assistance not specified in the applicable Statement of Work, the
          parties will negotiate an appropriate charge relating to such additional assistance, which may
          include reimbursement of out-of-pocket costs incurred by TRUSTID in the performance of
          such additional assistance and appropriate fees for professional services.

     3.2. Invoice Date. TRUSTID shall prepare and transmit to Payfone invoices reflecting the Fees for
          Services and any additional assistance rendered to Payfone during the previous month by the 5th
          working day of the month.

     3.3. Payment Date. All invoices shall be due and payable 30 days from the date of the invoice (the
          “Due Date”). A service charge of 1.5% per month may be applied to all amounts owed by
          Payfone to TRUSTID after their Due Date. All invoices and payments shall be in US dollars.
          If any amount due to TRUSTID hereunder remains unpaid 90 days after its Due Date,
          TRUSTID may, upon five days’ notice, cease all work until payment in full is received unless,
          prior to the expiration of such five-day period, Payfone has provided TRUSTID with a Dispute
          Notice as provided in Section 3.4 or paid the outstanding amount.

     3.4. Disputed Payments. If Payfone has reasonable basis to dispute any of the amounts set forth in
          any invoice rendered by TRUSTID hereunder, Payfone shall provide TRUSTID, within 45
          days following the receipt of invoice, a written statement of the basis of the dispute in
          reasonable detail (the “Dispute Notice”). The parties agree to negotiate in good faith for the
          purpose of attempting to resolve such dispute. In the event such dispute is mutually agreed
          upon and resolved, Payfone will pay the amount so agreed by the later of ten days from the date
          of such agreement or the Due Date, or TRUSTID will issue a credit memo on the next invoice
          to Payfone (as applicable). In the event that a dispute is not resolved within sixty days
          following TRUSTID’s receipt of the Dispute Notice despite the good faith efforts of the parties,
          the parties shall have the right to submit such dispute to the dispute resolution process set forth
          in this Agreement.

     3.5. Taxes. Payfone shall pay all taxes and other governmental assessments, however designated
          (excluding taxes based upon TRUSTID’s income) imposed on or based upon the provision of
          Services or additional assistance hereunder. If any such taxes or assessments are required to be
                                                   -2-
 Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 139 of 328 PageID #: 199


          collected and/or paid by TRUSTID, then Payfone agrees to reimburse TRUSTID for such taxes
          or assessments.

4.        RECORD KEEPING AND AUDIT RIGHTS

     4.1. Record Keeping. During the Term, TRUSTID shall keep or cause to be kept complete and
          accurate accounting records to substantiate TRUSTID’s charges hereunder. TRUSTID shall
          maintain complete books and records (specifically including, without limitation, the originals
          or copies of documents supporting entries in the books of account) relating to all Services, the
          Statements of Work, and of all costs and fees reimbursable or payable by Payfone under the
          terms of this Agreement. TRUSTID shall retain all such books and records during the Term
          and for a period of one year thereafter, but in no event longer than five years from the date of
          the record.

     4.2. Party Audit Rights. During the Term and for a period of one year thereafter, Payfone shall,
          upon reasonable prior notice, have the right to examine, or to have its representatives examine,
          and audit such books and records at any reasonable time during that period but no more than
          once during any rolling twelve-month period unless Payfone shall have reason to believe that
          there exists a material discrepancy in such books and records. TRUSTID shall credit any
          overcharges to Payfone on Payfone’s next monthly invoice. The costs associated with any such
          audit shall be borne by Payfone unless such audit demonstrates that TRUSTID’s charges during
          the period subject to the audit exceeded the proper and accurate amount of such charges
          pursuant to this Agreement by ten percent or more, in which case TRUSTID shall reimburse
          Payfone for all reasonable costs associated with the audit, and shall reimburse Payfone for all
          overpayments. If any such audit demonstrates an undercharge, Payfone shall promptly pay
          TRUSTID the amount of the undercharge, without interest.

     4.3. Governmental Audit Rights. Each party will cooperate in all reasonable respects with any
          investigation, audit or other proceeding legitimately undertaken by a governmental agency or
          private body authorized by the government to perform such functions in connection with its
          oversight of the other party.

5.        RELATIONSHIP MANAGEMENT

     5.1. Payfone Project Manager. Payfone will appoint and, at all times during the Term, maintain a
          project manger (the “Project Manager”). The Project Manager shall be responsible for
          managing Payfone’s participation in the delivery of the Services, and shall be authorized to act
          as Payfone’s primary contact for TRUSTID under this Agreement. The Project Manager will
          have authority to resolve all issues relating to this Agreement unless the consent of another
          person is required by law, under Payfone’s charter documents or by resolution of Payfone’s
          Board of Directors. The Project Manager shall serve as the primary contact person for the
          resolution of any disputes arising under this Agreement, or with provision of Services. The
          Project Manager may be replaced at any time upon written notice to TRUSTID.

     5.2. Key TRUSTID Personnel. TRUSTID shall at all times provide adequate qualified personnel to
          provide the Services.

6.        PUBLICITY


                                                 -3-
 Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 140 of 328 PageID #: 200


          TRUSTID may not reference Payfone or its relationship with Payfone in any communications
          to third parties (other than third parties involved in the performance of TRUSTID’s obligations
          under this Agreement or as may be required by law); provided, however, TRUSTID may, with
          prior written consent, include Payfone’s name along with its properly formatted logo in lists of
          TRUSTID customers in marketing materials, including the TRUSTID web sites and as
          otherwise required by applicable law, regulation or court order.

7.        CONFIDENTIAL INFORMATION; INTELLECTUAL PROPERTY

     7.1. Confidentiality. The parties expect to disclose, each to the other Confidential Information.
          Each party hereto shall hold in confidence all Confidential Information of the other party using
          the same level of care used to protect its own confidential information, but no less than
          reasonably prudent care. “Confidential Information” is information (i) as to which the
          disclosing party has a proprietary interest or a legal or contractual obligation to protect the
          proprietary interest of a third party, (ii) that the disclosing party maintains in confidence, or (iii)
          that is of a nature that the receiving party should reasonably understand to be confidential or as
          to which the receiving party has been notified that the disclosing party treats it as confidential.
          Confidential Information includes, without limitation, information related to the disclosing
          party’s products, services, customers and methodologies, or to its research and development,
          trade secrets or business affairs. Confidential Information does not include (i) information
          which is or becomes a matter of public knowledge through no fault of the receiving party; (ii)
          information which is or becomes known to the receiving party from third parties who in
          making such disclosure breach no confidentiality obligation to the disclosing party; or (iii)
          information that the receiving party can demonstrate by clear and convincing evidence was
          independently developed by it or its Affiliates, consultants or vendors without reference to any
          Confidential Information of the disclosing party. Confidential Information may be disclosed in
          response to a valid order of a court, regulatory agency or other governmental body, but only to
          the extent of and for the purposes stated in such order; provided, however, that the receiving
          party shall, unless prohibited from doing so by law, first notify the disclosing party in writing
          of the order and cooperate with the disclosing party if the disclosing party desires to seek an
          appropriate protective order.

     7.2. Disclosure and Use of Confidential Information. Neither party may use the other party’s
          Confidential Information except as contemplated by this Agreement and the applicable
          Statement of Work. A receiving party may disclose Confidential Information of the disclosing
          party to its employees, consultants, subcontractors, attorneys, auditors and members of its
          Board of Directors, in each case (i) to the extent that such disclosure is reasonably necessary in
          connection with the provision of Services or otherwise in the conduct of the legitimate duties of
          such persons, and (ii) provided that such persons are parties to agreements similar in scope to
          the provisions of this Section 7 or are otherwise under a comparable legal obligation with
          respect to any Confidential Information so received. Promptly upon becoming aware thereof,
          the receiving party shall report to the other party any breach of the confidentiality provisions of
          this Agreement. Payfone shall not, without the prior written approval of TRUSTID, disclose
          TRUSTID Confidential Information to a Customer.

     7.3. Pre-Existing Intellectual Property. Each party shall retain ownership of all right, title and
          interest in and to any intellectual property it owned or had an interest in prior to the Effective
          Date, including, but not limited to all copyright, patent, trademark, service mark and trade
          secret rights, technical documents, technical data, documentation and engineering materials

                                                    -4-
 Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 141 of 328 PageID #: 201


          (collectively, the “Pre-existing Intellectual Property”). Unless expressly stated herein or in the
          Statement of Work, nothing in this Agreement shall be deemed to imply a transfer of ownership
          of the Pre-existing Intellectual Property.

     7.4. Developed Intellectual Property. Unless otherwise agreed in writing, any and all intellectual
          property developed during the Term and relating to the Services shall remain the property of
          the party that developed it. Intellectual property jointly developed by the parties in connection
          with the Services shall be owned as described in a written agreement between the parties and
          otherwise shall be owned fully and jointly by each party with full right of use and assignment.

     7.5. License for the Purpose of this Agreement. TRUSTID hereby grants to Payfone a license to
          use, during the Term and solely for the purposes contemplated by this Agreement, any and all
          of its intellectual property as reasonably necessary in connection with the provision of Services.

8.        INDEMNIFICATION

     8.1. TRUSTID Indemnification. TRUSTID will indemnify, defend and hold Payfone (and its
          employees, officers, directors and agents) harmless from all claims, damages, liabilities, losses,
          costs and expenses (including without limitation reasonable attorneys’ fees) arising out of or
          resulting from any third party claim, action or other proceeding (including any proceeding by
          any of TRUSTID’s employees, officers, directors, agents or customers) that is based upon or
          relates to TRUSTID’s infringement or misappropriation of any patent, copyright, trade secret,
          trademark or other intellectual property right in connection with the provision of Services to
          Payfone; provided, however, that TRUSTID will have no liability for claims of infringement
          arising from (i) any alteration or modification to the software not performed by or at the
          direction of TRUSTID, (ii) alterations or modifications to intellectual property in accordance
          with Payfone’s written requirements, where the infringement is due to such requirements, or
          (iii) the combination, operation or use of its technology with third party technology not
          provided by TRUSTID. TRUSTID’s indemnification obligations are contingent upon
          Payfone’s prompt notification of any claim or potential claim for which it may seek
          indemnification. Payfone shall provide TRUSTID with the opportunity to control the defense
          of such claim and the information and assistance necessary to provide such defense, at
          TRUSTID’s expense. Payfone may, at its option and sole cost, participate in the defense in any
          such proceeding.

     8.2. Payfone Indemnification. Payfone will indemnify, defend and hold TRUSTID (and its
          employees, officers, directors and agents) harmless from all claims, damages, liabilities, losses,
          costs and expenses (including without limitation reasonable attorneys’ fees) arising out of or
          resulting from any third party claim, action or other proceeding (including any proceeding by
          any of Payfone’s employees, officers, directors, agents or customers) that is based upon
          Payfone’s knowing infringement or misappropriation of any patent, copyright, trade secret,
          trademark or other intellectual property right in connection with the provision of Services;
          provided, however, that Payfone will have no liability for claims of infringement arising from
          (i) any alteration or modification to the software not performed by or at the direction of
          Payfone, (ii) alterations or modifications to intellectual property in accordance with
          TRUSTID’s written requirements, where the infringement is due to such requirements, or
          (iii) the combination, operation or use of its technology with third party technology not
          provided by Payfone. Payfone’s indemnification obligations are contingent upon TRUSTID’s
          prompt notification of any claim or potential claim for which it may seek indemnification.

                                                  -5-
 Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 142 of 328 PageID #: 202


          TRUSTID shall provide Payfone with the opportunity to control the defense of such claim and
          the information and assistance necessary to provide such defense, at Payfone’s expense.
          TRUSTID may, at its option and sole cost, participate in the defense in any such proceeding.

     8.3. Infringement Remedies. If, in the reasonable opinion of a party providing technology used in
          connection with the provision of Services, any such technology infringes or is likely to infringe
          the proprietary rights of any third party, such party may elect to secure the right to continue
          using the technology or to replace or modify the technology to the extent required to cause it to
          be non-infringing. In any such event, this Agreement shall continue in full force and effect
          unless the replacement or modification materially impairs the value of the Services to Payfone,
          in which case Payfone may elect to cause the Term to end following ten days prior written
          notice. If any infringement or likely infringement as described in this Section 8.3 causes the
          cost to TRUSTID of providing the Services to be materially increased, the parties shall
          negotiate in good faith an appropriate amendment to the related Statement of Work.

9.        PAYFONE RESPONSIBILITIES

     9.1. Access to Equipment. Payfone agrees to provide promptly and permit reasonable electronic
          access to Payfone equipment and resources, subject to Payfone’s customary security and safety
          requirements, and to provide the necessary environment for such equipment and resources as is
          necessary for TRUSTID to provide the Services.

     9.2. Business Requirements. Payfone shall be responsible on a continuing basis for advising
          TRUSTID of the requirements and nature of Payfone’s business as they may affect the
          provision of the Services.

     9.3. Provision of Information. Payfone shall provide in a timely manner all such information,
          data, requirements or specifications that are reasonably required in connection with the
          provision of Services.

10.       WARRANTIES

     10.1. Performance of Services. TRUSTID represents, warrants and covenants that the Services
           shall be those described in the Statement of Work and shall be provided in a professional and
           workmanlike manner.

     10.2. Nature of Services. TRUSTID’s AUTHENTICATOR assesses the usability of calling party
           numbers (ANIs) for authentication as defined in Exhibit A Description of Services.

     10.3. Support Services. TRUSTID provides Support Services as defined in Exhibit C Support
           Services.

     10.4. No Default/Conflict. TRUSTID and Payfone each represents and warrants to the other that its
           signing, delivery and performance of this Agreement shall not constitute a violation of any
           judgment, order or decree or a material default under any material contract by which it or any
           of its material assets are bound. TRUSTID and Payfone each further represents and warrants
           that the execution and performance of this Agreement by it shall not violate any law, statute or
           regulation and shall not conflict with or breach any agreement, covenant, court order or decree
           to which it is a party or by which it is bound, whether in effect as of the Effective Date or
           entered into thereafter.
                                                  -6-
 Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 143 of 328 PageID #: 203


 10.5. Authorization. TRUSTID and Payfone each represents and warrants to the other that (i) it has
       the requisite corporate power and authority to enter into this Agreement and to carry out the
       transactions contemplated by this Agreement; and (ii) the signing, delivery and performance of
       this Agreement and the consummation of the transactions contemplated by this Agreement
       have been duly authorized through all requisite corporate action.

      10.6.    EXCEPT FOR THE WARRANTIES STATED IN THIS AGREEMENT, TRUSTID
          DISCLAIMS ALL EXPRESS OR IMPLIED WARRANTIES WITH REGARD TO THE
          SERVICES FURNISHED UNDER THIS AGREEMENT, INCLUDING WARRANTIES OF
          MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

11.      INSURANCE

         At all times at which TRUSTID is providing Services under this Agreement it shall maintain in
         full force and effect the policies of insurance listed in Schedule E.

12.      TERMINATION

 12.1. Termination for Unlawfulness. Either party may terminate this Agreement at any time
       without prior notice if and to the extent such termination is necessary to prevent the violation,
       or the continuation thereof, by the terminating party of any law, rule, regulation or competent
       order of any court or governmental body applicable to it; provided that the terminating party
       shall provide prompt written notice to the other party of any such termination, stating in
       reasonable detail the reasons therefor.

 12.2. Termination for Default. In the event of a Default, the non-defaulting party shall have the
       right to terminate this Agreement effective at 11:59 p.m. on a termination date specified by the
       non-defaulting party in a termination notice specifying in reasonable detail the nature of the
       alleged default and sent to the defaulting party not less than thirty days prior to the specified
       termination date, provided that the defaulting party has not cured such default within such
       thirty-day period. Termination shall not constitute the terminating party’s exclusive remedy for
       such Default, and the terminating party shall not be deemed to have waived any of its rights
       accruing hereunder prior to such Default. The occurrence of any of the following shall be
       considered a “Default”:

      12.2.1. a material breach by either party of any obligation under this Agreement, provided that such
              material breach, if curable, is not cured within thirty days after the other party has received
              written notice of such material breach;

      12.2.2. the discovery that a representation made in this Agreement by a party was knowingly false
              when made, if the nature and magnitude of the misrepresentation are such that they would
              have had a probable and material effect upon the non-defaulting party’s decision to engage
              the other party or upon the negotiations as to the other terms of this Agreement; or

      12.2.3. a judicial declaration of the insolvency of a party; the general failure of a party to pay its
              debts in the normal course of business; the entrance of a party into receivership or any
              arrangement or composition with creditors generally; the filing of a voluntary or
              involuntary petition that is not dismissed within 60 days for the bankruptcy, reorganization,
              dissolution or winding-up of a party; a general assignment for the benefit of creditors of a

                                                  -7-
 Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 144 of 328 PageID #: 204


           party; or a seizure or a sale of a material part of a party’s property by or for the benefit of
           any creditor or governmental agency.

12.3 Termination by Customer. Customer may terminate this Agreement at any time by providing
at least 30 days’ written notice to TRUSTID.

12.4 Scope of Termination. Each SOW will have the term set forth therein, provided that, unless
otherwise agreed by the parties in writing, each SOW will terminate automatically upon termination of
the Agreement.

12.5 Effect of Termination. Upon termination of this Agreement, unless the parties otherwise
agree, the provision of Services shall cease and no further Services shall be provided hereunder.
Following termination: (i) TRUSTID shall remain entitled to payment for Services provided and (ii)
provisions relating to conduct of the parties that can reasonably be understood to survive termination,
including, but not limited to, the provisions of Sections 4, 7, 8, 10, 13 and 15 through 25 shall continue
in effect.

13.    LIMITATION OF LIABILITY

       EXCEPT IN THE CASE OF FRAUD OR WILLFUL MISCONDUCT, EACH PARTY’S
       TOTAL LIABILITY FOR LOSS, DAMAGE OR EXPENSE IN CONNECTION WITH OR
       ARISING FROM THIS AGREEMENT SHALL BE LIMITED TO DIRECT DAMAGES
       PROVEN, AND NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR
       ANY INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES OF ANY KIND, NOR
       FOR LOSS OF PROFITS, LOSS OF REVENUE, BUSINESS OR GOODWILL, UNDER OR
       ARISING OUT OF THIS AGREEMENT, HOWEVER CAUSED.

14.    WORK RULES, RELATIONSHIP OF THE PARTIES

 14.1. Work Rules. It is not contemplated that the provision of Services will require physical access
       by TRUSTID personnel to any Payfone facilities. However, should such access be necessary
       or desirable, TRUSTID employees and agents, while on the premises of Payfone, shall comply
       with all Payfone rules, regulations and policies. Each party shall be responsible for supervision
       and direction of the work by its employees, agents and subcontractors. TRUSTID shall, at its
       sole expense, comply with Payfone’s reasonable requests regarding background checks for
       personnel providing Services.

 14.2. Relationship of the Parties. This Agreement shall not be construed to create a relationship in
       which either party is a representative, agent, employee, partner or joint venturer of the other.
       TRUSTID shall be an independent contractor for the performance under this Agreement.
       Neither party shall have the authority to enter into any agreement, nor to assume any liability,
       on behalf of the other party, nor to bind or commit the other party in any manner, except as
       provided hereunder. Each party’s employees and subcontractors who perform under this
       Agreement shall remain employees and subcontractors of that party and each party shall have
       sole responsibility for such employees and subcontractors, including responsibility for payment
       of compensation to such personnel and for injury to them in the course of their employment.
       Each party shall be responsible for all aspects of labor relations with such employees and
       subcontractors, including their hiring, supervision, evaluation, discipline, firing, wages,
       benefits, overtime and job and shift assignments and all other terms and conditions of their

                                                -8-
 Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 145 of 328 PageID #: 205


      employment, and the other party shall have no responsibility therefor. Notwithstanding the use
      of subcontractors by either party, each party shall remain liable under this Agreement for its
      subcontractors’ performance.

15.   COMPLIANCE WITH LAWS

      TRUSTID shall comply with all federal, state and local laws, ordinances, rules, regulations and
      orders applicable to TRUSTID with respect to its performance of the Services, and obligations
      under this Agreement. Payfone will comply with all federal, state and local laws, ordinances,
      rules, regulations and orders applicable to Payfone with respect to its obligations under this
      Agreement.

16.   DISPUTE RESOLUTION

      In the event any controversy, claim, dispute, difference or misunderstanding between
      TRUSTID and Payfone (a “Dispute”) arises out of or relates to this Agreement, TRUSTID and
      Payfone shall designate managers to meet and negotiate in good faith in an attempt to amicably
      resolve the Dispute. The designated managers shall attempt to resolve the Dispute and any
      resolution to which they mutually agree shall be binding on the parties. If the managers are
      unable to resolve the Dispute through good faith negotiations within a reasonable period of
      time, or if either manager states in writing that the discussions are at an impasse, TRUSTID and
      Payfone shall promptly prepare a written position statement that summarizes the unresolved
      issue(s) and the party’s proposed resolution. The respective position statements shall be
      delivered by TRUSTID to Payfone's Chief Executive Officer and by Payfone to TRUSTID's
      Chief Executive Officer for resolution. In the event that the Dispute is not resolved in the
      manner described in this Section, each party shall be entitled to pursue any and all remedies
      that are available to it at law or in equity.

      Notwithstanding the foregoing paragraph, either party may, at any time during the pendency of
      the dispute resolution process described in this Section 16, apply to any court of competent
      jurisdiction for a stay, injunction or other temporary order that it reasonably deems necessary to
      protect its material interests, provided that any such application shall not affect the provisions
      of Section 19 with respect to jurisdiction and venue in connection with any Dispute that
      proceeds to litigation.

17.   RETURN OF INFORMATION UPON EXPIRATION OR TERMINATION

      Upon the termination or expiration of this Agreement, at the written request of either party, the
      other party shall promptly destroy or deliver to the requesting party all copies and embodiments
      in whatever form of the requesting party’s Confidential Information and, if requested by the
      requesting party, shall provide the requesting party with written confirmation that all such
      materials have been returned or destroyed in accordance with appropriate industry standards.
      Notwithstanding the foregoing, (i) the receiving party’s legal department and external legal
      counsel may each keep copies of the Confidential Information to the extent required by applicable
      law, regulation or bone fide and consistently applied document retention policy that is customary
      for the industries in which it or they (as the case may be) operate, and (ii) the receiving party may
      retain Confidential Information to the extent it is automatically “backed-up” on its or their (as the
      case may be) electronic information management and communications systems or servers,
      provided that such copies are destroyed in accordance with the receiving party’s standard policy

                                               -9-
 Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 146 of 328 PageID #: 206


      for archival copies. This Section does not release the receiving party from their obligations to
      keep such Confidential Information confidential.

18.   ASSIGNMENT

      Except as otherwise permitted in this Section 18, neither party shall assign any right or
      obligation under this Agreement without the prior written consent of the other party, which
      consent shall not be unreasonably withheld, delayed or conditioned. Any assignment without
      such written consent shall be void. Notwithstanding the preceding sentence, either party may
      assign this Agreement and its rights and obligations hereunder to a third party that agrees in
      writing to be bound thereby upon written notice to the other party in connection with an
      internal reorganization of the parent of the transferor or the transfer or sale of all or
      substantially all of its business. Any authorized assignment under this paragraph shall be
      binding upon and inure to the benefit of the parties, their respective successors (whether by
      stock or asset transfer or any change of control by any other means), personal representatives
      and permitted assigns.

19.   APPLICABLE LAW AND BINDING EFFECT; JURISDICTION

      This Agreement shall be governed by and construed in accordance with the laws of the State of
      Oregon, excluding its conflicts of law rules, and shall inure to the benefit of and be binding
      upon the parties hereto and their heirs, personal representatives, successors and permitted
      assigns. Any disputes regarding the subject matter of this Agreement shall be brought
      exclusively in the state or federal courts located in Multnomah County, Oregon.

20.   NOTICES

      All notices given hereunder will be given in writing, will refer to this Agreement and will be
      personally delivered, sent by registered or certified mail (return receipt requested) to the
      address set forth below. Either party may from time to time change such address by giving the
      other party notice of such change in accordance with this Section. All notices shall be deemed
      given as of the day they are received.

      If to Payfone:                                 If to TRUSTID:

      245 5th Avenue                                 4500 Kruse Way
      11th Floor                                     Suite 350
      New York, NY 10016                             Lake Oswego, OR 97035
      Attn: Legal Department                         Attn: Patrick Cox, CEO


21.   SEVERABILITY

      If any provision of this Agreement is held invalid, illegal or unenforceable in any jurisdiction,
      for any reason, then, to the full extent permitted by law (a) all other provisions hereof will
      remain in full force and effect in such jurisdiction and will be construed in order to carry out
      the intent of the parties hereto as nearly as may be possible, (b) such invalidity, illegality or
      unenforceability will not affect the validity, legality or enforceability of any other provision
      hereof, and (c) any court or arbitrator having jurisdiction over this Agreement will have the
                                             -10-
  Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 147 of 328 PageID #: 207


            power to reform such provision to the extent necessary for such provision to be enforceable
            under applicable law.

22.         WAIVER; AMENDMENT

            No delay or failure by a party hereto in exercising or enforcing any of its rights or remedies
            hereunder, and no course of dealing or performance with respect thereto, will constitute a
            waiver thereof. The express waiver by a party hereto of any right or remedy in a particular
            instance will not constitute a waiver thereof in any other instance. Except as expressly
            provided in this Agreement, no amendment, waiver or discharge of any provision of this
            Agreement will be effective unless made in writing that specifically identifies this Agreement
            and the provision intended to be amended, waived or discharged and signed by both parties.

23.         HIRING OF EMPLOYEES

            Each party agrees that it will not solicit for employment the other party's employees who are
            involved with the work relating to this Agreement during the term of this Agreement and for a
            period of one year following termination unless otherwise mutually agreed in writing.
            Notwithstanding the foregoing, neither party is prohibited from soliciting for employment the
            other party’s employee pursuant to a general solicitation on the part of the hiring party (by way
            of example only, an Internet posting, newspaper advertisement or headhunter engagement).

24.         SECTION AND PARAGRAPH HEADINGS

            Section and paragraph headings used throughout this Agreement are for reference and
            convenience and in no way define, limit or describe the scope or intent of this Agreement or
            affect its provisions.

25.         ENTIRE AGREEMENT

            This Agreement supersedes any and all prior negotiations, representations, understandings and
            agreements with respect hereto, and constitutes the entire agreement of the parties hereto with
            respect to the subject matter hereof. All attachments are incorporated into this Agreement.

The parties have executed this Agreement as of the date first set forth above.

 Payfone, Inc.                                   TRUSTID, Inc.
    Thomas FitzSimmons
By:Thomas FitzSimmons (May 25, 2017)             By:


Name: Thomas FitzSimmons                         Name: Patrick Cox


Title:CFO                                        Title: CEO


Date: May 25, 2017                               Date: May 24, 2017



                                                   -11-
 Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 148 of 328 PageID #: 208


                                                                                          EXHIBIT A

                                       Description of Services

Nature of Services:

TRUSTID’s AUTHENTICATOR assesses the usability of calling party numbers (ANI) for
authentication by Payfone. The suitability of the ANI is determined by TRUSTID using information
related to the call itself, data supplied by third parties and TRUSTID’s technology. TRUSTID does not
receive or process telephone calls, rather data about telephone calls. TRUSTID’s AUTHENTICATOR
service labels each ANI with a high degree of probability, as Credentialed or as Uncredentialed, and
transmits that assessment (the "Validity Code") to Payfone. The assessments are as follows:

       Credentialed: high probability the call originated from the indicated telephone number;

       Uncredentialed: call characteristics indicate that the ANI should not be used for authentication.
       Uncredentialed calls include (i) calls from a payphone, satellite phone, pc-based VoIP software
       phone, (ii) calls that have invalid numbers, have no assigned carrier, show untrustworthy
       network signaling or (iii) calls where errors prevent TRUSTID from making a determination.

The sole function of the Services is to assist Payfone in determining the probable authenticity of the
ANIs associated with incoming calls. The Services are not designed to and do not validate the identity,
integrity or creditworthiness of the caller or any other person, nor do they determine the action that
Payfone should take.

Performance:

TRUSTID’s AUTHENTICATOR determines the Validity Code using real-time telephone network
forensics performed pre-answer, during and up to the first ten seconds of an unanswered incoming call.
The total time starting from when TRUSTID receives a validation request and ending when it returns a
Validity Code to Payfone shall not normally exceed ten seconds for any call.

Detectability:

TRUSTID’s AUTHENTICATOR is highly undetectable on a non-spoofed caller's line. When an
incoming calling party number has been manipulated, hacked, spoofed or is otherwise Uncredentialed,
AUTHENTICATOR may cause the actual line associated with the spoofed or Uncredentialed number
to ring once.

Implementation:

TRUSTID receives information about phone calls via an application programming interface (API)
request, placed from one or more properly configured systems (a “Requesting System”) and sent to
TRUSTID’s multiple service points. TRUSTID API requests use secure, encrypted Internet-based
HTTPS protocols.

To enable implementation Payfone shall:

       Provide two or more Requesting Systems utilizing the API;

                                              -12-
 Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 149 of 328 PageID #: 209


      Provide connections with sufficient throughput and speed to send and receive API traffic to and
      from two or more TRUSTID service points;
      Not deliver answer supervision on incoming telephone calls for which the AUTHENTICATOR
      service is configured until TRUSTID’s Validity Code is received.
      If a TRUSTID validity code is not received after ten seconds from the sending of the API
      request, answer supervision may be provided and call processing may continue; and
      Not process already-answered telephone calls to any phone line where the AUTHENTICATOR
      service is configured.

New Payfone Projects shall use the current version of the TRUSTID AUTHENTICATOR API.

Enhancements, Upgrades and Other Changes:

TRUSTID reserves the right to make changes in its technology, its relationships with third party
providers and other features of TRUSTID’s AUTHENTICATOR and to implement any and all such
changes in the Services as long as the Services, as so changed, continue to meet or exceed the
standards set forth under Performance, above.




                                            -13-
 Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 150 of 328 PageID #: 210


                                                                                         EXHIBIT B1

                                     Statement of Work - AXA

This Statement of Work (“SOW”) constitutes a Schedule to that certain Services Agreement (the
“Agreement”), dated as of ___________, 201_, by and between TRUSTID, Inc. (“TRUSTID”) and
Payfone, Inc. (“Payfone”). Capitalized terms used herein and not otherwise defined have the meanings
ascribed to them in the Agreement. It relates to the provision of Services to AXA Equitable Life
Insurance Company (“AXA”).

                                          Nature of Project

The project contemplated by this SOW (the “Project”) integrates AXA’s telephony infrastructure
and/or related systems and TRUSTID’s AUTHENTICATOR service in order to automate
authentication on AXA specified inbound phone calls. The integration contemplated in the prior
sentence will be established between TRUSTID and AXA through the intermediary of Payfone.

The Project is contemplated in two parts, an Implementation Period in which AXA’s telephony
infrastructure is integrated Payfone and determined to be functional with acceptance testing by AXA,
followed by a Service Period in which TRUSTID provides AUTHENTICATOR services to Payfone
and AXA.

                                             References

TRUSTID maintains product documentation that details AUTHENTICATOR’s functionality and
integration. Reference is made to the product documentation to supplement the information contained
herein.

                                        Project Assumptions

The Project is undertaken on the following assumptions:

       Payfone will develop integration to the current AUTHENTICATOR API.
       TRUSTID will advise Payfone regarding Payfone-side environments and systems required to
       integrate to AUTHENTICATOR. Payfone and TRUSTID will document these requirements.
       Payfone will build and maintain Payfone-side environments and systems, and will work with
       AXA to build and maintain AXA-side environments and systems, including the development of
       software, to integrate to AUTHENTICATOR.
       Payfone will configure networking to connect to all available TRUSTID data centers.
       TRUSTID will provide a pre-production environment to support testing. The pre-production
       environment will operate with test and production data. Payfone may also test in its lab
       environment.
       Payfone will be responsible for the system integration testing (SIT), as specified in the project
       plan to be agreed upon between TRUSTID and Payfone. Payfone shall provide updates on the
       testing progress and any related issues/problems.
       Payfone will be responsible for user acceptance testing (UAT) as specified in the project plan
       to be agreed upon between TRUSTID and Payfone. Payfone shall provide updates on the
       testing progress and any related issues/problems.

                                              -14-
 Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 151 of 328 PageID #: 211


      Payfone will include in the information that it provides to TRUSTID pursuant to Section 9.3 of
      this Agreement Payfone transactional data for each request made to the AUTHENTICATOR
      API and the complete response delivered to AXA. The delivery of this data shall be made
      periodically by mutual agreement.

A.    Implementation Period

Unless specified otherwise, all tasks and deliverables are to be completed by TRUSTID.          The
Implementation Period will consist of the following phases:

                                 1. Software Requirements Phase

                                         Task Summary

      Confirm the project teams’ roles and responsibilities.
      Prepare a software requirements specification (SRS) of all software components for the
      functionality to be implemented.

                                  Deliverable and Acceptance

      Software requirements specification
      Acceptance
      o Payfone will approve and provide written acceptance of the SRS within ten business days
         of receipt or propose suggested changes. TRUSTID shall answer queries from Payfone
         promptly and diligently; where Payfone has outstanding or ongoing queries, the ten
         business days may be extended by Payfone consistent with the number of days TRUSTID
         needs to answer Payfone’s queries.
      o If TRUSTID accepts the proposed changes, TRUSTID shall update the SRS and again
         submit it to Payfone for Payfone’s approval. If TRUSTID rejects the proposed changes or
         the Parties cannot agree on the SRS, the Parties shall involve senior management in a good
         faith attempt to reach a mutually acceptable compromise after first using an escalation
         process, including mediation of the dispute with representatives from executive
         management, then the parties have the option of submitting their claims to a court of
         competent jurisdiction. Upon final approval of the SRS, TRUSTID shall begin the system
         design.

                                    2. Software Design Phase

                                         Task Summary

      Prepare a detailed software design specification (SDS) of all software components per the SRS.
      Identify Payfone-side information for a successful integration, including, but not limited to,
      integration points, integration method, data interface specifications.


                                  Deliverable and Acceptance




                                            -15-
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 152 of 328 PageID #: 212


    Solution Design Specification (SDS)
    Acceptance
    o Payfone will approve and provide written acceptance of the SDS within ten business days
       of receipt or propose suggested changes. TRUSTID shall answer queries from Payfone
       promptly and diligently; where Payfone has outstanding or ongoing queries, the ten
       business days may be extended by Payfone consistent with the number of days TRUSTID
       needs to answer Payfone’s queries.
    o If TRUSTID accepts proposed changes, TRUSTID shall update the SDS and again submit
       it to Payfone for Payfone’s approval. If TRUSTID rejects the proposed changes or the
       Parties cannot agree on an SDS, the Parties shall involve senior management in a good faith
       attempt to reach a mutually acceptable compromise. Upon final approval of the SDS,
       TRUSTID shall begin development.

                                    3. Development Phase

                                       Task Summary

    Configure and implement AUTHENTICATOR as defined in the SDS.
    Configure all TRUSTID pre-production environments.
    Validate connectivity between TRUSTID and Payfone infrastructure.
    Support Payfone’s unit testing activities.

                                         Deliverable

    AUTHENTICATOR implemented per the SDS and available for system integration testing.

                          4. System Integration Testing (SIT) Phase

                                       Task Summary

    Support Payfone’s SIT activities.
    Correct all defects identified during SIT.
    With Payfone, complete production readiness testing (PRT).
    Correct all defects identified during PRT.

                                 Deliverable & Acceptance

    SIT completed.
    PRT completed.
    Acceptance
    o Payfone will provide approval and acceptance of the TRUSTID solution within two weeks
       of the completion of SIT. TRUSTID shall answer queries from Payfone promptly and
       diligently; where Payfone has outstanding or ongoing queries, the two weeks may be
       extended by Payfone consistent with the number of days TRUSTID needs to answer
       Payfone queries. TRUSTID shall review all identified deficiencies. If TRUSTID accepts
       the identified deficiencies, TRUSTID shall update the TRUSTID software accordingly for
       Payfone’s review to gain acceptance of the completed remediation.


                                         -16-
 Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 153 of 328 PageID #: 213


                              5. User Acceptance Testing (UAT) Phase

                                          Task Summary

       Support Payfone’s UAT activities.
       Correct all defects identified during UAT.

                                     Deliverable & Acceptance

       UAT completed.
       Acceptance
       o Payfone will provide approval and acceptance of the TRUSTID solution within four weeks
          of the completion of UAT. TRUSTID shall answer queries from Payfone promptly and
          diligently; where Payfone has outstanding or ongoing queries, the four weeks may be
          extended by Payfone consistent with the number of days TRUSTID needs to answer
          Payfone queries. TRUSTID shall review all identified deficiencies. If TRUSTID accepts
          the identified deficiencies, TRUSTID shall update the TRUSTID software accordingly for
          Payfone’s review to gain acceptance of the completed remediation.

                                        6. Deployment Phase

                                          Task Summary

       Set-up and configure production environment
       Support Payfone’s stress and performance testing and remediate identified issues.
       Conduct knowledge transfer sessions with Payfone.
       Identify mutual incident response and maintenance procedures inclusive of communications
       plan.
       Support Payfone’s release plan and remediate identified issues.

                                            Deliverables

       Stress and performance testing completed.
       Knowledge transfer sessions completed.
       Incident response procedures.
       Maintenance response procedures.
       Communications plans inclusive of NOC (Network Operations Center) contact information.
       TRUSTID AUTHENTICATOR released to production service period.

Change Control Procedure

It may become necessary to amend this SOW for reasons including, but not limited to, the following:

       Discretionary changes to the project schedule and/or scope
       Requested changes to the work hours of Payfone or TRUSTID personnel
       Non-availability of products, resources or services which are beyond Payfone’s or TRUSTID’s
       control
       Environmental or architectural impediments not previously identified

                                             -17-
 Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 154 of 328 PageID #: 214


       Lack of access to personnel or facilities necessary to complete project

In the event that it is necessary to change this SOW, the following process will be followed:

       A project change request (PCR), in substantially the format set forth in SOW Exhibit 1, will be
       the vehicle for communicating a request for change.
       The PCR must describe the change, reasons for the change, and the effect the change will have
       on the project, which may include scheduling changes, pricing, etc.
       Either Payfone or TRUSTID may initiate a PCR. The designated Project Manager of the
       requesting party will review the proposed change and determine whether to submit the request
       to the other party.
       Both the TRUSTID and Payfone Project Managers will review the proposed change and
       approve or reject it.
       When acceptable, both parties will sign the PCR, which may affect pricing, schedules and
       contractual commitments.
       The SOW or Purchase Order affected by the change will be indicated on a PCR, and the PCR
       Number will be referenced on invoicing.
       PCRs not signed by both parties will have no force or effect.

B. Service Period

The Service Period begins following the production release of AUTHENTICATOR. TRUSTID shall
provide AXA support as described in Exhibit C, “Support Services”, of the related agreement.
TRUSTID provides a staffed Network Operations Center (NOC) that is available 24 hours a day, 7
days a week.

C. Termination

Payfone may terminate this SOW upon written notice to TRUSTID if AXA is not satisfied with its
UAT as described above.

D. Fees and Pricing

The total Transactions sent from Payfone to TRUSTID for validation determine transaction pricing.
Every phone number (ANI/Caller ID) sent to TRUSTID for validation is a Transaction.

Transaction Fees: Transaction volumes are aggregated across a Payfone’s enterprise to calculate the
lowest price. Higher volumes receive lower pricing. Payfone pay a Transactions Fee for GREEN
results; RED results are no cost.

Implementation Period:

TRUSTID anticipates that fewer than 500 Transactions will be needed for the combined purposes of
SIT, UAT and stress/performance testing during the Implementation Period and will provide up to 500
Transactions at no cost in support of testing. Any additional processed Transactions during the
Implementation Period will be billed in the manner applicable to Transactions during the Service
Period.


                                              -18-
 Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 155 of 328 PageID #: 215


Service Period:

The fee per GREEN result is $0.10 USD

RED results will be $0.00 USD.

Transaction Fees and additional fees due are invoiced monthly.

Professional Service Fees:

The price for the Professional Services described in this SOW is $10,000. The Professional Services
fees shall be invoiced upon the completion of AXA’s UAT, provided, however, that AXA 1. Is
satisfied with the UAT and is prepared to move forward with the Deployment Phase and 2. AXA and
Payfone have signed an agreement for use of the services described in this SOW. If either condition 1
or 2 above are not met, Payfone will not owe the fee described in this paragraph and this SOW will
automatically terminate.

Except as set forth below, the basis for Professional Service Fees during the Initial Term is $220 per
hour.

The estimated hours of professional services required to complete the Implementation Phase are
summarized in the following table:

  #     Role                                          Estimated Baseline Hours
  1     VP, Professional Services / PM                32
  2     VP, Software Engineering / Developer          36
        Total                                         68

For the avoidance of doubt, in no event will Payfone owe more than $10,000 for Professional Services
under this SOW.




                                               -19-
 Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 156 of 328 PageID #: 216


                                        SOW EXHIBIT 1
                                     Project Change Request




General Information
Change Request Number

Project Name
Client Name
Project Manager
Salesperson
Target Go-Live Date

Background and Scope of Requested Change
Requestor                                          Phone
Release                                            Date Prepared
Change Title
Change Description
Scope

Impact of Requested Change
Change Assessment
Users Impacted
Systems Impacted


Time and Materials
Cost of Change               Required Hours        Hourly Rate       Estimated Cost

Total
Note: Services are invoiced monthly on a Time and Materials basis.
Any travel expenses will be approved by the Payfone in writing.
Payment terms are consistent with those in the Services Agreement.




                                            -20-
 Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 157 of 328 PageID #: 217


Timeline
Milestones                                   Original Date     New Date




Approval
Company
Signature
Name
Title
Date

Approval
TRUSTID
Signature
Name
Title
Date




                                    -21-
 Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 158 of 328 PageID #: 218


                                                                                           EXHIBIT C

                                          Support Services

TRUSTID will provide Payfone with the following Support Services for the Services:

1. 24 x 7 Support; Severity Levels. TRUSTID will provide Support Services on a 24 x 7 x 365 basis
   and will respond to service requests and correct Errors or provide a Work-Around in accordance
   with the severity level reasonably assigned by Payfone as follows:

       SEVERITY LEVEL             RESPONSE TIME                  CORRECTION TIME
       Severity 1                 30 minutes                     Two hours
       Severity 2                 One hour                       Four hours
       Severity 3                 Three hours                    24 hours
       Severity 4                 24 hours                       One week

   A Severity 1 Error: (i) causes the facilities and/or software to be unavailable or cease operating in
   any material respect; or (ii) is likely to directly or indirectly delete, impair, damage or corrupt
   (collectively with (i), “Damage”) System or Data. A Severity 1 Error will also include any Error
   that poses direct or indirect imminent harm to System or Data.

   A Severity 2 Error: (i) causes a significant function of the facilities and/or software to be
   unavailable or impaired although it still operates; (ii) may cause Damage to any System or Data; or
   (iii) may have a material adverse impact on Payfone’s or Affiliate’s business.

   A Severity 3 Error causes a minor function of the facilities and/or software to be unavailable or
   impaired, which adversely affects or is likely to adversely affect, Payfone’s or Affiliate’s business.

   A Severity 4 Error causes a minor function of the facilities and/or software to be impaired, but
   there is no likely adverse effect on Payfone’s or Affiliate’s business.

   Notwithstanding the availability of a Work-Around, TRUSTID will continue to work to fix the
   Error and, in any event, provide Payfone with the applicable permanent correction within: (i) ten
   calendar days for a Severity 1 or 2 Error; or (ii) three weeks for a Severity 3 or 4 Error.

   As used herein, a “Work-Around” means a temporary work-around, patch or bypass supplied by
   TRUSTID in order to temporarily correct an Error; provided that: (i) the facilities’ and/or
   software’s functionality, compatibility or use is not adversely affected; and (ii) the Work-Around is
   not unduly burdensome to Payfone.

2. Notification of Errors; Response. Payfone notifies TRUSTID of Errors and the Severity Levels of
   such Errors, via TRUSTID’s Network Operations Centers (NOC) at (888) 300-3776 and/or via e-
   mail at support@trustid.com. TRUSTID will respond to Payfone by phone or email as soon as
   possible and in any event within the relevant response time set forth in Section 1 of this Exhibit C.

3. Error Resolution. If Payfone notifies TRUSTID of a Severity 1, 2 or 3 Error, TRUSTID will
   assign a technical resource to correct such Error within the relevant response time for such Error.
   The technical resource will use best efforts to correct the Error in an expeditious manner and will
   inform Payfone of the technical resource’s progress, including the steps taken to resolve the Error,
   the expected time for resolution of the Error and any resolution of the Error.
                                              -22-
 Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 159 of 328 PageID #: 219


4. Error Escalation. If the Error has not been corrected, or a Work-Around has not been provided,
   within the relevant correction time periods set forth in Section 1 of this Exhibit C, then TRUSTID
   will escalate the Error immediately to TRUSTID’s senior technical resource for managing the
   facilities. The senior technical resource will use best efforts to correct the Error in an expeditious
   manner and will inform Payfone of the senior technical resource’s progress, including the steps
   taken to resolve the Error, the expected time for resolution of the Error and any resolution of the
   Error. TRUSTID will provide the senior technical resource with as much assistance as necessary to
   fix the problem as soon as possible.

5. TRUSTID will provide Payfone with prior written notice (by as much time as practicable but in no
   event less than seven calendar days) of the release by TRUSTID of any Upgrade and, except as set
   forth below, will install and incorporate such Upgrade as part of the applicable Services, at no
   additional cost. If Payfone requests TRUSTID to demonstrate such Upgrade, TRUSTID will
   promptly demonstrate such Upgrade to Payfone at no additional cost. If any Upgrade is installed,
   such Upgrade will thereupon be deemed to be part of the Services.




                                              -23-
 Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 160 of 328 PageID #: 220


                                                                                          EXHIBIT D

               Service Level Agreement – Service Credits and Root Cause Analyses

       1. Overview

TRUSTID understands the importance of the Services’ availability and performance and the impact
that both have on our customers’ operations. To ensure service availability, TRUSTID provides
geographically diverse service locations for both primary and backup servers. TRUSTID’s service is
designed to achieve very high levels of availability.

       2. Definitions

Scheduled Maintenance – An activity that has planned service downtime and is scheduled in advance
during the weekly Scheduled Maintenance Window.

Written notice shall be provided to the Payfone at least seven calendar days prior to the Scheduled
Maintenance activity. Such notice shall include a summary description of the work to be completed
and an estimated timeframe of the planned activity.

When needed, TRUSTID’s Scheduled Maintenance window is typically Tuesdays from 9:30 p.m. PST
until 12:30 a.m. PST the following morning.

TRUSTID will record the details of any Scheduled Maintenance, including the start and end time
rounded to the nearest minute, in a Scheduled Maintenance log.

Outage – The Service is not available in accordance with the Agreement for more than three
consecutive minutes and it is not due to Scheduled Maintenance. If at least one of the Service
endpoints that TRUSTID has made available to Payfone is operational, no Outage has occurred.

For each Outage, TRUSTID shall notify the Payfone by email within thirty minutes of becoming aware
of an Outage or as soon thereafter as practicable. TRUSTID shall determine (acting reasonably) when
the Outage occurred and record details about it, including the start and end time rounded to the nearest
minute, in an Outage log. TRUSTID shall email copies of logs to Payfone upon request.

Outages do not include the failures of Payfone systems or networks, failures of the Internet at large
(but without prejudice to TRUSTID’s hosting obligations and requirement to have diversely routed
connectivity to the Internet) or the inability of Payfone’s Internet access provider(s) to route Payfone
traffic successfully across the Internet to TRUSTID’s Service.

       3. Response Time

This measures the elapsed time between TRUSTID’s receipt of an API request and TRUSTID’s
transmission of the response to the request by the Service. Response Time does not include any time
required by a Payfone system to send, to receive or to process the request, or any Internet latency.
Response Time shall be computed and reported as a monthly average of all Payfone requests received
by the Service.



                                              -24-
 Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 161 of 328 PageID #: 221


Service Credits

In any month where the average monthly Response Time exceeds nine seconds, a Performance
Payment of three percent of that month’s transaction fees shall be credited to the Payfone.

         4. Availability

This measures the percentage of time within a calendar month that the Service did not experience an
Outage, as defined in the Section entitled “Definitions.” Availability shall be computed and reported as
the monthly percentage obtained from the following formula:

Availability % = (TM – SMM – OM) / (TM – SMM)

where:

TM = Total Minutes in the calendar month
SMM = Scheduled Maintenance Minutes in the calendar month within the agreed maintenance
window
OM = Outage Minutes in the calendar month

Service Credits

In any calendar month where Availability falls below 99.6%, a service credit of two percent of that
month’s processing fees shall be credited to Payfone.

In any calendar month where Availability falls below 99.1%, a service credit of five of that month’s
processing fees shall be credited to Payfone.

In any calendar month where Availability falls below 98%, a service credit of ten percent of that
month’s processing fees shall be credited to Payfone.

         5. Root Cause Analysis

Where an Outage occurs or a service credit accrues, TRUSTID shall undertake a root cause analysis of
the problem and shall take all steps reasonably open to it to investigate, identify and fix the cause.
TRUSTID will provide Payfone with updates on the progress of each Root Cause Analysis.

         6. Review and Change

Payfone may review service levels with TRUSTID on a mutually agreed date.




                                              -25-
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 162 of 328 PageID #: 222




                                                                                     EXHIBIT E

                   Compliance with Data Protection Laws and Regulations

For the purpose of this Exhibit E, personal data means information relating to Payfone’s
customers and/or employees that Payfone has a legal duty to protect under one or more
applicable data protection laws.

A.     General Undertakings with Respect to Personal Data

TRUSTID represents, warrants and covenants that:

       it will process, use, maintain and disclose personal data only as necessary for the specific
       purpose for which this information was disclosed to it and only in accordance with the
       express instructions of Customer (e.g. to perform services) and for other purposes
       expressly permitted in this Agreement;
       it will not disclose any personal data to any third party (including, without limitation, to
       the subject of such information) or any person who does not have a need to know such
       personal information;
       it will immediately notify Customer in writing if it becomes aware of any disclosure or
       use of any personal information in breach of this Exhibit E;
       it will cooperate with Customer and the relevant supervisory authority in the event of
       litigation or a regulatory inquiry concerning the information and shall comply with all
       lawful and reasonable instructions of Customer and the relevant supervisory authority
       with regard to the processing of such personal information;
       it will enter into further agreements as reasonably requested by Customer to comply with
       laws and regulations from time to time; and
       it has no reason to believe that any applicable law will prevent it from fulfilling its
       obligations under this Exhibit E.
For compliance with US privacy and data protection:
TRUSTID represents, warrants and covenants that it will implement and maintain an appropriate
written information security program, the terms of which shall meet or exceed the requirements
for financial institutions under 17 CFR 248.30, and which shall include appropriate technical and
organizational measures to: (i) ensure the security and confidentiality of all information provided
to it by Customer, including, without limitation, personal information (collectively, the
“information”); (ii) protect against any threats or hazards to the security or integrity of
information, including, without limitation, unlawful destruction or accidental loss, alteration and
any other form of unlawful processing; and (iii) prevent such unauthorized access to, use or
disclosure of the information;




                                              -26-
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 163 of 328 PageID #: 223




For compliance with non-US Data Protection Regulations:
In the event that the Services are subject to regulation under the laws of any jurisdiction outside
of the United States of America, the parties shall execute such further documents and shall take
such further actions as may be required to ensure and to demonstrate compliance with all
applicable such regulations.


B.       Undertakings Related to Customer Incoming Numbers.

     1. Background

TRUSTID will receive telephone numbers in the course of providing Services to Customer or its
Affiliates that purport to be the number from which a caller is calling Customer (“Customer
Incoming Numbers”) to improve operations. The fact that a call was made or purported to have
been made from a Customer Incoming Number is Confidential Information.

     2. Scope of usage

Subject to paragraph 3 below, but otherwise notwithstanding any other provision of this
Agreement, as part of its Services, TRUSTID may, both during and after the Term of this
Agreement, use the Customer Incoming Numbers:

     (a) as required for providing the Services to Customer under this Agreement;
     (b) for calculating and verifying invoices to Customer under this Agreement;
     (c) for audit (including external audit where external auditors are subject to confidentiality
         obligations); and
     (d) for performing internal technical analysis on the ANI relating to the Customer Incoming
         Numbers to verify or improve TRUSTID’s technology.

     3. Prohibited usage
Except in connection with activities specifically permitted in Section 2 TRUSTID will not:

     -   Disclose any Customer Incoming Number to any third party
     -   Use any Customer Incoming Number to send or make any communication to or with an
         individual or to make a phone call or send a voice message or text message to any
         Customer Incoming Number;
     -   Use any Customer Incoming Number to perform any identification of individuals or to
         find out, estimate, surmise or establish any information relating to any individual or
         groups of individuals;
     -   Use, link or associate any Customer Incoming Number with any other personal
         information.




                                               -27-
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 164 of 328 PageID #: 224




                                                                                EXHIBIT F

                                         Insurance

At all times during the Term of this Agreement, TRUSTID will maintain in force with reputable
insurance carriers the following insurance:

 $2,000,000         General Liability
 $4,000,000         Annual Aggregate
 $312,120           Business Personal Property - Blanket Limit - $500 Deductible
 Included           Business Income/Extra Expense
 $1,000,000         Crime Package including Employee Dishonesty & ERISA
 $5,000,000         Technology Errors & Omissions Liability/Each Occurrence and Aggregate
 $1,000,000         Sublimit for Privacy Regulation Proceeding - $10,000 deductible
 $1,000,000         Sublimit for Privacy Event Expense - $10,000 Deductible
 $1,000,000         Sublimit for Network Extortion - $10,000 Deductible
 $1,000,000         Hired Auto Liability
 $1,000,000         Non owned Auto Liability
 $4,000,000         Umbrella Liability
 $3,000,000         Directors & Officers Liability - $10,000 Self-Insured Retention
 $1,000,000         Fiduciary Liability - $0 Self-Insured Retention
 $1,000,000         Employment Practice Liability - $10,000 Self-Insured Retention
 $500,000           Employers Liability
 Statutory          Workers Compensation




                                            -28-
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 165 of 328 PageID #: 225




                 Exhibit 17
7/6/2020         Case 1:20-cv-01633-MN Document 1-1     Filed Trust
                                                Digital Identity 12/01/20      Page 166 of 328 PageID #: 226
                                                                    Platform | Payfone
  https://www.payfone.com/trust-platform/                                                                                          Go   JUL NOV DEC
                                                                                                                                                               🗔 ⍰❎
                                                                                                                                                                 f ×🐦
                                                                    Payfone Raises $100 Million       Read More
  3 captures                                                                                                                                 08
  3 Jun 2019 - 8 Nov 2019                                 Trust Platform   Products   Resources   Company    Careers   Contact          2018 2019 2020     ▾ AboutUs
                                                                                                                                                                  this capture
                                                                                                                                                         Contact




   A toolkit to enable Trust,
   Visibility and Control.
   Boost customer satisfaction and retention by enabling
   incredible digital experiences with our award-winning modular
   Trust Platform.


          Request a Meeting




                                                                               Trust Matters.
                                Experts predict that Trust will reshuf e the Fortune 500. Why? Trust allows companies
                                to enable the exceptionally easy and secure digital experiences that today’s customers
                                        crave and expect. This means happier customers and better retention.




                                            Greater Digital                            Trusted                           Higher Customer
                                             Experiences                              Customers                            Satisfaction




                                                                                                                                                                     
https://web.archive.org/web/20191108130010/https://www.payfone.com/trust-platform/                                                                                           1/6
7/6/2020         Case 1:20-cv-01633-MN Document 1-1     Filed Trust
                                                Digital Identity 12/01/20      Page 167 of 328 PageID #: 227
                                                                    Platform | Payfone
  https://www.payfone.com/trust-platform/                                                                              Go   JUL NOV DEC
                                                                                                                                                   🗔 ⍰❎
                                                                                                                                                     f ×🐦
                                                        Payfone Raises $100 Million         Read More
  3 captures                                                                                                                     08
  3 Jun 2019 - 8 Nov 2019                     Trust Platform   Products     Resources   Company    Careers   Contact        2018 2019 2020     ▾ AboutUs
                                                                                                                                                      this capture
                                                                                                                                             Contact




   Trust Platform

   Payfone’s patented Trust Platform is modular and is built
   around the Trust Score, tokenized Payfone ID, Fonebook,
   Orchestration and the Payfone Dashboard.




                                                                          Fonebook’s next-generation identity tokenization technology
                                                                          delivers better security, easier digital experiences and faster
                                                                          response across all channels.
                              Fonebook                                    With your customized company Fonebook, you can verify and
                                                                          append your customer information for more robust and accurate
                                                                          data to con dently and more effectively engage with your
                                                                          customers.




                                                                          Through your Fonebook, a unique Payfone ID is generated for
                                                                          every customer. This secure ID token becomes their universal
                                                                          identi er to facilitate and unlock enhanced digital experiences.

                                                                          Our patented tokenization technology replaces sensitive personal
                                                                          information with a token that is virtually meaningless to anyone
                              Payfone ID                                  other than the entity that created it.

                                                                          Tokenization delivers better security, easier digital experiences, and
                                                                          faster response across all customer channels.

                                                                          Payfone’s secure ID tokens eliminate cumbersome fraud processes,
                                                                          which diminish the customer experience and negatively impact 
https://web.archive.org/web/20191108130010/https://www.payfone.com/trust-platform/                                                                               2/6
7/6/2020         Case 1:20-cv-01633-MN Document 1-1     Filed Trust
                                                Digital Identity 12/01/20      Page 168 of 328 PageID #: 228
                                                                    Platform | Payfone
  https://www.payfone.com/trust-platform/
                                                                              sales.                                                         Go   JUL NOV DEC
                                                                                                                                                                         🗔 ⍰❎
                                                                                                                                                                           f ×🐦
                                                                  Payfone Raises $100 Million            Read More
  3 captures                                                                                                                                           08
  3 Jun 2019 - 8 Nov 2019                               Trust Platform    Products     Resources     Company    Careers   Contact                 2018 2019 2020     ▾ AboutUs
                                                                                                                                                                            this capture
                                                                                                                                                                   Contact




                                                                                     The Payfone Trust Score measures the potential risk associated
                                                                                     with a digital identity, so you can trust that you know who your
                                                                                     customers are. Payfone provides a real-time Trust Score, which
                                                                                     validates a customer’s identity and virtually eliminates
                                                                                     impersonation attacks (for example, SIM swap fraud, account
                                                                                     takeover, porting fraud and ANI-spoo ng attacks.)
                                 Trust Score
                                                                                     In lieu of traditional authentication methods, which are static and
                                                                                     hackable, the Trust Score analyzes billions of digital signals from
                                                                                     multiple sources for a holistic, real-time measure of identity trust.

                                                                                     The Trust Score lets businesses con dently service customers and
                                                                                     promote new offers.




               Instead of relying on static, hackable                    The Payfone Trust Score analyzes real-                        To generate a dynamic score that
              methods such as passwords, security                        time digital signals from a multitude of                   answers the question “Can this customer
                   questions and SMS passcodes…                                           sources.                                                be trusted?”




                                                                 Payfone’s recommended thresholds:




                               0-300                                                 300-640                                                      ≥640



                            Decline recommended                             Further inspection recommended                                  Approve with no friction




                                                                                                                                                                               
https://web.archive.org/web/20191108130010/https://www.payfone.com/trust-platform/                                                                                                     3/6
7/6/2020         Case 1:20-cv-01633-MN Document 1-1     Filed Trust
                                                Digital Identity 12/01/20      Page 169 of 328 PageID #: 229
                                                                    Platform | Payfone
  https://www.payfone.com/trust-platform/                                                                            Go   JUL NOV DEC
                                                                                                                                                 🗔 ⍰❎
                                                                                                                                                   f ×🐦
                                                        Payfone Raises $100 Million       Read More
  3 captures                                                                                                                   08
  3 Jun 2019 - 8 Nov 2019                     Trust Platform   Products   Resources   Company    Careers   Contact        2018 2019 2020     ▾ AboutUs
                                                                                                                                                    this capture
                                                                                                                                           Contact




                                                                                                                                                       
https://web.archive.org/web/20191108130010/https://www.payfone.com/trust-platform/                                                                             4/6
7/6/2020         Case 1:20-cv-01633-MN Document 1-1     Filed Trust
                                                Digital Identity 12/01/20      Page 170 of 328 PageID #: 230
                                                                    Platform | Payfone
  https://www.payfone.com/trust-platform/                                                                            Go   JUL NOV DEC
                                                                                                                                                 🗔 ⍰❎
                                                                                                                                                   f ×🐦
                                                        Payfone Raises $100 Million       Read More
  3 captures                                                                                                                   08
  3 Jun 2019 - 8 Nov 2019                     Trust Platform   Products   Resources   Company    Careers   Contact        2018 2019 2020     ▾ AboutUs
                                                                                                                                                    this capture
                                                                                                                                           Contact




                                                                                                                                                       
https://web.archive.org/web/20191108130010/https://www.payfone.com/trust-platform/                                                                             5/6
7/6/2020         Case 1:20-cv-01633-MN Document 1-1     Filed Trust
                                                Digital Identity 12/01/20      Page 171 of 328 PageID #: 231
                                                                    Platform | Payfone
  https://www.payfone.com/trust-platform/                                                                                       Go   JUL NOV DEC
                                                                                                                                                             🗔 ⍰❎
                                                                                                                                                               f ×🐦
                                                                  Payfone Raises $100 Million       Read More
  3 captures                                                                                                                                08
  3 Jun 2019 - 8 Nov 2019                               Trust Platform   Products   Resources   Company    Careers   Contact         2018 2019 2020      ▾ AboutUs
                                                                                                                                                                this capture
                                                                                                                                                       Contact




   Let us help you reach your goals with an innovative Trust Platform that enables you to
                                                                                                                                                 Request a Meeting
   extend faster, frictionless and fraud-free experiences to all of your customers.




                                                                 Home                              Company                     Contact Us

                                                                 Trust Platform                    Resources                   Careers Now Hiring

                                                                 Products                          Press and News




   Privacy Policy           Exercise Your Rights   Do Not Sell My Personal Information
                                                                                                                                                                     
   ©2019 Payfone Inc. All Rights Reserved




                                                                                                                                                                   
https://web.archive.org/web/20191108130010/https://www.payfone.com/trust-platform/                                                                                         6/6
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 172 of 328 PageID #: 232




                 Exhibit 18
       Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 173 of 328 PageID #: 233
                                                                             CASE STUDY




Prove Empowers Fortune 200 Retailer’s
Call Center Agents to Reduce Fraud and
Maximize Revenues


By the Numbers                       About the Company
                                     With over 1,000 locations in most of the fifty states, this company is one


98%
                                     of the largest family-oriented department store retail chains in the US.
                                     They offer clothing, footwear and accessories, as well as home products
                                     and housewares targeted to middle income customers. They recently
Success Rate                         reported revenues of approximately $20B and net income of just under
Prove achieved an outstanding        $1B.
uplift in their success rate
(Approve Rate), from 83% in
2018 to 98% with Prove in 2019.
                                     Executive Summary
                                     Looking to decrease fraud and reduce call center handling times while


50
                                     demonstrating a better return on investment than other solutions offered,
                                     the company turned to Prove for help.


Seconds Reduced
                                     The Need
Prove helped the company
significantly reduce their call      Putting customers first and offering them personalized connections and
times by 50 seconds, from 600 in
                                     easy experiences are core tenets of the company’s strategic values.
2018 down to 550 seconds in
2019.
                                     These values manifest themselves in the way the company structures
                                     and operates their call centers: unlike many organizations in the industry
                                     that have moved to reduce the number of call center agents in favor of


52%
                                     automated interactive voice response (IVR) models, this company aims to
                                     keep their call center agents engaged and to empower them to provide
                                     human-centered concierge service to their customers.
Decreased Fraud Rate
                                     The company’s call center performs a key role in stepping up
Prove contributed to a substantial
52% decrease in the company’s        authentication for suspicious orders coming from across all channels.
fraud rates.                         Agents need to balance out vigilance to prevent fraudulent transactions




                                                             ©2020 Prove. All Rights Reserved. Proprietary & Confidential   1
       Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 174 of 328 PageID #: 234
                                                                             CASE STUDY




1,800
                                    with providing a seamless consumer experience. In order to accomplish
                                    these goals, they need to be equipped with the right tools.

# of Agents Using Trust
Portal Today                        The Solution
Prove originally piloted Trust      The company’s call center’s fraud department adopted Prove’s Trust
Portal with 30 call center agents
across two teams. Today, there
                                    Portal solution. Trust Portal is designed to help agents, in real time,
are 1,800 agents using Trust        expedite manual reviews to assess risk more rapidly to better service
Portal across 12 sites.             consumers and prevent fraud. It eliminates their dependency on IT and
                                    developer teams and allows them to directly access Prove’s capabilities
                                    with an intuitive, GUI-based experience. The SaaS-based, full-featured
                                    Trust Portal requires no integration, and with fast provisioning and
                                    immediate access, accelerates the organization’s time to value.

                                    With Trust Portal, the company’s agents can:

                                    •   Verify that a caller’s phone number matches their address for order
                                        delivery (Prove Identity Verification)
                                    •   Measure the risk and reliability of the caller’s phone number to confirm
                                        that it has not been compromised (Prove Trust Score)
                                    •   Validate that the caller is in possession of the phone making the call
                                        (Prove Instant Link for Web (Fortified OTP) or Voice OTP)

                                    Using Prove’s three-pronged verification and authentication approach
                                    allows the agents to expedite handle times while mitigating fraud risk.


                                    The Results
                                    Initial results demonstrated the power of Prove’s platform, which helped
                                    agents provide a much more seamless and personable experience to
                                    their consumers. The company placed Prove at the top of their
                                    authentication waterfall and reduced their dependency on other fraud
                                    prevention vendors, thereby streamlining their architecture and lowering
                                    overall costs.

                                    Based on these initial results and the strong partnership between the two
                                    organizations, Prove continued to collaborate with the company to
                                    address new fraud vectors. Prove also delivered advanced features,
                                    including deeper searching capabilities and integration with their
                                    corporate single sign-on platform, further improving the agents’ user
                                    experience with Trust Portal.




                                                             ©2020 Prove. All Rights Reserved. Proprietary & Confidential   2
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 175 of 328 PageID #: 235




                 Exhibit 19
   Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 176 of 328 PageID #: 236




          The Modern Platform for
     Continuous Identity Authentication

   Prove secures the digital onboarding, servicing, call center and payment services of over 1,000 enterprises

                                and 500 banks including 8 of the top 10 U.S. banks.



      Prove’s global cloud solutions and mobile intelligence (https://www.payfone.com/insights/what-is-

                                                phone-intelligence/?

   __hstc=207985293.13ba3bac966b63a06f0333a029c1d6ee.1605577175065.1605577175065.1605577175065.1&__hssc=207

    driven APIs significantly increase the Approve Rates (https://www.payfone.com/insights/did-you-know-

                                     3-critical-kpis-to-measure-digital-trust/?

   __hstc=207985293.13ba3bac966b63a06f0333a029c1d6ee.1605577175065.1605577175065.1605577175065.1&__hssc=207

            of digital transactions while mitigating fraud with a focus on accuracy, ease and privacy.




                                   Payfone is now Prove!

  Payfone Rebrands to Prove & Raises $100 Million (https://prove.com/blog/prove-sets-standard-for-modern-identity-
     authentication-with-new-brand-major-acquisition-and-100m-investment-for-global-expansion/) Read More
(https://prove.com/blog/prove-sets-standard-for-modern-identity-authentication-with-new-brand-major-acquisition-and-
                                       100m-investment-for-global-expansion/)

     Prove Sees 300% Increase in YoY New Business Wins, Now Serves 9 of the Top 10 Financial Institutions Read More
                       (https://prove.com/blog/prove-sees-300-increase-in-yoy-new-business/)



                                       The new prove.com website is coming soon



                                                         0001
                                                                                                                       /
Case 1:20-cv-01633-MN Document 1-1 GoFiled  12/01/20 Page 177 of 328 PageID #: 237
                                     to Payfone.com (https://www.payfone.com/?
__hstc=207985293.13ba3bac966b63a06f0333a029c1d6ee.1605577175065.1605577175065.1605577175065.1&__hssc=207985293.1.1605577175066&

           Securing 1,000+ global enterprises and 500+ banks including 8 of the top 10 in the US




                     The Identity Verification & Authentication Leader
                                                      0002
                                                                                                                         /
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 178 of 328 PageID #: 238

                                            20 billion
                                       Transactions in 2019



                                   1000+ Enterprise Customers




                                   Privacy-First, Decentralized




                                       Coverage of 95% of
                                           US Adults



                                       195 Global Markets




                   4 Reasons Top Companies Choose Prove




        1.
                Persistent identity verification that covers 90% of US adults and stays updated through
                phone number ownership and device lifecycle events


       2.
                Omni-channel, passive authenticators that prove possession over mobile, desktop, call
                center, and chat


       3.
                Our Trust Score™ delivers federated trust with real-time analysis of the behavior and
                velocity of billions of phone number and device authentication events, as well as the
                most robust coverage of modern fraud vectors such as burner phones, SIM swaps,
                account ports, SPID and line type changes, recycled and reassigned phone numbers, and
                synthetic identities


       4.
                Privacy-first approach to data emphasizes a decentralized data architecture, identity
                tokenization, consent, and limits on data aggregation




                                                0003
                                                                                                          /
                       Award-Winning
Case 1:20-cv-01633-MN Document 1-1 Filed Technology
                                         12/01/20 Page 179 of 328 PageID #: 239




                         (https://www.payfone.com/press/payfone-ranked-in-the-americas-fastest-growing-


                                  companies-by-the-financial-times/?
  __hstc=207985293.13ba3bac966b63a06f0333a029c1d6ee.1605577175065.1605577175065.1605577175065.1&__hssc
                            =207985293.1.1605577175066&__hsfp=3629513924)

                                       (https://www.payfone.com/press/payfone-makes-deloitte-fast-500-list-


                            of-fastest-growing-tech-cos-3rd-year-in-a-row/?
  __hstc=207985293.13ba3bac966b63a06f0333a029c1d6ee.1605577175065.1605577175065.1605577175065.1&__hssc
                            =207985293.1.1605577175066&__hsfp=3629513924)


                    (https://www.payfone.com/press/payfone-wins-best-customer-security-and-over-the-top-


          ott-monetization-awards-in-the-fourth-annual-fierce-innovation-awards-telecom-edition/?
  __hstc=207985293.13ba3bac966b63a06f0333a029c1d6ee.1605577175065.1605577175065.1605577175065.1&__hssc
                             =207985293.1.1605577175066&__hsfp=3629513924)


                     (https://www.payfone.com/press/payfone-wins-sinet-16-cybersecurity-innovator-award/?


  __hstc=207985293.13ba3bac966b63a06f0333a029c1d6ee.1605577175065.1605577175065.1605577175065.1&__hssc
                            =207985293.1.1605577175066&__hsfp=3629513924)

                            (https://www.payfone.com/press/payfone-announced-as-a-consumer-protection-


                                  finalist-in-the-2018-edison-awards/?
  __hstc=207985293.13ba3bac966b63a06f0333a029c1d6ee.1605577175065.1605577175065.1605577175065.1&__hssc
                            =207985293.1.1605577175066&__hsfp=3629513924)




 Privacy Policy (https://www.payfone.com/privacy-policy/?
 __hstc=207985293.13ba3bac966b63a06f0333a029c1d6ee.1605577175065.1605577175065.1605577175065.1&__hssc
 =207985293.1.1605577175066&__hsfp=3629513924)

 Exercise Your Rights (https://www.payfone.com/exercise-your-rights/?
 __hstc=207985293.13ba3bac966b63a06f0333a029c1d6ee.1605577175065.1605577175065.1605577175065.1&__hssc
 =207985293.1.1605577175066&__hsfp=3629513924)

 Do Not Sell My Personal Information (https://privacyportal-cdn.onetrust.com/dsarwebform/8aa1d8bb-97e7-4099-
 80ca-30899517246c/01791f6c-c9d7-49c8-a2ed-91155f5a1279.html)

 ©2020 Prove. All Rights Reserved




                                                      0004
                                                                                                               /
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 180 of 328 PageID #: 240




           Exhibit 20
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 181 of 328 PageID #: 241




                                      0001
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 182 of 328 PageID #: 242




                 Exhibit 21
     7/6/2020               Case 1:20-cv-01633-MN Document  1-1| Instant
                                                       Payfone      Filed   12/01/20
                                                                         Trust               Page
                                                                               To Every Digital       183 of 328 PageID #: 243
                                                                                                Transaction




https://www.payfone.com/                                                                            Go   JAN FEB MAR
                                                                                                                                                                             🗔 ⍰❎
362 captures                                                                                                  06                                                               f 🐦
12 Dec 1998 - 18 Jun 2020                                                                                2016 2017 2018                                                   ▾ About this capture


                                                                                                                                                                 




   Instant Trust
   Removes friction, drives engagement
   and fights fraud with the power of
   instant mobile authentication




                                                                 OUR SOLUTIONS




                        Enrollment                      OTP Replacement                         Call Verification                                Fortified OTP

     Integrate new people, numbers and           Authenticate every mobile login        Instantly verify incoming calls into         Protect SMS verification messaging
     devices with speed, without friction            without complications                     your contact center                         from evolving threats




                                                   In today’s business world, a few bad actors can force businesses to treat all
   ABOUT PAYFONE
                                                   customers with suspicion. This leads to client and employee frustration, higher
                                                   operating costs and lower revenue.

                                                   Payfone delivers seamless, non-intrusive verification using each mobile phone’s
                                                   inherent identity to provide top-tier protection for businesses and their customers.

                                                   Remove friction and drive user engagement with Payfone Instant Trust. It’s the best
                                                   way to enhance the customer experience while lowering the risk friction and fraud.




SOLUTIONS                                   COMPANY                                SUPPORT                                     LOCATIONS

Enrollment                                  Investors                              Contact                                     New York Office




     https://web.archive.org/web/20170206232314/https://www.payfone.com/                                                                                                           1/2
     7/6/2020               Case 1:20-cv-01633-MN Document  1-1| Instant
                                                       Payfone      Filed   12/01/20
                                                                         Trust               Page
                                                                               To Every Digital       184 of 328 PageID #: 244
                                                                                                Transaction



Enrollment                             Investors            Contact                                New York Office
https://www.payfone.com/                                                     Go   JAN FEB MAR
                                                                                                   245 5th Avenue, 11th Floor           🗔 ⍰❎
OTP Replacement                        Press Center         Privacy Policy             06
362 captures                                                                                       New York, NY 10016                     f 🐦
Call Verification
12 Dec 1998 - 18 Jun 2020              Careers                                    2016 2017 2018                                     ▾ About this capture
                                                                                                   Denver Office
Fortified OTP
                                                                                                   6455 S. Yosemite St., Suite 730
                                                                                                   Greenwood Village, CO 80111




© 2017 Payfone, Inc.




     https://web.archive.org/web/20170206232314/https://www.payfone.com/                                                                      2/2
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 185 of 328 PageID #: 245




           Exhibit 22
                                  Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 186 of 328 PageID #: 246




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT

                                                                                  US 9,001,985 Claim 1
                                                                         Prove’s Call Center Authentication


1. A method of determining a source origin confidence       Prove’s Call Center Authentication includes a method of determining a Trust Score (“source origin confidence metric”) of a
metric of a calling party number or billing number          calling party number associated with an incoming call to a called party telephonic device (e.g., call center) from a calling party
associated with an incoming call to a called party          telephonic device.
telephonic device from a calling party telephonic device,
comprising:




                                                            Exhibit 9 at 2.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 187 of 328 PageID #: 247




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 10 at 1.




                                      Exhibit 8 at 1-2.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 188 of 328 PageID #: 248




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 11 at 4.




                                      Exhibit 11 at 5.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 189 of 328 PageID #: 249




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 15 at 2.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 190 of 328 PageID #: 250




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 20 at 1.
                                  Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 191 of 328 PageID #: 251




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                                               Exhibit 17 at 3.

receiving by an electronic system associated with the called   Prove’s Call Center Authentication is associated with the called party telephonic device (e.g., call center) receives “the calling
party telephonic device the calling party number or billing    party number” (e.g., ANI) from the called party telephonic device (e.g., call center).
number, wherein the electronic system receives the calling
party number or billing number from the called party
telephonic device;
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 192 of 328 PageID #: 252




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 10 at 1.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 193 of 328 PageID #: 253




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 13 at 1.

                                      On information and belief, Prove Call Center Authentication receives SIP invite information, including the ANI, from the call
                                      center via Prove’s APIs.




                                      Exhibit 12 at 1.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 194 of 328 PageID #: 254




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 8 at 2.




                                      Exhibit 8 at 4.
                                 Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 195 of 328 PageID #: 255




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                                              Exhibit 14 at 1.

after receiving the calling party number or billing number    After receiving the “calling party number,” Prove’s Call Center Authentication gathers “operational status information associated
and before the incoming call is answered, gathering by the    with the calling party number” (e.g., “billions of digital signals from multiple sources,” Fonebook).
electronic system associated with the called party
telephonic device operational status information associated
with the calling party number or billing number, and
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 196 of 328 PageID #: 256




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 17 at 3.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 197 of 328 PageID #: 257




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT

                                      Exhibit 8 at 2.




                                      Exhibit 10 at 1.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 198 of 328 PageID #: 258




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 14 at 1

                                      At a minimum, Rodger Desai indicated that Prove analyzes information such as tenure of a number, behavior, and funding
                                      mechanism. See Consult Hyperion: Event 21 - Fireside Chat With Rodger Desai, available at https://chyp.com/webinars/week-21-
                                      fireside-chat-with-rodger-desai/. See also Payfone’s Rodger Desai: Digital Transactions Should Be As Easy As Making A Phone
                                      Call, available at https://tearsheet.co/podcasts/payfones-rodger-desai-digital-transactions-should-be-as-easy-as-making-a-phone-
                                      call/
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 199 of 328 PageID #: 259




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT

                                      On information and belief, the “operational status information” is gathered “before the incoming call is answered” because Prove
                                      instantly verifies calls.




                                      Exhibit 11 at 3.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 200 of 328 PageID #: 260




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 13 at 1.




                                      Exhibit 9 at 2.




                                      Exhibit 12 at 1.
                                  Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 201 of 328 PageID #: 261




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                                              Exhibit 21 at 1.

determining by the electronic system associated with the      Prove’s Call Center Authentication determines a numeric Trust Score (i.e., “source origin confidence metric”) for the calling party
called party telephonic device the source origin confidence   number.
metric for the calling party number or billing number.




                                                              Exhibit 17 at 3.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 202 of 328 PageID #: 262




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 11 at 4.




                                      Exhibit 11 at 5.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 203 of 328 PageID #: 263




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 17 at 3.
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 204 of 328 PageID #: 264




           Exhibit 23
                                Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 205 of 328 PageID #: 265




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT

                                                                                US 8,238,532 Claim 32
                                                                         Prove’s Call Center Authentication


32. A system for performing forensic analysis on calling    Prove’s Call Center Authentication performs “forensic analysis on calling party number information,” (e.g., ANI), “associated
party number information associated with an incoming call   with an incoming call from a telephonic device,” e.g., call to a call center.
from a telephonic device, before the incoming call is
answered, comprising:




                                                            Exhibit 9 at 2.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 206 of 328 PageID #: 266




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 10 at 1.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 207 of 328 PageID #: 267




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 13 at 1.




                                      Exhibit 8 at 1-2.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 208 of 328 PageID #: 268




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 11 at 4.




                                      Exhibit 11 at 5.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 209 of 328 PageID #: 269




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 15 at 2
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 210 of 328 PageID #: 270




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 20 at 1.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 211 of 328 PageID #: 271




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 17 at 3.

                                      On information and belief, this “forensic analysis” is performed “before the incoming call is answered.”




                                      Exhibit 11 at 3.
                                  Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 212 of 328 PageID #: 272




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                                              Exhibit 9 at 2.




                                                              Exhibit 12 at 1.




                                                              Exhibit 21 at 1.

an interface for receiving calling party number information   Prove’s Call Center receives “the calling party number information” (e.g., SIP INVITE information and ANI).
associated with the incoming call;
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 213 of 328 PageID #: 273




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 10 at 1.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 214 of 328 PageID #: 274




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 13 at 1.

                                      On information and belief, Prove Call Center Authentication receives SIP invite information, including the ANI, via Prove’s APIs
                                      (i.e., “interface”).




                                      Exhibit 12 at 1.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 215 of 328 PageID #: 275




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 8 at 2.




                                      Exhibit 8 at 4.
                                  Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 216 of 328 PageID #: 276




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                                            Exhibit 14 at 1.

a memory configured to store a plurality of expected call   On information and belief, Prove’s Call Center Authentication stores “expected call patterns” so that it can identify fraud such as
patterns;                                                   SIM swap fraud, account takeover, porting fraud, and ANI-spoofing attacks based on the “billions of digital signals from multiple
                                                            sources” that are analyzed.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 217 of 328 PageID #: 277




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 17 at 3.




                                      Exhibit 12 at 1.
                                  Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 218 of 328 PageID #: 278




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                                              Exhibit 8 at 2.

one or more processors configured to: gather operational      Prove’s Call Center Authentication gathers “gather operational status information associated with the calling party number
status information associated with the calling party number   information” (e.g., “billions of digital signals from multiple sources,” Fonebook).
information, and
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 219 of 328 PageID #: 279




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 17 at 3.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 220 of 328 PageID #: 280




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT

                                      Exhibit 8 at 2.




                                      Exhibit 10 at 1.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 221 of 328 PageID #: 281




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 14 at 1.

                                      At a minimum, Rodger Desai indicated that Prove analyzes information such astenure of a number, behavior, and funding
                                      mechanism. See Consult Hyperion: Event 21 - Fireside Chat With Rodger Desai, available at https://chyp.com/webinars/week-21-
                                      fireside-chat-with-rodger-desai/. See also Payfone’s Rodger Desai: Digital Transactions Should Be As Easy As Making A Phone
                                      Call, available at https://tearsheet.co/podcasts/payfones-rodger-desai-digital-transactions-should-be-as-easy-as-making-a-phone-
                                      call/
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 222 of 328 PageID #: 282




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT

                                      On information and belief, the “operational status information” is gathered “before the incoming call is answered” because Prove
                                      instantly verifies calls.




                                      Exhibit 11 at 3.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 223 of 328 PageID #: 283




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 13 at 1.




                                      Exhibit 9 at 2.




                                      Exhibit 12 at 1.
                                  Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 224 of 328 PageID #: 284




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                                              Exhibit 21 at 1.

assign a source origin confidence metric to the calling party On information and belief, Prove’s Call Center Authentication assigns a numeric Trust Score (i.e., “source origin confidence
number using the operational status information and an        metric”) to the calling party number based on the gathered “operational status information” and “expected call patterns,” e.g.,
expected call pattern in the plurality of expected call       behavioral patterns.
patterns.




                                                              Exhibit 17 at 3.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 225 of 328 PageID #: 285




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 8 at 2.




                                      Exhibit 11 at 4.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 226 of 328 PageID #: 286




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 11 at 5.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 227 of 328 PageID #: 287




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 17 at 3.
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 228 of 328 PageID #: 288




           Exhibit 24
                               Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 229 of 328 PageID #: 289




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT

                                                                     US 9,871,913 Claim 1
                                                             Prove’s Call Center Authentication


1. A computer-implemented method, comprising:   On information and belief, Prove’s Call Center Authentication includes a computer-implemented method that analyzes
                                                information associated with a call to detect fraud (i.e., discrepancies).




                                                Exhibit 9 at 2.
                                  Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 230 of 328 PageID #: 290




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                                             Exhibit 10 at 1.




                                                             Exhibit 8 at 1-2.

receiving from a calling party by a discrepancy detector a   On information and belief, Prove’s Call Center Authentication (the recited “discrepancy detector”) receives “a call request” in the
call request having a called telephone number, wherein the form of SIP INVITE information “having a called telephone number, wherein the call request includes calling party
call request includes calling party information, wherein the information,” e.g., the customer service number dialed and the ANI received from the calling party.
discrepancy detector determines discrepancies in calling
party information and is ancillary to an originating service
provider network element that provides a telephone line for
                                   Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 231 of 328 PageID #: 291




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT

the calling party placing the call request;




                                                    Exhibit 13 at 1.




                                                    Exhibit 12 at 1.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 232 of 328 PageID #: 292




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 8 at 2.




                                      Exhibit 8 at 4.

                                      Prove’s Call Center Authentication “determines discrepancies in calling party information” by analyzing “behavioral and phone
                                      intelligence signals” to detect fraud.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 233 of 328 PageID #: 293




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 8 at 2.

                                      On information and belief, Prove’s Call Center Authentication also “is ancillary to an originating service provider network
                                      element that provides a telephone line for the calling party placing the call request.”




                                      Exhibit 12 at 1.
                                 Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 234 of 328 PageID #: 294




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                                             Exhibit 13 at 1.

accessing a monitored called party number database,          Direct Infringement:
wherein accessing the monitored called party number
database includes determining whether the call request to    On information and belief, for outbound call center calls, Prove’s Call Center Authentication accesses “a monitored called party
the called telephone number is to be verified, wherein the   number database,” i.e., Fonebook, to determine whether a match can be found between the phone number received and an
monitored called party number database includes telephone    identity. If not further analysis is needed, i.e., “determining whether the call request to the called telephone number is to be
numbers;                                                     verified.” Fonebook includes telephone numbers associated with customer records.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 235 of 328 PageID #: 295




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 8 at 2.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 236 of 328 PageID #: 296




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 13 at 1.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 237 of 328 PageID #: 297




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 14 at 1.

                                      Indirect Infringement:

                                      On information and belief, Prove’s customers “access[] a monitored called party number database” to determine whether a call
                                      into a call center needs to be verified, e.g., based on the 800 number dialed. Prove’s Call Center Authentication provides a set of
                                      APIs enabling its customers to invoke Prove’s authentication.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 238 of 328 PageID #: 298




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 8 at 2.




                                      Exhibit 8 at 4.
                                  Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 239 of 328 PageID #: 299




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                                              Exhibit 14 at 1.

when the call request is to be verified, determining by the   On information and belief, Prove’s Call Center Authentication determines “whether a discrepancy exists between the calling party
discrepancy detector whether a discrepancy exists between     information contained within the call request and stored calling party information” in the form of a Trust Score.
the calling party information contained within the call
request and stored calling party information;
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 240 of 328 PageID #: 300




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 17 at 3.




                                      Exhibit 11 at 4.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 241 of 328 PageID #: 301




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 11 at 5.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 242 of 328 PageID #: 302




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 17 at 3.

                                      On information and belief, as part of its analysis, Prove’s Call Center Authentication compares SIP INVITE information (i.e.,
                                      information contained within the call request”) to Fonebook information and “billions of digital signals from multiple sources”
                                      (i.e, “stored calling party information”).




                                      Exhibit 12 at 1.
                                   Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 243 of 328 PageID #: 303




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                                               Exhibit 17 at 3.

when a discrepancy exists between the calling party            On information and belief, Prove’s Call Center Authentication “caus[es] call processing of a call requested in the call request to be
information contained within the call request and stored       suspended” by declining to proceed or sending to a fraud specialist for further inspection.
calling party information, causing call processing of a call
requested in the call request to be suspended.




                                                               Exhibit 17 at 3.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 244 of 328 PageID #: 304




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 11 at 5.
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 245 of 328 PageID #: 305




           Exhibit 25
                                  Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 246 of 328 PageID #: 306




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT

                                                                                   US 9,762,728 Claim 1
                                                                          Prove’s Call Center Authentication


1. A method, comprising:                            On information and belief, Prove’s Call Center Authentication includes a method comprising receiving a call request and associated calling
                                                    party information (e.g., ANI) that includes a calling party number, wherein the call request is initiated by a caller.
receiving, by an authentication device, a call
request and associated calling party information
that includes a calling party number, wherein the
call request is initiated by a caller;




                                                    Exhibit 9 at 2.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 247 of 328 PageID #: 307




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                Exhibit 12 at 1.
                               Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 248 of 328 PageID #: 308




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                                  Exhibit 13 at 1.

retrieving, by the authentication device,         On information and belief, Prove’s Call Center Authentication retrieves parameters associated with the calling party number, wherein the
parameters associated with the calling party      parameters include a number of accounts linked to the calling party number.
number, wherein the parameters include a number
of accounts linked to the calling party number;
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 249 of 328 PageID #: 309




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                Exhibit 12 at 1.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 250 of 328 PageID #: 310




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                Exhibit 17 at 3.




                                Exhibit 10 at 1.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 251 of 328 PageID #: 311




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                Exhibit 9 at 2.




                                Exhibit 8 at 1-2.




                                Exhibit 11 at 4.
                                Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 252 of 328 PageID #: 312




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                                Exhibit 11 at 5.




                                                Exhibit 15 at 2.

determining whether the number of accounts is   On information and belief, Prove’s Call Center Authentication determines whether the number of accounts is between one and a threshold
between one and a threshold value, inclusive;   value.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 253 of 328 PageID #: 313




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                Exhibit 12 at 1.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 254 of 328 PageID #: 314




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                Exhibit 17 at 3.




                                Exhibit 15 at 2
                                  Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 255 of 328 PageID #: 315




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                                    Exhibit 11 at 4.

authenticating, by the authentication device, the   On information and belief, Prove’s Call Center Authentication authenticates the calling party number by verifying that the call request
calling party number by verifying that the call     originates from a location or a device associated with the calling party number (e.g., by generating a Trust Score).
request originates from a location or a device
associated with the calling party number;
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 256 of 328 PageID #: 316




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                Exhibit 12 at 1.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 257 of 328 PageID #: 317




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                Exhibit 17 at 3.




                                Exhibit 10 at 1.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 258 of 328 PageID #: 318




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                Exhibit 9 at 2.




                                Exhibit 8 at 1-2.




                                Exhibit 11 at 4.
                                 Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 259 of 328 PageID #: 319




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                                    Exhibit 11 at 5.




                                                    Exhibit 15 at 2.

generating, by the authentication device based on   On information and belief, Prove’s Call Center Authentication generates, based on the verifying and whether the number of accounts is
the verifying and whether the number of accounts    determined to be between one and the threshold value, an authentication result (e.g., Trust Score) indicating whether the calling party
is determined to be between one and the threshold
                                  Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 260 of 328 PageID #: 320




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT

value, an authentication result indicating whether   number is authenticated.
the calling party number is authenticated; and




                                                     Exhibit 17 at 3.




                                                     Exhibit 11 at 4.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 261 of 328 PageID #: 321




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                Exhibit 11 at 5.




                                Exhibit 15 at 2.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 262 of 328 PageID #: 322




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                Exhibit 20 at 1.
                                   Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 263 of 328 PageID #: 323




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                                    Exhibit 17 at 3.

sending, by the authentication device, the          On information and belief, Prove’s Call Center Authentication sends the authentication result (e.g., Trust Score) to a call processing device
authentication result to a call processing device   that processes the call request from the caller according to the authentication result.
that processes the call request from the caller
according to the authentication result.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 264 of 328 PageID #: 324




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                Exhibit 9 at 2.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 265 of 328 PageID #: 325




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                Exhibit 12 at 1.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 266 of 328 PageID #: 326




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                Exhibit 11 at 4.




                                Exhibit 11 at 5.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 267 of 328 PageID #: 327




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                Exhibit 15 at 2.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 268 of 328 PageID #: 328




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                Exhibit 20 at 1.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 269 of 328 PageID #: 329




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                Exhibit 17 at 3.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 270 of 328 PageID #: 330




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                Exhibit 13 at 1.




15665239.1
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 271 of 328 PageID #: 331




           Exhibit 26
                                  Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 272 of 328 PageID #: 332




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT

                                                                                    US 10,693,840 Claim 1
                                                                                 Prove’s Contact Identification


1. A method for sharing contact information of a first user   On information and belief, Prove’s Contact Identification includes a method for sharing contact information (e.g., Fonebook,
between a first application and a second application          Identity Pre-Fill) of a first user (e.g., caller) between a first application (e.g., database or telephony system) and a second
associated with a second user, the method comprising          application (e.g., IVR or CRM) associated with a second user (e.g., call center or agent), the method comprising using a server on
using a server on a computer network to perform steps of:     a computer network.




                                                              Exhibit 17 at 2.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 273 of 328 PageID #: 333




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT

                                      Exhibit 8 at 3.




                                      Exhibit 18 at 2.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 274 of 328 PageID #: 334




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 8 at 2.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 275 of 328 PageID #: 335




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 9 at 2.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 276 of 328 PageID #: 336




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 10 at 1.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 277 of 328 PageID #: 337




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 13 at 1.




                                      Exhibit 8 at 1-2.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 278 of 328 PageID #: 338




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 11 at 4.




                                      Exhibit 11 at 5.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 279 of 328 PageID #: 339




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 15 at 2.




                                      Exhibit 20 at 1.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 280 of 328 PageID #: 340




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 17 at 3.




                                      Exhibit 11 at 3.
                                      Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 281 of 328 PageID #: 341




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                                             Exhibit 9 at 2.




                                                             Exhibit 12 at 1.




                                                             Exhibit 21 at 1.

identifying a first identifier relating to the first user;   On information and belief, Prove’s Contact Identification identifies a first identifier (e.g., phone number or ANI) relating to the
                                                             first user (e.g., caller).
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 282 of 328 PageID #: 342




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 18 at 2.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 283 of 328 PageID #: 343




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 13 at 1.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 284 of 328 PageID #: 344




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 10 at 1.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 285 of 328 PageID #: 345




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 8 at 2.




                                      Exhibit 8 at 4.
                                   Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 286 of 328 PageID #: 346




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                                                Exhibit 14 at 1.

provisioning contact information associated with the first      On information and belief, Prove’s Contact Identification provisions contact information associated with the first identifier (e.g.,
identifier, wherein the contact information includes a set of   phone number), wherein the contact information includes a set of different identifiers (e.g., address, name, account), each of
different identifiers, each of which is different from the      which is different from the first identifier (e.g., phone number).
first identifier;
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 287 of 328 PageID #: 347




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 18 at 2.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 288 of 328 PageID #: 348




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 17 at 3.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 289 of 328 PageID #: 349




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT

                                      Exhibit 8 at 2.

                                      Rodger Desai indicated that Prove analyzes and stores information such as tenure of a number, behavior, and funding mechanism.
                                      See Consult Hyperion: Event 21 - Fireside Chat With Rodger Desai, available at https://chyp.com/webinars/week-21-fireside-
                                      chat-with-rodger-desai/.




                                      Exhibit 8 at 2.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 290 of 328 PageID #: 350




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 10 at 1.
                                    Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 291 of 328 PageID #: 351




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                                           Exhibit 14 at 1.

storing the contact information and the first identifier   On information and belief, Prove’s Contact Identification stores the contact information and the first identifier together in a first
together in a first database;                              database (e.g., Prove database).
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 292 of 328 PageID #: 352




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 18 at 2.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 293 of 328 PageID #: 353




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 17 at 3.
                                  Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 294 of 328 PageID #: 354




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT

                                                              Exhibit 8 at 2

receiving a request for the contact information from the      On information and belief, Prove’s Contact Identification receives a request for the contact information from the second user (e.g.,
second user, wherein a second identifier is associated with   call center agents, automated computer systems such as customer relationship management (“CRM”) or interactive voice response
the second user;                                              (“IVR”)), wherein a second identifier is associated with the second user.




                                                              Exhibit 18 at 2.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 295 of 328 PageID #: 355




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 19 at 1.




                                      Exhibit 8 at 2.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 296 of 328 PageID #: 356




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 10 at 1.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 297 of 328 PageID #: 357




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 13 at 1.




                                      Exhibit 9 at 2.
                                   Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 298 of 328 PageID #: 358




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                                                Exhibit 21 at 1.

determining whether the second user is authorized to obtain     On information and belief, Prove’s Contact Identification determines whether the second user (e.g., call center agents, automated
the contact information, based on the second identifier         computer systems such as customer relationship management (“CRM”) or interactive voice response (“IVR”)) is authorized to
being in a set of authorized identifiers authorized to access   obtain the contact information, based on the second identifier being in a set of authorized identifiers authorized to access the
the contact information;                                        contact information.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 299 of 328 PageID #: 359




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 18 at 2.




                                      Exhibit 19 at 1.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 300 of 328 PageID #: 360




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 8 at 2.




                                      Exhibit 15 at 2.
                                  Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 301 of 328 PageID #: 361




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT

when a determination is made that the second user is           On information and belief, Prove’s Contact Identification includes, when a determination is made that the second user (e.g., call
authorized to obtain the contact information, retrieving the   center agents, automated computer systems such as customer relationship management (“CRM”) or interactive voice response
contact information from the first database; and               (“IVR”)) is authorized to obtain the contact information, retrieving the contact information from the first database.




                                                               Exhibit 18 at 2.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 302 of 328 PageID #: 362




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 19 at 1.




                                      Exhibit 17 at 3.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 303 of 328 PageID #: 363




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 8 at 2.




                                      Exhibit 11 at 4.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 304 of 328 PageID #: 364




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 11 at 5.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 305 of 328 PageID #: 365




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 13 at 1.




                                      Exhibit 9 at 2.
                                   Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 306 of 328 PageID #: 366




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                                           Exhibit 21 at 1.

transmitting the contact information to the second         On information and belief, Prove’s Contact Identification transmitting the contact information to the second application associated
application associated with the second user without        with the second user without receiving an authorization signal from the first user (e.g., caller) in response to the request.
receiving an authorization signal from the first user in
response to the request.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 307 of 328 PageID #: 367




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 18 at 2.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 308 of 328 PageID #: 368




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 11 at 4.




                                      Exhibit 11 at 5.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 309 of 328 PageID #: 369




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 13 at 1.




                                      Exhibit 9 at 2.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 310 of 328 PageID #: 370




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 21 at 1.




                                      Exhibit 15 at 2.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 311 of 328 PageID #: 371




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 20 at 1.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 312 of 328 PageID #: 372




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 17 at 3.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 313 of 328 PageID #: 373




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                      Exhibit 14 at 1.
Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 314 of 328 PageID #: 374




           Exhibit 27
                               Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 315 of 328 PageID #: 375




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT

                                                                              US 10,547,739 Claim 1
                                                       Prove’s Call Center Authentication and Contact Identification


1. A method for operating a computing device, the method   Prove’s Call Center Authentication includes a method for operating a computing device.
comprising:




                                                           Exhibit 9 at 2.
                               Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 316 of 328 PageID #: 376




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                                 Exhibit 10 at 1.




                                                 Exhibit 8 at 1-2.

(a) determining a phone number of an incoming    Prove’s Call Center Authentication determines a phone number of an incoming communication (e.g., ANI).
communication;
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 317 of 328 PageID #: 377




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                       Exhibit 9 at 2.




                                       Exhibit 10 at 1.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 318 of 328 PageID #: 378




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                       Exhibit 13 at 1.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 319 of 328 PageID #: 379




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT

                                       Exhibit 17 at 3.




                                       Exhibit 12 at 1.




                                       Exhibit 8 at 2.
                                Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 320 of 328 PageID #: 380




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                                             Exhibit 8 at 4.

(b) initiating a retrieval process to retrieve information   Prove’s Call Center Authentication initiates a retrieval process to retrieve information associated with the phone number (e.g.,
associated with the phone number from a predetermined        ANI) from a predetermined network location of a network authority (e.g., Prove), wherein the information is retrieved from a
network location of a network authority, wherein the         database storing phone numbers associated with a plurality of end-user devices (e.g., Fonebook/Prove database), and wherein an
information is retrieved from a database storing phone       entity authorized with the network authority (e.g., Prove) to use the phone number provides the information to the network
numbers associated with a plurality of end-user devices,     authority to associate the information with the phone number.
and wherein an entity authorized with the network
authority to use the phone number provides the information
to the network authority to associate the information with
the phone number; and




                                                             Exhibit 17 at 3.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 321 of 328 PageID #: 381




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                       Exhibit 8 at 2.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 322 of 328 PageID #: 382




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                       Exhibit 10 at 1.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 323 of 328 PageID #: 383




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                       Exhibit 14 at 1.

                                       Rodger Desai indicated that Prove analyzes information such as tenure of a number, behavior, and funding mechanism. See
                                       Consult Hyperion: Event 21 - Fireside Chat With Rodger Desai, available at https://chyp.com/webinars/week-21-fireside-chat-
                                       with-rodger-desai/; see also Payfone’s Rodger Desai: Digital Transactions Should Be As Easy As Making A Phone Call, available
                                       at https://tearsheet.co/podcasts/payfones-rodger-desai-digital-transactions-should-be-as-easy-as-making-a-phone-call/
                                 Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 324 of 328 PageID #: 384




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT

(c) rendering the retrieved information and the phone   Prove’s Call Center Authentication renders (e.g., generates a Trust Score) the retrieved information and the phone number of the
number of the incoming communication using the          incoming communication using the computing device.
computing device.




                                                        Exhibit 11 at 4.




                                                        Exhibit 11 at 5.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 325 of 328 PageID #: 385




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                       Exhibit 15 at 2.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 326 of 328 PageID #: 386




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                       Exhibit 20 at 1.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 327 of 328 PageID #: 387




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                       Exhibit 17 at 3.
                     Case 1:20-cv-01633-MN Document 1-1 Filed 12/01/20 Page 328 of 328 PageID #: 388




PRIVILEGED AND CONFIDENTIAL /
ATTORNEY CLIENT WORK PRODUCT




                                       Exhibit 14 at 1.



15807227.1
